Exhibit 10.1

 

Execution Version

 

 

SENIOR FACILITIES AGREEMENT

 

Dated 27 September 2019
 

Inspired entertainment inc.
as Company

 

with

 

Nomura international plc

 

and

 

MACQUARIE CORPORATE HOLDINGS PTY LIMITED (UK BRANCH)

 

as Arrangers

the Bookrunners (as set out herein)

 

the Lenders (as set out herein)

 

and

 

LUCID AGENCY SERVICES LIMITED
as Agent

 

LUCID TRUSTEE SERVICES LIMITED
as Security Agent

 

REF: 91756-10070

 

Woolgate Exchange

25 Basinghall Street

London EC2V 5HA

Tel: +44 (0)20 7360 3600

Fax: +44 (0)20 7626 7937

www.sidley.com

 

 

 

 

TABLE OF CONTENTS

 



    Page 1 Definitions and Interpretation 1 2 The Facilities 88 3 Purpose 100 4
Conditions of Utilisation 101 5 Utilisation – Loans 104 6 Utilisation – Letters
of Credit 106 7 Letters of Credit 111 8 Optional Currencies 116 9 Ancillary
Facilities 116 10 Repayment 124 11 Illegality, Voluntary Prepayment and
Cancellation 127 12 Mandatory Prepayment 129 13 Restrictions 138 14 Interest 140
15 Interest Periods 142 16 Changes to the Calculation of Interest 144 17 Fees
145 18 Taxes 147 19 Increased Costs 159 20 Other Indemnities 161 21 Mitigation
by the Lenders 163 22 Costs and Expenses 164 23 Guarantees and Indemnity 165 24
Representations and Warranties 171 25 Information and Accounting Undertaking 182
26 Financial Covenants 190 27 General Undertakings 204 28 Events of Default 216
29 Changes to the Lenders 226 30 Restriction on Debt Purchase Transactions 237
31 Changes to the Obligors 241 32 Role of the Agent, the Arrangers, the Issuing
Bank and Others 245 33 Conduct of Business by the Finance Parties 256 34 Sharing
among the Finance Parties 257 35 Payment Mechanics 258 36 Contractual
recognition of Bail-In 263 37 Set-Off 263 38 Notices 263 39 Calculations and
Certificates 267 40 Partial Invalidity 267 41 Remedies and Waivers 267 42
Amendments and Waivers 267 43 Confidentiality 281 44 Counterparts 285 45
Governing Law 285 46 Enforcement 285

 



i

 

 

Schedule 1 The Original Parties 287 Part 1 The Original Obligors 287 Part 2 The
Original Lenders 288     Schedule 2 Conditions Precedent and Conditions
Precedent required to be delivered by an Additional Obligor 289 Part 1
Conditions Precedent To First Utilisation 289 Part 2 Conditions Precedent To Be
Delivered By An Additional Obligor 294     Schedule 3 Requests and Notices 296
Part 1 Utilisation Request Loans 296 Part 2 Utilisation Request 298 Part 3
Selection Notice 300     Schedule 4 Form of Transfer Certificate 301 Schedule 5
Form of Assignment Agreement 305 Schedule 6 Form of Accession Deed 310 Schedule
7 Form of Resignation Letter 313 Schedule 8 Compliance Certificates 314 Part 1
Form of Quarterly Compliance Certificate 314 Part 2 Form of Annual Compliance
Certificate 316     Schedule 9 Timetables 318 Part 1 Loans 318 Part 2 Letters Of
Credit 320     Schedule 10 Form of Letters of Credit 321 Schedule 11 Agreed
Security Principles 324 Schedule 12 Form of Increase Confirmation 333 Schedule
13 Forms of Notifiable Debt Purchase Transaction Notice 337 Part 1 Form of
Notice On Entering Into  Notifiable Debt Purchase Transaction 337 Part 2 Form of
Notice On Termination Of  Notifiable Debt Purchase Transaction 338     Schedule
14 Accession Certificate and Incremental Facility Increase Notice 339 Part 1
Form of Accession Certificate 339 Part 2 Form of Incremental Facility Increase
Notice 343     Schedule 15 Form of Substitute Affiliate Lender Designation
Notice 344

 

ii

 

 

THIS AGREEMENT is dated 27 September 2019.

 

Between:

 

(1)Inspired entertainment inc., a Delaware corporation with registered company
number 47-1025534 (the “Company”);

 

(2)THE COMPANY listed in Part 1 of Schedule 1 (The Original Parties) as original
facility B borrower (the “Original Facility B Borrower”);

 

(3)THE COMPANIES listed in Part 1 of Schedule 1 (The Original Parties) as
original revolving facility borrowers (the “Original Revolving Facility
Borrowers” and, together with the Original Facility B Borrower, the “Original
Borrowers”);

 

(4)THE COMPANIES listed in Part 1 of Schedule 1 (The Original Parties) as
original guarantors (the “Original Guarantors”);

 

(5)Nomura international plc and MACQUARIE CORPORATE HOLDINGS PTY LIMITED (UK
BRANCH) as arrangers (the “Arrangers”) and as bookrunners (the “Bookrunners”);

 

(6)THE FINANCIAL INSTITUTIONS listed in Part 2 (The Original Lenders) of
Schedule 1 (The Original Parties) as Lenders (the “Original Lenders”);

 

(7)LUCID AGENCY SERVICES LIMITED, a company incorporated under the laws of
England and Wales and with registration number 10987833 with its registered
office at 6th Floor, No 1 Building 1-5 London Wall Buildings, London Wall,
London, United Kingdom, EC2M 5PG as agent of the other Finance Parties (the
Agent”); and

 

(8)LUCID TRUSTEE SERVICES LIMITED, a company incorporated under the laws of
England and Wales and with registration number 10992576 with its registered
office at 6th Floor, No 1 Building 1-5 London Wall Buildings, London Wall,
London, United Kingdom, EC2M 5PG as security trustee for the Secured Parties
(the Security Agent”).

 

IT IS AGREED as follows:

 

1Definitions and Interpretation

 

1.1Definitions

 

In this Agreement:

 

“Acceptable Bank” means:

 

(a)a bank or financial institution which has a long term unsecured rating of at
least BBB by Standard & Poor’s Rating Services or Fitch Ratings Ltd or at least
Baa2 by Moody’s Investor Services Limited or a comparable rating from an
internationally recognised credit rating agency, or any bank or financial
institution which (having previously satisfied such requirement) ceases to
satisfy the foregoing ratings requirement for a period of not more than 3
months;

 



1

 

 

(b)any Finance Party or any Affiliate of a Finance Party;

 

(c)any other bank or financial institution included in the Approved List; or

 

(d)any other bank or financial institution approved by the Agent (acting
reasonably) or providing banking services to a business or entity acquired by a
member of the Group as permitted by this Agreement, provided that such services
are terminated and moved to a bank or financial institution falling under
another limb of this definition within 6 months of completion of the relevant
acquisition.

 

“Acceptable Funding Sources” means:

 

(a)New Shareholder Injections;

 

(b)Permitted Financial Indebtedness;

 

(c)Retained Cash; and

 

(d)cash and cash equivalent investments held by members of the Group provided
that such cash and cash equivalent investments would otherwise have been able to
be used at that time to make a Permitted Payment,

 

in each case to the extent Not Otherwise Applied.

 

“Accession Certificate” means a certificate in the form set out in Schedule 14
(Accession Certificate and Incremental Facility Increase Notice).

 

“Accession Deed” means a document substantially in the form set out in Schedule
6 (Form of Accession Deed) or any other form agreed between the Agent and the
Company (each acting reasonably).

 

“Accounting Principles” means, in respect of the Company or any other member of
the Group, US GAAP or the accounting principles applicable to it in its
jurisdiction of incorporation (including generally accepted accounting
principles in the jurisdiction of incorporation of any member of the Group (if
applicable)), in each case to the extent applicable to the relevant financial
statements and as applied by the Company from time to time.

 

“Accounting Reference Date” means 31 December.

 

“Acquired Indebtedness” means, in respect of any person:

 

(a)Financial Indebtedness of any other person existing at the time such other
person is merged or consolidated with or into or becomes a member of the Group
or a Subsidiary of such specified person whether or not such Financial
Indebtedness is incurred in connection with such other person merging or
consolidating with or into, or becoming a member of the Group or a Subsidiary of
such specified person; and

 



2

 

 

(b)Financial Indebtedness encumbering any asset acquired by such specified
person.

 

Acquired Indebtedness shall be deemed to have been incurred, with respect to
paragraph (a) above, on the date such person becomes a member of the Group and,
with respect to paragraph (b) above, on the date of consummation of such
acquisition of such assets.

 

“Acquisition” means the acquisition by the Company of the Target Shares pursuant
to and in accordance with the terms of the Acquisition Agreement.

 

“Acquisition Agreement” means the sale and purchase agreement dated 11 June 2019
relating to the sale and purchase of the Target Shares and made between, among
others, the Inspired Gaming (UK) Limited and the Vendor.

 

“Acquisition Documents” means the Acquisition Agreement and any other document
designated as an “Acquisition Document” by the Agent and the Company.

 

“Additional Borrower” means an entity which becomes a Borrower in accordance
with Clause 31 (Changes to the Obligors).

 

“Additional Guarantor” means an entity which becomes an Additional Guarantor in
accordance with Clause 31 (Changes to the Obligors).

 

“Additional Obligor” means an Additional Borrower or an Additional Guarantor.

 

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

“Agent’s Spot Rate of Exchange” means the Agent’s spot rate of exchange for the
purchase of the relevant currency with the Base Currency in London or relevant
foreign exchange market at or about 11:00 a.m. (London time) on a
particular day.

 

“Agreed Security Principles” means the principles set out in Schedule 11 (Agreed
Security Principles).

 

“Amortising Facility” means an Incremental Facility which is a Term Facility and
which is repayable by instalments (as set out in the applicable Incremental
Facility Increase Notice).

 

“Amortising Facility Commitment” means any Commitment under an Amortising
Facility.

 

“Amortising Facility Loan” means a Loan made or to be made under an Amortising
Facility.

 

“Amortising Facility Repayment Date” means, in respect of an Amortising
Facility, each repayment date set out in the relevant Incremental Facility
Increase Notice for that Incremental Facility which is an Amortising Facility.

 

“Amortising Facility Repayment Instalment” means, in respect of an Incremental
Facility which is an Amortising Facility, each repayment instalment in relation
to an Amortising Facility calculated and payable in accordance with the
provisions of paragraph (a)(i) of Clause 10.2 (Repayment of Incremental Facility
Loans).

 



3

 

 

“Ancillary Commencement Date” means, in relation to an Ancillary Facility, the
date on which that Ancillary Facility is first made available, which date shall
be a Business Day within the Availability Period for the relevant Revolving
Facility.

 

“Ancillary Commitment” means, in relation to an Ancillary Lender and an
Ancillary Facility, the maximum Base Currency Amount which that Ancillary Lender
has agreed (whether or not subject to satisfaction of conditions precedent) to
make available from time to time under an Ancillary Facility and which has been
authorised as such under Clause 9 (Ancillary Facilities), in each case as
notified by the Ancillary Lender to the Agent pursuant to Clause 9.2
(Availability) to the extent that amount is not cancelled or reduced under this
Agreement or the Ancillary Documents relating to that Ancillary Facility.

 

“Ancillary Document” means each document relating to or evidencing the terms of
an Ancillary Facility.

 

“Ancillary Facility” means any ancillary facility made available by an Ancillary
Lender in accordance with Clause 9 (Ancillary Facilities).

 

“Ancillary Lender” means each Lender (or Affiliate of a Lender) which makes
available an Ancillary Facility in accordance with Clause 9 (Ancillary
Facilities).

 

“Ancillary Outstandings” means, at any time, in relation to an Ancillary Lender
and an Ancillary Facility then in force, the aggregate of the equivalents (as
calculated by that Ancillary Lender) in the Base Currency of the following
amounts outstanding under that Ancillary Facility:

 

(a)the principal amount under each overdraft facility and on-demand short term
loan facility (provided that, for the purposes of this definition, any amount of
any outstanding utilisation under any BACS facility, other intra-day exposure
facilities or similar, made available by an Ancillary Lender shall be excluded,
unless, in relation to that Ancillary Facility, otherwise agreed between the
Company and the relevant Ancillary Lender);

 

(b)the principal face value amount of each guarantee, bond and letter of credit
under that Ancillary Facility; and

 

(c)the amount fairly representing the aggregate principal or equivalent
outstanding (excluding interest and similar charges) of that Ancillary Lender
under each other type of accommodation provided under that Ancillary Facility,

 

in each case net of any credit balances on any account of any Borrower of an
Ancillary Facility with the Ancillary Lender making available that Ancillary
Facility to the extent that the credit balances are freely available to be set
off by that Ancillary Lender against liabilities owed to it by that Borrower
under that Ancillary Facility and in each case as determined by such Ancillary
Lender, acting reasonably and in accordance with the relevant Ancillary
Document, or (if not provided for in the relevant Ancillary Document), after
consultation with the relevant Borrower, in accordance with its normal banking
practice and in accordance with the relevant Ancillary Document.

 



4

 

 

For the purposes of this definition:

 

(a)in relation to any Utilisation denominated in the Base Currency, the amount
of that Utilisation (determined as described in paragraphs (a) to (c) above)
shall be used; and

 

(b)in relation to any Utilisation not denominated in the Base Currency, the
equivalent (calculated as specified in the relevant Ancillary Document or, if
not so specified, as the relevant Ancillary Lender may specify, in each case in
accordance with its usual practice at that time for calculating that equivalent
in the Base Currency (acting reasonably)) of the amount of that Utilisation
(determined as described in paragraphs (a) to (c) above) shall be used.

 

“Annual Compliance Certificate” means a certificate substantially in the form
set out in Part 2 of Schedule 8 (Compliance Certificates) and delivered by the
Company to the Agent under Clause 25.5(b) (Compliance Certificates) or otherwise
in form and substance satisfactory to the Agent (acting reasonably).

 

“Annual Financial Statements” has the meaning given to it in Clause 25.4
(Financial Statements).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to an Obligor and each other member of the Group from
time to time concerning or relating to bribery or corruption, including, without
limitation, the UK Bribery Act 2010, the United States Foreign Corrupt Practices
Act of 1977 or other similar legislation in other jurisdictions.

 

“Anti-Terrorism Laws” means, as applicable, the Bank Secrecy Act (31 U.S.C.
§§ 5311 et seq.), the Money Laundering Control Act of 1986 (18 U.S.C. §§ 1956
et seq.), the USA Patriot Act, the International Emergency Economic Powers Act
(50 U.S.C. §§ 1701 et seq.), the Trading with the Enemy Act (50 U.S.C. App. §§ 1
et seq.), any other equivalent applicable law or regulation including, without
limitation, any law or regulation administered by (or in force in) OFAC, the US,
the United Kingdom and/or the European Union and its member states after the
date of this Agreement.

 

“Approved Acquisition” means an acquisition which complies with all the
applicable conditions set out in paragraph (e) of the definition of Permitted
Acquisition.

 

“Approved Existing Ancillary Facility” means the ancillary facilities made
available to the Group which, prior to the Closing Date, are agreed and
designated in writing as Approved Existing Ancillary Facilities by the Lender
(which will provide those ancillary facilities as Ancillary Facilities under
this Agreement) and the Company.

 

“Approved List” means the list of lenders and potential lenders agreed by the
Company and the Arrangers prior to the Closing Date and held by the Agent (as
the same may be amended from time to time pursuant to Clause 29.3(b) (Conditions
of assignment or transfer).

 



5

 

 

“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

 

“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee provided that if that other form does not contain
the undertaking set out in the form set out in Schedule 5 (Form of Assignment
Agreement) it shall not be a Creditor/Agent Accession Undertaking as defined in,
and for the purposes of, the Intercreditor Agreement.

 

“Auditors” means any firm of independent accountants appointed by the Company as
its auditors from time to time.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration, in each case required by any
applicable law or regulation.

 

“Availability Period” means:

 

(a)in relation to Facility B, the period from and including the date of this
Agreement to (and including) the last day of the Certain Funds Period;

 

(b)in relation to the Initial Revolving Facility, the period from (and
including) the Closing Date to (and including) the date falling one Month prior
to the applicable Termination Date; and

 

(c)in relation to any Incremental Facility Commitments, the period specified in
the notice delivered by the Company in accordance with Clause 2.3 (Incremental
Facility) for those Incremental Facility Commitments.

 

“Available Amount” means an amount of Acceptable Funding Sources equal to the
aggregate amount of the Available Amount Injections from time to time.

 

“Available Amount Injection” means any New Shareholder Injection made from time
to time to fund any expenditure of the Group that, at the time of the relevant
New Shareholder Injection being made, could have been funded from other
Acceptable Funding Sources instead of the relevant New Shareholder Injection,
but was not so funded.

 

“Available Ancillary Commitment” means in relation to an Ancillary Facility, an
Ancillary Lender’s Ancillary Commitment (which in the case of a multi-account
overdraft, for the purpose of this definition, shall be the Designated Net
Amount, unless, in relation to any Ancillary Commitment, otherwise agreed
between the Company and the relevant Ancillary Lender) less the Ancillary
Outstandings in relation to that Ancillary Facility.

 

“Available Commitment” means, in relation to a Facility, a Lender’s Commitment
under that Facility minus (subject to Clause 9.8 (Affiliates of Lenders as
Ancillary Lenders) and as set out below):

 

(a)the Base Currency Amount of its participation in any outstanding Utilisations
under that Facility and, in the case of a Revolving Facility only, the Base
Currency Amount of the aggregate of its (and its Affiliate’s) Ancillary
Commitments; and

 



6

 

 

(b)in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any other Utilisations that are due to be made under that
Facility on or before the proposed Utilisation Date and, in the case of a
Revolving Facility only, the Base Currency Amount of its (and its Affiliate’s)
Ancillary Commitment (which in the case of a multi-account overdraft, for the
purpose of this definition, shall be the Designated Net Amount) in relation to
any new Ancillary Facility that is due to be made available on or before the
proposed Utilisation Date.

 

For the purposes of calculating a Lender’s Available Commitment in relation to
any proposed Utilisation under a Revolving Facility only, the following amounts
shall not be deducted from a Lender’s Commitment under that Revolving Facility:

 

(a)that Lender’s (or its Affiliate’s) participation in any Revolving Facility
Utilisations that are due to be repaid or prepaid on or before the proposed
Utilisation Date; and

 

(b)that Lender’s (or its Affiliate’s) Ancillary Commitments to the extent that
they are due to be reduced or cancelled on or before the proposed Utilisation
Date.

 

“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.

 

“Bail-In Action” means the exercise of any Write-down and Conversion Powers.

 

“Bail-In Legislation” means:

 

(a)in relation to an EEA Member Country which has implemented, or which at any
time implements, Article 55 BRRD, the relevant implementing law or regulation as
described in the EU Bail-In Legislation Schedule from time to time; and

 

(b)in relation to any state other than such an EEA Member Country or (to the
extent that the United Kingdom is not such an EEA Member Country) the United
Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-down and Conversion Powers contained in
that law or regulation.

 

“Bank Levy” means any amount payable by any Finance Party or any of its
Affiliates on the basis of, or in relation to, its balance sheet or capital base
or any part of that person or its liabilities or minimum regulatory capital or
any combination thereof, including, without limitation: (a) the UK bank levy as
set out in the Finance Act 2011 and (b) any other levy or tax of a similar
nature in force (or formally announced) as at the date of this Agreement or (if
applicable) in respect of any New Lender, as at the date that New Lender accedes
as a Lender to this Agreement and imposed in any jurisdiction by reference to
the assets or liabilities of a financial institution or other entity carrying
out financial transactions.

 

“Bankruptcy Code” has the meaning set forth in 28.12 (US Insolvency).

 



7

 

 

“Base Case Model” means the financial model relating to the Group in the agreed
form (including profit and loss, balance sheet and cashflow projections) and
delivered to the Agent pursuant to Clause 4.1 (Initial conditions precedent).

 

“Base Currency” means Sterling.

 

“Base Currency Amount” means:

 

(a)in relation to a Utilisation for an amount in the Base Currency, the amount
specified in the Utilisation Request delivered by a Borrower for that
Utilisation (or, if the amount requested is not denominated in the Base
Currency, that amount converted into the Base Currency at the Agent’s Spot Rate
of Exchange on the date which is three Business Days before the Utilisation Date
or, if later, on the date the Agent receives the Utilisation Request in
accordance with the terms of this Agreement);

 

(b)in relation to an Ancillary Commitment, the amount specified as such in the
notice delivered to the Agent by the Company pursuant to Clause 9.2
(Availability) (or, if the amount specified is not denominated in the Base
Currency, that amount converted into the Base Currency at the Agent’s Spot Rate
of Exchange on the date which is three Business Days before the Ancillary
Commencement Date for that Ancillary Facility or, if later, the date the Agent
receives the notice of the Ancillary Commitment in accordance with the terms of
this Agreement); and

 

(c)in relation to an Incremental Facility Commitment, the amount specified as
such in the Incremental Facility Increase Notice delivered to the Agent by the
Company pursuant to Clause 2.3 (Incremental Facility) (or, if the amount
specified is not denominated in the Base Currency, that amount of the
Incremental Facility converted into the Base Currency at the Agent’s Spot Rate
of Exchange on the date which is three (3) Business Days before the date on
which such Incremental Facility is available for utilisation),

 

as adjusted to reflect any repayment, prepayment, consolidation or division of a
Utilisation, or (as the case may be) cancellation or reduction of an Ancillary
Facility.

 

“Borrower” means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 31 (Changes to the Obligors)
and, in respect of an Ancillary Facility only, any Affiliate of a Borrower that
becomes a borrower of that Ancillary Facility pursuant to the provisions of
Clause 9.9 (Affiliates of Borrowers).

 

“Break Costs” means the amount (if any) by which:

 

(a)the interest (excluding the Margin and, with respect to any Incremental
Facility with a positive interest rate floor, the impact of any such interest
rate floors) which a Lender should have received for the period from the date of
receipt of all or any part of its participation in a Loan or Unpaid Sum to the
last day of the current Interest Period in respect of that Loan or Unpaid Sum,
had the principal amount or Unpaid Sum received been paid on the last day of
that Interest Period;

 



8

 

 

exceeds:

 

(b)the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

 

“Bund Rate” means the yield to maturity at the time of computation of direct
obligations of the Federal Republic of Germany (Bunds or Bundesanleihen) with a
constant maturity (as officially compiled and published in the most recent
financial statistics that are publicly available at least two Business Days (but
not more than five Business Days) prior to the prepayment date (or, if such
financial statistics are not so published or available, any publicly available
source of similar market data selected by the Company in good faith)) most
nearly equal to the period from the prepayment date to the first anniversary of
the Closing Date, provided that if such period is less than 1 year, such period
shall be deemed to be 1 year.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York City and London and:

 

(a)(in relation to any date for payment or purchase of a currency other than
Euro) the principal financial centre of the country of that currency; or

 

(b)(in relation to any date for payment or purchase of Euro) any TARGET Day.

 

“Capital Expenditure” has the meaning given to that term in Clause 26.1
(Financial definitions).

 

“Cash” means, at any time (without double counting), cash at bank or in hand
(including money market deposits, cash in tills and safes) or in transit, or
payments made by cheques or debit cards which are yet to be received in cleared
funds, or any credit balance on an account to which a member of the Group (or
together with other members of the Group) is beneficially entitled (together,
when used in this definition “moneys”) and for so long as:

 

(a)repayment of those moneys is not contingent on the prior discharge of any
other indebtedness of any Group member other than any indebtedness included in
the calculation of Consolidated Total Net Debt;

 

(b)there is no Security over those moneys except for Permitted Security; and

 

(c)such moneys (save for and in such circumstances, moneys subject to Permitted
Security) are capable of being applied in repayment or prepayment of
indebtedness included in the calculation of Consolidated Total Net Debt within
90 days without any condition other than the lapse of time and notice (together
with any ordinary course administrative clearances if any) being given, having
to be fulfilled.

 

“Cash Equivalent Investments” means at any time:

 

(a)certificates of deposit maturing within one year after the relevant date of
calculation and issued by an Acceptable Bank;

 



9

 

 

(b)any investment in marketable debt obligations issued or guaranteed by any
government of a country which has a rating for its short-term unsecured and non
credit-enhanced debt obligations of A-1 or higher by Standard & Poor’s Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s
Investor Services Limited or by an instrumentality or agency of any such
government having an equivalent credit rating, maturing within one year after
the relevant date of calculation and not convertible or exchangeable to any
other security;

 

(c)commercial paper not convertible or exchangeable to any other security:

 

(i)for which a recognised trading market exists;

 

(ii)issued by an issuer incorporated in a country, the government of which has a
rating for its short-term unsecured and non credit-enhanced debt obligations of
A-1 or higher by Standard & Poor’s Rating Services or P-1 or higher by Moody’s
Investor Services Limited or F1 or higher by Fitch Ratings Ltd or by an
instrumentality or agency of any such government having an equivalent credit
rating;

 

(iii)which matures within one year after the relevant date of calculation; and

 

(iv)which has a credit rating of either A-1 or higher by Standard & Poor’s
Rating Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s
Investor Services Limited, or, if no rating is available in respect of the
commercial paper, the issuer of which has, in respect of its short-term
unsecured and non-credit enhanced debt obligations, an equivalent rating;

 

(d)Sterling bills of exchange eligible for rediscount at the Bank of England and
accepted by an Acceptable Bank (or their dematerialised equivalent);

 

(e)any investment in money market funds which (i) have a credit rating of either
A-1 or higher by Standard & Poor’s Rating Services or F1 or higher by Fitch
Ratings Ltd or P-1 or higher by Moody’s Investor Services Limited, (ii) which
invest substantially all their assets in securities of the types described in
paragraphs (a) to (d) above and (iii) can be turned into cash on not more than
30 days’ notice; or

 

(f)any other debt security approved by the Majority Lenders,

 

in each case, to which any member of the Group is alone (or together with other
members of the Group) beneficially entitled at that time and which is not issued
or guaranteed by any member of the Group or subject to any Security (other than
Permitted Security).

 

“Cash Pooling Arrangements” means the cash pooling arrangements of the Group in
the nature of overdraft or other fluctuating debit balances or on demand
short-term loans on accounts of any member of the Group with any bank on a net
balance basis and/or any guarantee in respect of such debit balances or
on-demand short-term loans.

 



10

 

 

“Certain Funds Period” means:

 

(a)in respect of Facility B and the Initial Revolving Facility, the period from
(and including) the date of this Agreement to and including the earliest to
occur of:

 

(i)11.59 p.m. on the Closing Date;

 

(ii)11.59 p.m. on the date that is five Business Days after Completion (as
defined in the Acquisition Agreement) occurs;

 

(iii)11.59 p.m. on the Longstop Date (as defined in the Acquisition Agreement),
provided that any amendments to such date will be subject to consent from the
Arrangers (each acting reasonably);

 

(iv)11.59 p.m. on the date falling 9 Months from the date of the Commitment
Letter (as such time and date may be extended from time to time with the consent
of the Arrangers (acting reasonably));

 

(v)the date on which the Company or any Affiliate thereof notifies the Agent
(which notification it will provide as soon as reasonably practicable following
such event) in writing that the Acquisition has lapsed or has been conclusively
withdrawn or terminated by the Company or the Acquisition Agreement is validly
terminated prior to Completion (as defined in the Acquisition Agreement) by
either party thereto in accordance with its terms; and

 

(b)in respect of an Incremental Facility provided on a “certain funds” basis,
the period specified in the relevant Incremental Facility Increase Notice,

 

or, in each case, such later date as agreed by the Agent (acting on the
instructions of the Majority Lenders).

 

“Certain Funds Utilisation” means a Utilisation made or to be made under any
Facility during the Certain Funds Period where such Utilisation is:

 

(a)in respect of Facility B and the Initial Revolving Facility, to be made
solely for any of the purposes described in paragraph (a) and/or (b) of
Clause 3.1 (Purpose); and

 

(b)in respect of an Incremental Facility provided on a “certain funds” basis, to
be made solely for any of the purposes described in the relevant Incremental
Facility Increase Notice.

 

“CFO” means the chief financial officer of the Company or, if no chief financial
officer is appointed, such other person fulfilling the functions of chief
financial officer of the Group.

 

“Change of Control” save in respect of any Permitted Reorganisation, means:

 

(a)Inspired Entertainment Inc. ceasing to control directly DMWSL 633 Limited;

 

(b)DMWSL 633 Limited ceasing to control directly DMWSL 632 Limited;

 



11

 

 

(c)DMWSL 632 Limited ceasing to control directly DMWSL 631 Limited;

 

(d)DMWSL 631 Limited ceasing to control directly Gaming Acquisitions Limited;

 

(e)Gaming Acquisitions Limited ceasing to control directly Inspired Gaming Group
Limited;

 

(f)Inspired Gaming Group Limited ceasing to control directly Inspired Gaming
(Holdings) Limited;

 

(g)Inspired Entertainment Inc. ceasing to control directly or indirectly any
Target, other than pursuant to any Permitted Transaction under paragraph (k) of
that definition; and/or

 

(h)any person or group of persons acting in concert gaining direct or indirect
control of Inspired Entertainment Inc., (including any such persons constituting
a “group” within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended), and, for this purpose

 

(i)“control” of any entity other than Inspired Entertainment Inc. means:

 

(A)the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:

 

(I)cast, or control the casting of, 100% (or, in the case of Innov8 Gaming
Limited, at least 60%) of the maximum number of votes that might be cast at a
general meeting of that entity; or

 

(II)appoint or remove all, or the majority, of the directors or other equivalent
officers of that entity or, in the case of Innov8 Gaming Limited, appoint or
remove the majority of the directors or other equivalent officers of that
entity; or

 

(B)the holding legally and beneficially of 100% (or, in the case of Innov8
Gaming Limited, at least 60%) of the issued share capital of that entity; and

 

(ii)“control” of Inspired Entertainment Inc. means:

 

(A)the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:

 

(I)appoint or remove all, or the majority, of the directors or other equivalent
officers of Inspired Entertainment Inc.; or

 

(II)cast, or control the casting of, more than 35% of the maximum number of
votes that might be cast at a general meeting of Inspired Entertainment Inc.; or

 



12

 

 

(B)the holding beneficially of more than 35% of the issued share capital of
Inspired Entertainment Inc.

 

“Charged Property” means all of the assets of the Obligors which from time to
time are, or are expressed to be, the subject of the Transaction Security.

 

“Clean-Up Period” has the meaning given to it in Clause 28.21 (Clean-Up Period).

 

“Closing Date” means the date on which the first Utilisation of the Facilities
occurs.

 

“Closing Date Dormant Subsidiaries” means each of:

 

(a)Inspired Gaming Limited;

 

(b)MAM Services Limited;

 

(c)Leisure Link Electronic Entertainment Limited;

 

(d)Hargreaves Machines Limited;

 

(e)Ever 2532 Limited;

 

(f)Revolution Entertainment Systems Holding Limited;

 

(g)Revolution Entertainment Systems Limited;

 

(h)Revolution Entertainment Systems (2)  Limited;

 

(i)115CR (150) Limited;

 

(j)Inspired Gaming Pension Trustees Limited;

 

(k)Virtual Racing Systems Limited;

 

(l)Kossway Automatics Western;

 

(m)Inn Style Leisure; and

 

(n)Sescomatics.

 

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from time
to time.

 

“Commitment” means a Facility B Commitment, a Revolving Facility Commitment and
an Incremental Facility Commitment.

 

“Commitment Letter” means the letter originally dated 11 June 2019 between,
among others, the Arrangers and Gaming Acquisitions Limited, setting out the
terms on which the Facilities will be made available in connection with the
Acquisition and the Refinancing.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 



13

 

 

“Compliance Certificate” means an Annual Compliance Certificate or a Quarterly
Compliance Certificate.

 

“Confidential Information” means all information relating to any Obligor, the
Group, the Target Group, the Finance Documents, a Facility or any entity, group
or business that is potentially to be acquired by the Group of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or a Facility
from either:

 

(a)any member of the Group or the Target Group or any of their respective
advisers; or

 

(b)another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or the Target Group or any
of their advisers,

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that

 

(i)is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 43 (Confidentiality); or

 

(ii)is identified in writing at the time of delivery as non-confidential by any
member of the Group or the Target Group or any of its advisers; or

 

(iii)is known by that Finance Party before the date the information is disclosed
to it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group or the Target Group and
which, in either case, as far as that Finance Party is aware, has not been
obtained in breach of, and is not otherwise subject to, any obligation of
confidentiality.

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA on the date of this Agreement or in any other
form agreed between the Company and the Agent, and in any case capable of being
relied upon by, and not capable of being materially amended without the consent
of, the Company.

 

“Consolidated Cash Flow” has the meaning given to that term in Clause 26.1
(Financial definitions).

 

“Consolidated Debt Service” has the meaning given to that term in Clause 26.1
(Financial definitions).

 

“Consolidated EBIT” has the meaning given to that term in Clause 26.1 (Financial
definitions).

 

“Consolidated EBITDA” has the meaning given to that term in Clause 26.1
(Financial definitions).

 



14

 

 

“Consolidated Pro Forma EBITDA” has the meaning given to that term in
Clause 26.1 (Financial definitions).

 

“Consolidated Total Net Debt” has the meaning given to that term in Clause 26.1
(Financial definitions).

 

“Consolidated Total Net Cash Interest Expenses” has the meaning given to that
term in Clause 26.1 (Financial definitions).

 

“Conversion of a Non-Voting Sub-Participation” means the exercise of any option
under a Non-Voting Sub-Participation whereby voting rights under the Finance
Documents pass (as a result of and at the time of exercise of that option) from
a Lender to the relevant non-voting sub-participant.

 

“COO” means the chief operating officer of the Company or, if no chief operating
officer is appointed, such other person fulfilling the functions of chief
operating officer of the Group.

 

“Covenant Ratio” means, as at any date, the Leverage Ratio set out in Clause
26.3 (Leverage) next to the Quarter Date immediately preceding such date or, if
no such Quarter Date is set out therein, the Leverage Ratio set out in Clause
26.3 (Leverage) next to the Quarter Date immediately succeeding such date.

 

“CSO” means the chief strategy officer of the Company or, if no chief strategy
officer is appointed, such other person fulfilling the functions of chief
strategy officer of the Group.

 

“CTA” means the United Kingdom Corporation Tax Act 2009.

 

“Debt Purchase Transaction” means, in relation to a person, a transaction where
such person:

 

(a)purchases by way of assignment or transfer;

 

(b)enters into any sub-participation in respect of; or

 

(c)enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

 

any Commitment or amount outstanding under this Agreement.

 

“Declared Default” means the earlier of (i) the giving of notice by the Agent
under paragraphs (b), (d) or (f) of Clause 28.20 (Acceleration) or (ii) with
respect to any US Borrower or the Company, the occurrence of an Event of Default
under Clause 28.12 (US Insolvency) with respect to such US Borrower or, as
applicable, the Company.

 

“Default” means an Event of Default or an event or circumstance which would
(with the expiry of a grace period or the giving of notice provided for in
Clause 28 (Events of Default) or any combination of the foregoing) be an Event
of Default, provided that any such event or circumstance which requires the
satisfaction of a condition as to materiality or the making of a determination
before it becomes an Event of Default shall not be a Default unless that
condition is satisfied or determination made.

 



15

 

 

“Defaulting Lender” means any Lender (other than a Lender which is a member of
the Group):

 

(a)which has failed to make its participation in a Loan available or has
notified the Agent or the Company (which has notified the Agent) that it will
not make its participation in a Loan available by the Utilisation Date of that
Loan in accordance with Clause 5.4 (Lenders’ participation) or has failed to
provide cash collateral (or has notified the Issuing Bank or the Company (which
has notified the Agent) that it will not provide cash collateral) in accordance
with Clause 7.4 (Cash collateral by Non-Acceptable L/C Lender);

 

(b)which has otherwise rescinded or repudiated a Finance Document;

 

(c)which has breached any of the provisions of Clause 29.9 (Voting
Sub-Participation, Non-Voting Sub-Participation or Conversion of Non-Voting
Sub-Participation) including, for the avoidance of doubt, as a result of a
misrepresentation or misstatement in its Voting Confirmation; or

 

(d)with respect to which (or any Holding Company of which) an Insolvency Event
has occurred and is continuing,

 

unless, in the case of paragraph (a) above:

 

(i)its failure to pay is caused by:

 

(A)administrative or technical error; or

 

(B)a Disruption Event; and

 

(ii)payment is made within three Business Days of its due date; or

 

(iii)the Lender is disputing in good faith whether it is contractually obliged
to make the payment in question.

 

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.

 

“Designated Gross Amount” has the meaning given to that term in Clause 9.2
(Availability).

 

“Designated Net Amount” has the meaning given to that term in Clause 9.2
(Availability).

 

“Disruption Event” means either or both of:

 

(a)a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 



16

 

 

(b)the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

 

(i)from performing its payment obligations under the Finance Documents; or

 

(ii)from communicating with other Parties in accordance with the terms of the
Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

“DMWSL 631 Limited” means DMWSL 631 Limited, a private limited company
incorporated under the laws England and Wales with registered number 07176707
having its registered office at 3 The Maltings, Wetmore Road, Burton-On-Trent,
Staffordshire, DE14 1SE.

 

“DMWSL 632 Limited” means DMWSL 632 Limited, a private limited company
incorporated under the laws England and Wales with registered number 07176582
having its registered office at 3 The Maltings, Wetmore Road, Burton-On-Trent,
Staffordshire, DE14 1SE.

 

“DMWSL 633 Limited” means DMWSL 633 Limited, a private limited company
incorporated under the laws England and Wales with registered number 07176544
having its registered office at 3 The Maltings, Wetmore Road, Burton-On-Trent,
Staffordshire, DE14 1SE.

 

“Dormant Subsidiary” means a member of the Group which does not trade (for
itself or as agent for any person) and does not own, legally or beneficially,
assets (excluding all intra-Group items) which in aggregate have a value of
£500,000 or more (or its equivalent in other currencies).

 

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

“Environment” means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:

 

(a)air (including, without limitation, air within natural or man-made
structures, whether above or below ground);

 

(b)water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

 

(c)land (including, without limitation, land under water).

 

“Environmental Claim” means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.

 



17

 

 

“Environmental Law” means any applicable law or regulation binding upon a member
of the Group in the jurisdiction in which it operates and which relates to:

 

(a)the pollution or protection of the Environment;

 

(b)the conditions of the workplace; or

 

(c)the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.

 

“Environmental Permits” means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any member of the Group conducted on or
from the properties owned or used by any member of the Group.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Obligor, is treated as a single employer under Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).

 

“ERISA Event” shall mean:

 

(a)the failure of any Plan to comply with any provisions of ERISA and/or the
Code (and applicable regulations under either) or with the terms of such Plan;

 

(b)the existence with respect to any Plan of a non-exempt Prohibited
Transaction;

 

(c)any Reportable Event;

 

(d)the failure of any Obligor or ERISA Affiliate to make by its due date a
required instalment under Section 430(j) of the Code with respect to any Pension
Plan or any failure by any Pension Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Pension Plan, whether or not waived;

 

(e)a determination that any Pension Plan is in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA);

 

(f)the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Pension Plan;

 

(g)the termination of, or the appointment of a trustee to administer, any
Pension Plan under Section 4042 of ERISA or the incurrence by any Obligor or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Pension Plan (other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA), including but not limited to the
imposition of any Security in favor of the PBGC or any Pension Plan;

 

(h)the receipt by any Obligor or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice to terminate any Pension Plan under Section
4041 of ERISA or to appoint a trustee to administer any Pension Plan under
Section 4042 of ERISA;

 



18

 

 

(i)the failure by any Obligor or any of its ERISA Affiliates to make any
required contribution to a Multiemployer Plan;

 

(j)the incurrence by any Obligor or any of its ERISA Affiliates of any liability
with respect to the withdrawal from any Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a “substantial employer” (within the
meaning of Section 4001(a)(2) of ERISA), or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or the complete or
partial withdrawal (within the meaning of Section 4203 or 4205 of ERISA) from
any Multiemployer Plan;

 

(k)the receipt by any Obligor or any of its ERISA Affiliates of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA),
or terminated (within the meaning of Section 4041A of ERISA); or

 

(l)the failure by any Obligor or any of its ERISA Affiliates to pay when due
(after expiration of any applicable grace period) any instalment payment with
respect to Withdrawal Liability under Section 4201 of ERISA.

 

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

 

“EURIBOR” means, in relation to any Loan in Euro:

 

(a)the applicable Screen Rate;

 

(b)(if no Screen Rate is available for the Interest Period of that Loan or
overdue amount) the Interpolated Screen Rate for that Loan or overdue amount; or

 

(c)if:

 

(i)no Screen Rate is available for the currency or Interest Period of that Loan
or overdue amount; and

 

(ii)it is not possible to calculate an Interpolated Screen Rate for that Loan,

 

the Reference Bank Rate,

 

as of, in the case of paragraphs (a) and (c) above, the Specified Time on the
Quotation Day for Euro and for a period equal in length to the Interest Period
of that Loan or overdue amount and, if that rate is less than zero, EURIBOR
shall be deemed to be zero or, in the case of an Incremental Facility, if any
such rate is below the percentage agreed (if any) with the relevant Incremental
Facility Lenders in the Incremental Facility Notice for those Incremental
Facility Commitments, EURIBOR will be deemed to be such percentage rate
specified in such Incremental Facility Notice.

 



19

 

 

“EUR-to-GBP Conversion Rate” means the quotient obtained through the following
division: 8/9.

 

“Event of Default” means any event or circumstance specified as such in
Clause 28 (Events of Default).

 

“Excess Cash Flow” has the meaning given to that term in Clause 26.1 (Financial
definitions).

 

“Excess Cash Flow De Minimis” means an amount equal to the greater of (i)
£3,000,000 and (ii) 5 per cent. of Consolidated Pro Forma EBITDA for the
Relevant Period ending on the most recent Quarter Date for which Quarterly
Financial Statements together with the relevant Quarterly Compliance Certificate
have been delivered to the Agent.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of a guarantee granted
in accordance with Clause 23 (Guarantees and Indemnity) of such Guarantor of, or
the grant under a Finance Document by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act (or the application or official interpretation
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the guaranty of such Guarantor, or grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such guaranty or security
interest becomes illegal.

 

“Executive Chairman” means the executive chairman of the Company or, if no
executive chairman is appointed, such other person fulfilling the functions of
an executive chairman of the Group.

 

“Existing Debt” means the outstanding indebtedness of the Group and the Target
Group existing immediately prior to the Closing Date under (i) an Existing Debt
Financing, and (ii) any hedging agreements in relation to an Existing Debt
Financing which are to be terminated on or prior to the Closing Date.

 

“Existing Debt Financing” means any debt financing made available to the Group
or the Target Group and existing immediately prior to the Closing Date which is
to be repaid and/or prepaid on the Closing Date as set out in the Funds Flow
Statement.

 

“Existing Letter of Credit“ means any letter of credit or bank guarantee which
is issued on behalf of the Group and/or the Target Group by a Lender which is an
Issuing Bank under this Agreement, and which is, on or prior to the Closing
Date, agreed and designated in writing as an Existing Letter of Credit by the
Issuing Bank which will provide such Letter of Credit under a Revolving Facility
and the Company.

 

“Expiry Date” means, for a Letter of Credit, the last day of its Term.

 

“Facility” means a Term Facility, a Revolving Facility and any Incremental
Facility.

 



20

 

 

“Facility B” means Facility B1 and/or Facility B2, as the context requires.

 

“Facility B Borrower” means a Facility B1 Borrower and/or a Facility B2
Borrower, as the context requires.

 

“Facility B Commitment” means a Facility B1 Commitment and/or a Facility B2
Commitment, as the context requires.

 

“Facility B Lender” means a Facility B1 Lender and/or a Facility B2 Lender, as
the context requires.

 

“Facility B Loan” means a Facility B1 Loan and/or a Facility B2 Loan, as the
context requires.

 

“Facility B1” means the term loan facility made available under this Agreement
as described in paragraph (a)(i) of Clause 2.1 (The Facilities).

 

“Facility B1 Borrower” means the Original Facility B Borrower and any other
member of the Group which accedes as an Additional Borrower under Facility B1 in
accordance with Clause 31 (Changes to the Obligors) unless it has ceased to be a
Facility B1 Borrower in accordance with Clause 31 (Changes to the Obligors).

 

“Facility B1 Commitment” means:

 

(a)in relation to an Original Lender the amount set out in Part 2 (The Original
Lenders) of Schedule 1 (The Original Parties) as its Facility B1 Commitment, and
the amount of any other Facility B1 Commitment transferred to it under this
Agreement or assumed by it in accordance with Clause 2.2 (Increase); and

 

(b)in relation to any other Lender, the amount of any Facility B1 Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase),

 

to the extent:

 

(i)not cancelled, reduced or transferred by it under this Agreement; and

 

(ii)not deemed to be zero pursuant to Clause 30 (Restriction on Debt Purchase
Transactions).

 

“Facility B1 Lender” means any Lender who makes available a Facility B1
Commitment or a Facility B1 Loan.

 

“Facility B1 Loan” means a loan made or to be made under Facility B1 or the
principal amount outstanding for the time being of that loan.

 

“Facility B2” means the term loan facility made available under this Agreement
as described in paragraph (a)(ii) of Clause 2.1 (The Facilities).

 

“Facility B2 Borrower” means the Original Facility B Borrower and any other
member of the Group which accedes as an Additional Borrower under Facility B2 in
accordance with Clause 31 (Changes to the Obligors) unless it has ceased to be a
Facility B 2Borrower in accordance with Clause 31 (Changes to the Obligors).

 



21

 

 

“Facility B2 Commitment” means:

 

(a)in relation to an Original Lender the amount set out in Part 2 (The Original
Lenders) of Schedule 1 (The Original Parties) as its Facility B2 Commitment, and
the amount of any other Facility B2 Commitment transferred to it under this
Agreement or assumed by it in accordance with Clause 2.2 (Increase); and

 

(b)in relation to any other Lender, the amount of any Facility B2 Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase),

 

to the extent:

 

(i)not cancelled, reduced or transferred by it under this Agreement; and

 

(ii)not deemed to be zero pursuant to Clause 30 (Restriction on Debt Purchase
Transactions).

 

“Facility B2 Lender” means any Lender who makes available a Facility B2
Commitment or a Facility B2 Loan.

 

“Facility B2 Loan” means a loan made or to be made under Facility B2 or the
principal amount outstanding for the time being of that loan.

 

“Facility Office” means the office or offices notified by a Lender, Finance
Party or the Issuing Bank to the Agent in writing on or before the date it
becomes a Lender, Finance Party or the Issuing Bank (or, following that date, by
not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

 

“FATCA” means:

 

(a)sections 1471 to 1474 of the Code or associated regulations;

 

(b)any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

 

(c)any agreement pursuant to the implementation of paragraphs (a) or (b) above
with the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.

 

“FATCA Application Date” means:

 

(a)in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014; or

 

(b)in relation to a “passthru payment” described in section 1471(d)(7) of the
Code not falling within paragraph (a) above, the first date from which such
payment may become subject to a deduction or withholding required by FATCA.

 



22

 

 

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

 

"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” means:

 

(a)the fee letter dated 14 August 2019 between, amongst others, Nomura
International plc and Macquarie Corporate Holdings Pty Limited (UK Branch) as
mandated lead arrangers and Gaming Acquisitions Limited;

 

(b)any letter or letters dated prior to, on or after the date of this Agreement
between any of (i) the Arrangers and the Company, (ii) the Agent and the
Company, (iii) the Issuing Bank and the Company, or (iv) the Security Agent and
the Company, setting out any of the fees referred to in Clause 17 (Fees); and

 

(c)any agreement setting out fees payable to a Finance Party referred to in
paragraph (e) of Clause 2.2 (Increase), paragraph (b) of Clause 2.3 (Incremental
Facility) or Clause 17.6 (Interest, commission and fees on Ancillary Facilities)
of this Agreement or under any other Finance Document.

 

“Finance Document” means this Agreement, any Accession Deed, any Ancillary
Document, any Compliance Certificate, any Fee Letter, any Hedging Agreement, the
Hedging Letter, each Increase Confirmation, each Incremental Facility Increase
Notice, the Intercreditor Agreement, any Selection Notice, any Transaction
Security Document, any Utilisation Request and any other document designated as
a “Finance Document” by the Agent and the Company, provided that, where the term
“Finance Document” is used in and construed for the purposes of this Agreement
or the Intercreditor Agreement, a Hedging Agreement shall be a Finance Document
only for the purposes of:

 

(a)the definition of “Material Adverse Effect”;

 

(b)paragraph (a) of the definition of “Permitted Transaction”;

 

(c)the definition of “Transaction Security Document” and for the purpose of
defining “secured obligations” in any Transaction Security Document;

 

(d)paragraph (a)(v) of Clause 1.2 (Construction); and

 

(e)Clause 28 (Events of Default) (other than Clause 28.20 (Acceleration)).

 

“Finance Lease” means any lease or hire purchase contract which would, in
accordance with the Accounting Principles as in force at the date of the
Agreement, be treated as a finance or capital lease.

 



23

 

 

“Finance Party” means the Agent, each Arranger, the Security Agent, a Lender,
the Issuing Bank, a Hedge Counterparty or any Ancillary Lender, provided that
where the term “Finance Party” is used in and construed for the purposes of this
Agreement or the Intercreditor Agreement, a Hedge Counterparty shall be a
Finance Party only for the purposes of:

 

(a)the definition of “Secured Parties”;

 

(b)paragraph (a)(i) of Clause 1.2 (Construction);

 

(c)paragraph (b) of the definition of “Material Adverse Effect”;

 

(d)Clause 27.28 (Further Assurance); and

 

(e)Clause 33 (Conduct of Business by the Finance Parties).

 

“Financial Indebtedness” means any indebtedness for or in respect of (without
double counting):

 

(a)moneys borrowed;

 

(b)any amount raised by acceptance under any acceptance credit or bill
discounting facility or dematerialised equivalent;

 

(c)any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument (but not Trade
Instruments);

 

(d)the amount of any liability in respect of Finance Leases;

 

(e)receivables sold or discounted (other than any receivables to the extent they
are sold or discounted on a non-recourse basis or where any recourse in respect
of such receivables otherwise sold on a non-recourse basis is limited to
customary indemnities, warranties and/or security);

 

(f)any amount raised under any other transaction (including any forward sale or
purchase agreement) required to be accounted for as a borrowing in accordance
with the Accounting Principles;

 

(g)any Treasury Transaction (and, when calculating the value of any Treasury
Transaction, only the marked to market net value (or, if any actual amount is
due as a result of the termination or close-out of that Treasury Transaction,
that amount) shall be taken into account);

 

(h)amounts raised by any issue of shares which are expressed to be redeemable
mandatorily or at the option of the holder prior to the Termination Date in
respect of Facility B;

 

(i)any counter-indemnity obligation in respect of a guarantee, indemnity bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution in respect of an underlying liability (excluding any
Trade Instruments) of an entity which is not a member of the Group which
liability would fall within one of the other paragraphs of this definition;

 



24

 

 

(j)the amount of any liability in respect of any credit for goods and services
raised in the ordinary course and outstanding for more than 120 days after its
customary date of payment and any liability to a financial institution in
respect of the provision of supply chain financing outstanding for more than 120
days after the customary date of payment for the goods or services in respect of
which such supply chain financing has been provided;

 

(k)the amount of any liability in relation to any earn out arrangements,
contingent consideration arrangements, post-closing payment adjustments or other
adjustments of purchase price, indemnification or similar obligations in
connection with any acquisition in each case to the extent required to be
account for as a borrowing in accordance with the Accounting Principles; and

 

(l)the amount of any liability in respect of any guarantee for any of the items
referred to in paragraphs (a) to (j) above,

 

but excluding, in all cases, for the avoidance of doubt all pension-related or
post-employment liabilities; the amount of any liability in respect of any
credit for goods and services raised in the ordinary course and outstanding for
120 days or less after its customary date of payment and any liability to a
financial institution in respect of the provision of supply chain financing
outstanding for 120 days or less after the customary date of payment for the
goods or services in respect of which such supply chain financing has been
provided; intra-day exposures; indebtedness in respect of any lease, concession
or licence treated as an operating lease under the Accounting Principles (as in
force at the date of this Agreement); Financial Indebtedness arising under
Treasury Transactions except to the extent included in paragraph (g) above;
obligations in respect of any licence, permit or other approval arising in the
ordinary course of business; or in respect of Trade Instruments; and so that,
where the amount of Financial Indebtedness falls to be calculated or where the
existence (or otherwise) of any Financial Indebtedness is to be established
Financial Indebtedness in respect of uncashed cheques issued by a member of the
Group in the ordinary course of trading shall not be taken into account.

 

“Financial Quarter” has the meaning given to that term in Clause 26.1 (Financial
definitions).

 

“Financial Statements” means Annual Financial Statements, Quarterly Financial
Statements or Monthly Financial Statements.

 

“Financial Year” has the meaning given to that term in Clause 26.1 (Financial
definitions).

 

“Funds Flow Statement” means a funds flow statement in the agreed form.

 

“Gilt Rate” means the yield to maturity at the time of computation of U.K.
Government Securities with a floating maturity (as compiled by the Office for
National Statistics and published in the most recent financial statistics that
are publicly available at least two Business Days (but not more than five
Business Days) prior to the prepayment date (or, if such financial statistics
are not so published or available, any publicly available source of similar
market data selected by the Company in good faith)) most nearly equal to the
period from the prepayment date to the first anniversary of the Closing Date,
provided that if such period is less than 1 year, such period shall be deemed to
be 1 year.

 



25

 

 

“Group” means the Company, each of its Subsidiaries and, from the Closing Date,
each member of the Target Group that is a Subsidiary of the Company, in each
case from time to time, provided that, notwithstanding anything to the contrary,
no Unrestricted Subsidiary (or any of its Subsidiaries for the time being) shall
be a member of the Group (or a Subsidiary, Holding Company or Affiliate of any
member of the Group or a Joint Venture) for the purposes of the Finance
Documents unless and until it ceases to be an Unrestricted Subsidiary in
accordance with this Agreement.

 

“Group Initiatives” has the meaning given to that term in paragraph (g) of
Clause 26.5 (Calculations).

 

“Group Structure Chart” means the structure chart of the Group in the agreed
form and assuming the Closing Date has occurred.

 

“Guarantor” means each Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 31 (Changes to the
Obligors).

 

“Guarantor Coverage Level” has the meaning given to it in Clause 27.27
(Guarantees and Security).

 

“Harlequin” means Harlequin Gaming Limited, a private limited liability company
incorporated under the laws of England and Wales having its registered office at
Astra House, 1 Kingsway, CF31 3RY Bridgend, United Kingdom, registered with
company number 09292082.

 

“Hedge Counterparty” means any person which is or has become a party to the
Intercreditor Agreement as a Hedge Counterparty in accordance with the
provisions of the Intercreditor Agreement.

 

“Hedging Agreement” means any master agreement, confirmation, schedule or other
agreement entered into by an Obligor with a Hedge Counterparty:

 

(a)for the purpose of hedging interest rate, cross currency or foreign exchange
risks in relation to the Term Facilities, Incremental Facilities, any New Senior
Secured Debt or any New Senior Subordinated Debt (including, without limitation,
any hedging entered into to comply with the Minimum Hedging Requirements); or

 

(b)in respect of (i) interest rate hedging transactions, (ii) spot and forward
foreign exchange hedging transactions and (iii) other hedging transactions, in
each case in the ordinary course of business and not for speculative purposes
and to the extent permitted under Clause 27.19 (Treasury Transactions),

 

provided that, in each case, the Hedge Counterparty is a party to the
Intercreditor Agreement as a Hedge Counterparty.

 

“Hedging Costs” means any costs incurred by a member of the Group in connection
with the putting in place of any Hedging Agreements or Unsecured Hedging
Agreements entered into from time to time.

 



26

 

 

“Hedging Letter” means the letter dated on or before the Closing Date and made
between the Agent and the Company describing the hedging arrangements to be
entered into by the Group in respect of the interest rate liabilities of the
Borrowers of, and in relation to, Facility B.

 

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

 

“Impaired Agent” means the Agent at any time when:

 

(a)it has failed to make (or has notified a Party that it will not make) a
payment required to be made by it under the Finance Documents by the due date
for payment;

 

(b)the Agent otherwise rescinds or repudiates a Finance Document;

 

(c)(if the Agent is also a Lender) it is a Defaulting Lender under paragraph (a)
or (b) of the definition of “Defaulting Lender”; or

 

(d)an Insolvency Event has occurred and is continuing with respect to the Agent,

 

unless, in the case of paragraph (a) above:

 

(i)its failure to pay is caused by:

 

(A)administrative or technical error; or

 

(B)a Disruption Event; and

 

payment is made within three Business Days of its due date; or

 

(ii)the Agent is disputing in good faith whether it is contractually obliged to
make the payment in question.

 

“Increase Confirmation” means a confirmation substantially in the form set out
in Schedule 12 (Form of Increase Confirmation) or in any other form agreed
between the Agent and the Company (each acting reasonably).

 

“Increase Lender” has the meaning given to that term in Clause 2.2 (Increase).

 

“Incremental Facility” means one or more incremental facilities made available
pursuant to Clause 2.3 (Incremental Facility) which are documented under this
Agreement including as new or existing facility commitment(s) and/or as an
additional tranche or class of, or an increase of, or an extension of, any
existing Facility or a previously incurred Incremental Facility (including, in
each case, term or revolving facilities, and including for the avoidance of
doubt any Incremental Revolving Facility).

 

“Incremental Facility Borrower” means the Company or any Obligor which is
specified as a Borrower under an Incremental Facility in an Incremental Facility
Increase Notice and which accedes as a Borrower in accordance with Clause 31.2
(Additional Borrowers), unless it has ceased to be an Incremental Facility
Borrower in accordance with Clause 31 (Changes to the Obligors).

 



27

 

 

“Incremental Facility Commitment” means:

 

(a)in relation to an Incremental Facility Lender, the amount set out in each
Incremental Facility Increase Notice signed by that Incremental Facility Lender
and the amount of any other Incremental Facility Commitment transferred to it
under this Agreement or assumed by it in accordance with Clause 2.2 (Increase)
or Clause 2.3 (Incremental Facility); and

 

(b)in relation to any other Lender, the amount of any Incremental
Facility Commitment transferred to it under this Agreement or assumed by it in
accordance with Clause 2.2 (Increase) or Clause 2.3 (Incremental Facility),

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Incremental Facility Increase Notice” means a notice substantially in the form
set out in Schedule 14 (Accession Certificate and Incremental Facility Increase
Notice) delivered by the Company to the Agent in accordance with Clause 2.3
(Incremental Facility).

 

“Incremental Facility Lender” means any Lender or other financial institution or
fund or other entity (not being a member of the Group) which signs an
Incremental Facility Increase Notice and confirms its willingness to provide all
or a part of an Incremental Facility.

 

“Incremental Facility Loan” means a loan made or to be made under the
Incremental Facility or the principal amount outstanding for the time being of
that loan.

 

“Incremental Revolving Facility” means any Incremental Facility which is
designated as a Revolving Facility in an Incremental Facility Increase Notice.

 

“Incremental Revolving Facility Borrower” means the Original Revolving Facility
Borrowers or any member of the Group which (a) is specified as a borrower under
an Incremental Revolving Facility in the applicable Incremental Facility
Increase Notice and which is a Borrower under this Agreement or (b) accedes as
an Additional Borrower under a Revolving Facility in accordance with Clause 31
(Changes to the Obligors), unless it has ceased to be a Revolving Facility
Borrower in accordance with Clause 31 (Changes to the Obligors).

 

“Incremental Revolving Facility Commitment” means:

 

(a)in relation to an Incremental Revolving Facility Lender, the amount set out
in each Incremental Facility Increase Notice signed by that Incremental
Revolving Facility Lender and the amount of any other Incremental Revolving
Facility Commitment transferred to it under this Agreement or assumed by it in
accordance with Clause 2.2 (Increase) or Clause 2.3 (Incremental Facility); and

 

(b)in relation to any other Lender, the amount of any Incremental Revolving
Facility Commitment transferred to it under this Agreement or assumed by it in
accordance with Clause 2.2 (Increase) or Clause 2.3 (Incremental Facility),

 



28

 

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Incremental Revolving Facility Lender” means any Lender or other bank,
financial institution, fund, entity or other person which signs an Incremental
Facility Increase Notice and confirms its willingness to provide all or a part
of an Incremental Revolving Facility.

 

“Incremental Revolving Facility Loan” means a loan made or to be made under any
Incremental Revolving Facility or the principal amount outstanding for the time
being of that loan.

 

“Incremental Revolving Facility Utilisation” means an Incremental Revolving
Facility Loan or a Letter of Credit issued or to be issued under an Incremental
Revolving Facility.

 

“Industry Competitor” means any person (or any of its Affiliates) that is a
trade competitor of a member of the Group and any controlling shareholder of any
trade competitor of a member of the Group provided that, for the avoidance of
doubt, this shall not include any bank or financial institution, trust, fund or
other entity or any of their respective Affiliates whose principal business or a
material activity of whom is, in each case, arranging, underwriting or investing
in debt.

 

“Information Memorandum” means the document in the form approved by the Company
concerning the Company and the Target Group in relation to the Facilities and
distributed by the Arrangers and the Bookrunners on a confidential basis in
connection with the syndication of the Facilities.

 

“Initial Revolving Facility” means the revolving credit facility made available
under this Agreement as described in paragraph (a)(ii) of Clause 2.1 (The
Facilities).

 

“Initial Revolving Facility Borrower” means the Original Revolving Facility
Borrowers or any member of the Group which accedes as an Additional Borrower
under the Initial Revolving Facility in accordance with Clause 31 (Changes to
the Obligors), unless it has ceased to be a Revolving Facility Borrower in
accordance with Clause 31 (Changes to the Obligors).

 

“Initial Revolving Facility Commitment” means:

 

(a)in relation to an Original Lender, the amount in the Base Currency set out in
Part 2 (The Original Lenders) of Schedule 1 (The Original Parties) as its
Initial Revolving Facility Commitment and the amount of any other Initial
Revolving Facility Commitment transferred to it under this Agreement or assumed
by it in accordance with Clause 2.2 (Increase); and

 

(b)in relation to any other Lender, the amount in the Base Currency of any
Initial Revolving Facility Commitment transferred to it under this Agreement or
assumed by it in accordance with Clause 2.2 (Increase),

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 



29

 

 

“Initial Revolving Facility Lender” means any Lender who makes available an
Initial Revolving Facility Commitment or an Initial Revolving Facility Loan.

 

“Initial Revolving Facility Loan” means a loan made or to be made under the
Initial Revolving Facility or the principal amount outstanding for the time
being of that loan.

 

“Initial Revolving Facility Utilisation” means an Initial Revolving Facility
Loan or a Letter of Credit issued or to be issued under the Initial Revolving
Facility.

 

“Innov8” means Innov8 Gaming Limited, a private limited liability company
incorporated under the laws of England and Wales having its registered office at
Astra House, 1 Kingsway, CF31 3RY Bridgend, United Kingdom, registered with
company number 10717040.

 

“Insolvency Event” in relation to a Finance Party means the appointment of a
liquidator, receiver, administrative receiver, administrator, compulsory manager
or other similar officer in respect of that Finance Party or all or
substantially all of that Finance Party’s assets or any analogous procedure or
step is taken in any jurisdiction (all other than by way of an Undisclosed
Administration unless related to all Finance Parties at the time of commencing
such procedure) with respect to that Finance Party.

 

“Intellectual Property” means:

 

(a)any patents, utility models, trademarks, service marks, designs, business
names, copyrights, database rights, design rights, registered designs, domain
names, moral rights, inventions, confidential information, trade secrets,
knowhow and all other intellectual property rights and interests throughout the
world (which may now or in the future subsist), whether registered or
unregistered; and

 

(b)the benefit of all applications (and all goodwill associated with such
applications) and rights to use such assets of each member of the Group,
including all rights under any agreements relating to the use or exploitation of
any such rights, which may now or in the future subsist.

 

“Intercreditor Agreement” means the intercreditor agreement dated on or about
the date hereof and made between, among others, the Company, the parties thereto
as debtors, the parties thereto as intra-group lenders, the Agent and the
Security Agent.

 

“Intercreditor Class” means, in respect of any New Senior Secured Debt and New
Senior Subordinated Debt which has been designated in the relevant New Debt
Notice as being subject to the Intercreditor Agreement, the applicable
intercreditor ranking (by reference to the Intercreditor Agreement in effect at
such time) thereof as specified in such New Debt Notice.

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 15 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 14.3 (Default interest).

 

“Interpolated Screen Rate” means, in relation to EURIBOR or LIBOR for any Loan,
the rate (rounded to the same number of decimal places as the two relevant
Screen Rates) which results from interpolating on a linear basis between:

 

(a)the applicable Screen Rate for the longest period (for which that Screen Rate
is available) which is less than the Interest Period of that Loan; and

 



30

 

 

(b)the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan,

 

each as of the Specified Time on the Quotation Day for the currency of that
Loan.

 

“Investment Basket” means an amount equal to the greater of (i) £16,000,000 and
(ii) an amount equal to 25 per cent. of Consolidated Pro Forma EBITDA for the
Relevant Period ending on the most recent Quarter Date for which Quarterly
Financial Statements together with the relevant Quarterly Compliance Certificate
have been delivered to the Agent.

 

“Issuing Bank” means any Lender which has notified the Agent that it has agreed
to the Company’s request to be an Issuing Bank pursuant to the terms of this
Agreement (and if more than one Lender has so agreed, such Lenders shall be
referred to, whether acting individually or together, as the “Issuing Bank”)
provided that, in respect of a Letter of Credit issued or to be issued pursuant
to the terms of this Agreement, the “Issuing Bank” shall be the Issuing Bank
which has issued or agreed to issue that Letter of Credit.

 

“ITA” means the United Kingdom Income Tax Act 2007.

 

“Joint Venture” means any joint venture entity or minority interest, whether in
or relating to a company, unincorporated firm, undertaking, association, joint
venture or partnership or any other person in which a member of the Group
directly or indirectly holds (or, upon making an initial investment will hold)
shares or other applicable ownership interests.

 

“L/C Proportion” means in relation to a Revolving Facility Lender in respect of
any Letter of Credit, the proportion (expressed as a percentage) borne by that
Lender’s Available Commitment to the relevant Available Facility (in each case)
under a Revolving Facility immediately prior to the issue of that Letter of
Credit, adjusted to reflect any assignment or transfer under this Agreement to
or by that Lender.

 

“Legal Opinion” means any legal opinion delivered to the Agent under Clause 4.1
(Initial conditions precedent) or under Clause 31 (Changes to the Obligors).

 

“Legal Reservations” means:

 

(a)the principle that certain remedies may be granted or refused at the
discretion of the court, the limitation of enforcement by laws relating to
bankruptcy, insolvency, liquidation, reorganisation, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors and
secured creditors;

 

(b)the time barring of claims under applicable limitation laws (including the
Limitation Acts) and defences of acquiescence, set-off or counterclaim and the
possibility that an undertaking to assume liability for or to indemnify a person
against non-payment of stamp duty may be void;

 

(c)the principle that in certain circumstances Security granted by way of fixed
charge may be recharacterised as a floating charge or that Security purported to
be constituted as an assignment may be recharacterised as a charge;

 



31

 

 

(d)the principle that additional interest imposed pursuant to any relevant
agreement may be held to be unenforceable on the grounds that it is a penalty
and thus void;

 

(e)the principle that a court may not give effect to an indemnity for legal
costs incurred by an unsuccessful litigant;

 

(f)the principle that the creation or purported creation of Security over any
contract or agreement which is subject to a prohibition on transfer, assignment
or charging may be void, ineffective or invalid and may give rise to a breach of
the contract or agreement over which Security has purportedly been created;

 

(g)the principle that a court may not give effect to any parallel debt
provisions, covenants to pay the Security Agent or other similar provisions;

 

(h)similar principles, rights and defences under the laws of any relevant
jurisdiction;

 

(i)the principles of private and procedural laws of any Relevant Jurisdiction
which affect the enforcement of a foreign court judgment; and

 

(j)any other matters which are set out as qualifications or reservations
(however described) as to matters of law in the Legal Opinions.

 

“Lender” means:

 

(a)an Original Lender; or

 

(b)any bank, financial institution, trust, fund or other entity which has become
a Party as a Lender in accordance with Clause 2.2 (Increase), Clause 2.3
(Incremental Facility) or Clause 29 (Changes to the Lenders),

 

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement and provided that upon (i) termination in full of all Commitments
of any Lender in relation to any Facility; and (ii) payment in full of all
amounts which then are due and payable to such Lender under that Facility, such
Lender shall not be regarded as a Lender for that Facility for the purpose of
determining whether any provision which requires consultation, consent,
agreement or vote with any Lender (or any class thereof) has been complied with.

 

“Letter of Credit” means:

 

(a)a letter of credit, substantially in the form set out in Schedule 10 (Form of
Letters of Credit) or in any other form requested by the Company and agreed by
the Issuing Bank; or

 

(b)any guarantee, indemnity or other instrument in a form requested by a
Borrower (or the Company on its behalf) and agreed by the Issuing Bank.

 

“Leverage Ratio” has the meaning given to that term in Clause 26.3 (Leverage).

 



32

 

 

“LIBOR” means, in relation to any Loan (other than for a Loan denominated in
EUR):

 

(a)the applicable Screen Rate;

 

(b)(if no Screen Rate is available for the currency or Interest Period of that
Loan) the Interpolated Screen Rate for that Loan; or

 

(c)if:

 

(i)no Screen Rate is available for the currency or Interest Period of that Loan;
and

 

(ii)it is not possible to calculate an Interpolated Screen Rate for that Loan,

 

the Reference Bank Rate,

 

as of, in the case of paragraphs (a) and (c) above, the Specified Time on the
Quotation Day for the currency of that Loan and a period equal in length to the
Interest Period of that Loan and, if that rate is less than zero, LIBOR shall be
deemed to be zero or, in the case of an Incremental Facility, if any such rate
is below the percentage agreed (if any) with the relevant Incremental Facility
Lenders in the Incremental Facility Notice for those Incremental Facility
Commitments, LIBOR will be deemed to be such percentage rate specified in such
Incremental Facility Notice.

 

“Limitation Acts” means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.

 

“LMA” means the Loan Market Association.

 

“Loan” means a Term Loan or a Revolving Facility Loan.

 

“Loan-to-Own Investor” means any person (including an Affiliate of a Finance
Party) which is engaged in investment strategies that include the purchase of
loans or other debt securities with a view to owning the equity or gaining
control of a business (directly or indirectly) or which utilizes any other
similar “loan to own” strategies provided that any Affiliate of such person (x)
which is a deposit taking financial institution authorised by a financial
services regulator which holds a long term corporate credit rating equal to or
better than BBB- or Baa3 (as applicable) according to at least two of Moody’s,
S&P and Fitch, (y) which is managed and controlled independently and (z) where
any information made available under the Finance Documents is not disclosed or
otherwise made available to other Affiliates, shall not be a Loan-to-Own
Investor.

 

“LTM” means last twelve Months.

 

“Major Default” means (with respect to the Original Obligors only (and excluding
any procurement obligations on the part of the Original Obligors with respect to
any other member of the Group or the Target Group)) any event or circumstance
constituting an Event of Default that is continuing under any of Clause 28.1
(Payment Default), Clause 28.4 (Other obligations) insofar as it relates to a
breach of any Major Undertaking, Clause 28.5 (Misrepresentation) insofar as it
relates to a breach of any Major Representation in any material respect,
Clause 28.6 (Invalidity and Unlawfulness) and Clauses 28.8 (Insolvency) to 28.11
(Similar events elsewhere) (each inclusive).

 



33

 

 

“Major Representation” means a representation or warranty (with respect to the
Original Obligors only (and excluding any procurement obligations on the part of
the Original Obligors with respect to any other member of the Group or the
Target Group)) under any of Clauses 24.1 (Status) to 24.5 (Validity and
admissibility in evidence) (each inclusive) and Clause 24.16 (Anti-corruption
and sanctions).

 

“Major Undertaking” means (with respect to the Original Obligors (and excluding
any procurement obligations on the part of the Original Obligors with respect to
any member of the Group or the Target Group) any of Clauses 27.3 (Pari passu
Ranking),  27.9 (Amalgamations and Change of Business), Clause 27.10
(Disposals), Clause 27.12 (Negative Pledge), 27.14 (Indebtedness), 27.15
(Guarantees), Clause 27.16 (Loans), Clause 27.20 (Joint Ventures), Clause 27.21
(Acquisitions and Investments), Clauses 27.23 (Control and Share Issues) to
27.26 (Holding Company), 27.29 (New Senior Subordinated Debt Principal Payments)
and Clause 27.30 (Anti-corruption law/Sanctions) (each inclusive).

 

“Majority Lenders” means:

 

(a)in the context of a proposed amendment or waiver in relation to a proposed
Utilisation of the Initial Revolving Facility of any of the conditions in
Clause 4.2 (Further conditions precedent), a Lender or Lenders whose Initial
Revolving Facility Commitments aggregate 66⅔ per cent. or more of the Total
Initial Revolving Facility Commitments (or, if the total Initial Revolving
Facility Commitments have been reduced to zero, aggregated more than
66⅔ per cent. of the Total Initial Revolving Facility Commitments immediately
prior to that reduction);

 

(b)in the context of a proposed amendment or waiver in relation to a proposed
Utilisation of an Incremental Facility of any of the conditions in Clause 4.2
(Further conditions precedent), a Lender or Lenders whose Incremental
Facility Commitments aggregate 66⅔ per cent. or more of those Incremental
Facility Commitments; and

 

(c)otherwise a Lender or Lenders whose Commitments aggregate 66⅔ per cent. or
more of the Total Commitments (or, if the Total Commitments have been reduced to
zero, aggregated 66⅔ per cent. or more of the Total Commitments immediately
prior to that reduction) (and for this purpose the amount of an Ancillary
Lender’s Revolving Facility Commitment shall not be reduced by the amount of its
Ancillary Commitment).

 

“Make-Whole Amount” means an amount equal to the excess (to the extent positive)
of:

 

(a)the present value on the prepayment date of the sum of (X) 100 per cent. of
the principal amount so prepaid plus (Y) all required and scheduled interest
payments that would otherwise have accrued or been due on the principal amount
so prepaid from (and including) the prepayment date to (and excluding) the first
anniversary of the Closing Date (assuming for this purpose that the applicable
EURIBOR rate or, as the case may be, LIBOR rate is the higher of (x) the rate of
offering of deposits for a three month period determined on the Quotation Day
prior to the date of the prepayment and (y) zero basis points per annum)
computed upon the prepayment date using a discount rate equal to, in the case of
principal denominated in Euro, the Bund Rate and, in the case of principal
denominated in Sterling, the Gilt Rate (provided that if the Bund Rate or, as
the case may be and as applicable, the Gilt Rate is less than zero, it shall be
deemed to be zero) plus, in each case, 50 basis points; over

 



34

 

 

(b)the principal amount so prepaid;

 

“Margin” means:

 

(a)in relation to any Facility B1 Loan, 7.25 per cent. per annum;

 

(b)in relation to any Facility B2 Loan, 6.75 per cent. per annum;

 

(c)in relation to any Initial Revolving Facility Loan, 5.50 per cent. per annum;

 

(d)in relation to any Incremental Facility Loan, the percentage rate per annum
specified by the Company in the relevant Incremental Facility Increase Notice;

 

(e)in relation to any Unpaid Sum relating or referable to a Facility, the rate
per annum specified above for that Facility; and

 

(f)in relation to any other Unpaid Sum, the highest rate specified above,

 

but if:

 

(i)no Event of Default has occurred and is continuing;

 

(ii)the third full Financial Quarter since the Closing Date has expired; and

 

(iii)the Leverage Ratio in respect of the most recently completed Relevant
Period is within a range set out below,

 

then the Margin for each Loan under an Incremental Facility will be the
percentage per annum agreed with the Incremental Facilities Lenders and as
indicated for that range in the Incremental Facility Increase Notice for those
Incremental Facility Commitments, and the Margin for each Facility B1 Loan,
Facility B2 Loan and Initial Revolving Facility Loan will be the percentage per
annum set out below in the column in the relevant table for that Facility
opposite that range:

 

Leverage Ratio  Facility B1 Margin % p.a.   Facility B2 Margin % p.a.   Initial
Revolving Facility Margin % p.a.  Greater than or equal to 2.9:1   7.25  
 6.75    5.50  Less than 2.9:1 but greater than or equal to 2.4:1   7.00  
 6.50    5.25  Less than 2.4:1   6.75    6.25    5.00 

 



35

 

 

However:

 

(A)any increase or decrease in the Margin for a Facility shall take effect on
the date on which the Agent receives the Compliance Certificate for that
Relevant Period pursuant to Clause 25.5 (Compliance Certificates) (or, if such
date does not fall on a Business Day, on the Business Day immediately following
such date);

 

(B)if, following receipt by the Agent of the Annual Financial Statements and
related Compliance Certificate, those statements and Compliance Certificate
demonstrate that (1) the Margin should have been reduced in accordance with the
above table or (2) the Margin should not have been reduced or should have been
increased in accordance with the above table, the next payment of interest under
the relevant Facility following receipt of the relevant Annual Financial
Statements by the Agent shall be increased or reduced (as the case may be) by
such amount as is necessary to put the Agent and the Lenders in the position
they should have been in had the appropriate rate of Margin been applied at the
time (provided that any such reduction shall only apply by netting off against
the next payment of interest in respect of each applicable Loan and only to the
extent the Lender which received the overpayment of interest remains a Lender as
at the date of such adjustment and, with respect to payments to Lenders, such
payments shall only apply to Lenders who were participating in the relevant
Facility both at the time to which the adjustments relate and the time when the
adjustments are actually made). The Agent’s determination of the adjustments
payable shall be prima facie evidence of such adjustments and the Agent shall,
if so requested by the Company, provide the Company with reasonable details of
the calculation of such adjustments;

 

(C)while an Event of Default is continuing, the Margin for each Facility B and
the Initial Revolving Facility shall be the highest percentage per annum set out
above for a Loan under that Facility (or, in respect of any Incremental Facility
Loan, the highest percentage rate per annum set out in the notice delivered by
the Company in accordance with Clause 2.3 (Incremental Facility) in respect of
the relevant Incremental Facility Commitments). Once that Event of Default has
been remedied or waived, the Margin for each Loan will be re-calculated on the
basis of the most recently delivered Compliance Certificate and the terms of
this definition “Margin” shall apply (on the assumption that on the date of the
most recently delivered Compliance Certificate, no Event of Default had occurred
or was continuing) with any reduction in Margin resulting from such
recalculation taking effect from the date of such remedy or waiver (or, if such
date does not fall on a Business Day, on the Business Day immediately following
such date); and

 



36

 

 

(D)for the purpose of determining the Margin, the Leverage Ratio and Relevant
Period shall be determined in accordance with Clause 26.1 (Financial
definitions) provided that no amounts contemplated in paragraph (b) of
Clause 28.2 (Financial covenants) shall be taken in account for this purpose.

 

"Margin Stock" means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means any event or circumstance which in each case
after taking into account all mitigating factors or circumstances including any
warranty, indemnity or other resources available to the Group or right of
recourse against any third party with respect to the relevant event or
circumstance and any obligation of any person in force to provide any additional
equity investment:

 

(a)has a material adverse effect on:

 

(i)the consolidated business, assets or financial condition of the Group (taken
as a whole); or

 

(ii)the ability of the Group (taken as whole) to perform its payment obligations
under the Finance Documents; or

 

(b)subject to the Legal Reservations and any Perfection Requirements, affects
the validity or the enforceability of any of the Finance Documents to an extent
which is materially adverse to the interests of the Finance Parties under the
Finance Documents taken as a whole and, if capable of remedy, is not remedied
within 20 Business Days of the earlier of (i) the Company becoming aware of the
issue and (ii) the giving of written notice of the issue by the Agent.

 

“Material Subsidiary” means, at any time:

 

(a)each Obligor;

 

(b)each member of the Group which has earnings before interest, tax,
depreciation and amortisation (calculated on the same basis as Consolidated
EBITDA) (calculated on an unconsolidated basis and excluding intra-Group items)
representing 5 per cent. or more of the Consolidated Pro Forma EBITDA of the
Group as determined by reference to the most recent Compliance Certificate
supplied by the Company in respect of the latest Annual Financial Statements
delivered to the Agent, or, if no Compliance Certificate has yet been delivered
under this Agreement, by reference to the Original Financial Statements, in each
case provided that any entity having negative earnings before interest, tax,
depreciation and amortisation shall be deemed to have zero earnings before
interest, tax depreciation and amortisation. A report by the Auditors of the
Company that a Subsidiary is or is not a Material Subsidiary shall, in the
absence of manifest error, be conclusive and binding on all Parties; and

 



37

 

 

(c)any direct Holding Company of a Material Subsidiary pursuant to paragraphs
(a) or (b) above or an Obligor, provided such Holding Company is also a member
of the Group.

 

“Member of the Office of the Executive Chairman” means each of the CFO, the CSO,
the COO, the President and the Executive Chairman.

 

“Minimum Hedging Requirements” has the meaning given to that term in
Clause 27.35 (Compliance with Hedging Letter).

 

"MNPI" means information which constitutes material non-public information in
respect of the Group, the disclosure of which would prevent the recipient of
such information continuing to trade publicly traded instruments issued by a
member of the Group that are outstanding and held by such recipient pursuant to
securities laws applicable to such member of the Group and/or such publicly
traded instruments.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)(subject to paragraph (c) below) if the numerically corresponding day is not
a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;

 

(b)if there is no numerically corresponding day in the calendar month in which
that period is to end, that period shall end on the last Business Day in that
calendar month; and

 

(c)if an Interest Period begins on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

 

The above rules will only apply to the last month of any period.

 

“Monthly Financial Statements” has the meaning given to it in Clause 25.4
(Financial Statements).

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the five preceding calendar years,
has made or been obligated to make contributions.

 

“New Debt Notice” means a New Senior Secured Debt Notice (as defined in the
definition of “New Senior Secured Debt”) and/or a New Senior Subordinated Debt
Notice (as defined in the definition of “New Senior Subordinated Debt”).

 

“New Lender” has the meaning given to that term in Clause 29.2 (Assignments and
Transfers by Lenders).

 



38

 

 

“New Senior Secured Debt” means any notes, securities or other debt instruments
(including loans) issued by the Company, a Holding Company of the Company or any
wholly-owned direct subsidiary of the Company or a Holding Company of the
Company that, in each case, itself has no subsidiaries and which is or becomes a
Guarantor:

 

(a)the proceeds of which are applied in or towards (x) refinancing all or a
portion of the Facilities and/or other New Senior Secured Debt (to the extent
permitted under the terms of this Agreement) and/or any New Senior Subordinated
Debt and/or any other Permitted Financial Indebtedness, from time to time as
elected by the Company and/or (y) all fees, commissions, make-whole and other
contractual premium payable in connection with such refinancing and any
reasonable fees, costs and expenses incurred in connection with such
refinancing(s) (“Senior Refinancing Debt”); and/or

 

(b)the proceeds of which are applied in or towards (x) the general corporate
purposes (including capital expenditure requirements) of the Group and all
related fees, costs and expenses; and/or (y) financing or refinancing the
consideration payable for any Permitted Acquisitions (other than financing the
consideration payable for the Acquisition) and Permitted Joint Ventures
(including any purchase price adjustments or earn out payments) and all related
fees, costs and expenses including in connection with any restructurings and
reorganizations following such acquisition or investment; and/or

 

(c)which constitutes Acquired Indebtedness,

 

which are designated as “New Senior Secured Debt” by written notice from the
Company to the Agent (such notice a “New Senior Secured Debt Notice”), in
respect of which the following terms apply:

 

(i)(save in respect of any New Senior Secured Debt which constitutes Senior
Refinancing Debt) after giving pro forma effect to the borrowing, issuance or
incurrence of the principal or equivalent amount of the proposed New Senior
Secured Debt as if drawn in full and the proposed use of proceeds thereof
(including any acquisition, acquired Consolidated Pro Form EBITDA (pro forma for
the LTM period) or refinancing of indebtedness and assuming, for the avoidance
of doubt, that all the proceeds thereof have been paid away in full with pro
forma effect applied in a manner consistent with the definition of Consolidated
Pro Forma EBITDA and Clause 26.5 (Calculations)), the Permitted Indebtedness Cap
would not be exceeded;

 

(ii)to the extent applicable, paragraph (d) of Clause 42.7 (Additional Debt
Documentation) is or will be complied with in respect of the relevant New Senior
Secured Debt;

 

(iii)if such New Senior Secured Debt is incurred under this Agreement as a
senior secured term loan facility in Sterling or Euro in each case ranking pari
passu with Facility B as “Senior Secured Liabilities” under the Intercreditor
Agreement and incurred within the first 12 Months after the Closing Date, the
applicable MFN Condition would be satisfied if tested on the basis that
references in sub-paragraph 2.3(c)(i) of Clause 2.3 (Incremental Facility) to an
“Incremental Facility” were references to such “New Senior Secured Debt”;

 



39

 

 

(iv)if such New Senior Secured Debt is established under this Agreement and is
required to become subject to the Intercreditor Agreement pursuant to
sub-paragraph (ii) above, the applicable Maturity Condition would be satisfied
if tested on the basis that references in sub-paragraph (c)(ii) of Clause  2.3
(Incremental Facility) to an “Incremental Facility” were references to such “New
Senior Secured Debt”;

 

(v)if such New Senior Secured Debt is established under this Agreement and is
required to become subject to the Intercreditor Agreement pursuant to
sub-paragraph (ii) above, the applicable Amortisation Condition would be
satisfied if tested on the basis that references in sub-paragraph (c)(iii) of
Clause 2.3 (Incremental Facility) to an “Incremental Facility” were references
to such “New Senior Secured Debt”;

 

(vi)the No Default Condition would be satisfied if tested on the basis that
references in sub-paragraph (c)(iv) of Clause 2.3 (Incremental Facility) to an
“Incremental Facility” were references to the relevant “New Senior Secured
Debt”; and

 

(vii)such New Senior Secured Debt will rank pari passu with the other Facilities
in accordance with the Intercreditor Agreement and the Transaction Security to
be granted over any assets purchased with the proceeds of any New Senior Secured
Debt will be shared with the Finance Parties (to the extent lawful) in
accordance with the Intercreditor Agreement and any amounts applied in mandatory
prepayment of any such New Senior Secured Debt will be shared rateably with
Facility B.

 

“New Senior Secured Debt Documents” means:

 

(a)if the New Senior Secured Debt constitutes notes:

 

(i)the New Senior Secured Notes Indenture and any associated fee letters;

 

(ii)the New Senior Secured Notes; and

 

(iii)the New Senior Secured Notes Guarantees;

 

(b)if the New Senior Secured Debt constitutes loans:

 

(i)the New Senior Secured Facility Agreement;

 

(ii)each document designated as a “Finance Document” under the New Senior
Secured Facility Agreement;

 



40

 

 

(c)any other documents designated as such by the New Senior Secured Notes
Trustee (if such New Senior Secured Debt constitutes notes) or other relevant
creditor representative and the Company;

 

(d)the Intercreditor Agreement; and

 

(e)any security document securing the New Senior Secured Debt (including the
Transaction Security Documents).

 

“New Senior Secured Debt Indenture” means the indenture in respect of any New
Senior Secured Debt, entered into between, among others, either the Company, a
Holding Company of the Company or the relevant wholly-owned direct subsidiary of
the Company or the Holding Company of the Company, as applicable, and the New
Senior Secured Notes Trustee as amended from time to time.

 

“New Senior Secured Facility Agreement” means any credit agreement, loan or
other instrument or document constituting or evidencing any New Senior Secured
Debt.

 

“New Senior Secured Notes” means any notes, exchange notes, loans or other
securities issued by the Company, a Holding Company of the Company or any
wholly-owned direct subsidiary of the Company or a Holding Company of the
Company that, in each case, itself has no subsidiaries and which is or becomes a
Guarantor and which satisfies the criteria of New Senior Secured Debt.

 

“New Senior Secured Notes Trustee” means the trustee for the New Senior Secured
Notes under the New Senior Secured Notes Indenture.

 

“New Senior Subordinated Debt” means any secured or unsecured loans, notes,
exchange notes, securities or other debt instruments issued or incurred by DMWSL
632 Limited or a Holding Company of DMWSL 632 Limited which is or becomes a
Guarantor:

 

(a)the proceeds of which are applied in or towards (x) refinancing all or a
portion of the Facilities and/or any New Senior Secured Debt and/or any other
New Senior Subordinated Debt and/or any other Permitted Financial Indebtedness,
from time to time as elected by the Company and/or (y) all fees, commissions,
make-whole and other contractual premium payable in connection with such
refinancing and any reasonable fees, costs and expenses incurred in connection
with such refinancing(s) (“Subordinated Refinancing Debt”); and/or

 

(b)the proceeds of which are applied in or towards (x) the general corporate
purposes (including capital expenditure requirements) of the Group and all
related fees, costs and expenses; and/or (y) financing or refinancing the
consideration payable for any Permitted Acquisitions (other than financing the
consideration payable for the Acquisition) and Permitted Joint Ventures
(including any purchase price adjustments or earn out payments) and all related
fees, costs and expenses including in connection with any restructurings and
reorganizations following such acquisition or investment; and/or

 



41

 

 

(c)which constitutes Acquired Indebtedness,

 

which are designated as “New Senior Subordinated Debt” by written notice from
the Company to the Agent (such notice a “New Senior Subordinated Debt Notice”),
in respect of which the following terms apply:

 

(i)(save in respect of any New Senior Subordinated Debt which constitutes
Subordinated Refinancing Debt) after giving pro forma effect to the borrowing,
issuance or incurrence of the principal or equivalent amount of the proposed New
Senior Subordinated Debt as if drawn in full and the proposed use of proceeds
thereof (including any acquisition, acquired Consolidated Pro Forma EBITDA (pro
forma for the LTM period) or refinancing of indebtedness and assuming, for the
avoidance of doubt, that all the proceeds thereof have been paid away in full
with pro forma effect applied in a manner consistent with the definition of
Consolidated Pro Forma EBITDA and Clause 26.5 (Calculations)), the Permitted
Indebtedness Cap would not be exceeded;

 

(ii)to the extent applicable, paragraph (e) of Clause 42.7 (Additional Debt
Documentation) is or will be complied with in respect of the relevant New Senior
Subordinated Debt;

 

(iii)if such New Senior Subordinated Debt is established under this Agreement
and is required to become subject to the Intercreditor Agreement pursuant to
sub-paragraph (ii) above, the applicable Maturity Condition would be satisfied
if tested on the basis that references in sub-paragraph (c)(ii) of Clause 2.3
(Incremental Facility) to an “Incremental Facility” were references to such “New
Senior Subordinated Debt”;

 

(iv)if such New Senior Subordinated Debt is established under this Agreement and
is required to become subject to the Intercreditor Agreement pursuant to
sub-paragraph (ii) above, the applicable Amortisation Condition would be
satisfied if tested on the basis that references in sub-paragraph (c)(iii) of
Clause 2.3 (Incremental Facility) to an “Incremental Facility” were references
to such “New Senior Subordinated Debt”;

 

(v)the No Default Condition would be satisfied if tested on the basis that
references in sub-paragraph (c)(iv) of Clause 2.3 (Incremental Facility) to an
“Incremental Facility” were references to the relevant “New Senior Subordinated
Debt”; and

 

(vi)to the extent required to become subject to the Intercreditor Agreement
pursuant to sub-paragraph (ii) above, such New Senior Subordinated Debt will
rank junior to Facility B or will otherwise rank behind Facility B with respect
to the distribution of proceeds from the enforcement of Transaction Security, in
each case in accordance with the Intercreditor Agreement and the Transaction
Security to be granted over any assets purchased with the proceeds of any New
Senior Subordinated Debt will be shared, to the extent such New Senior
Subordinated Debt is secured, with the Finance Parties (to the extent lawful) in
accordance with the Intercreditor Agreement and any mandatory prepayments of any
such New Senior Subordinated Debt will be shared rateably with Facility B.

 



42

 

 

“New Senior Subordinated Debt Documents” means:

 

(a)if the New Senior Subordinated Debt constitutes notes:

 

(i)the New Senior Subordinated Notes Indenture and any associated fee letters;

 

(ii)the New Senior Subordinated Notes; and

 

(iii)the New Senior Subordinated Notes Guarantees;

 

(b)if the New Senior Subordinated Debt constitutes loans:

 

(i)the New Senior Subordinated Facility Agreement;

 

(ii)each document designated as a “Finance Document” under the New Senior
Subordinated Facility Agreement;

 

(c)any other documents designated as such by the New Senior Subordinated Note
Trustee (if such New Senior Subordinated Debt constitutes notes) or other
relevant creditor representative and the Company; and

 

(d)to the extent applicable, the Intercreditor Agreement; and

 

(e)any security document securing the New Senior Subordinated Debt (including
the Transaction Security Documents).

 

“New Senior Subordinated Facility Agreement” means any credit agreement, loan or
other instrument or document constituting or evidencing any New Senior
Subordinated Debt.

 

“New Senior Subordinated Notes” means any notes, exchange notes, loans or other
securities issued by DMWSL 632 Limited or a Holding Company of DMWSL 632 Limited
and which is or becomes a Guarantor and satisfies the criteria of New Senior
Subordinated Debt.

 

“New Senior Subordinated Notes Guarantees” means the guarantees granted in
favour of the holders of the New Senior Subordinated Notes pursuant to the New
Senior Subordinated Notes Indenture.

 

“New Senior Subordinated Notes Indenture” means the indenture in respect of any
New Senior Subordinated Notes, entered into between, among others, either DMWSL
632 Limited or a Holding Company of DMWSL 632 Limited, as applicable, and the
New Senior Subordinated Notes Trustee as amended from time to time.

 

“New Senior Subordinated Notes Trustee” means the trustee for the New Senior
Subordinated Notes under the New Senior Subordinated Notes Indenture.

 



43

 

 

“New Shareholder Contribution” means any amount contributed to the Company’s
share capital after the Closing Date on terms such that no shares or other
securities are issued by the Company to the person making such contribution and
no rights, obligations or liabilities (whether by operation of law, on a
contractual basis, or otherwise) arise between such person and the Company.

 

“New Shareholder Injection” means any amount subscribed for in cash in the
Company after the Closing Date for any Permitted Share Issue of the Company or
contributed to the Company by way of New Shareholder Contribution, to the extent
any such amount is Not Otherwise Applied.

 

“Non-Acceptable L/C Lender” means a Lender under a Revolving Facility which:

 

(a)is not an Acceptable Bank within the meaning of paragraph (a) of the
definition of “Acceptable Bank” (other than (i) an Arranger (or an Affiliate of
an Arranger) or (ii) a Lender which the relevant Issuing Bank (acting
reasonably) has agreed is acceptable to it notwithstanding that fact);

 

(b)is a Defaulting Lender; or

 

(c)has failed to make (or has notified the Agent that it will not make) a
payment to be made by it under Clause 7.3 (Indemnities) or Clause 32.11
(Lenders’ indemnity to the Agent) or any other payment to be made by it under
the Finance Documents to or for the account of any other Finance Party in its
capacity as Lender by the due date for payment unless the failure to pay falls
within the description of any of those items set out at paragraphs (i) to
(iii) of the definition of Defaulting Lender.

 

“Non-Consenting Lender” has the meaning given to that term in Clause 42.4
(Replacement of Lender).

 

“Non-Obligor” means a member of the Group that is not an Obligor.

 

“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the US by an Obligor or one or more
Subsidiaries of the Obligor primarily for the benefit of employees of the
Borrower or such Subsidiaries residing outside the US, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Non-Voting Sub-Participation” means any sub-participation or sub-contract where
no voting rights under the Finance Documents are transferred as a result of such
sub-participation or sub-contract as at the time of entry into such
sub-participation or sub-contract.

 

“Not Otherwise Applied” means, in relation to any amount which is proposed to be
applied or included, that such amount has not been (and is not simultaneously
being), included, applied, designated or taken into account in respect of, any
other calculation, use, event, transaction or permission.

 



44

 

 

“Notes” means any New Senior Secured Notes and any New Senior Subordinated
Notes.

 

“Notifiable Debt Purchase Transaction” has the meaning given to that term in
paragraph (h) of Clause 30 (Restriction on Debt Purchase Transactions).

 

“Obligor” means a Borrower or a Guarantor.

 

“Obligor/Non-Obligor Basket” means with respect to:

 

(a)paragraph (q) of the definition of “Permitted Disposals”;

 

(b)paragraph (o)(iii) of the definition of “Permitted Guarantee”;

 

(c)paragraph (c) of the definition of “Permitted Security”; and

 

(d)the definition of “Permitted Share Issue”,

 

an aggregate amount that does not exceed, at any time, the greater of
(i) £16,000,000 and (ii) an amount equal to 25 per cent. of Consolidated
Pro Forma EBITDA for the Relevant Period ending on the most recent Quarter Date
for which Quarterly Financial Statements together with the relevant Quarterly
Compliance Certificate have been delivered to the Agent.

 

“Obligors’ Agent” means the Company or such other person appointed to act on
behalf of each Obligor in relation to the Finance Documents pursuant to
Clause 2.6 (Obligors’ Agent).

 

“Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).

 

“Original Financial Statements” means:

 

(a)the audited consolidated financial statements of the Group (excluding, for
the avoidance of doubt, the Target Group) for its financial year ended 30
September 2018; and

 

(b)the management accounts of the Target Group for its financial year ended 31
December 2018.

 

“Original Obligor” means an Original Borrower or an Original Guarantor.

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Party” means a party to this Agreement.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Pending Acquisition Amount” has the meaning given to that term in Clause 26.1
(Financial definitions).

 



45

 

 

“Pension Items” has the meaning given to it in Clause 26.1 (Financial
definitions).

 

“Pension Plan” shall mean any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) that is subject to
Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code, in respect
of which any Obligor or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4062 or Section 4069 of ERISA, be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

 

“Perfection Requirements” means the making or the procuring of the appropriate
registrations, filing, endorsements, notarisation, stampings and/or
notifications of the Transaction Security Documents and/or the Security created
thereunder.

 

“Permitted Acquisition Costs” has the meaning given to that term in Clause 26.1
(Financial definitions).

 

“Permitted Acquisitions” means:

 

(a)any acquisition of any shares or securities owned by minority shareholders in
members of the Group;

 

(b)any acquisition by a member of the Group pursuant to a Permitted Disposal by
another member of the Group;

 

(c)any acquisition of cash or cash equivalent investments;

 

(d)an acquisition of interests in a Permitted Joint Venture to the extent
permitted under Clause 27.20 (Joint Ventures);

 

(e)other than with respect to any member of the Group that is a Holding Company
of DMWSL 631 Limited, an acquisition which complies with all of the applicable
conditions set out in this paragraph (e) by a member of the Group of a
controlling interest in any person (and, for this purpose, “control” means
holding more than 50 per cent. of the voting shares or equivalent voting
interests in the relevant person and having the ability to appoint directors
which control a majority of the votes which may be cast at a meeting of the
board of directors or analogous governing body of the relevant person) or a
business or undertaking (each such person, business or undertaking a “target”)
in each case carrying on a similar, related or complementary business to the
Group, and in each case provided that:

 

(i)the target had positive earnings before interest, tax, depreciation and
amortisation or negative earnings before interest, tax, depreciation and
amortisation in an amount not exceeding £1,000,000 (calculated, in each case, on
the same basis as Consolidated Pro Forma EBITDA) in the target’s immediately
preceding equivalent of a Financial Year or, at the Company’s sole discretion,
as reasonably calculated on a LTM basis as at the date of its legally binding
commitment in respect of such acquisition;

 

(ii)as at the date of its legally binding commitment in respect of such
acquisition, no Event of Default has occurred and is continuing pursuant to
Clause 28.1 (Payment Default) or Clause 28.8 (Insolvency) or, on the basis of
circumstances existing as of such date that are actually known to the Company,
could reasonably be expected to occur as a result of such acquisition;

 



46

 

 

(iii)the target is incorporated in, or is established and carries on its
principal business (in compliance with all applicable Sanctions) in, a country
which, as at the date of its legally binding commitment in respect of such
acquisition, is not a Sanctioned Country; and

 

(f)any acquisition pursuant to a Permitted Reorganisation or Permitted
Transaction;

 

(g)an acquisition constituting a Permitted Share Issue;

 

(h)a direct or indirect acquisition by, prepayment and/or redemption of shares
or other securities pursuant to any management or employee share scheme of the
Group or from any directors and employees of members of the Group whose
appointment or contract is terminated (in each case, whether by a member of the
Group or by a Holding Company of the Company and whether or not held through an
employee benefit trust or special purpose vehicle) that is funded pursuant to
paragraph (a) of the definition of Permitted Payment;

 

(i)any acquisition of shares following the conversion of an intra-Group loan
into equity;

 

(j)an acquisition of the share capital or analogous ownership interests in an
entity (including by way of formation) which has not traded prior to the close
of the acquisition;

 

(k)the Acquisition; and

 

(l)any acquisition to which the Agent (acting on the instructions of the
Majority Lenders) shall have given prior written consent.

 

“Permitted Disposals” means:

 

(a)disposals of assets made by a member of the Group in the ordinary course of
trading;

 

(b)any disposal of cash and cash equivalent investments in a manner not
prohibited by the Finance Documents;

 

(c)any disposal of assets (other than shares, businesses and undertakings) in
exchange or replacement for other assets which are, in the reasonable opinion of
the entity effecting the acquisition, comparable or superior as to type, quality
and value, provided that if the asset disposed of is subject to Transaction
Security the replacement asset shall also become subject to equivalent Security
under a Transaction Security Document (subject to the Agreed Security Principles
and ignoring, where relevant for the purpose of assessing such equivalency, any
hardening periods or guarantee limitations) unless the relevant asset is
disposed of or transferred subject to the Transaction Security;

 



47

 

 

(d)any disposal (i) by a member of the Group to an Obligor or (ii) by a
Non-Obligor to another member of the Group provided that if the asset disposed
of is subject to Transaction Security at the time of disposal it shall be
disposed of on the basis that it shall remain subject to, or otherwise become
subject to, equivalent Security under a Transaction Security Document following
disposal (subject to the Agreed Security Principles and ignoring, where relevant
for the purpose of assessing such equivalency, any hardening periods or
guarantee limitations) unless the relevant asset is disposed of or transferred
subject to the Transaction Security;

 

(e)any disposal of assets which are obsolete for the purpose for which such
assets are normally utilised or which are no longer required for the purpose of
the relevant person’s business or operations;

 

(f)any disposal of any business, assets or shares permitted by paragraph (a) of
Clause 27.9 (Amalgamations and Change of Business);

 

(g)disposals of assets which are seized, expropriated, or acquired by compulsory
purchase by or by the order of any central or local governmental agency or
authority which individually or together would not result in a breach of
Clause 28.14 (Compulsory Acquisition);

 

(h)disposals pursuant to the grant or termination of leasehold interests in, or
licences of, property in the ordinary course of business;

 

(i)any disposal of assets subject to Permitted Factoring, a Permitted Finance
Lease or a Permitted Sale and Leaseback;

 

(j)any disposal of assets arising as a result of a Permitted Share Issue or
Permitted Security;

 

(k)any disposal of assets arising as a result of a Permitted Transaction;

 

(l)any disposal of an intra-Group loan as a result of the conversion of such
intra-Group loan into equity pursuant to paragraph (j) of Permitted
Acquisitions;

 

(m)any license or other right to use any Intellectual Property of any member of
the Group, which, if between a member of the Group and a third party is on arm’s
length terms or terms in favour of that member of the Group and which, in each
case, is made in the ordinary course of business and provided in each case that
such disposal (A) does not materially interfere with the business of any member
of the Group or (B) relates to closed sites or facilities or discontinued
activities and/or assets;

 

(n)disposals of assets to a Permitted Joint Venture permitted under Clause 27.20
(Joint Ventures) or of an interest in a Joint Venture to the extent required by
the terms of the arrangements in relation to that Joint Venture between the
Joint Venture parties;

 

(o)any disposal of Treasury Transactions (including to the extent in excess of
the required hedging under the Hedging Letter);

 



48

 

 

(p)any disposal to which the Majority Lenders shall have given their prior
written consent;

 

(q)any disposal of assets by an Obligor to a Non-Obligor provided that the
aggregate market value of all such assets disposed of by Obligors to
Non-Obligors following the date of this Agreement does not exceed the
Obligor/Non-Obligor Basket at any time;

 

(r)disposals of fixed (including gaming terminals) or long term assets where the
Net Cash Proceeds of the disposal (or an equivalent amount) are designated as
used within the six Months preceding or the twelve Months following the disposal
(or are committed or designated by the board of directors to be applied in the
twelve Months following the disposal and are so applied within six Months
thereafter) to purchase other assets useful in the business of the Group, and/or
to make a Permitted Acquisition, and/or for Capital Expenditure, and/or applied
in prepayment of any Financial Indebtedness;

 

(s)any disposal of assets (including, any shares in or business, undertakings or
divisions of any member of the Group) provided that:

 

(i)no Event of Default has occurred and is continuing pursuant to Clause 28.1
(Payment Default) or Clause 28.8 (Insolvency) at the time the relevant member of
the Group enters into a legally binding commitment in respect of the disposal of
such asset;

 

(ii)any such disposal is for fair market value (as reasonably determined by the
Company) with at least 75 per cent. of the consideration for such disposal
consisting of cash or cash equivalent investments at the time of such disposal
and provided that for the purposes of the 75 per cent. cash consideration
requirement the following items shall be deemed to be cash:

 

(A)any shares or securities received by the Company or any other member of the
Group from such transferee that are converted by such person into cash or cash
equivalent investments (to the extent of the cash or cash equivalent investments
received) within 180 days following the closing of the applicable disposal; and

 

(B)the fair market value (as determined by the Company in good faith) of
non-cash consideration received by the Company or any other member of the Group
in connection with any disposal that is designated as such in a certificate from
the Company (signed by an authorised signatory), setting out the basis of such
valuation (which will be reduced by the amount of cash and cash equivalent
investments received in connection with a subsequent sale or conversion of such
designated non-cash consideration into cash or cash equivalent investments,
provided that the proceeds of such conversion, to the extent that they
constitute Disposal Proceeds, are applied in mandatory prepayment in accordance
with Clause 12.2 (Disposal and insurance and recovery proceeds)) (the
“Designated Non-Cash Consideration”) having an aggregate fair market value not
exceeding £2,000,000 with respect to any individual asset and, when taken
together with all other Designated Non-Cash Consideration received pursuant to
this paragraph that is at that time outstanding , not exceeding £5,000,000 in
aggregate in any Financial Year and £10,000,000 over the life of this Agreement
(but calculated, in each case, so as to disregard any Designated Non-Cash
Consideration received in respect of disposals of gaming machines); and

 



49

 

 

(iii)the Net Cash Proceeds of such disposal received by the Group are applied
and/or reinvested as (and to the extent) required or permitted by Clause 12.2
(Disposal and insurance and recovery proceeds).

 

(t)disposals of accounts receivable in the ordinary course of business
(including any discount and/or forgiveness thereof) or in connection with the
collection or compromise of such accounts receivables, in each case provided
that the primary purpose of such disposal is not the raising of any Financial
Indebtedness by the Group;

 

(u)any disposal permitted pursuant to paragraph (a) of the definition of
Permitted Payment; and

 

(v)disposals of assets which are otherwise permitted as a Permitted Disposal to
a special purpose vehicle and the subsequent disposal of that special purpose
vehicle where the assets transferred to the special purpose vehicle are the only
material assets thereof shall also be permitted provided that such other assets
are similarly able to be disposed of in accordance with paragraphs (a) to (u)
above.

 

“Permitted Factoring” has the meaning given to it in Clause 27.13 (Factoring).

 

“Permitted Finance Lease” has the meaning given to it in Clause 27.17 (Leasing
Arrangements).

 

“Permitted Financial Indebtedness” means:

 

(a)Financial Indebtedness arising under the Finance Documents;

 

(b)Financial Indebtedness arising under or issued pursuant to a Permitted
Guarantee, Permitted Loan, a Permitted Factoring, a Permitted Sale and
Leaseback, a Permitted Finance Lease or as permitted under Clause 27.19
(Treasury Transactions);

 

(c)the Existing Debt provided it is refinanced on the Closing Date or is
otherwise permitted to be outstanding under the other paragraphs of this
definition at such time;

 

(d)Financial Indebtedness in respect of a Letter of Credit has been issued or a
guarantee or letter of credit has been issued under the Ancillary Facilities;

 

(e)any Financial Indebtedness relating to the Cash Pooling Arrangements;

 



50

 

 

(f)Financial Indebtedness to which the Majority Lenders have given their prior
written consent;

 

(g)Acquired Indebtedness, provided that at the election of the Company:

 

(i)such Acquired Indebtedness is discharged within six Months of the date on
which such person becomes a Subsidiary or the relevant asset was acquired by a
member of the Group (save to the extent that such Financial Indebtedness
constitutes Permitted Financial Indebtedness under another paragraph of this
definition); or

 

(ii)the Company confirms to the Agent within 10 Business Days of completion of
the Permitted Acquisition that on a pro forma basis for the incurrence of such
Acquired Indebtedness and the proposed use of proceeds thereof (including any
acquisition, acquired Consolidated Pro Form EBITDA (pro forma for the LTM
period) or refinancing of indebtedness and assuming, for the avoidance of doubt,
that all the proceeds thereof have been paid away in full with pro forma effect
applied in a manner consistent with the definition of Consolidated Pro Forma
EBITDA and Clause 26.5 (Calculations)), the Leverage Ratio does not exceed the
lower of 3.4:1 and the applicable Covenant Ratio; or

 

(iii)such Acquired Indebtedness is adopted as New Senior Secured Debt or New
Senior Subordinated Debt for the purposes of paragraph (j) below;

 

(h)Financial Indebtedness arising as a result of daylight exposures of any
member of the Group in respect of banking arrangements entered into in the
ordinary course of its treasury activities;

 

(i)Financial Indebtedness incurred in respect of any credit for goods and
services raised in the ordinary course of trading and outstanding for more than
120 days after its customary date of payment and any liability to a financial
institution in respect of the provision of supply chain financing outstanding
for more than 120 days after the customary date of payment for the goods or
services in respect of which such supply chain financing has been provided;

 

(j)Financial Indebtedness arising by way of any New Senior Secured Debt or any
New Senior Subordinated Debt;

 

(k)any earn out arrangement or other deferred consideration in relation to a
Permitted Acquisition (to the extent that the earn out arrangement or other
deferred consideration itself constitutes Financial Indebtedness);

 

(l)to the extent constituting Financial Indebtedness, any indebtedness,
liabilities or obligations in respect of letters of credit, bankers’
acceptances, bank guaranties or similar instruments supporting trade payables,
warehouse receipts or similar facilities entered into in the ordinary course of
business;

 

(m)to the extent constituting Financial Indebtedness, any indebtedness,
liabilities or obligations of any member of the Group consisting of (i) the
financing of insurance premiums, (ii) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business and/or
(iii) obligations to reacquire assets or inventory in connection with customer
financing arrangements in the ordinary course of business;

 



51

 

 

(n)any Financial Indebtedness outstanding between members of the Target Group as
at the Closing Date; and

 

(o)any other Financial Indebtedness not permitted by the preceding
paragraphs the principal outstanding amount of which, when aggregated with the
maximum aggregate amount of cash consideration for receivables which have been
sold or disposed of pursuant to Recourse Factoring in accordance with paragraph
(b) of Clause 27.13 (Factoring) and which remain outstanding (other than as a
result of a default by the relevant debtor), does not in aggregate exceed, at
any time, the greater of (i) £10,000,000 and (ii) an amount equal to 16 per
cent. of Consolidated Pro Forma EBITDA for the Relevant Period ending on the
most recent Quarter Date for which Quarterly Financial Statements together with
the relevant Quarterly Compliance Certificate have been delivered to the Agent.

 

“Permitted Guarantee” means:

 

(a)any guarantee under the Finance Documents;

 

(b)any guarantee which, if it were a loan, would be a Permitted Loan to the
extent the issuer of the relevant guarantee would have been entitled to make a
Loan in an equivalent amount under the definition of “Permitted Loan” to the
person whose obligations are being guaranteed;

 

(c)guarantees granted by any person that becomes a member of the Group after the
Closing Date as a result of an acquisition permitted under Clause 27.21
(Acquisitions and Investments), provided that:

 

(i)such guarantee existed at the time such person became a member of the Group
and was not incurred or increased in anticipation thereof and not amended to
increase the guaranteed liabilities; and

 

(ii)at the election of the Company (A) the Financial Indebtedness guaranteed
thereby is discharged within six Months of the date on which such person becomes
a member of the Group (save to the extent that such guarantee constitutes a
Permitted Guarantee under another paragraph of this definition) or (B) the
Financial Indebtedness remains outstanding in accordance with the provisions of
paragraph (g)(i)(B) of the definition of Permitted Financial Indebtedness
provided that the full amount of such Financial Indebtedness guaranteed shall be
included in the calculation of the Leverage Ratio (as if it were Financial
Indebtedness of the Company) for all purposes under this Agreement;

 

(d)guarantees of Treasury Transactions which are permitted under this Agreement;

 



52

 

 

(e)guarantees of Permitted Factoring or Permitted Sale and Leaseback;

 

(f)guarantees to landlords and counter-indemnities in favour of financial
institutions which have guaranteed rent obligations of a member of the Group or
guarantees or counter indemnities for the lease obligations of suppliers,
customers, franchisees and licensees, in each case, in the ordinary course of
business;

 

(g)the endorsement of negotiable instruments in the ordinary course of trading;

 

(h)guarantees guaranteeing performance by a member of the Group under any
contract entered into in the ordinary course of trading;

 

(i)guarantees and indemnities given in favour of directors and officers of any
member of the Group in respect of their function as such;

 

(j)any guarantee given in respect of the Cash Pooling Arrangements, netting or
set-off arrangements permitted pursuant to paragraphs (c), (d) and/or (y) of the
definition of Permitted Security;

 

(k)indemnities given to professional advisers and consultants in the ordinary
course of business;

 

(l)guarantees and indemnities given to creditors of members of the Group in
connection with Permitted Reorganisations and/or capital reductions;

 

(m)any customary guarantee or indemnity which is necessary for, and is entered
into in connection with, a secondary public offering;

 

(n)guarantees and indemnities given in connection with Permitted Disposals and
Permitted Acquisitions up to a maximum amount equal to the consideration for
that disposal or acquisition (as the case may be) and/or guarantees given by a
member of the Group in respect of a former Subsidiary (at the time it was a
Subsidiary and not in contemplation of it ceasing to be a Subsidiary) of that
member of the Group where such member of the Group has received an indemnity in
respect of the maximum aggregate amount of the liabilities under such guarantee;

 

(o)guarantees by:

 

(i)any Non-Obligor in respect of obligations or Financial Indebtedness of
another Non-Obligor;

 

(ii)any member of the Group in respect of obligations or Financial Indebtedness
of an Obligor; and

 

(iii)an Obligor in respect of obligations or Financial Indebtedness of a
Non-Obligor provided that the aggregate amount outstanding of all such
guarantees made after the date of this Agreement does not exceed the
Obligor/Non-Obligor Basket at any time;

 



53

 

 

(p)(to the extent permitted by the Intercreditor Agreement) any guarantees and
indemnities provided in respect of any New Senior Secured Debt and New Senior
Subordinated Debt;

 

(q)guarantees to which the Agent (on the instructions of the Majority Lenders)
has given prior written consent;

 

(r)customary indemnities contained in mandate, engagement and commitment
letters, facility agreements, purchase agreements and indentures, in each case
entered into in respect of or in contemplation of Permitted Financial
Indebtedness and/or refinancing of the Facilities;

 

(s)any guarantee or indemnity made in connection with a Permitted Joint Venture
which is permitted under Clause 27.20 (Joint Ventures); and

 

(t)any guarantee or indemnity provided by a member of the Group for the
obligations of another member of the Group in connection with a member of the
Group claiming exemption from audit, the preparation and filing of its accounts
or other similar exemptions (including under section 394C, 448C or 479C of the
Companies Act 2006 or other similar or equivalent provisions);

 

(u)guarantees of any Existing Debt to be released on or prior to the Closing
Date;

 

(v)mandatory guarantees under any applicable law or regulation;

 

(w)guarantees of (i) leases or of other obligations not constituting Financial
Indebtedness and (ii) lease obligations of suppliers, customers, franchisees and
licensees of any member of the Group, in each case, in the ordinary course of
business; and

 

(x)guarantees not otherwise permitted by the preceding paragraphs, the aggregate
principal outstanding amount guaranteed by which (when aggregated with all such
other guarantees) does not exceed, at any time, the greater of (i) £10,000,000
and (ii) an amount equal to 16 per cent. of Consolidated Pro Forma EBITDA for
the Relevant Period ending on the most recent Quarter Date for which Quarterly
Financial Statements together with the relevant Quarterly Compliance Certificate
have been delivered to the Agent.

 

“Permitted Holding Company Activity” means:

 

(a)holding shares in its Subsidiaries (including Unrestricted Subsidiaries and
the designation of any of its Subsidiary as an Unrestricted Subsidiary) and
issuing Notes and holding shares in its Subsidiaries and Joint Ventures;

 

(b)making Permitted Loans;

 

(c)granting Permitted Security and providing Permitted Guarantees to the extent
consistent with the activities of a holding company in the ordinary course of
its business as a holding company as contemplated by paragraphs (d) to (l)
below;

 

(d)the entry into and performance of its obligations under the Transaction
Documents and any documents entered into pursuant to or in connection with the
issuance or incurrence of New Senior Secured Debt and/or New Senior Subordinated
Debt;

 



54

 

 

(e)the granting of any Security permitted under paragraphs (t) and (u) of
Permitted Security and the granting of Transaction Security to the Finance
Parties in accordance with the terms of this Agreement and (to the extent
permitted by the Intercreditor Agreement) in respect of the Notes and/or New
Senior Subordinated Debt or as otherwise contemplated in this Agreement;

 

(f)the provision of administrative, managerial, legal, treasury and accounting
services and the secondment of employees to other members of the Group of a type
customarily provided by a holding company to its Subsidiaries;

 

(g)the incurrence of Financial Indebtedness permitted to be outstanding under
the terms of this Agreement;

 

(h)the making of or receipt of (x) any Permitted Payment, (y) any Permitted
Disposal or (z) Permitted Share Issue;

 

(i)general administration activities including without limitation those relating
to overhead costs and paying filing fees and other ordinary course expenses
(such as audit fees and Taxes), to include the fulfilment of any periodic
reporting requirements;

 

(j)taking any action or any steps required in connection with a proposed
secondary public offering;

 

(k)the incurrence of any other costs that relate to services provided or duties
of the Group;

 

(l)acting in the manner specifically contemplated in the Tax Structure Report;
and

 

(m)having any liabilities in connection with the payment of salaries of
management and employees of the Group, and participating in any management
equity plan, incentive plan or employee or participation scheme or other similar
scheme operated by, for the benefit of, on behalf of or in respect of any member
of the Group or any Holding Company (and/or any current or past employees,
directors or members of management of any member of the Group) including any
steps and actions taken in connection with, or incidental to, such participation
and the implementation thereof and approved by the board of the Company from
time to time following the date of this Agreement.

 

“Permitted Indebtedness Cap” means at any time (without double counting):

 

(a)an amount equal to the aggregate of:

 

(i)the aggregate principal amount of all prepayments of the Facilities, any New
Senior Secured Debt, any New Senior Subordinated Debt, any Debt Purchase
Transactions entered into by the Group, any prepayment, purchase, acquisition,
redemption or other discharge or retirement of Financial Indebtedness permitted
under this Agreement, made on or prior to the date of the incurrence of the
relevant Financial Indebtedness (or to be made in connection with the incurrence
of the relevant Financial Indebtedness, including pro forma application of the
net proceeds therefrom); plus

 



55

 

 

(ii)an amount equal to all accrued and unpaid interest, issue discounts and
other customary fees and expenses (including any premiums, break costs,
repayment protection or defeasance costs) and costs, expenses, taxes and fees
incurred in connection with such Financial Indebtedness; plus

 

(iii)an amount equal to the greater of (i) £16,000,000 and (ii) an amount equal
to 25 per cent. of Consolidated Pro Forma EBITDA for the Relevant Period ending
on the most recent Quarter Date for which Quarterly Financial Statements
together with the relevant Quarterly Compliance Certificate have been delivered
to the Agent; and

 

(b)an unlimited amount so long as on a pro forma basis with respect to the
utilisation of the principal or equivalent amount of the proposed Incremental
Facility, Acquired Indebtedness, New Senior Secured Debt or New Senior
Subordinated Debt in full and the proposed use of proceeds thereof (including
any refinancing of indebtedness and any acquired Consolidated Pro Forma EBITDA
and assuming, for the avoidance of doubt, that all the proceeds thereof have
been paid away in full with pro forma effect applied in a manner consistent with
the definition of Consolidated Pro Forma EBITDA and Clause 26.5 (Calculations))
the Leverage Ratio as at the most recent Quarter Date for which Financial
Statements have been delivered to the Agent (or, if no Financial Statements have
yet been delivered as at the Closing Date, the Original Financial Statements)
does not exceed the lower of 3.4:1 and the applicable Covenant Ratio,

 

provided that, (A) to the extent the relevant Financial Indebtedness is incurred
in reliance on paragraph (b) above concurrently with the incurrence of such
Financial Indebtedness in reliance on paragraph (a) above, the Leverage Ratio
shall be permitted to exceed 3.4:1 and the applicable Covenant Ratio to the
extent such amount of such Financial Indebtedness is incurred in reliance on
paragraph (a) above rather than in reliance on this paragraph (b) and (B) any
amount of the relevant Financial Indebtedness may be incurred in reliance on
paragraph (b) above (subject to the terms of that paragraph) prior to the
incurrence of the amount set out in paragraph (a) above.

 

“Permitted Joint Venture” means, other than with respect to any member of the
Group that is a Holding Company of DMWSL 631 Limited, any investment made in a
joint venture at any time, provided that:

 

(a)the relevant joint venture is incorporated in, or is established and carries
on its principal business (in compliance with all applicable Sanctions) in, a
country which, as at the date of its legally binding commitment in respect of
such investment, is not a Sanctioned Country;

 



56

 

 

(b)in respect of which, as at the date of its legally binding commitment in
respect of such investment, no Event of Default has occurred and is continuing
pursuant to Clause 28.1 (Payment Default) or Clause 28.8 (Insolvency) or, on the
basis of circumstances existing as of such date that are actually known to the
Company, could reasonably be expected to occur as a result of such investment;
and

 

(c)where the aggregate of:

 

(i)all amounts subscribed for shares in, lent to or invested in all such Joint
Ventures by any member of the Group after the Closing Date in any Financial
Year;

 

(ii)the outstanding contingent liabilities of any member of the Group under any
guarantee given in respect of the liabilities of any Joint Venture; and

 

(iii)the market value of any assets transferred by any member of the Group to
any Joint Venture (other than assets provided on arm’s length terms) after the
Closing Date in any Financial Year,

 

net of profit distributions and returns on investments in cash (in each case
after the Closing Date and during the relevant Financial Year) and after
deducting investments funded (whether notionally or in fact) with Acceptable
Funding Sources during the relevant Financial Year does not exceed the
Investment Basket in any Financial Year (as such basket may be reduced in that
Financial Year pursuant to and in accordance with Clause 27.36 (Unrestricted
Subsidiaries)).

 

“Permitted Loan” means:

 

(a)loans and trade credit in the ordinary course of its trading activities;

 

(b)advance payments made in the ordinary course of trading;

 

(c)loans and the granting of credit by Obligors to Obligors, provided that, with
respect to any such loan or grant made by the Company or DMWSL 633 Limited to a
member of the Group that is a Subsidiary of DMWSL 632 Limited, such loan or
grant shall be made by the Company and/or DMWSL 633 Limited (as applicable) to
DMWSL 632 Limited which shall in turn on-lend or, as the case may be, on-grant
the relevant cash proceeds to the relevant member of the Group;

 

(d)loans and the granting of credit by a Non-Obligor to an Obligor, provided
that, with respect to any such loan or grant made by the Company or DMWSL 633
Limited to a member of the Group that is a Subsidiary of DMWSL 632 Limited, such
loan or grant shall be made by the Company and/or DMWSL 633 Limited (as
applicable) to DMWSL 632 Limited which shall in turn on-lend or, as the case may
be, on-grant the relevant cash proceeds to the relevant member of the Group;

 



57

 

 

(e)a loan or grant of credit by an Obligor to a Non-Obligor provided that the
aggregate amount outstanding of all such loans or grants of credit made after
the date of this Agreement does not exceed the Obligor/Non-Obligor Basket at any
time, provided that, with respect to any such loan or grant made by the Company
or DMWSL 633 Limited to a member of the Group that is a Subsidiary of DMWSL 632
Limited, such loan or grant shall be made by the Company and/or DMWSL 633
Limited (as applicable) to DMWSL 632 Limited which shall in turn on-lend or, as
the case may be, on-grant the relevant cash proceeds to the relevant member of
the Group;

 

(f)loans and the granting of credit by Non-Obligors to other Non-Obligors,
provided that, with respect to any such loan or grant made by the Company or
DMWSL 633 Limited to a member of the Group that is a Subsidiary of DMWSL 632
Limited, such loan or grant shall be made by the Company and/or DMWSL 633
Limited (as applicable) to DMWSL 632 Limited which shall in turn on-lend or, as
the case may be, on-grant the relevant cash proceeds to the relevant member of
the Group;

 

(g)loans made in the ordinary course of the Cash Pooling Arrangements;

 

(h)loans by an Obligor to an entity or business acquired pursuant to a Permitted
Acquisition for either (i) the working capital needs of that entity or business,
or (ii) financing or refinancing the repayment of any Financial Indebtedness of
such entity or business, provided in each case that such entity shall accede as
a Guarantor within, in the case of a member of the Target Group, 90 days or, in
the case of any other relevant entity or business, 120 days (or, if such entity
or business is not incorporated in a jurisdiction that an existing Obligor is
incorporated in, 150 days), of a loan being made to it by an Obligor unless such
loan is repaid prior to the expiry of such time period;

 

(i)loans by the Company in lieu of a distribution to its shareholders to the
extent the same would be permitted (but has not been made) as a Permitted
Payment and to the extent that the amount of such loan does not exceed the
amount which it could have made by way of such distribution (and the aggregate
principal amount outstanding of such loan from time to time shall reduce the
amount which it could have made by way of such distribution accordingly);

 

(j)loans comprising deferred consideration or earn outs in respect of a
Permitted Disposal, up to a maximum amount not exceeding 25 per cent. of the
consideration received in respect of such Permitted Disposal;

 

(k)loans required to be made by mandatory provisions of law;

 

(l)loans to Joint Ventures to the extent permitted by Clause 27.20 (Joint
Ventures);

 

(m)loans to employees of the Group or management or employee share option or
unit or benefit trust schemes, provided that the principal amount outstanding of
any such loans shall not exceed, at any time, the greater of (i) £1,000,000 and
(ii) an amount equal to 1.6 per cent. of Consolidated Pro Forma EBITDA for the
Relevant Period ending on the most recent Quarter Date for which Quarterly
Financial Statements together with the relevant Quarterly Compliance Certificate
have been delivered to the Agent unless such loan is funded from Acceptable
Funding Sources;

 



58

 

 

(n)loans made with the consent of the Majority Lenders;

 

(o)a loan made by a member of the Group in order to fund a payment to be made
under a Finance Document;

 

(p)a loan contemplated in the Tax Structure Report;

 

(q)loans not otherwise permitted pursuant to the preceding paragraphs so long as
the aggregate principal amount outstanding of all such loans does not, at any
time, exceed the greater of (i) £10,000,000 and (ii) an amount equal to 16 per
cent. of Consolidated Pro Forma EBITDA for the Relevant Period ending on the
most recent Quarter Date for which Quarterly Financial Statements together with
the relevant Quarterly Compliance Certificate have been delivered to the Agent .

 

“Permitted Payment” means a dividend, payment, repayment, prepayment, purchase,
redemption, defeasance, exchange, entry into any arrangement, declaration or
otherwise a payment including the cash payment of a dividend, repayment of
equity, reduction or return of capital, loan, fee, charge in each case to fund:

 

(a)(provided that no Event of Default is continuing at the time of making such
payment or would result from the making of such payment) payments of amounts
required to be made in connection with or pursuant to any acquisition,
prepayment or redemption referred to in paragraph (h) of the definition of
Permitted Acquisition and/or to purchase or repay any related loans so long as:

 

(i)such payment is funded or made from Acceptable Funding Sources; or

 

(ii)(disregarding any amounts relating to shares acquired or redeemed pursuant
to this paragraph where an equivalent number of shares has been acquired from a
member of the Group by, or issued to, a new member of management of the Group
for cash and only to the extent of the lower of (A) that cash and (B) the
original consideration paid for such shares by the relevant member of the Group)
does not:

 

(C)in any Financial Year, exceed the greater of (i) £2,000,000 and (ii) an
amount equal to 3.2 per cent. of Consolidated Pro Forma EBITDA for the Relevant
Period ending on the most recent Quarter Date for which Quarterly Financial
Statements together with the relevant Quarterly Compliance Certificate have been
delivered to the Agent; and

 

(D)at any time, exceed the greater of (i) £3,000,000 and (ii) an amount equal to
4.7 per cent. of Consolidated Pro Forma EBITDA for the Relevant Period ending on
the most recent Quarter Date for which Quarterly Financial Statements together
with the relevant Quarterly Compliance Certificate have been delivered to the
Agent;

 



59

 

 

(b)to the extent permitted under the Intercreditor Agreement, any payment to the
extent required to make payments required under any documents entered into in
connection with the issuance or hedging of New Senior Subordinated Debt;

 

(c)any payment to the extent that the Leverage Ratio (pro forma for such
payment) is:

 

(i)less than 2.15:1 but greater than or equal to 1.90:1, and such payment is
funded from Retained Excess Cash accumulated since the date of the Acquisition
Agreement; or

 

(ii)less than 1.90:1 and such payment is funded from any available source;

 

(d)any payment contemplated by the Tax Structure Report or expressly permitted
(or required to meet obligations) under the Finance Documents;

 

(e)any payment contemplated by the Commitment Documents (as defined in the
Commitment Letter);

 

(f)any payment funded from the Available Amount;

 

(g)any payment reflected in the Funds Flow Statement; and

 

(h)any repayment of intra-group loans, the consideration for which is a
Permitted Share Issue.

 

“Permitted Reorganisation” means:

 

(a)a re-organisation (including pursuant to a solvent winding-up where the
assets of the relevant company, after paying its liabilities, are distributed to
its shareholders, as well as any amalgamation, demerger, merger, consolidation
or other corporate reconstruction (including a capital reduction)) involving the
business or assets of, or shares of (or other interests in), the Company or any
other member of the Group where:

 

(i)all of the business, assets and shares of (or other interests in) the
relevant member of the Group continue to be owned directly or indirectly by the
Company in the same or a greater percentage as prior to such reorganisation,
save for:

 

(A)the shares of (or other interests in) any member of the Group which has been
merged into another member of the Group or which has otherwise ceased to exist
(including, for example, by way of the collapse of a solvent partnership or
solvent winding up of a corporate entity) as a result of such Permitted
Reorganisation; or

 

(B)the business, assets and shares of (or other interests in) relevant members
of the Group which cease to be owned:

 

(I)as a result of a disposal or merger permitted under, but subject always to
the terms of, this Agreement;

 

60

 

 

(II)as a result of a cessation of business or solvent winding-up of a member of
the Group in conjunction with a distribution of all or substantially all of its
assets remaining after settlement of its liabilities to its immediate
shareholder(s) or other persons directly holding partnership or other ownership
interests in it; or

 

(III)as a result of a disposal of shares (or partnership or other ownership
interests) in a member of the Group required to comply with applicable laws,
provided that any such disposal is limited to the minimum amount required to
comply with such applicable laws; or

 

(C)where such assets cease to exist as a result of such reorganisation; and

 

(ii)the Finance Parties (or the Security Agent on their behalf) will continue to
have the same or substantially equivalent (ignoring for the purposes of
assessing such equivalency any limitations required in accordance with the
Agreed Security Principles or hardening periods and other than from any entity
(or over any asset) which has ceased to exist as contemplated in paragraph (i)
above or is not or has ceased to be a member of the Group) guarantees and
security over the same or substantially equivalent assets and over the shares
(or other interests) in the transferee or the entity surviving as a result of
such reorganisation save to the extent such assets or shares (or other
interests) cease to exist or to be owned by members of the Group as contemplated
in paragraph (i) above, in each case, to the extent such assets, shares or other
interests are not disposed of as permitted under the terms of this Agreement;

 

(b)any reorganisation expressly contemplated by the Tax Structure Report
provided that any applicable requirements in the Transaction Security Documents
are complied with;

 

(c)any reorganisation involving the business or assets of, or shares of (or
other interests in) any member of the Group which is implemented to comply with
any applicable law or regulation (including all intermediate steps or actions
necessary to implement such reorganisation);

 

(d)any reorganization necessary or required in connection with a secondary
public offering; and

 

(e)any other reorganisation involving one or more members of the Group approved
by the Majority Lenders.

 

“Permitted Sale and Leaseback” has the meaning given to it in Clause 27.13
(Factoring).

 



61

 

 

“Permitted Security” means:

 

(a)charges or liens in each case arising solely by operation of law and in the
ordinary course of trading;

 

(b)rights of set-off existing in the ordinary course of trading between any
member of the Group and its respective suppliers or customers;

 

(c)rights of set-off or netting or cash pooling or balance transfer arrangement
or charges arising by operation of law or by contract by virtue of the provision
to any member of the Group of clearing bank or similar facilities or overdraft
facilities and arising under the standard commercial terms and conditions of
such or as a part of Cash Pooling Arrangements provided that the aggregate
amount of credit amounts of Obligors which is netted or set off against debit
amounts of any Non-Obligors after the date of this Agreement does not exceed the
Obligor/Non-Obligor Basket at any time (but calculated so as to disregard any
such netted credit amounts in respect of Cash Pooling Arrangements);

 

(d)encumbrances over credit balances on bank accounts to facilitate operation of
such bank accounts on a cash-pooled net balance basis;

 

(e)any retention of title to goods supplied to any member of the Group where
such retention is required by the supplier in the ordinary course of its trading
activities and on customary terms;

 

(f)Security arising under or in connection with a Permitted Sale and Leaseback,
a Permitted Finance Lease, hire purchase, conditional sale agreements or other
agreements for the acquisition of assets on deferred payment terms in the
ordinary course of business, to the extent such Security is granted by the
relevant member of the Group over assets comprised within or constituted by such
arrangements;

 

(g)Transaction Security and Security arising under the Transaction Security
Documents or other Security or Quasi Security arising under or in connection
with the Transaction Documents;

 

(h)Security over goods and documents of title to goods and other rights relating
to those goods arising in the ordinary course of letter of credit transactions
entered into in the ordinary course of trading;

 

(i)any Security over or affecting any asset acquired by any member of the Group
on or after the Closing Date and subject to which such asset is acquired,
provided that:

 

(i)such Security was not created in contemplation of the acquisition of such
asset by a member of the Group;

 

(ii)the amount thereby secured has not been increased in contemplation of, or
since the date of, the acquisition of such asset by a member of the Group (other
than as a result of capitalisation of interest and accrual of any default
interest); and

 



62

 

 

(iii)at the election of the Company (A) such Security is released within
six Months of such acquisition (save to the extent that such Security or Quasi
Security constitutes Permitted Security under another paragraph of this
definition) or (B) such Security remains in place without increase (other than
as a result of capitalisation of interest and accrual of any default interest)
provided that (x) such assets are acquired by a Non-Obligor (and, pro-forma for
such acquisition, the relevant member of the Group does not become a Material
Subsidiary which would be required to accede to this Agreement as a Guarantor in
accordance with the provisions of paragraph (c) of Clause 27.27 (Guarantees and
Security) after the date of the acquisition) and (y) the outstanding Financial
Indebtedness which is secured by such Security remains outstanding in accordance
with the provisions of paragraph (g)(ii) of the definition of Permitted
Financial Indebtedness (and provided that the full amount of such indebtedness
secured shall be included in the calculation of the Leverage Ratio (as if it
were indebtedness of the Company) for the purposes of such calculation);

 

(j)any Security over or affecting any asset of any entity which becomes a member
of the Group after the Closing Date (other than as a result of the Acquisition),
where such Security is created prior to the date on which such entity becomes a
member of the Group provided that:

 

(i)such Security was not created in contemplation of the acquisition of such
entity;

 

(ii)the amount thereby secured has not been increased in contemplation of, or
since the date of, the acquisition of such entity (other than as a result of
capitalisation of interest and accrual of any default interest); and

 

(iii)at the election of the Company (A) such Security is released within
six Months of such acquisition (save to the extent that such Security or Quasi
Security constitutes Permitted Security under another paragraph of this
definition) or (B) such Security remains in place without increase (other than
as a result of capitalisation of interest and accrual of any default interest)
provided that (x) the entity which becomes a member of the Group would not be a
Material Subsidiary which would be required to accede to this Agreement as a
Guarantor in accordance with the provisions of paragraph (c) of Clause 27.27
(Guarantees and Security) after the date of the acquisition and (y) the
outstanding Financial Indebtedness which is secured by such Security remains
outstanding in accordance with the provisions of paragraph (g)(ii) of the
definition of Permitted Financial Indebtedness (and provided that the full
amount of such indebtedness secured shall be included in the calculation of the
Leverage Ratio (as if it were indebtedness of the Company) for the purposes of
such calculation);

 

(k)any Security over shares in a Permitted Joint Venture to secure obligations
to other joint venture partners to the extent required to be provided by the
terms of the relevant joint venture agreement;

 



63

 

 

(l)Security which does not secure any outstanding actual or contingent liability
provided that all reasonable endeavours are used to procure the release or
discharge of such Security (including, for the avoidance of doubt, any security
in respect of the Existing Debt);

 

(m)Security over cash paid into an escrow account by any third party or any
member of the Group pursuant to any customary deposit or retention of purchase
price arrangements entered into pursuant to any disposal or acquisition made by
a member of the Group and which is permitted pursuant to Clauses 27.10
(Disposals) or 27.21 (Acquisitions and Investments);

 

(n)Security over rental deposits placed by a member of the Group with a lessor
pursuant to a property lease entered into in the ordinary course of business;

 

(o)any Security arising pursuant to an order of attachment or injunction
restraining disposal of assets or similar legal process arising in connection
with court proceedings which are contested by any member of the Group in good
faith by appropriate proceedings;

 

(p)Security arising automatically by operation of law in favour of any taxation
or any government authority or organisation in respect of taxes, assessments or
governmental charges which are not yet due or the liability in respect of which
is being contested by the relevant member of the Group in good faith by
appropriate proceedings;

 

(q)Security created pursuant to a court order or judgment or as security for
costs arising pursuant to court proceedings being contested by the relevant
member of the Group in good faith by appropriate proceedings;

 

(r)any payment or close out netting or set-off arrangement pursuant to any
Treasury Transaction or foreign exchange transaction entered into by a member of
the Group;

 

(s)any security required in connection with any hedging transactions permitted
to be secured on the Transaction Security under the terms of the Intercreditor
Agreement.

 

(t)(to the extent permitted by the Intercreditor Agreement) Security arising
under any New Senior Secured Debt Documents and any New Senior Subordinated Debt
Documents;

 

(u)Security constituting an escrow arrangement to which the proceeds from any
issue of the New Senior Secured Debt or New Senior Subordinated Debt
constituting notes are subject to;

 

(v)Security to which the Majority Lenders shall have given their prior written
consent;

 

(w)Security granted in favour of creditors of the Group directly in relation to
a Permitted Reorganisation or capital reduction of a member of the Group, to the
extent necessary to ensure that the Permitted Reorganisation or capital
reduction occurs;

 



64

 

 

(x)any lien arising under the general terms and conditions of banks with whom
any member of the Group maintains a banking relationship in the ordinary course
of business including any which arise from the general banking conditions or any
Security arising under the general terms and conditions of banks;

 

(y)any netting or set-off arrangement entered into by any member of the Group in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances of members of the Group);

 

(z)any Security or Quasi-Security arising under or in connection with any
retention of title, hire purchase or conditional sale arrangement or
arrangements having similar effect in respect of goods supplied to, or
receivables of, a member of the Group in the ordinary course of trading and on
the supplier’s standard or usual terms and not arising as a result of any
default or omission by any member of the Group;

 

(aa)Security not otherwise permitted pursuant to the preceding
paragraphs securing indebtedness in an aggregate principal amount outstanding
not exceeding, at any time, the greater of (i) £10,000,000 and (ii) an amount
equal to 16 per cent. of Consolidated Pro Forma EBITDA for the Relevant Period
ending on the most recent Quarter Date for which Quarterly Financial Statements
together with the relevant Quarterly Compliance Certificate have been delivered
to the Agent;

 

(bb)Security in favour of any Existing Debt to be released on or prior to the
Closing Date; and

 

(cc)Security granted in connection with a Permitted Factoring.

 

“Permitted Share Issue” means:

 

(a)an issue of shares by the Company not constituting a Change of Control;

 

(b)an issuance or series of issuances of securities in connection with or in
contemplation of a secondary public offering of shares in the Company or any
Holding Company of the Company provided that this shall not include transfers of
shares or assets by Subsidiaries of the Company to any Holding Company of the
Company;

 

(c)an issue of shares by a Subsidiary of the Company to its shareholders or to
another member of the Group, provided that ownership interests (direct or
indirect) of the Company in such Subsidiary prior to such issue is not diluted
as a result and provided further that (in any such case) in the event that the
shares of such Subsidiary are subject to Transaction Security prior to such
issue, then the percentage of shares in such Subsidiary subject to Transaction
Security is not diluted;

 

(d)an issue of shares or securities pursuant to a management or employee
incentive plan of the Group not constituting a Change of Control;

 



65

 

 

(e)an issue of shares permitted pursuant to a Permitted Acquisition, or as
permitted under paragraph (a) of Clause 27.9 (Amalgamations and Change of
Business) or Clause 27.20 (Joint Ventures),

 

with a corresponding amount being contributed as equity simultaneously
therewith, provided that, in each case, the aggregate amount subscribed by
Obligors for shares in Non-Obligors after the date of this Agreement does not
exceed the Obligor/Non-Obligor Basket at any time.

 

“Permitted Transaction” means:

 

(a)any disposal required, Financial Indebtedness incurred, guarantee, indemnity,
Security or Quasi-Security given, or other transaction arising, under or in
accordance with the Finance Documents;

 

(b)a Permitted Reorganisation;

 

(c)any payments or other transactions specifically described in the Tax
Structure Report (provided that any intermediate steps or actions necessary to
implement the transactions described in the Tax Structure Report shall be
regarded as a Permitted Transaction provided they could not reasonably be
expected to be materially adverse to the interests of the Lenders);

 

(d)any conversion of a loan, credit or any other indebtedness outstanding which
is permitted under any Finance Document into distributable reserves or share
capital of any member of the Group or any other capitalisation, forgiveness,
waiver, release or other discharge of that loan, credit or indebtedness, in each
case on a cashless basis;

 

(e)any action or step necessary or required in connection with a secondary
public offering;

 

(f)any transaction arising under or in accordance with the entry into or
assumption of an obligation in any Transaction Document or taken to comply with
an undertaking therein;

 

(g)any repurchase of shares in any person upon the exercise of warrants, options
or other securities convertible into or exchangeable for shares if such shares
represents all or a portion of the exercise price of such warrants, options or
other securities convertible into or exchangeable for shares as part of a
“cashless” exercise;

 

(h)any transaction permitted pursuant to Clause 27.36 (Unrestricted
Subsidiaries);

 

(i)any transaction arising under or in connection with the Refinancing;

 

(j)any transaction permitted by the Majority Lenders; and/or

 

(k)any disposal, whether in full or in part only, of Innov8 and/or Harlequin
and/or any of their respective assets (whether through a share sale, an asset
sale, any other transaction with an equivalent effect or any combination of the
foregoing) together with any intermediate steps or actions necessary to
implement any such disposal.

 



66

 

 

“Plan” shall mean, other than any Multiemployer Plan, any employee benefit plan
(as defined in Section 3(3) of ERISA), including any employee welfare benefit
plan (as defined in Section 3(1) of ERISA), any employee pension benefit plan
(as defined in Section 3(2) of ERISA), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Obligor or, with respect to any such plan that is subject to Title IV
of ERISA, Section 302 of ERISA or Section 412 of the Code, any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4062 or Section 4069
of ERISA be reasonably likely to be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“President” means the president of the Company or, if no president is appointed,
such other person fulfilling the functions of a president of the Group.

 

“Prohibited Transaction” shall have the meaning assigned to such term in Section
406 of ERISA and Section 4975(c) of the Code.

 

“Pro Forma Acquisition Synergies and Cost Savings” means synergies and cost
savings reasonably anticipated by a Member of the Office of the Executive
Chairman or any other authorised signatory of the Company’s board of directors
to be achievable within 12 months of the date of a relevant acquisition as a
result of that acquisition.

 

“Pro Forma Disposal Synergies and Cost Savings” means synergies and cost savings
reasonably anticipated by the a Member of the Office of the Executive Chairman
or any other authorised signatory of the Company’s board of directors to be
achievable within 12 months of the date of a disposal as a result of that
disposal.

 

“Pro Forma Group Initiative Synergies and Cost Savings” means synergies and cost
savings reasonably anticipated by the a Member of the Office of the Executive
Chairman or any other authorised signatory of the Company’s board of directors
to be achievable within 12 months of the date of a Group Initiative as a result
of that Group Initiative.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, any entity
that has total assets exceeding $10,000,000 at the time the relevant guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarter Date” has the meaning given to that term in Clause 26.1 (Financial
definitions).

 

“Quarterly Compliance Certificate” means a compliance certificate substantially
in the form set out in Part 1 of Schedule 8 (Compliance Certificates) and
delivered by the Company to the Agent under Clause 25.5 (Compliance
Certificates) or otherwise in form and substance satisfactory to the Agent
(acting reasonably).

 



67

 

 

“Quarterly Financial Statements” has the meaning given to that term in
Clause 25.4 (Financial Statements).

 

“Quasi Security” means a transaction or arrangement to:

 

(a)sell, transfer or otherwise dispose of to any person who is not a member of
the Group any of its assets on terms whereby they are or may be leased to or
re-acquired by any other member of the Group;

 

(b)sell, transfer or otherwise dispose of any of its receivables to any person
who is not a member of the Group on recourse terms;

 

(c)enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

(d)enter into any other preferential arrangement having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

(a)(if the currency is Sterling) the first day of that period;

 

(b)(if the currency is Euro) two TARGET Days before the first day of that
period; or

 

(c)(for any other currency) two Business Days before the first day of that
period,

 

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given on more than one day, the Quotation Day
will be the last of those days).

 

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks:

 

(a)in relation to LIBOR, as the rate at which the relevant Reference Bank could
borrow funds in the London interbank market; and

 

(b)in relation to EURIBOR, as the rate at which the relevant Reference Bank
could borrow funds in the European interbank market,

 

in the relevant currency and for the relevant period, were it to do so by asking
for and then accepting interbank offers for deposits in reasonable market size
in that currency and for that period.

 



68

 

 

“Reference Banks” means, in relation to EURIBOR or LIBOR, such entities as may
be appointed by the Agent at any time after the date of this Agreement in
consultation with the Company.

 

“Refinancing” means the refinancing of the Existing Debt and/or any other
Financial Indebtedness of the Group and/or the Target Group on the Closing Date
as contemplated in the Funds Flow Statement, including the payment of prepayment
premiums, make whole costs, break costs and other costs or fees related thereto.

 

“Refinancing Report” means the refinancing report prepared by KPMG LLP entitled
“Project Canterbury Refinancing Report” and dated 17 June 2019.

 

“Register” has the meaning given to that term in Clause 29.10 (The Register).

 

“Related Fund” in relation to a fund (the first fund), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

 

“Relevant Interbank Market” means in relation to Euro, the European interbank
market and in relation to any other currency, the London interbank market.

 

“Relevant Jurisdiction” means, in relation to an Obligor:

 

(a)its jurisdiction of incorporation; and

 

(b)the jurisdiction whose laws govern any of the Transaction Security Documents
entered into by it.

 

“Relevant Period” has the meaning given to that term in Clause 26.1 (Financial
definitions).

 

“Renewal Request” means a written notice delivered to the Agent in accordance
with Clause 6.6 (Renewal of a Letter of Credit).

 

“Repeating Representations” has the meaning given to it in Clause 24.34
(Repetition).

 

“Reportable Event” shall mean any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan, other than those events as to which notice is waived pursuant to PBGC Reg.
§ 4043.

 

“Reports” means the Refinancing Report, the Synergies Commentary Report and the
Tax Structure Report.

 

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

“Resignation Letter” means a document substantially in the form set out in
Schedule 7 (Form of Resignation Letter) or any other form agreed between the
Agent and the Company (each acting reasonably).

 



69

 

 

“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.

 

“Retained Cash Flow” has the meaning given to that term in Clause 26.1
(Financial definitions).

 

“Retained Excess Cash” has the meaning given to that term in Clause 26.1
(Financial definitions).

 

“Revolving Facility” means the Initial Revolving Facility or an Incremental
Revolving Facility.

 

“Revolving Facility Borrower” means an Initial Revolving Facility Borrower or an
Incremental Revolving Facility Borrower.

 

“Revolving Facility Commitment” means an Initial Revolving Facility Commitment
or an Incremental Revolving Facility Commitment.

 

“Revolving Facility Lender” means an Initial Revolving Facility Lender or an
Incremental Revolving Facility Lender.

 

“Revolving Facility Loan” means:

 

(a)in relation to any Utilisation under the Initial Revolving Facility, an
Initial Revolving Facility Loan; and

 

(b)in relation to any Utilisation under the relevant Incremental Revolving
Facility, an Incremental Revolving Facility Loan.

 

“Revolving Facility Utilisation” means:

 

(a)in relation to any Utilisation under the Initial Revolving Facility, an
Initial Revolving Facility Utilisation; and

 

(b)in relation to any Utilisation under the relevant Incremental Revolving
Facility, an Incremental Revolving Facility Utilisation.

 

“Rollover Loan” means one or more Revolving Facility Loans:

 

(a)made or to be made on the same day that:

 

(i)a maturing Revolving Facility Loan is due to be repaid; or

 

(ii)a demand by the Agent pursuant to a drawing in respect of a Letter of Credit
or payment of outstandings under an Ancillary Facility is due to be met; and

 

(b)the aggregate amount of which is equal to or less than the amount of the
maturing Revolving Facility Loan or Ancillary Facility Utilisation or the
relevant claim in respect of that Letter of Credit;

 

(c)in the same currency as the maturing Revolving Facility Loan (unless it arose
as a result of the operation of Clause 8.2 (Unavailability of a currency)) or
the relevant claim in respect of that Letter of Credit or an Ancillary Facility
Utilisation; and

 



70

 

 

(d)made or to be made to the same Borrower (or, if applicable in the case of an
Ancillary Facility Utilisation, that Borrower’s Affiliate) for the purpose of:

 

(i)refinancing that maturing Revolving Facility Loan or Ancillary Facility
Utilisation; or

 

(ii)satisfying the relevant claim in respect of that Letter of Credit.

 

“Sale” means a sale of all or substantially all of the business and assets of
the Group to persons who are not members of the Group (whether in a single
transaction or a series of related transactions).

 

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the target of comprehensive Sanctions (as of the date of
this Agreement, being the Crimea region of Ukraine, Cuba, Iran, North Korea,
(North) Sudan and Syria).

 

“Sanctioned Person” means any person that is (or persons that are):

 

(a)listed on, or owned or controlled (as such terms are defined and interpreted
by the relevant Sanctions) by a person listed on any Sanctions List;

 

(b)a government of a Sanctioned Country;

 

(c)an agency or instrumentality of, or an entity directly or indirectly owned or
controlled by, a government of a Sanctioned Country; or

 

(d)resident or located in, or incorporated under the laws of any Sanctioned
Country, or to the best of the Company’s knowledge otherwise a target of
Sanctions.

 

“Sanctions” means any economic, trade or financial sanctions laws, regulations,
embargoes or restrictive measures imposed, enacted, administered or enforced
from time to time by any Sanctions Authority.

 

“Sanctions Authority” means (a) the US, (b) the United Nations Security Council,
(c) the European Union and any EU member state, (d) the United Kingdom and (e)
the respective governmental institutions of any of the foregoing which
administer Sanctions, including OFAC, the US State Department, the US Department
of Commerce, Her Majesty’s Treasury and the US Department of the Treasury.

 

“Sanctions List” means the “Specially Designated Nationals and Blocked Persons”
list issued by OFAC, the Consolidated List of Financial Sanctions Targets issued
by Her Majesty’s Treasury, or any similar list issued or maintained and made
public by any of the Sanctions Authorities as amended, supplemented or
substituted from time to time.

 



71

 

 

“Screen Rate” means:

 

(a)in relation to LIBOR, the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed
(before any correction, recalculation or republication by the administrator) on
pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate); and

 

(b)in relation to EURIBOR, the Euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate),

 

or, in each case, on the appropriate page of, or as may otherwise be available
on, such other information service which publishes that rate from time to time
in place of Thomson Reuters. If such page or service ceases to be available, the
Agent may specify another page or service displaying the relevant rate after
consultation with the Company.

 

“Secured Parties” has the meaning given to that term in the Intercreditor
Agreement.

 

“Security” means a mortgage, land charge, charge, pledge, lien, security
assignment, security transfer of title, retention of title arrangements,
submission to enforcement, or other security interest having a similar effect.

 

“Selection Notice” means a notice substantially in the form set out in Schedule
3 (Requests and Notices) given in accordance with Clause 15 (Interest Periods)
in relation to a Term Facility.

 

“Separate Loan” has the meaning given to that term in Clause 10.3 (Repayment of
Revolving Facility Loans).

 

“Specified Time” means a time determined in accordance with Schedule 9
(Timetables).

 

“Solvent” shall mean, after giving effect to the consummation of the Acquisition
and the Refinancing, on a particular date, that on such date:

 

(a)the sum of the liabilities (including contingent liabilities) of the Company
and its Subsidiaries, on a consolidated basis, does not exceed the fair value of
the present assets of the Company and its Subsidiaries, on a consolidated basis;

 

(b)the fair saleable value of the present assets of the Company and its
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liabilities (including contingent liabilities) of
the Company and its Subsidiaries, on a consolidated basis, on their debts as
they become absolute and matured;

 

(c)the capital of the Company and its Subsidiaries, on a consolidated basis, is
not unreasonably small in relation to their business as contemplated on the date
hereof;

 



72

 

 

(d)the Company and its Subsidiaries, on a consolidated basis, have not incurred
and do not intend to incur, or believe that they will incur, debts (including
current obligations and contingent liabilities) beyond their ability to pay such
debts as they become due (in the ordinary course of business); and

 

(e)the Company and its Subsidiaries, on a consolidated basis, is able to pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business.

 

For the purposes hereof, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Subsidiary” means in relation to any other person, any entity which is
controlled directly or indirectly by that person and any entity (whether or not
so controlled) treated as a subsidiary in the latest financial statements of
that person from time to time, and “control” for this purpose means the direct
or indirect ownership of the majority of the voting share capital of such entity
or the right or ability to direct management to comply with the type of material
restrictions and obligations contemplated in this Agreement or to determine the
composition of a majority of the board of directors (or like board) of such
entity, in each case whether by virtue of ownership of share capital, contract
or otherwise provided that, notwithstanding anything to the contrary no
Unrestricted Subsidiary shall be deemed to be a Subsidiary of a member of the
Group for any purpose under the Finance Documents.

 

“Sub-Participation” means any Voting Sub-Participation, Non-Voting
Sub-Participation or Conversion of Non-Voting Sub-Participation.

 

“Super Majority Lenders” means, at any time:

 

(a)a Lender or Lenders whose Commitments aggregate 80 per cent. or more of the
Total Commitments (and for this purpose the amount of an Ancillary Lender’s
Revolving Facility Commitments shall not be reduced by the amount of its
Ancillary Commitment); and

 

(b)if the Total Commitments have been reduced to zero, whose Commitments
aggregated to 80 per cent. or more of the Total Commitments immediately prior to
that reduction.

 

“Swap Contract” means:

 

(a)any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement; and

 



73

 

 

(b)any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Obligations” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Syndication Strategy Letter” means the syndication strategy letter between the
Arrangers and Gaming Acquisitions Limited dated 14 August 2019.

 

“Synergies Commentary Report” means the synergies commentary report prepared by
KPMG LLP entitled “Synergies Commentary Report” dated 10 June 2019.

 

“Target” means each of:

 

(a)Astra Games Ltd., a private limited liability company incorporated under the
laws of England and Wales having its registered office at Astra House, 1
Kingsway, CF31 3RY Bridgend, United Kingdom, registered with company number
09280224;

 

(b)Bell-Fruit Group Limited, a private limited liability company incorporated
under the laws of England and Wales having its registered office at Astra House,
1 Kingsway, CF31 3RY Bridgend, United Kingdom, registered with company number
05015596;

 

(c)Gamestec Leisure Limited, a private limited liability company incorporated
under the laws of England and Wales having its registered office at Astra House,
1 Kingsway, CF31 3RY Bridgend, United Kingdom, registered with company number
05348584;

 

(d)Harlequin Gaming Limited, a private limited liability company incorporated
under the laws of England and Wales having its registered office at Astra House,
1 Kingsway, CF31 3RY Bridgend, United Kingdom, registered with company number
09292082;

 

(e)Innov8 Gaming Limited, a private limited liability company incorporated under
the laws of England and Wales having its registered office at Astra House, 1
Kingsway, CF31 3RY Bridgend, United Kingdom, registered with company number
10717040, provided that Inspired Gaming (UK) Limited will only acquire 60 A
ordinary shares of GBP 1.00 each, being sixty per cent. (60%) of the issued
shares in its capital; and

 

(f)Playnation Limited, a private limited liability company incorporated under
the laws of England and Wales having its registered office at Unit 17 Berkeley
Court, Manor Park, Runcorn, Cheshire, WA7 1TQ, registered with company number
08258418,

 



74

 

 

(and together, the "Targets").

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

 

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.

 

“Target Group” means each Target and any of its Subsidiaries from time to time.

 

“Target Shares” means the issued share capital of each Target to the extent
acquired by Inspired Gaming (UK) Limited pursuant to the Acquisition Documents.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Tax Structure Report” means the tax structure report prepared by
Pricewaterhouse Coopers entitled “Project Chaucer - Tax Structure Paper” dated
on or before the Closing Date.

 

“Term” means each period determined under this Agreement for which the Issuing
Bank is under a liability under a Letter of Credit.

 

“Term Facility” means Facility B and (as applicable and so designated in an
Incremental Facility Increase Notice) any Incremental Facility.

 

“Term Loan” means (i) a Facility B Loan and (ii) (as the case may be) an
Incremental Facility Loan under an Incremental Facility which is a Term
Facility.

 

“Termination Date” means:

 

(a)in respect of Facility B, the date falling 60 Months after the Closing Date;

 

(b)in respect of the Initial Revolving Facility, the date falling 60 Months
after the Closing Date; and

 

(c)in respect of any Incremental Facility Commitments, the date specified in the
relevant Incremental Facility Increase Notice.

 

“Total Commitments” means the aggregate of the Total Facility B Commitments, the
Total Incremental Facility Commitments and the Total Initial Revolving
Facility Commitments.

 

“Total Facility B Commitments” means the aggregate of the Total Facility B1
Commitments and the Total Facility B2 Commitments.

 

“Total Facility B1 Commitments” means the aggregate of the Facility B1
Commitments, being £140,000,000 at the date of this Agreement.

 



75

 

 

“Total Facility B2 Commitments” means the aggregate of the Facility B2
Commitments, being €90,000,000 at the date of this Agreement.

 

“Total Incremental Facility Commitments” means the aggregate of the Incremental
Facility Commitments, being zero as at the date of this Agreement.

 

“Total Initial Revolving Facility Commitments” means the aggregate of the
Revolving Facility Commitments, being £20,000,000 at the date of this Agreement.

 

“Total Revolving Facility Commitments” means the Total Initial Revolving
Facility Commitments and the Incremental Revolving Facility Commitments as the
context requires.

 

“Trade Instruments” means any performance bonds, advance payment bonds or
documentary letters of credit issued in respect of the obligations of any member
of the Group arising in the ordinary course of trading of that member of the
Group.

 

Transaction Documents” means the Finance Documents, the Acquisition Documents,
the New Senior Secured Debt Documents and the New Subordinated Secured Debt
Documents.

 

“Transaction Security” means the Security created or expressed to be created in
favour of the Security Agent or the Secured Parties (represented by the Security
Agent, as the case may be) pursuant to the Transaction Security Documents.

 

“Transaction Security Documents” means:

 

(a)each of the security documents listed as being a Transaction Security
Document in Part 1 of Schedule 2 (Conditions Precedent and Conditions Precedent
required to be delivered by an Additional Obligor);

 

(b)any security document entered into by any Obligor required to be delivered to
the Agent in accordance with this Agreement together with any other document
entered into any Obligor creating or expressed to create any Security over all
or any part of its assets in respect of the obligations of any Obligor under any
of the Finance Documents;

 

(c)any “Transaction Security Document” (as defined in the Intercreditor
Agreement); and

 

(d)any other document designated a Transaction Security Document by the Company
and the Agent (or the Security Agent) in writing.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Company.

 

“Transfer Date” means, in relation to an assignment or a transfer, the later of:

 

(a)the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

 



76

 

 

(b)the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

 

“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.

 

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

 

“Undisclosed Administration” means the appointment of an administrator,
provisional liquidator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or pursuant to the law in the
country where such Finance Party is subject to home jurisdiction suspension, if
applicable law requires that such appointment is not to be publically disclosed.

 

“Unpaid Sum” means any sum due and payable but unpaid by any Obligor under the
Finance Documents.

 

"Unrestricted Subsidiary" means any (y) member of the Group (other than an
Obligor) and (z) newly incorporated or established person, shelf company or
other special purpose vehicle (including, in each case, its subsidiaries,
whether acquired as a result of a Permitted Acquisition, Permitted Joint Venture
or otherwise) designated as an “Unrestricted Subsidiary” by the Company by
written notice to the Agent provided that (a) no Event of Default has occurred
and is continuing on the date a person shall become an Unrestricted Subsidiary
or could reasonably be expected to occur as a result of such person being an
Unrestricted Subsidiary, (b) the relevant person is not incorporated in a
Sanctioned Country and in violation of applicable Sanctions and (c) if a person
has been designated an Unrestricted Subsidiary, the Company shall be entitled to
give notice to the Agent to the effect that such person shall cease to be an
Unrestricted Subsidiary for the purposes of the Finance Documents. A person
shall become or, as the case may be, cease to be an Unrestricted Subsidiary from
the date of receipt by the Agent of a notice from the Company confirming the
same (or such later date as may be set out in that notice) provided that any
person that ceases to be an Unrestricted Subsidiary may not subsequently be
again designated as an Unrestricted Subsidiary) and any reference to an
Unrestricted Subsidiary shall be deemed to include its Subsidiaries from time to
time.

 

“Unsecured Hedging Agreement” means any master agreement, confirmation, schedule
or other agreement entered into by an Obligor with a hedge counterparty:

 

(a)for the purpose of hedging interest rate, cross currency or foreign exchange
risks in relation to the Term Facilities, Incremental Facilities, any New Senior
Secured Debt or any New Senior Subordinated Debt (including, without limitation,
any hedging entered into to comply with the requirements under the Hedging
Letter); or

 



77

 

 

(b)in respect of (i) interest rate hedging transactions, (ii) spot and forward
foreign exchange hedging transactions and (iii) other hedging transactions, in
each case in the ordinary course of business and not for speculative purposes
and to the extent permitted under Clause 27.19 (Treasury Transactions),

 

in each case, on terms such that (i) such hedge counterparty does not benefit
from the Transaction Security, (ii) such hedge counterparty receives any fees
and other amounts due to it up-front at the time of entering into the relevant
documentation (the “Up-Front Amount”) and (iii) following payment of the
Up-Front Amount neither the relevant Obligor nor any other member of the Group
has any further actual or contingent liabilities towards such hedge
counterparty.

 

“US” means the United States of America.

 

“US Borrower” means a Borrower whose jurisdiction of organisation is a state of
the US or the District of Columbia.

 

“US Guarantor” means a Guarantor whose jurisdiction of organisation is a state
of the US or the District of Columbia.

 

“US Obligor” means any US Borrower or US Guarantor.

 

“US Security Agreement” means that certain pledge and security agreement (as it
may be amended, restated, supplemented or otherwise modified from time to time),
dated on or before the Closing Date by and among DMWSL 631 Limited, the Company,
and each other Obligor (as defined therein) party thereto from time to time, in
favor of Security Agent.

 

“Utilisation” means a Loan or a Letter of Credit.

 

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made or the relevant Letter of Credit is to be issued.

 

Utilisation Request” means a notice substantially in the relevant form set out
in “Schedule 3 (Requests and Notices).

 

“VAT” means:

 

(a)any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and

 

(b)any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

 

“Vendor” means the “Seller” (under and as defined in the Acquisition Agreement).

 

“Voting Sub-Participation” means any sub-participation or sub-contract where any
voting rights under the Finance Documents are transferred as a result of such
sub-participation or sub-contract as at the time of entry into such
sub-participation or sub-contract.

 



78

 

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

 

“Working Capital” has the meaning given to that term in Clause 26.1 (Financial
definitions).

 

“Write-down and Conversion Powers” means:

 

(a)in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule; and

 

(b)in relation to any other applicable Bail-In Legislation:

 

(i)any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

 

(ii)any similar or analogous powers under that Bail-In Legislation; and

 

(c)in relation to any UK Bail-In Legislation:

 

(i)any powers under that UK Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and

 

(ii)any similar or analogous powers under that UK Bail-In Legislation

 

1.2Construction

 

(a)Unless a contrary indication appears, a reference in this Agreement to:

 

(i)the “Agent”, the “Arranger”, the “Company”, any “Finance Party”, any “Hedge
Counterparty”, any “Issuing Bank”, any “Lender”, any “Obligor”, any “Party”, any
“Secured Party”, the “Security Agent” or any other person shall be construed so
as to include its successors in title (including the surviving entity of any
merger involving that person), permitted assigns and permitted transferees and,
in the case of the Security Agent, any person for the time being appointed as
Security Agent or Security Agents in accordance with the Finance Documents;

 



79

 

 

(ii)a document in “agreed form” is a document which is previously agreed in
writing by or on behalf of the Agent and the Company;

 

(iii)an “amendment” includes any amendment, supplement, variation, novation,
modification, replacement or restatement (however fundamental), and amend and
amended shall be construed accordingly;

 

(iv)“assets” includes properties, assets, businesses, undertakings, revenues and
rights of every kind (including uncalled share capital), present and future,
actual or contingent and any interest in any of the foregoing;;

 

(v)a “consent” includes an authorisation, permit, approval, consent, exemption,
licence, order, filing, registration, recording, notarisation, permission or
waiver;

 

(vi)a “disposal” includes any sale, transfer, grant, lease, licence or other
disposal, whether voluntary or involuntary, and dispose will be construed
accordingly;

 

(vii)“fair market value” may be conclusively established by means of an
officer’s certificate signed by a Member of the Office of the Executive Chairman
or a resolution of the board of directors of the Company setting out such fair
market value as determined by such Member of the Office of the Executive
Chairman or such board of directors in good faith;

 

(viii)a “Finance Document” or a “Transaction Document” or any other agreement or
instrument is (unless expressed to be a reference to such document, agreement or
instrument in its original form or form as at a particular date) a reference to
that Finance Document or Transaction Document or other agreement or instrument
as amended, novated, supplemented, replaced, extended or restated;

 

(ix)a “guarantee” includes:

 

(A)an indemnity, counter-indemnity, guarantee or similar assurance against loss
in respect of any indebtedness of any other person; and

 

(B)any other obligation of any other person, whether actual or contingent, to
pay, purchase, provide funds (whether by the advance of money to, the purchase
of or subscription for shares or other investments in, any other person, the
purchase of assets or services, the making of payments under an agreement or
otherwise) for the payment of, to indemnify against the consequences of default
in the payment of, or otherwise be responsible for, any indebtedness of any
other person,

 



80

 

 

and “guaranteed” and “guarantor” shall be construed accordingly

 

(x)“indebtedness” includes any obligation (whether incurred as principal,
guarantor or surety and whether present or future, actual or contingent) for the
payment or repayment of money;

 

(xi)“losses” includes losses, actions, damages, claims, proceedings, costs,
demands, expenses (including legal and other fees) and liabilities of any kind,
and loss shall be construed accordingly;

 

(xii)a Lender’s “participation” in relation to a Letter of Credit, shall be
construed as a reference to the relevant amount that is or may be payable by a
Lender in relation to that Letter of Credit;

 

(xiii)a “transaction” includes the making of acquisitions, reorganisations,
disposals, incurring Financial Indebtedness, granting loans and granting
guarantees, the granting of Security or Quasi-Security, the making of payments
and taking any other action contemplated by the restrictions and otherwise in
Clause 27 (General Undertakings);

 

(xiv)a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality);

 

(xv)a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law, but if not having force of
law which are binding or customarily complied with) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

 

(xvi)a “sub-participation” means any sub-participation or sub-contract (whether
written or oral) or any other agreement or arrangement having an economically
substantially similar effect, including any credit default or total return swap
or derivative (whether disclosed, undisclosed, risk or funded) by a Lender of or
in relation to any of its rights or obligations under, or its legal, beneficial
or economic interest in relation to, the Facilities and/or Finance Documents to
a counterparty;

 

(xvii)a provision of law is a reference to that provision as amended or
re-enacted;

 

(xviii)a time of day is a reference to London time; and

 

(xix)references to any action, matter or thing being permitted under this
Agreement or any other Finance Document or other agreement shall include
references to such action, matter or thing not being prohibited or otherwise
being approved under this Agreement, such Finance Document or such other
agreement.

 



81

 

 

(b)The determination of the extent to which a rate is “for a period equal in
length” to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

 

(c)Section, Clause and Schedule headings are for ease of reference only.

 

(d)Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

(e)A Borrower provides “cash cover” for a Letter of Credit or Ancillary Facility
if it pays an amount in the currency of the Letter of Credit or Ancillary
Facility (as the case may be) to an interest-bearing account in the name of the
Borrower and the following conditions are met:

 

(i)the account is with the Security Agent or the relevant Issuing Bank (if the
cash cover is to be provided in respect of a Letter of Credit), or with the
relevant Ancillary Lender (if the cash cover is to be provided in respect of an
Ancillary Facility);

 

(ii)subject to Clause 7.5 (Cash cover by Borrower), until no amount is or may be
outstanding under that Letter of Credit or Ancillary Facility (as the case may
be), withdrawals from the account (other than in respect of accrued interest)
may only be made to pay the relevant Issuing Bank or Ancillary Facility Lender
(as applicable) amounts due and payable to it under this Agreement in respect of
that Letter of Credit or Ancillary Facility as the case may be, and for the
purposes of this Agreement, a Letter of Credit or Ancillary Outstanding (as
applicable) shall be deemed to be cash covered to the extent of any such
provision of cash cover in respect of that Letter of Credit or Ancillary
Outstanding (as applicable); and

 

(iii)if requested by the Issuing Bank or Ancillary Lender, the relevant Borrower
has executed and delivered a security document (in accordance with the Agreed
Security Principles and in substantially the same form as an existing
Transaction Security Document) over that account, which creates a first ranking
Security over that account.

 

(f)In the event that any amount or transaction meets the criteria of more than
one of the baskets or exceptions set out in this Agreement, the Company, in its
sole discretion, will classify and may from time to time reclassify that amount
or transaction to a particular basket or exception and will only be required to
include that amount or transaction in one of those baskets or exceptions (and,
for the avoidance of doubt, an amount or transaction may at the option of the
Company be split between different baskets or exceptions).

 



82

 

 

(g)Notwithstanding anything to the contrary in any Finance Document, nothing in
the Finance Documents shall prohibit a non-cash contribution of any asset
(including any participation, claim, commitment, rights, benefits and/or
obligations in respect of the Facilities, and/or any other indebtedness borrowed
or issued by any member of the Group from time to time) by a person that is not
a member of the Group to the Company provided that:

 

(i)to the extent such transaction results in any indebtedness or claim being
outstanding from the Company to any of its direct or indirect shareholders, such
indebtedness or claim is subordinated as “Subordinated Liabilities” pursuant to
the Intercreditor Agreement or otherwise in a manner satisfactory to the Agent
acting reasonably; and

 

(ii)such transaction is not prohibited by Clause 27.11 (Arm’s Length
Transactions).

 

(h)A Default (including an Event of Default) is continuing if it has not been
remedied or waived. A Declared Default is continuing unless the relevant demand
or notice has been revoked by the Agent (acting on the instructions of the
Majority Lenders). In addition, (i) if a Default or Event of Default occurs for
a failure to deliver a required certificate, notice or other document in
connection with another default (an “Initial Default”) then at the time such
Initial Default is remedied or waived, such Default for a failure to report or
deliver a required certificate, notice or other document in connection with the
Initial Default will also be cured without any further action and (ii) any
Default or Event of Default for the failure to comply with the time periods
prescribed in Clause 25 (Information and Accounting Undertaking), or otherwise
to deliver any notice, certificate or other document, as applicable, even though
such delivery is not within the prescribed period specified in this Agreement or
any other Finance Document shall be deemed to be cured upon the delivery of any
such report required by such covenant or notice, certificate or other document,
as applicable, even though such delivery is not within the prescribed period
specified in this Agreement or any other Finance Document.

 

(i)A Borrower “repaying or prepaying” (or any derivative form thereof) a Letter
of Credit or Ancillary Outstandings means:

 

(i)that Borrower or any other Obligor providing cash cover for that Letter of
Credit or in respect of the Ancillary Outstandings;

 

(ii)in the case of a Letter of Credit, a Borrower has made a payment of that
amount under paragraph (b) of Clause 7.2 (Claims under a Letter of Credit) in
respect of that Letter of Credit or a Borrower has made a reimbursement of that
amount in respect of that Letter of Credit under Clause 7.3 (Indemnities);

 

(iii)the maximum amount payable under the Letter of Credit or Ancillary Facility
(as the case may be) being reduced or cancelled in accordance with its terms or
otherwise reduced or cancelled in a manner satisfactory to the Issuing Bank in
respect of such Letter of Credit or the Ancillary Lender in respect of such
Ancillary Facility (as the case may be), each acting reasonably;

 



83

 

 

(iv)the Letter of Credit or relevant Ancillary Facility expires in accordance
with its terms or is otherwise returned by the beneficiary with its written
confirmation that it is released and cancelled;

 

(v)the Issuing Bank or Ancillary Lender (each acting reasonably) being satisfied
that it has no further or a reduced liability under that Letter of Credit or
Ancillary Facility (as the case may be) and accordingly all of (or such
proportion of) the obligations are released or reduced; or

 

(vi)a bank or financial institution having a long term credit rating from any of
Moody’s, S&P or Fitch at least equal to Baa3/BBB- (as applicable or its
equivalent or such other rating as the Agent and the applicable Issuing Bank or
Ancillary Lender may agree (acting reasonably)), having issued an unconditional
and irrevocable guarantee, indemnity, counter-indemnity or similar assurance
against financial loss in respect of amounts due under that Letter of Credit or
Ancillary Facility,

 

in each case, unless it is otherwise agreed between the Company and the Issuing
Bank or the Ancillary Lender (as applicable) that such Letter of Credit or
Ancillary Facility will remain outstanding on a bilateral basis and, in each
case, such Letter of Credit or Ancillary Facility (as applicable) will be
treated as repaid for the purpose of the Finance Documents and no Lender will be
required to provide any counter indemnity in respect thereof.

 

(j)The amount by which the Letter of Credit is, or Ancillary Outstandings are,
repaid or prepaid under paragraphs (g)(i) to (vi) above is the amount of the
relevant cash cover, payment, release, cancellation, reduction or assurance.

 

(k)Notwithstanding any other provision of this Agreement (including any
definition set out herein), when establishing whether any action, transaction
and/or incurrence of a liability is permitted under the terms of the Finance
Documents, in relation to any Acquired Indebtedness, the raising of any
Incremental Facility, New Senior Secured Debt or New Senior Subordinated Debt or
any acquisition, disposition, merger, joint venture, incurrence, payment,
investment or other similar transaction, the Group shall be entitled to rely on
the fact that such action, transaction and/or incurrence was permitted at the
time the relevant member of the Group entered into a legally binding commitment
in respect of such action, transaction and/or incurrence (or, for the avoidance
of doubt, in respect of debt incurrence the purpose of which is in whole or in
part to finance an acquisition transaction or any other investment, the date of
entry into a legally binding commitment in respect of such relevant acquisition
transaction or other investment).

 

(l)On or prior to the Closing Date, none of the (i) Existing Debt of the Group
or guarantees or Security relating thereto; and (ii) no breach of
representation, warranty, undertaking or other term of (or default or event of
default under) the Existing Debt Financing arising as a direct or indirect
result of the entry into or performance of obligations under the Transaction
Documents shall constitute a breach of (or Default or Event of Default) under
any Finance Document.

 



84

 

 

(m)Where a Non-Obligor becomes an Obligor, the amount of loans to, guarantees
of, assets transferred to, and contributions, investments or subscriptions in
the equity of, such member of the Group will cease to be included in
calculations for the purposes of any restrictions or limitations on loans,
guarantees, disposals, dividends, share redemptions, other restricted payments,
investments, or transactions, in each case, in connection with Non-Obligors in
Clause 27 (General Undertakings).

 

(n)An amount borrowed includes any amount utilised by way of Letter of Credit or
under an Ancillary Facility.

 

(o)A Lender funding its participation in a Utilisation includes a Lender
participating in a Letter of Credit.

 

(p)An outstanding amount of a Letter of Credit at any time is the maximum amount
that is or may be payable by the relevant Borrower in respect of that Letter of
Credit at that time.

 

(q)References to the equivalent of an amount specified in a particular currency
(the specified currency amount) shall be construed as a reference to the amount
of any other relevant currency which can be purchased with the specified
currency amount to the Agent’s Spot Rate of Exchange on the date on which the
calculation falls to be made for spot delivery, as determined by the Agent.

 

(r)Unless a contrary indication appears, a reference to a basket amount,
threshold or limit expressed in Sterling includes the equivalent of such amount,
threshold or limit in other currencies.

 

(s)In ascertaining the Majority Lenders or the Super Majority Lenders or whether
any given percentage of the Total Commitments has been obtained to approve any
request for a consent, waiver, amendment or other vote under the Finance
Documents or for the purpose of the allocation of any repayment or prepayment or
for the purposes of taking any step, decision, direction or exercise of
discretion which is calculated by reference to drawn amounts, any Commitments
not denominated in Sterling (“Non-Sterling Commitments”) shall be deemed to be
converted into Sterling at:

 

(i)in the case of any Facility B2 Commitments, the EUR-to-GBP Conversion Rate;
and

 

(ii)in the case of any other Non-Sterling Commitments, the rate for the
conversion of Sterling into the relevant currency of the Non-Sterling Commitment
which the Company (acting reasonably and in good faith) has used and has
notified to the Agent for the purposes of calculating the Permitted Indebtedness
Cap for the relevant Incremental Facility, or if the Company has not notified
the Agent of such conversion rate, the Agent’s Spot Rate of Exchange on the date
on which that Commitment was provided under this Agreement or, if earlier, the
date the aggregate amount of the Non-Sterling Commitment of the Incremental
Facility was determined.

 



85

 

 

(t)Where the Agent or the Security Agent is obliged to consult with the Company
under the terms of this Agreement, the Agent or the Security Agent must request
and carry out that consultation in accordance with the terms of this Agreement.

 

(u)Where there is any reference in this Agreement or any other Finance Document
to the Agent or the Security Agent acting reasonably or properly, or doing an
act or coming to a determination, opinion or belief that is reasonable or
proper, or any similar or analogous reference, the Agent or, as applicable, the
Security Agent shall, where they have sought such instructions from the Majority
Lenders, be deemed to be acting reasonably and properly or doing an act or
coming to a determination, opinion or belief that is reasonable if, as
applicable, the Agent or Security Agent acts on the instructions of the Majority
Lenders. Where there is in this Agreement or any other Finance Document a
provision to the effect that the Agent or the Security Agent is not to
unreasonably withhold or delay its consent or approval, it shall be deemed not
to have so withheld or delayed its consent or approval if the withholding or
delay is caused by instructions being sought from the Majority Lenders.

 

(v)Any reference in this Agreement or any other Finance Document to a merger,
consolidation, amalgamation, conveyance, disposal, assignment, sale, disposition
or transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, corporation or partnership, or an allocation of
assets to a series of one or more limited liability companies, partnerships or
corporations, or the unwinding of such a division or allocation, as if it were a
merger, consolidation, amalgamation, conveyance, disposal, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate person. Any division of a limited liability company, corporation or
partnership shall be deemed to constitute the formation of a separate person,
and any such division shall constitute a separate person hereunder and under the
other Finance Documents (and each division of any limited liability company,
corporation or partnership that is a subsidiary, joint venture or any other like
term shall also constitute such a person or entity).

 

1.3Currency Symbols and Definitions

 

(a)“€”, “Euro” and “EUR” mean the single currency unit of the Participating
Member States.

 

(b)“£”, “GBP” and “Sterling” means the lawful currency for the time being of the
United Kingdom.

 

(c)“$”, “US$” and “US Dollars” mean the lawful currency for the time being of
the US.

 



86

 

 

1.4Exchange rate fluctuations

 

(a)When applying any monetary limits, thresholds and other exceptions to the
representations and warranties, undertakings and Events of Defaults under the
Finance Documents, the equivalent to an amount in the Base Currency shall be
calculated at the rate for the conversion of the Base Currency into the relevant
currency of the non-base currency monetary limit, threshold and other exception
which the Company (acting reasonably and in good faith) has used and has
notified to the Agent or at the option of the Company at the Agent’s Spot Rate
of Exchange, in each case, as at the date of the Group incurring or making the
relevant disposal, acquisition, investment, lease, loan, debt or guarantee or
taking any other relevant action. For the avoidance of doubt, this paragraph (a)
shall not apply to Clause 26.3 (Leverage) and Clause 26.5 (Calculations).

 

(b)No Event of Default or breach of any representation and warranty or
undertaking under the Finance Documents shall arise merely as a result of a
subsequent change in the Base Currency equivalent, or any other currency
specified in respect of, of any relevant amount due to fluctuations in exchange
rates. For the avoidance of doubt, this paragraph (b) shall not apply to
Clause 26.3 (Leverage) and Clause 26.5 (Calculations).

 

(c)The Agent shall promptly on demand by the Company provide to the Company
details of the then current Agent’s Spot Rate of Exchange.

 

1.5Baskets

 

(a)Any amounts incurred on the basis of any basket, test or permission where an
element is set by reference to a percentage of Consolidated Pro Forma EBITDA (an
"EBITDA based basket") shall (provided that such amounts are, at the time of
incurrence, duly and properly incurred in accordance with the relevant basket,
test or permission) be treated as having been duly and properly incurred without
the incurrence of an Event of Default even in the event that such EBITDA based
basket subsequently decreases by virtue of operation of that calculation.

 

(b)Notwithstanding any other provisions to the contrary in this Agreement or any
other Finance Document but always subject to the provisions of paragraph (c) of
Clause 26.5 (Calculations), any financial definition or incurrence based
permission, test or basket (including any EBITDA based basket or the calculation
of the Leverage Ratio) prior to the first Quarter Date after the Closing Date
for which Quarterly Financial Statements have been delivered to the Agent shall
be calculated in accordance with levels as at the Closing Date as set out in the
Base Case Model and thereafter as provided for and calculated in accordance with
the provisions in this Agreement.

 

(c)For any relevant basket set by reference to a Financial Year or a calendar
year (each an "Annual Period"):

 

(i)the maximum amount so permitted under such basket during such Annual Period
shall be increased automatically by an amount equal to one hundred (100) per
cent. of the difference (if positive) between the permitted amount in the
immediately preceding Annual Period and the amount thereof actually used or
applied by the Group during such preceding Annual Period (the "Carry Forward
Amount"); and

 



87

 

 

(ii)the maximum amount so permitted under such basket during such Annual Period
may, at the Company’s election (at its sole discretion) be increased by an
amount equal to up to one hundred (100) per cent. of the permitted amount in the
immediately succeeding Annual Period (the "Carry Back Amount"),

 

and, to the extent that the maximum amount so permitted under such basket during
such Annual Period is increased in accordance with paragraph (i) and/or (ii)
above, any usage of such basket during such Annual Period shall be deemed to be
applied in the following order: (A) firstly against the Carry Forward Amount;
(B) secondly against any Carry Back Amount and (C) thirdly against the maximum
amount so permitted during such Annual Period prior to any increase in
accordance with paragraphs (i) and/or (ii) above.

 

1.6Third party rights

 

A person who is not a Party (other than the Hedge Counterparties notwithstanding
that the consent of the Hedge Counterparties shall not be required under this
Agreement except to the extent otherwise required pursuant to the Intercreditor
Agreement) has no right under the Contracts (Rights of Third Parties) Act 1999
to enforce or enjoy the benefit of any term of this Agreement.

 

1.7Intercreditor Agreement

 

This Agreement is subject to the Intercreditor Agreement. In the event of any
inconsistency between this Agreement and the Intercreditor Agreement, the
Intercreditor Agreement shall prevail.

 

1.8Personal Liability

 

Where any natural person gives a certificate or other document or otherwise
gives a representation or statement on behalf of any of the parties to the
Finance Documents pursuant to any provision thereof and such certificate or
other document, representation or statement proves to be incorrect, the
individual shall incur no personal liability in consequence of such certificate,
other document, representation or statement being incorrect save where such
individual acted fraudulently in giving such certificate, other document,
representation or statement (in which case any liability of such individual
shall be determined in accordance with applicable law) and each such individual
may rely on this Clause subject to Clause 1.6 (Third party rights) and the
provisions of the Contracts (Rights of Third Parties) Act 1999.

 

2The Facilities

 

2.1The Facilities

 

(a)Subject to the terms of this Agreement:

 

(i)the Facility B1 Lenders make available to the Facility B1 Borrowers a term
loan facility in the Base Currency in an aggregate amount equal to the Total
Facility B1 Commitments;

 



88

 

 

(ii)the Facility B2 Lenders make available to the Facility B2 Borrowers a term
loan facility in Euro in an aggregate amount equal to the Total Facility B2
Commitments; and

 

(iii)the Initial Revolving Facility Lenders make available to the Initial
Revolving Facility Borrowers a multicurrency revolving credit facility in an
aggregate amount the Base Currency Amount of which is equal to the Total Initial
Revolving Facility Commitments.

 

(b)Subject to the terms of this Agreement and the Ancillary Documents, an
Ancillary Lender may make available an Ancillary Facility to any of the
Revolving Facility Borrowers in place of all or part of its Commitment under a
Revolving Facility.

 

2.2Increase

 

(a)The Company may by giving prior notice to the Agent by no later than the date
falling 30 Business Days after the effective date of a cancellation of:

 

(i)the Available Commitments of a Defaulting Lender in accordance with
Clause 11.7 (Right of cancellation in relation to a Defaulting Lender); or

 

(ii)the Commitments of a Lender in accordance with Clause 11.6 (Right of
cancellation and repayment in relation to a single Lender or Issuing Bank); or

 

(iii)the Commitments of a Lender in accordance with Clause 11.1 (Illegality),

 

request that the Total Commitments be increased (and the Total Commitments under
that Facility shall be so increased) in an aggregate amount in the Base Currency
of up to the amount of the Available Commitments or Commitments so cancelled as
follows:

 

(i)the increased Commitments will be assumed by one or more Lenders or other
banks, financial institutions, trusts, funds or other entities (each an
“Increase Lender”) selected by the Company (each of which shall not be a member
of the Group and which satisfies all the Agent’s ‘know your customer’ or similar
checks referred to in paragraph (b)(ii)(B) below, and each of which confirms its
willingness to assume and does assume all the obligations of a Lender
corresponding to that part of the increased Commitments which it is to assume,
as if it had been an Original Lender (for the avoidance of doubt, no Party shall
be obliged to assume the obligations of a Lender pursuant to this Clause 2.2
(Increase) without the prior consent of that Party));

 



89

 

 

(ii)each of the Obligors and any Increase Lender shall assume obligations
towards one another and/or acquire rights against one another as the Obligors
and the Increase Lender would have assumed and/or acquired had the Increase
Lender been an Original Lender;

 

(iii)each Increase Lender shall become a Party as a “Lender” and any Increase
Lender and each of the other Finance Parties shall assume obligations towards
one another and acquire rights against one another as that Increase Lender and
those Finance Parties would have assumed and/or acquired had the Increase Lender
been an Original Lender;

 

(iv)the Commitments of the other Lenders shall continue in full force and
effect; and

 

(v)any increase in the Total Commitments shall take effect on the date specified
by the Company in the notice referred to above or any later date on which the
conditions set out in paragraph  (b) below are satisfied.

 

(b)An increase in the Total Commitments will only be effective on:

 

(i)the execution by the Agent of an Increase Confirmation from the relevant
Increase Lender;

 

(ii)in relation to an Increase Lender which is not a Lender immediately prior to
the relevant increase:

 

(A)the Increase Lender entering into the documentation required for it to accede
as a party to the Intercreditor Agreement; and

 

(B)the performance by the Agent of all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to the
assumption of the increased Commitments by that Increase Lender, the completion
of which the Agent shall promptly notify to the Company, the Increase Lender and
the Issuing Bank; and

 

(iii)in the case of an increase in the Total Revolving Facility Commitments, the
Issuing Bank consenting to that increase.

 

(c)Each Increase Lender, by executing the Increase Confirmation, confirms (for
the avoidance of doubt) that the Agent has authority to execute on its behalf
any amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective.

 

(d)Unless the Agent otherwise agrees or the increased Commitment is assumed by
an existing Lender, the Company shall, on the date upon which the increase takes
effect, pay to the Agent (for its own account) a fee of £2,500 and the Company
shall within 5 Business Days of demand pay to the Agent and the Security Agent
the amount of all costs and expenses (including legal fees) reasonably incurred
by either of them (and/or any Receiver or Delegate) in connection with any
increase Commitments under this Clause 2.2 (Increase).

 



90

 

 

(e)The Company may pay to the Increase Lender a fee in the amount and at the
times agreed between the Company and the Increase Lender in a Fee Letter.

 

(f)Clause 29.6 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 (Increase) in relation to an Increase Lender
as if references in that Clause to:

 

(i)an “Existing Lender” were references to all the Lenders immediately prior to
the relevant increase;

 

(ii)the “New Lender” were references to that “Increase Lender”; and

 

(iii)a re-transfer and re-assignment were references to respectively a transfer
and assignment.

 

(g)The Finance Parties shall be required to enter into any amendment to the
Finance Documents required by a Borrower in order to facilitate or reflect any
of the matters contemplated by this Clause 2.2. The Agent and the Security Agent
are each authorised and instructed by each Finance Party (without any consent,
sanction, authority or further confirmation from them) to execute any such
amended or replacement Finance Documents (and shall do so on the request of and
at the cost of the relevant Borrower).

 

2.3Incremental Facility

 

(a)Subject to this Clause 2.3 the Company may, at any time and from time to time
following the Closing Date (provided that the Closing Date occurs before the end
of the Certain Funds Period), give notice at least 10 Business Days’ in advance
that the Total Incremental Facility Commitments will be increased by delivering
to the Agent a duly completed Incremental Facility Increase Notice complying
with paragraphs (b) and (c) below (signed by a Member of the Office of the
Executive Chairman).

 

(b)Each Incremental Facility Increase Notice shall be irrevocable and will not
be regarded as being duly completed unless it specifies the following matters in
respect of such Incremental Facility Commitments:

 

(i)the Availability Period;

 

(ii)the identities of the Borrowers in respect of the Incremental
Facility Commitments which may be an existing Obligor or another member of the
Group which accedes as a Borrower in accordance with Clause 31.2 (Additional
Borrowers) or as a Guarantor in accordance with Clause 31.3 (Additional
Guarantors);

 

(iii)the amount of the Incremental Facility Commitments allocated to each
Incremental Facility Lender;

 

(iv)the Margin (and any applicable margin ratchet);

 



91

 

 

(v)the commitment fees payable to the Incremental Facility Lender(s) in
connection with the provision of Incremental Facility Commitments;

 

(vi)the Termination Date;

 

(vii)the currency or currencies in which the Incremental Facility Commitments
may be drawn;

 

(viii)the purpose of the Incremental Facility Commitments; and

 

(ix)any applicable guarantee limitations in accordance with the Agreed Security
Principles.

 

(c)The Incremental Facility Increase Notice shall only be valid if:

 

(i)in relation to any Incremental Facility Commitments incurred within the first
12 Months after the Closing Date that are established as a senior secured term
loan facility in Sterling or Euro in each case ranking pari passu with Facility
B as "Senior Secured Liabilities" under the Intercreditor Agreement, the
all-in-yield in respect of such Incremental Facility Commitments (as certified
to the Agent by the Company) does not exceed the all-in-yield yield applicable
to, in relation to any such term Incremental Facility Commitments denominated in
Sterling, Facility B1 on the Closing Date and in relation to any such term
Incremental Facility Commitments denominated in Euro, Facility B2 on the Closing
Date in each case by more than 1.0 per cent. per annum (calculated on a fully
drawn basis) (the “MFN Rate”) unless the Margin on Facility B1 and/or Facility
B2 (as applicable) is increased (at each level of the applicable Margin ratchet)
by an amount equal to the amount by which the all-in-yield for such Incremental
Facility exceeds the MFN Rate, provided further that the “all-in-yield” shall be
calculated as the sum of the Margin and any original issue discount, arrangement
fee or similar upfront fee payable on the relevant Facility (assuming such
Facility is fully drawn) subject to any interest rate floor applicable to the
relevant Facility, with OID, arrangement and similar upfront fees being equated
to interest based on an assumed three-year life to maturity (the “MFN
Condition”) and, for the avoidance of doubt, there shall be no cap on the all-in
yield of (x) any Incremental Facility which is not established under paragraph
(b) of the definition of Permitted Indebtedness Cap as a senior secured term
loan facility in Sterling or Euro ranking pari passu with Facility B as "Senior
Secured Liabilities" under the Intercreditor Agreement or (y) any Incremental
Facility incurred or established after the date falling 12 Months after the
Closing Date;

 

(ii)(X) in relation to any Incremental Facility that is established as a term
loan facility and is subject to the Intercreditor Agreement, that Incremental
Facility shall have a final maturity date no earlier than the Termination Date
applicable to Facility B and (Y) in relation to any Incremental Facility that is
established as a revolving credit facility and is subject to the Intercreditor
Agreement, that Incremental Facility will have a final maturity date no earlier
than the Termination Date applicable to the Initial Revolving Facility, unless
Facility B or the Initial Revolving Facility (as applicable) have been repaid in
full or would be repaid in full after giving effect to the application of the
proceeds of the relevant Incremental Facility (the "Maturity Condition");

 



92

 

 

(iii)if the Incremental Facility is an Amortising Facility subject to the
Intercreditor Agreement, that Incremental Facility may not amortise prior to the
Termination Date applicable to Facility B as at the date of this Agreement,
unless (A) such amortisation is not greater than 1.0 per cent. per annum
(calculated by reference to the aggregate principal amount of such Incremental
Facility) or (B) the Lenders participating in Facility B are also offered an
amortisation schedule with an equivalent or lower weighted average life
(irrespective of whether any such Lenders accept such offer) or (C), if at such
time Facility B has been repaid in full or would be repaid in full after giving
effect to the application of the proceeds of the relevant Incremental Facility
(the "Amortisation Condition");

 

(iv)no Incremental Facility may be established if an Event of Default has
occurred and is continuing as at the date the relevant Incremental Facility is
first committed (the "No Default Condition");

 

(v)it is signed by the Company, the relevant Incremental Facility Borrower(s)
and the relevant Incremental Facility Lender(s) confirming that the Incremental
Facility Lenders(s) have agreed to provide such Incremental Facility Commitments
on the terms of that Incremental Facility Increase Notice and this Agreement;

 

(vi)(save in respect of any Incremental Facility the proceeds of which are
applied in or towards (x) refinancing all or a portion of the Facilities and/or
any New Senior Secured Debt and/or any New Senior Subordinated Debt and/or any
other Permitted Financial Indebtedness, from time to time as elected by the
Company and/or (y) financing or refinancing all fees, commissions, make-whole
and other contractual premium payable in connection with such refinancing and
any reasonable fees, costs and expenses incurred in connection with such
refinancing(s) ("Incremental Refinancing Debt")) after giving pro forma effect
in a manner consistent with the definition of Consolidated Pro Forma EBITDA and
Clause 26.5 (Calculations) to the borrowing, issuance or incurrence of the
principal or equivalent amount of the proposed Incremental Facility as if drawn
in full and the proposed use of proceeds thereof (including any acquisition,
acquired Consolidated Pro Form EBITDA (pro forma for the LTM period) or
refinancing of indebtedness and assuming, for the avoidance of doubt, that all
the proceeds thereof have been paid away in full with pro forma effect applied
in a manner consistent with the definition of Consolidated Pro Forma EBITDA and
Clause 26.5 (Calculations)), the Permitted Indebtedness Cap would not be
exceeded; and

 



93

 

 

(vii)the Incremental Facility Loan(s) made available under such Incremental
Facility Commitments will rank pari passu with the other Facilities and the
Transaction Security to be granted over any assets (including the assets
purchased with the proceeds of any Incremental Facility Loans) will be shared
pari passu with the Finance Parties (to the extent lawful) and any mandatory
prepayments of any such Incremental Facility Loans will be shared rateably with
Facility B.

 

(d)An increase in the Total Incremental Facility Commitments shall only be
effective:

 

(i)on the execution of an Incremental Facility Increase Notice by the Company,
the relevant Incremental Facility Borrower(s) and the relevant Incremental
Facility Lender(s) and delivery of such executed notice to the Agent; and

 

(ii)in relation to an Incremental Facility Lender which is not already a Lender
immediately prior to the relevant increase:

 

(A)on the Incremental Facility Lender acceding as a party to this Agreement and
the Intercreditor Agreement; and

 

(B)on the performance by the Agent of all necessary “know your customer” or
other similar checks (if any) under all applicable laws and regulations in
relation to the provision of Incremental Facility Commitments by that
Incremental Facility Lender(s), the completion of which the Agent shall promptly
notify to the Company and the Incremental Facility Letter,

 

and no Utilisation Request in relation to an Incremental Facility shall be valid
unless prior to (or simultaneously with) the delivery of the relevant
Utilisation Request in relation to such Incremental Facility, the requirements
of this Clause 2.3 have been satisfied.

 

(e)By signing an Incremental Facility Increase Notice as an Incremental Facility
Lender, each such entity agrees to commit the Incremental Facility Commitments
set out against its name in that notice and, in the case of an entity which is
not already a party to this Agreement as a Lender, become a Lender and a Party
to this Agreement and to the Intercreditor Agreement.

 

(f)Each Obligor and the Company confirms:

 

(i)the authority of the Company to agree, implement and establish Incremental
Facility Commitments in accordance with this Agreement; and

 

(ii)that its guarantee and indemnity recorded in Clause 23 (Guarantees and
Indemnity) (or any applicable Accession Deed or other Finance Document), and all
Transaction Security granted by it will, subject only to any applicable
limitations on such guarantee and indemnity referred to in Clause 23 (Guarantees
and Indemnity) and any Accession Deed pursuant to which it became an Obligor or
the terms of the Transaction Security Documents, extend to include the
Incremental Facility Loans and any other obligations arising under or in respect
of the Incremental Facility Commitments.

 



94

 

 

(g)Each Finance Party agrees and empowers the Agent and the Security Agent to
(and the relevant Obligor shall promptly upon request by the Agent or the
Security Agent (and vice versa) in accordance with the Agreed Security
Principles) execute any necessary amendments to the Transaction Security
Documents and other Finance Documents as may be required in order to ensure that
any Incremental Facility Loans rank pari passu with the other Facilities and
that the Transaction Security granted over any assets purchased with the
proceeds of any Incremental Facility Loans is shared pari passu with the Finance
Parties (to the extent lawful).

 

(h)Each Incremental Facility Lender, by executing the Incremental Facility
Increase Notice, confirms (for the avoidance of doubt) that the Agent has
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the increase becomes effective
and that it is bound by that decision and by the operations of any other
provisions of this Agreement in relation to such consent, release, waiver or
amendment.

 

(i)No Lender will have any obligation to participate in an Incremental Facility
(unless it has executed and delivered an Incremental Facility Accession
Certificate or otherwise become an Incremental Facility Lender in respect of
that Incremental Facility).

 

(j)The Agent is authorised by the Group to disclose the terms of any Incremental
Facility Increase Notice to any of the other Finance Parties and, upon request
by the other Finance Parties, will promptly disclose such terms to the other
Finance Parties.

 

(k)The provisions of this Agreement will apply to the Incremental
Facility Commitments and the provisions of Clause 5 (Utilisation – Loans) will
apply to all Utilisations of Incremental Facility Commitments, provided that no
Utilisation Request for an Incremental Facility Loan shall be valid unless prior
to (or simultaneously with) such Incremental Facility Loan the requirements of
this Clause 2.3 have been satisfied.

 

(l)In relation to any Incremental Facility Commitments:

 

(i)except as agreed to the contrary by the Company and the relevant Incremental
Facility Lenders in accordance with this Clause 2.3, each of the Obligors and
any Incremental Facility Lender shall assume obligations towards one another
and/or acquire rights against one another as the Obligors and the Incremental
Facility Lender would have assumed and/or acquired had the Incremental Facility
Lender been an Original Lender under the Incremental Facility;

 



95

 

 

(ii)each Incremental Facility Lender shall become a Party as a “Lender” and any
Incremental Facility Lender and each of the other Finance Parties shall assume
obligations towards one another and acquire rights against one another as that
Incremental Facility Lender and those Finance Parties would have assumed and/or
acquired had the Increase Lender been an Original Lender under the Incremental
Facility;

 

(iii)the Commitments of the other Lenders shall continue in full force and
effect; and

 

(iv)any increase in the Total Incremental Facility Commitments shall take effect
on the date specified by the Company in the notice referred to above or any
later date on which the conditions set out in this Clause 2.3 are satisfied.

 

(m)Clause 29.6 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.3 in relation to an Incremental Facility
Lender as if references in that Clause to:

 

(i)an Existing Lender were references to all the Lenders immediately prior to
the relevant increase;

 

(ii)the New Lender were references to that Incremental Facility Lender; and

 

(iii)a re-transfer and re-assignment were references to respectively a transfer
and assignment.

 

(n)Except to the extent as provided in paragraph (c) above, the terms applicable
to any Incremental Facility will be those agreed by the Incremental Facility
Lenders in respect of that Incremental Facility and the Company. If there is any
inconsistency between any such term agreed in respect of an Incremental Facility
and any other term of a Finance Document, the term agreed in respect of the
Incremental Facility shall prevail with respect to such Incremental Facility
(subject to the conditions in paragraph (c) above). Notwithstanding any
provision of a Finance Document to the contrary, there shall be no obligation or
requirement to enter into any hedging arrangement or other derivative
transaction in relation to any Incremental Facility.

 

(o)The Company may pay to an Incremental Facility Lender a fee in the amount and
at the times agreed between the Company and the Incremental Facility Lender in a
Fee Letter.

 

(p)Nothing in this Clause 2.3 shall oblige any Lender to provide any Incremental
Facility Commitment.

 

2.4Finance Parties’ rights and obligations

 

(a)The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 



96

 

 

(b)The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with paragraph (c) below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or any other
amount owed by an Obligor which relates to a Finance Party’s participation in a
Facility or its role under a Finance Document (including any such amount payable
to the Agent on its behalf) is a debt owing to that Finance Party by that
Obligor.

 

(c)A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

2.5Lender Affiliates

 

(a)A Lender may nominate (by written notice to the Agent and the Company in the
Transfer Certificate, Assignment Agreement, Increase Confirmation, Incremental
Facility Increase Notice or Incremental Facility Accession Certificate pursuant
to which such Lender becomes a Party) a branch or Affiliate (a Designated
Affiliate) to discharge its obligations to participate in one or more Loans (a
Designated Loan).

 

(b)Any branch or Affiliate nominated by a Lender to participate in a Loan shall:

 

(i)participate therein in compliance with the terms of this Agreement; and

 

(ii)be entitled, to the extent of its participation, to all the rights and
benefits of a Lender under the Finance Documents provided that such rights and
benefits shall be exercised on its behalf by its nominating Lender save where
law or regulation requires the branch or Affiliate to do so.

 

(c)Each Lender shall remain liable and responsible for the performance of all
obligations assumed by a Designated Affiliate on its behalf under this Clause
2.5 and non performance of a Lender’s obligations by its Designated Affiliate
following a nomination under this Clause 2.5 shall not relieve such Lender from
its obligations under this Agreement (but without prejudice to a Lender’s rights
under Clause 29 (Changes to the Lenders)).

 

(d)No Obligor shall be liable to pay (i) any amount otherwise required to be
paid by the Company or an Obligor under Clause 18 (Taxes) or Clause 19.1
(Increased costs) (arising as a result of laws or regulations in force or known
to be coming into force on the date the relevant branch or Affiliate was
nominated), or (ii) any cash repayment of a Loan to the extent that Clause 10.3
(Repayment of Revolving Facility Loans) would otherwise apply to such Loan, in
each case in excess of the amount it would have been obliged to pay if that
Lender had not nominated its branch or Affiliate to participate in the Facility
or, to the extent that such Lender nominated such branch or Affiliate for
particular Loans in the Transfer Certificate, Assignment Agreement, Increase
Confirmation, Incremental Facility Increase Notice or Incremental Facility
Accession Certificate pursuant to which such Lender became a Party, in excess of
the amount which it would have been obliged to pay had that Lender continued to
make only those particular Loans through that branch or Affiliate. Each Lender
shall promptly notify the Agent and the Company of the tax jurisdiction from
which its branch or Affiliate will participate in the relevant Loans and such
other information regarding that branch or Affiliate as the Company may
reasonably request.

 



97

 

 

(e)Any notice or communication to be made to a branch or an Affiliate of a
Revolving Facility Lender pursuant to Clause 38 (Notices):

 

(i)may be served directly upon the branch or Affiliate, at the address supplied
to the Agent by the nominating Lender pursuant to its nomination of such branch
or Affiliate, where the Lender or the relevant branch or Affiliate requests this
in order to mitigate any legal obligation to deduct Tax from any payment to such
branch or Affiliate or any payment obligation which might otherwise arise
pursuant to Clause 19 (Increased Costs); or

 

(ii)in any other circumstance, may be delivered to the Facility Office of the
Lender.

 

(f)If a Lender nominates an Affiliate, that Lender and that Affiliate:

 

(i)will be treated as having a single Commitment (being the Commitment of that
Lender) but for all other purposes (other than those referred to in paragraphs
(c) and (e)(ii) above and paragraph (ii) below) will be treated as separate
Lenders; and

 

(ii)will be regarded as a single Lender for the purpose of:

 

(A)voting in relation to any matter in connection with a Finance Document; and

 

(B)compliance with Clause 29 (Changes to the Lenders).

 

(g)All payments of principal, interest, fees, costs and commissions in
connection with a Designated Loan shall be for the account of the relevant
Designated Affiliate. For the avoidance of doubt, this shall not apply to any
commitment fee which shall be for the account of the relevant Lender.

 

(h)A Lender that has made a nomination in accordance with paragraph (a) or(g)
above may revoke such nomination in relation to any future Loans by giving the
Agent at least five (5) Business Days’ written notice.

 

(i)This Clause 2.5 is without prejudice to a Lender’s right to transfer its
Commitments to an Affiliate under Clause 29 (Changes to the Lenders).

 



98

 

 

2.6Obligors’ Agent

 

(a)Each Obligor (other than the Company), by its execution of this Agreement or
an Accession Deed, irrevocably (to the extent permitted by law) appoints the
Company to act severally on its behalf as its agent in relation to the Finance
Documents and irrevocably (to the extent permitted by law) authorises:

 

(i)the Company on its behalf to supply all information concerning itself
contemplated by the Finance Documents to the Finance Parties and to give and
receive all notices, instructions and other communications under the Finance
Documents (including, where relevant, Utilisation Requests) and to execute on
its behalf any Accession Deed and to make such agreements and to effect the
relevant amendments, supplements and variations capable of being given, made or
effected by any Obligor notwithstanding that they may affect the Obligor,
without further reference to or the consent of that Obligor (including, by
increasing the obligations of such Obligor howsoever fundamentally, whether by
increasing the liabilities, guarantees or otherwise); and

 

(ii)each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Company,

 

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication and each Finance Party may rely on any action taken by
the Obligors' Agent on behalf of that Obligor.

 

(b)Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors' Agent or given to the Obligors’ Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it (to the extent permitted by law). In the event of any conflict
between any notices or other communications of the Obligors' Agent and any other
Obligor, those of the Obligors' Agent shall prevail.

 

(c)If (notwithstanding the fact that the guarantees granted under Clause 23
(Guarantees and Indemnity) are and the Transaction Security is, intended to
guarantee and secure, respectively, all obligations arising under the Finance
Documents), any guarantee or Transaction Security does not automatically extend
from time to time to any (however fundamental and of whatsoever nature and
whether or not more onerous) variation, increase, extension or addition of or to
any of the Finance Documents and/or any facility or amount made available under
any of the Finance Documents, each Obligor expressly confirms that the Obligors'
Agent is authorised to confirm such guarantee and/or Transaction Security on
behalf of such Obligor.

 



99

 

 

(d)For the purpose of this Clause 2.6, each Obligor other than the Company (to
the extent necessary under applicable law) shall grant a specific power of
attorney (notarized and apostilled) to the Company and comply with any necessary
formalities in connection therewith.

 

(e)The Obligors' Agent shall be released from any applicable restrictions of
self-dealing under any applicable laws of any relevant jurisdiction.

 

3Purpose

 

3.1Purpose

 

(a)Each Facility B Borrower shall apply all amounts borrowed by it under
Facility B towards

 

(i)directly or indirectly financing the consideration payable for the
Acquisition;

 

(ii)financing the payment of Transaction Costs and any other fees, costs and
expenses incurred in connection with the Acquisition or the Refinancing; and/or

 

(iii)the Refinancing,

 

in each case in accordance with the Funds Flow Statement.

 

(b)Each Initial Revolving Facility Borrower shall apply all amounts borrowed by
it by way of Loan under the Initial Revolving Facility or any Letter of Credit
issued under the Initial Revolving Facility and any Utilisation of any Ancillary
Facility established under the Initial Revolving Facility towards directly or
indirectly financing or refinancing the working capital and/or general corporate
purposes of the Group, including without limitation:

 

(i)financing the payment of Transaction Costs, any payment in respect of
purchase price adjustments or earn-out payments related to the Acquisition and
any related fees, costs and expenses including without limitation any original
issue discount fees;

 

(ii)directly or indirectly financing or refinancing the consideration payable
for any Permitted Acquisition or Permitted Joint Venture (including any purchase
price adjustments or earn out payments) or the Acquisition;

 

(iii)directly or indirectly financing or refinancing the payment of Permitted
Acquisition Costs;

 

(iv)directly or indirectly refinancing any outstanding indebtedness (including,
for the avoidance of doubt, pursuant to the Refinancing) and any related hedging
agreements the Group and/or of a target and its subsidiaries or a business or an
undertaking acquired pursuant to any Permitted Acquisition or Permitted Joint
Venture and financing the payment of any prepayment premiums, make-whole costs
and other costs or fees in relation thereto;

 



100

 

 

 

(v)directly or indirectly financing or refinancing Capital Expenditure
requirements of the Group and all related fees, costs and expenses; and

 

(vi)directly or indirectly financing or refinancing any fees, costs and expenses
related to restructuring and reorganisation requirements of the Group
(including, without limitation, any separation costs, Restructuring Costs, carve
outs and corporate reorganisations related to or arising in connection with a
Permitted Acquisition or Permitted Joint Venture (as the case may be)),

 

provided that following the occurrence of the Closing Date amounts borrowed
under the Initial Revolving Facility, any Letter of Credit or any Ancillary
Facility may not be applied towards redeeming, purchasing or discharging New
Senior Secured Notes or Senior Subordinated Notes.

 

(c)Each Incremental Facility Borrower shall apply all amounts borrowed by it
under an Incremental Facility towards the purposes specified in the Incremental
Facility Increase Notice relating to the relevant Incremental
Facility Commitments.

 

3.2Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4Conditions of Utilisation

 

4.1Initial conditions precedent

 

(a)The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) in relation to any Utilisation if on or before the Utilisation
Date for that Utilisation the Agent (acting on instructions from the Majority
Lenders) has received all of the documents and other evidence listed in Part 1
of Schedule 2 (Conditions Precedent and Conditions Precedent required to be
delivered by an Additional Obligor) in form and substance satisfactory to the
Agent (acting reasonably) or receipt of such documents and evidence has been
waived by the Majority Lenders. The Agent shall notify the Company and the
Lenders promptly upon being so satisfied.

 

(b)Other than to the extent that the Majority Lenders notify the Agent in
writing to the contrary before the Agent gives the notification described in
paragraph (a) above, the Lenders authorise (but do not require) the Agent to
give that notification. The Agent shall not be liable for any damages, costs or
losses whatsoever as a result of giving any such notification.

 



101

 

 

4.2Further conditions precedent

 

Subject to Clause 4.1 (Initial conditions precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Lenders’ participation) in relation to a
Utilisation other than one to which Clause 4.5 (Utilisations during the Certain
Funds Period) applies, if on the date of the Utilisation Request and on the
proposed Utilisation Date:

 

(a)in the case of a Rollover Loan, no notice of acceleration has been given by
the Agent pursuant to Clause 28.20 (Acceleration) and no Event of Default has
occurred and is continuing pursuant to Clauses 28.1 (Payment Default) or 28.8
(Insolvency); and

 

(b)in the case of any other Utilisation:

 

(i)no Default is continuing or would result from the proposed Utilisation; and

 

(ii)in relation to any Utilisation made after the Closing Date, the Repeating
Representations are true in all material respects (or, to the extent a
materiality test applies, all respects).

 

4.3Conditions relating to Optional Currencies

 

(a)A currency will constitute an Optional Currency if it is:

 

(i)in the case of the Initial Revolving Facility, Euro and US Dollars;

 

(ii)in the case of an Incremental Facility, any currencies specified in the
Incremental Facility Increase Notice relating to those Incremental
Facility Commitments; or

 

(iii)with the consent of the Lenders participating in the relevant Utilisation
under the Facility concerned (each acting reasonably), any other currency
readily available in the amount required and freely convertible into the Base
Currency in the Relevant Interbank Market on the Quotation Day and the
Utilisation Date for that Utilisation.

 

(b)If by the Specified Time the Agent has received a written request from the
Company for a currency to be approved under paragraph (a) above, the Agent will
confirm to the Company by the Specified Time:

 

(i)whether or not the Lenders under the relevant Facility have granted their
approval; and

 

(ii)if approval has been granted, the minimum amount for any subsequent
Utilisation in that currency.

 

4.4Maximum number of Utilisations

 

(a)A Borrower (or the Company) may not deliver a Utilisation Request in respect
of the Initial Revolving Facility if as a result of the proposed Utilisation
more than 20 Initial Revolving Facility Utilisations (such limit not including
Letters of Credit) would be outstanding.

 



102

 

 

(b)A Borrower (or the Company) may not deliver a Utilisation Request in respect
of a Letter of Credit if as a result of the proposed Utilisation more than 20
Letters of Credit would be outstanding.

 

(c)A Borrower (or the Company) may not deliver a Utilisation Request in respect
of Facility B1 if as a result of the proposed Utilisation more than one Facility
B1 Loan would be outstanding.

 

(d)A Borrower (or the Company) may not deliver a Utilisation Request in respect
of Facility B2 if as a result of the proposed Utilisation more than one Facility
B2 Loan would be outstanding.

 

(e)Any Loan made by a single Lender under Clause 8.2 (Unavailability of a
currency) shall not be taken into account in this Clause 4.4.

 

(f)Any Separate Loan shall not be taken into account in this Clause 4.4.

 

4.5Utilisations during the Certain Funds Period

 

(a)Subject to Clause 4.1 (Initial conditions precedent) and notwithstanding the
conditions of Clause 4.2 (Further conditions precedent), during the Certain
Funds Period, a Lender will only be obliged to comply with Clause 5.4 (Lenders’
participation) in relation to a Certain Funds Utilisation if on the proposed
Utilisation Date and the date of the Utilisation Request:

 

(i)no Change of Control has occurred;

 

(ii)it is not unlawful in any applicable jurisdiction for that Lender to perform
any of its obligations to lend or participate or maintain its Commitment or
participation in that Certain Funds Utilisation;

 

(iii)no Major Default is continuing or would result from the proposed Certain
Funds Utilisation;

 

(iv)the Major Representations are true in all material respects (or, to the
extent the underlying representation is already subject to materiality, in all
respects); and

 

(v)solely in relation to a Certain Funds Utilisation under an Incremental
Facility provided on a “certain funds” basis, the additional conditions or
events (if any) specified in the relevant Incremental Facility Increase Notice
are complied with or satisfied.

 

(b)During the Certain Funds Period (save in respect of a Lender in circumstances
where, pursuant to paragraph (a) above, that Lender is not obliged to comply
with Clause 5.4 (Lenders’ participation)), none of the Finance Parties shall be
entitled to:

 

(i)cancel any of its Commitments;

 



103

 

 

(ii)rescind, terminate or cancel this Agreement or any of the Facilities or
exercise any similar right or remedy or make or enforce any claim under the
Finance Documents it may have to the extent to do so would prevent or limit the
making of a Certain Funds Utilisation;

 

(iii)refuse to participate in the making of a Certain Funds Utilisation;

 

(iv)exercise any right of set-off or counterclaim in respect of a Utilisation to
the extent to do so would prevent or limit the making of a Certain Funds
Utilisation; or

 

(v)cancel, accelerate or cause repayment or prepayment of any amounts owing
under this Agreement or under any other Finance Document or exercise any
enforcement rights under any Transaction Security Document to the extent to do
so would prevent or limit the making of a Certain Funds Utilisation,

 

provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Finance Parties
notwithstanding that they may not have been used or been available for use
during the Certain Funds Period.

 

(c)If the Incremental Facility Lenders in respect of any Incremental Facility
Commitment and the Company so agree, those Incremental Facility Commitments
shall be made available on a certain funds basis in connection with a Permitted
Acquisition or such other agreed purpose, for such period and on such terms as
the Company and those Incremental Facility Lenders shall agree.

 

5Utilisation – Loans

 

5.1Delivery of a Utilisation Request

 

A Borrower (or the Company on its behalf) may utilise a Facility by delivery to
the Agent of a duly completed Utilisation Request not later than the Specified
Time.

 

5.2Completion of a Utilisation Request for Loans

 

(a)Each Utilisation Request for a Loan is irrevocable and will not be regarded
as having been duly completed unless:

 

(i)it identifies the Facility to be utilised;

 

(ii)it identifies the relevant Borrower;

 

(iii)the proposed Utilisation Date is a Business Day within the Availability
Period applicable to that Facility;

 

(iv)the currency and amount of the Utilisation comply with Clause 5.3 (Currency
and amount); and

 



104

 

 

(v)the proposed Interest Period complies with Clause 15 (Interest Periods).

 

(b)Multiple Utilisations may be requested in a Utilisation Request where the
proposed Utilisation Date is the Closing Date. Only one Utilisation may be
requested in each subsequent Utilisation Request.

 

5.3Currency and amount

 

(a)The currency specified in a Utilisation Request must be:

 

(i)in relation to Facility B1, the Base Currency;

 

(ii)in relation to Facility B2, Euro;

 

(iii)in relation to the Initial Revolving Facility, the Base Currency or an
Optional Currency; and

 

(iv)in relation to the Incremental Facility, in the Base Currency or an Optional
Currency.

 

(b)The amount of a proposed Initial Revolving Facility Utilisation by way of a
Loan must be in a minimum amount of £200,000 (or, its equivalent in an Optional
Currency) and an integral multiple of £200,000 (or, its equivalent in an
Optional Currency) or, if less, the Available Facility.

 

5.4Lenders’ participation

 

(a)If the conditions set out in this Agreement have been met, and subject to
Clause 10.3 (Repayment of Revolving Facility Loans), each Lender shall make its
participation in each Loan available on the Utilisation Date through its
Facility Office.

 

(b)The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility in each
case in relation to the relevant Facility immediately prior to making the Loan.

 

(c)The Agent shall determine the Base Currency Amount of each Revolving Facility
Loan which is to be made in an Optional Currency and notify each Lender of the
amount, currency and the Base Currency Amount of each Loan, the amount of its
participation in that Loan and, if different, the amount of that participation
to be made available in cash by the Specified Time.

 

5.5Limitations on Utilisations

 

(a)Facility B must be drawn in full on the Closing Date.

 

(b)The Initial Revolving Facility may not be utilised unless Facility B has been
utilised (but, for the avoidance of doubt, the Initial Revolving Facility may be
utilised contemporaneously with Facility B).

 



105

 

 

(c)An Incremental Facility may not be utilised unless the Closing Date has
occurred and Facility B has been utilized.

 

5.6Cancellation of Commitment

 

(a)The Facility B Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for Facility B.

 

(b)The Initial Revolving Facility Commitments which, at that time, are
unutilised shall be immediately cancelled at the end of the Availability Period
for the Initial Revolving Facility or if the Closing Date has not occurred prior
to the end of the Certain Funds Period, at the end of the Certain Funds Period.

 

(c)Incremental Facility Commitments which are unutilised at the end of the
Availability Period for those Incremental Facility Commitments shall be
immediately cancelled at the end of the Availability Period for those
Incremental Facility Commitments or if the Closing Date has not occurred prior
to the end of the Certain Funds Period, at the end of the Certain Funds Period.

 

6Utilisation – Letters of Credit

 

6.1A Revolving Facility

 

(a)A Revolving Facility may be utilised by a Revolving Facility Borrower by way
of Letters of Credit.

 

(b)Other than Clause 5.5 (Limitations on Utilisations) and Clause 5.6
(Cancellation of Commitment), Clause 5 (Utilisation – Loans) does not apply to
utilisations by way of Letters of Credit.

 

6.2Delivery of a Utilisation Request for Letters of Credit

 

A Revolving Facility Borrower (or the Company on its behalf) may request a
Letter of Credit to be issued by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time.

 

6.3Completion of a Utilisation Request for Letters of Credit

 

Each Utilisation Request for a Letter of Credit is irrevocable and will not be
regarded as having been duly completed unless:

 

(a)it specifies that it is for a Letter of Credit;

 

(b)it identifies the Borrower of the Letter of Credit;

 

(c)it identifies the relevant Issuing Bank which has agreed to issue the Letter
of Credit;

 

(d)the proposed Utilisation Date is a Business Day within the Availability
Period applicable to the relevant Revolving Facility;

 



106

 

 

(e)the currency and amount of the Letter of Credit comply with Clause 6.4
(Currency and amount);

 

(f)the form of Letter of Credit is attached;

 

(g)the Expiry Date of the Letter of Credit falls on or before the Termination
Date in relation to the relevant Revolving Facility (unless cash cover is
provided in respect of such Letter of Credit prior to the Termination Date);

 

(h)the delivery instructions for the Letter of Credit are specified; and

 

(i)subject to paragraph (a) of Clause 6.5 (Issue of Letters of Credit), the
Issuing Bank is not precluded from issuing a Letter of Credit by law or
regulation or its internal policies to the beneficiary of the Letter of Credit.

 

6.4Currency and amount

 

(a)The currency specified in a Utilisation Request must be the Base Currency or
an Optional Currency.

 

(b)The amount of the proposed Letter of Credit must be an amount whose Base
Currency Amount is not less than such amount as agreed between the Company, the
Issuing Bank and the Agent and not more than the Available Facility.

 

6.5Issue of Letters of Credit

 

(a)If the conditions set out in this Agreement have been met, the Issuing Bank
shall issue the Letter of Credit on the Utilisation Date.

 

(b)Subject to Clause 4.1 (Initial conditions precedent) the Issuing Bank will
only be obliged to comply with paragraph (a) above in relation to a Letter of
Credit (other than one to which paragraph (c) applies), if on the date of the
Utilisation Request or Renewal Request and on the proposed Utilisation Date:

 

(i)in the case of a Letter of Credit to be renewed in accordance with
paragraph (a) or (b) of Clause 6.6 (Renewal of a Letter of Credit), no notice
has been delivered by the Agent in accordance with paragraphs (a) and (b) of
Clause 28.20 (Acceleration);

 

(ii)in the case of any other Utilisation other than one to which paragraph (c)
below applies:

 

(A)no Default is continuing or would result from the proposed Utilisation; and

 

(B)in relation to any Utilisation on the Closing Date, all the representations
and warranties in Clause 24 (Representations and Warranties) or, in relation to
any other Utilisation, the Repeating Representations to be made are true in all
material respects.

 



107

 

 

(c)Subject to Clause 4.1 (Initial conditions precedent) and notwithstanding the
conditions of paragraph (b) above, during the Certain Funds Period, the Issuing
Bank will only be obliged to comply with paragraph (a) above in relation to a
Letter of Credit which is a Certain Funds Utilisation if, on the proposed
Utilisation Date:

 

(i)no Change of Control has occurred;

 

(ii)it is not unlawful in any applicable jurisdiction for the Issuing Bank to
issue the Letter of Credit; and

 

(iii)no Major Default is continuing or would result from the proposed Certain
Funds Utilisation.

 

(d)During the Certain Funds Period (save in circumstances where, pursuant to
paragraph (c) above, the Issuing Bank is not obliged to comply with
paragraph (a) above, the Issuing Bank shall not be entitled to:

 

(i)rescind, terminate or cancel this Agreement or the relevant Revolving
Facility or exercise any similar right or remedy or make or enforce any claim
under the Finance Documents it may have to the extent to do so would prevent or
limit the issuing of a Letter of Credit which is a Certain Funds Utilisation;

 

(ii)refuse to issue a Letter of Credit which is a Certain Funds Utilisation;

 

(iii)exercise any right of set off or counterclaim in respect of Letter of
Credit to the extent to do so would prevent or limit the issuing of a Letter of
Credit which is a Certain Funds Utilisation;

 

(iv)cause repayment or prepayment of any amounts owing under this Agreement or
under any other Finance Document or exercise any enforcement rights under any
Transaction Security Document to the extent to do so would prevent or limit the
issuing of a Letter of Credit which is a Certain Funds Utilisation;

 

(v)take any other action or make or enforce any claim (in its capacity as
Issuing Bank) to the extent that such action, claim or enforcement would
directly or indirectly prevent or limit the Issuing of a Letter of Credit which
is a Certain Funds Utilisation,

 

provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Issuing Bank
notwithstanding that they may not have been used or been available for use
during the Certain Funds Period.

 

(e)The amount of each Lender’s participation in each Letter of Credit will be
equal to the proportion borne by its Available Commitment to the Available
Facility (in each case in relation to the relevant Revolving Facility)
immediately prior to the issue of the Letter of Credit.

 



108

 

 

(f)The Agent shall determine the Base Currency Amount of each Letter of Credit
which is to be issued in an Optional Currency and shall notify the Issuing Bank
and each Lender of the details of the requested Letter of Credit and its
participation in that Letter of Credit by the Specified Time.

 

6.6Renewal of a Letter of Credit

 

(a)A Borrower (or the Company on its behalf) may request that any Letter of
Credit issued on behalf of that Borrower be renewed by delivery to the Agent of
a Renewal Request in substantially similar form to a Utilisation Request for a
Letter of Credit by the Specified Time.

 

(b)The Finance Parties shall treat any Renewal Request in the same way as a
Utilisation Request for a Letter of Credit except that the conditions set out in
paragraph (f) of Clause 6.3 (Completion of a Utilisation Request for Letters of
Credit) shall not apply.

 

(c)The terms of each renewed Letter of Credit shall be the same as those of the
relevant Letter of Credit immediately prior to its renewal, except that:

 

(i)its amount may be less than the amount of the Letter of Credit immediately
prior to its renewal; and

 

(ii)its Term shall start on the date which was the Expiry Date of the Letter of
Credit immediately prior to its renewal, and shall end on the proposed Expiry
Date specified in the Renewal Request.

 

(d)If the conditions set out in this Agreement have been met, the Issuing Bank
shall amend and re-issue any Letter of Credit pursuant to a Renewal Request.

 

6.7Reduction of a Letter of Credit

 

(a)If, on the proposed Utilisation Date of a Letter of Credit any of the Lenders
under a Revolving Facility is a Non-Acceptable L/C Lender and:

 

(i)that Lender has failed to provide cash collateral to the Issuing Bank in
accordance with Clause 7.4 (Cash collateral by Non-Acceptable L/C Lender)
following such request by the Issuing Bank; and

 

(ii)either:

 

(A)the Issuing Bank has not required the relevant Borrower to provide cash cover
pursuant to Clause 7.5 (Cash cover by Borrower); or

 

(B)the relevant Borrower has failed to provide cash cover to the Issuing Bank in
accordance with Clause 7.5 (Cash cover by Borrower),

 

then, the Issuing Bank may refuse to issue that Letter of Credit or, with the
agreement of the Company, shall reduce the amount of that Letter of Credit by an
amount equal to the amount of the participation of that Non-Acceptable L/C
Lender in respect of that Letter of Credit and that Non-Acceptable L/C Lender
shall be deemed not to have any participation (or obligation to indemnify the
Issuing Bank) in respect of that Letter of Credit for the purposes of the
Finance Documents.

 



109

 

 

(b)The Issuing Bank shall notify the Agent and the Company of each reduction
made pursuant to this Clause 6.7.

 

(c)This Clause 6.7 shall not affect the participation of each other Lender in
that Letter of Credit.

 

6.8Revaluation of Letters of Credit

 

(a)If any Letter of Credit is denominated in an Optional Currency, the Agent
shall on the last day of each Financial Year recalculate the Base Currency
Amount of each Letter of Credit by notionally converting into the Base Currency
the outstanding amount of that Letter of Credit on the basis of the Agent’s Spot
Rate of Exchange on the date of calculation.

 

(b)A Revolving Facility Borrower (or the Company on its behalf) shall, if so
requested by the Agent or the Issuing Bank, within five Business Days of any
calculation under paragraph (a) above, ensure that within three Business Days
sufficient Letters of Credit are prepaid, or Loans prepaid, to prevent the Base
Currency Amount of the Letters of Credit and the Base Currency Amount of all
Loans under the relevant Revolving Facility from exceeding the relevant
Revolving Facility Commitments (after deducting the total Ancillary Commitments)
following any adjustment to a Base Currency Amount under paragraph (a) above.

 

6.9Reduction or expiry of Letter of Credit

 

If the amount of any Letter of Credit is wholly or partially reduced or it is
repaid or prepaid or it expires prior to its Expiry Date, the relevant Issuing
Bank and the Borrower that requested (or on behalf of which the Company
requested) the issue of that Letter of Credit shall promptly notify the Agent of
the details upon becoming aware of them.

 

6.10Effect of Termination Date

 

Each Letter of Credit shall be repaid by the Borrower of that Letter of Credit
(or the Company on its behalf) on the Termination Date applicable to the
relevant Revolving Facility, (or such earlier date in accordance with this
Agreement) provided that if any Letter of Credit has an Expiry Date ending on or
after the Termination Date applicable to the relevant Revolving Facility,
without prejudice to the repayment obligation in Clause 6.8 (Revaluation of
Letters of Credit), on such Termination Date each such Letter of Credit shall be
repaid unless, in the case of a Letter of Credit with an Expiry Date falling
after such Termination Date:

 

(a)the relevant Issuing Bank agrees that such Letter of Credit shall continue as
between that Issuing Bank, and the relevant member of the Group on a bilateral
basis and not as part of or under the Finance Documents; and

 



110

 

 

(b)save for any rights and obligations against any other Finance Party under the
Finance Documents arising prior to such Termination Date applicable to the
relevant Revolving Facility, no rights and obligations in respect of the Letter
of Credit shall, as between the Finance Parties, continue, any cash cover or
other collateral provided by any Lender in relation to such Letter of Credit
shall be released on the Termination Date, and the Transaction Security shall
not (following release thereof by the Security Agent) support any such Letter of
Credit in respect of any claims that arise after such Termination Date and, in
such circumstances, from the Termination Date paragraph (b) of Clause 7.3
(Indemnities) and Clause 7.4 (Cash collateral by Non-Acceptable L/C Lender)
shall not apply to any such Letter of Credit or to any claim made or purported
to be made under a Letter of Credit made after the Termination Date applicable
to the relevant Revolving Facility.

 

7Letters of Credit

 

7.1Immediately payable

 

If a Letter of Credit or any amount outstanding under a Letter of Credit is
expressed to be immediately payable, the Borrower that requested (or on behalf
of which the Company requested) the issue of that Letter of Credit shall repay
or prepay that amount immediately.

 

7.2Claims under a Letter of Credit

 

(a)Each Borrower irrevocably and unconditionally authorises the Issuing Bank to
pay any claim made or purported to be made under a Letter of Credit requested by
it (or requested by the Company on its behalf) and which claim appears on its
face to comply with the terms of that Letter of Credit and to be in order (in
this Clause 7.2, a “claim”).

 

(b)Each Borrower shall within five Business Days of demand pay to the Issuing
Bank an amount equal to the amount of any claim or, provided that no Declared
Default has occurred and no cash collateral has been provided in respect of that
claim, may elect to have that claim converted into a Revolving Facility Loan
under the relevant Revolving Facility.

 

(c)Each Borrower acknowledges that the Issuing Bank:

 

(i)is not obliged to carry out any investigation or seek any confirmation from
any other person before paying a claim (including any solvency investigation);
and

 

(ii)deals in documents only and will not be concerned with the legality of a
claim or any underlying transaction or any available set-off, counterclaim or
other defence of any person.

 

(d)The obligations of a Borrower under this Clause 7 will not be affected by:

 

(i)the sufficiency, accuracy or genuineness of any claim or any other document;
or

 

(ii)any incapacity of, or limitation on the powers of, any person signing a
claim or other document.

 



111

 

 

7.3Indemnities

 

(a)Each Borrower shall within 5 Business Days of demand indemnify the Issuing
Bank against any cost, loss or liability incurred by the Issuing Bank (otherwise
than by reason of the Issuing Bank’s gross negligence or wilful misconduct) in
acting as the Issuing Bank under any Letter of Credit requested by (or on behalf
of) that Borrower.

 

(b)Each Revolving Facility Lender under the relevant Revolving Facility shall
(according to its L/C Proportion) immediately on demand indemnify the Issuing
Bank against any cost, loss or liability incurred by the Issuing Bank (otherwise
than by reason of the Issuing Bank’s gross negligence or wilful misconduct) in
acting as the Issuing Bank under any Letter of Credit (unless the Issuing Bank
has been reimbursed by an Obligor pursuant to a Finance Document).

 

(c)If any Revolving Facility Lender is not permitted (by its constitutional
documents or any applicable law) to comply with paragraph (b) above, then that
Lender will not be obliged to comply with paragraph (b) and shall instead be
deemed to have taken, on the date the Letter of Credit is issued (or if later,
on the date the Lender’s participation in the Letter of Credit is transferred or
assigned to the Lender in accordance with the terms of this Agreement), an
undivided interest and participation in the Letter of Credit in an amount equal
to its L/C Proportion of that Letter of Credit. On receipt of demand from the
Agent, that Lender shall pay to the Agent (for the account of the Issuing Bank)
an amount equal to its L/C Proportion of the amount demanded.

 

(d)The Borrower which requested (or on behalf of which the Company requested) a
Letter of Credit shall immediately on demand reimburse any Lender for any
payment it makes to the Issuing Bank under this Clause 7.3 in respect of that
Letter of Credit.

 

(e)The obligations of each Lender or Borrower under this Clause are continuing
obligations and will extend to the ultimate balance of sums payable by that
Lender or Borrower in respect of any Letter of Credit, regardless of any
intermediate payment or discharge in whole or in part.

 

(f)The obligations of any Lender or Borrower under this Clause will not be
affected by any act, omission, matter or thing which, but for this Clause, would
reduce, release or prejudice any of its obligations under this Clause (without
limitation and whether or not known to it or any other person) including:

 

(i)any time, waiver or consent granted to, or composition with, any Obligor, any
beneficiary under a Letter of Credit or any other person;

 



112

 

 

(ii)the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor or any member of the Group;

 

(iii)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of any Obligor, any beneficiary under a Letter of Credit or
other person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument (other than the relevant Letter of
Credit) or any failure to realise the full value of any security;

 

(iv)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Letter of Credit or any other person;

 

(v)any amendment (however fundamental) or replacement of a Finance Document or
any Letter of Credit or any other document or security;

 

(vi)any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document, any Letter of Credit or any other document or
security including any change in the purpose of, any extension of or increase in
any facility or the addition of any new facility under any Finance Document or
other document or security; or

 

(vii)any insolvency or similar proceedings.

 

7.4Cash collateral by Non-Acceptable L/C Lender

 

(a)If, at any time, a Lender under a Revolving Facility is a Non-Acceptable L/C
Lender, the Issuing Bank may, by notice to that Lender, request that Lender to
pay and that Lender shall pay, on or prior to the date falling five Business
Days after the request by the Issuing Bank, an amount equal to that Lender’s L/C
Proportion of the outstanding amount of a Letter of Credit and in the currency
of that Letter of Credit to an interest-bearing account held in the name of that
Lender with the Issuing Bank.

 

(b)The Non-Acceptable L/C Lender to whom a request has been made in accordance
with paragraph (a) above shall enter into a security document or other form of
collateral arrangement over the account, in form and substance satisfactory to
the Issuing Bank, as collateral for any amounts due and payable under the
Finance Documents by that Lender to the Issuing Bank in respect of that Letter
of Credit.

 

(c)Subject to paragraph (f) below, until no amount is or may be outstanding
under that Letter of Credit, withdrawals from the account may only be made to
pay to the Issuing Bank amounts due and payable to the Issuing Bank by the
Non-Acceptable L/C Lender under the Finance Documents in respect of that Letter
of Credit or as contemplated by Clause 6.10 (Effect of Termination Date).

 



113

 

 

(d)Each Lender under a Revolving Facility shall notify the Agent:

 

(i)on the date of this Agreement or on any later date on which it becomes such a
Lender in accordance with Clause 2.2 (Increase) or Clause 29 (Changes to the
Lenders) whether it is a Non-Acceptable L/C Lender within paragraph (a) of the
definition thereof; and

 

(ii)as soon as practicable upon becoming aware of the same, that it has become a
Non-Acceptable L/C Lender,

 

and an indication in Part 2 (The Original Lenders) of Schedule 1 (The Original
Parties), in a Transfer Certificate, in an Assignment Agreement or in an
Increase Confirmation to that effect will constitute a notice under
paragraph (d)(i) to the Agent.

 

(e)Any notice received by the Agent pursuant to paragraph (d) above shall
constitute notice to the Issuing Bank of that Lender’s status and the Agent
shall, upon receiving each such notice, promptly notify the Issuing Bank of that
Lender’s status as specified in that notice.

 

(f)If a Lender who has provided cash collateral in accordance with this
Clause 7.4:

 

(i)ceases to be a Non-Acceptable L/C Lender; and

 

(ii)no amount is due and payable by that Lender in respect of a Letter of
Credit,

 

that Lender may, at any time it is not a Non-Acceptable L/C Lender, by notice to
the Issuing Bank request that an amount equal to the amount of the cash provided
by it as collateral in respect of that Letter of Credit (together with any
accrued interest) standing to the credit of the relevant account held with the
Issuing Bank be returned to it and the Issuing Bank shall pay that amount to the
Lender within five Business Days after the request from the Lender (and shall
cooperate with the Lender in order to procure that the relevant security or
collateral arrangement is released and discharged).

 

7.5Cash cover by Borrower

 

(a)If a Lender which is a Non-Acceptable L/C Lender fails to provide cash
collateral (or notifies the Issuing Bank or the Agent that it will not provide
cash collateral) in accordance with Clause 7.4 (Cash collateral by
Non-Acceptable L/C Lender) and the Issuing Bank notifies the Obligors’ Agent of
such event (with a copy to the Agent), the Borrower of the relevant Letter of
Credit or proposed Letter of Credit may (in the case of a Letter of Credit not
yet issued) elect to or (in the case of a Letter of Credit that has already been
issued) shall provide cash cover to an account with the Issuing Bank in an
amount equal to that Lender’s L/C Proportion of the outstanding amount of that
Letter of Credit and in the currency of that Letter of Credit and that Borrower
shall do so within three Business Days after (as the case may be) such election
or the notice is given.

 



114

 

 

(b)Notwithstanding paragraph (e) of Clause 1.2 (Construction), the Issuing Bank
may agree to the withdrawal of amounts up to the level of that cash cover from
the account if:

 

(i)it is satisfied that the relevant Lender is no longer a Non-Acceptable L/C
Lender; or

 

(ii)the relevant Lender’s obligations in respect of the relevant Letter of
Credit are transferred to a New Lender in accordance with the terms of this
Agreement; or

 

(iii)an Increase Lender has agreed to undertake the obligations in respect of
the relevant Lender’s L/C Proportion of the Letter of Credit.

 

(c)To the extent that a Borrower has provided cash cover in accordance with this
Clause 7.5, the relevant Lender’s L/C Proportion in respect of that Letter of
Credit will remain (but that Lender’s obligations in relation to that Letter of
Credit may be satisfied in accordance with paragraph (e)(ii) of Clause 1.2
(Construction)). However, the relevant Borrower’s obligation to pay any Letter
of Credit fee in relation to the relevant Letter of Credit to the Agent (for the
account of that Lender) in accordance with paragraph (b) of Clause 17.5 (Fees
payable in respect of Letters of Credit) will be reduced proportionately as from
the date on which it complies with that obligation to provide cash cover (and
for so long as the relevant amount of cash cover continues to stand as
collateral).

 

(d)The relevant Issuing Bank shall promptly notify the Agent of the extent to
which a Borrower provides cash cover pursuant to this Clause 7.5 and of any
change in the amount of cash cover so provided.

 

7.6Rights of contribution

 

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 7 (Letters
of Credit).

 

7.7Lender as Issuing Bank

 

A Lender which is also an Issuing Bank shall be treated as a separate entity in
those capacities and capable, as a Lender, of contracting with itself as an
Issuing Bank.

 

7.8Existing Letters of Credit

 

Notwithstanding any provision of this Agreement to the contrary, a Borrower (or
the Company on its behalf) may by notice in writing to the Agent prior to the
Closing Date (including in any Utilisation Request) request that any Existing
Letter of Credit issued by an Issuing Bank be deemed a Letter of Credit issued
and established under a Revolving Facility and with effect from the date
specified in such notice (being a date falling within the Availability Period of
the relevant Revolving Facility) that any such Existing Letter of Credit shall
be a Letter of Credit for all purposes under this Agreement, subject to the
Agent having received notification in writing from the Issuing Bank that it
agrees to the Existing Letter of Credit being a Letter of Credit for all
purposes under this Agreement.

 



115

 

 

8Optional Currencies

 

8.1Selection of currency

 

A Borrower (or the Company on its behalf) shall select the currency of a
Revolving Facility Utilisation or an Incremental Facility Loan in a Utilisation
Request.

 

8.2Unavailability of a currency

 

If before the Specified Time on any Quotation Day:

 

(a)a Lender notifies the Agent that an Optional Currency requested under
paragraph (a) of Clause 4.3 (Conditions relating to Optional Currencies) is not
readily available to it in the amount required; or

 

(b)a Lender notifies the Agent that compliance with its obligation to
participate in a Loan in an Optional Currency requested under paragraph (iii) of
Clause 4.3(a) (Conditions relating to Optional Currencies) would contravene a
law or regulation applicable to it,

 

the Agent will give notice to the relevant Borrower (or the Company on its
behalf) to that effect by the Specified Time on that day. In this event, any
Lender that gives notice pursuant to this Clause 8.2 will be required to
participate in the Loan in the Base Currency (in an amount equal to that
Lender’s proportion of the Base Currency Amount, or in respect of a Rollover
Loan, an amount equal to that Lender’s proportion of the Base Currency Amount of
the Rollover Loan that is due to be made) and its participation will be treated
as a separate Loan denominated in the Base Currency during that Interest Period.

 

8.3Agent’s calculations

 

Each Lender’s participation in a Loan will be determined in accordance with
paragraph (b) of Clause 5.4 (Lenders’ participation).

 

9Ancillary Facilities

 

9.1Type of Facility

 

An Ancillary Facility may be by way of any of the following (or any combination
of the following):

 

(a)an overdraft, cheque clearing, automatic payment or other current account
facility;

 

(b)a guarantee, bonding or documentary or stand-by letter of credit facility;

 

(c)a short-term loan facility;

 

(d)a derivatives facility;

 

(e)a foreign exchange facility; and

 



116

 

 

(f)any other facility or accommodation as may be required or desirable in
connection with the business of the Group and which is agreed by the Company and
the relevant Ancillary Lender.

 

9.2Availability

 

(a)If the Company and a Lender agree and except as otherwise provided in this
Agreement, the Lender may provide an Ancillary Facility on a bilateral basis in
place of all or part of that Lender’s unutilised Revolving Facility Commitment
(which shall (except for the purposes of determining the Majority Lenders and of
Clause 42.4 (Replacement of Lender) be reduced by the amount of the Ancillary
Commitment under that Ancillary Facility).

 

(b)Except for the Approved Existing Ancillary Facilities which shall be made
available on and from the Closing Date as Ancillary Facilities without any
further notice or delivery of information (but, for the avoidance of doubt, will
otherwise be subject to the terms of this Clause 9), an Ancillary Facility shall
not be made available unless at least five Business Days (or any other period
agreed between the Company and the relevant Ancillary Lender) prior to the
Ancillary Commencement Date for that Ancillary Facility, the Agent has received
from the Company a notice in writing of the establishment of that Ancillary
Facility and specifying:

 

(i)the Revolving Facility Borrower(s) (or, subject to Clause 9.9 (Affiliates of
Borrowers), Affiliate(s) of a Revolving Facility Borrower which is/are a member
of the Group (and not, for the avoidance of doubt, an Unrestricted Subsidiary))
which may use that Ancillary Facility;

 

(ii)the Ancillary Commencement Date and expiry date of that Ancillary Facility;

 

(iii)the type or types of Ancillary Facility to be provided;

 

(iv)the Ancillary Lender;

 

(v)the amount of the Ancillary Commitment, the maximum amount of the Ancillary
Facility and, if the Ancillary Facility is an overdraft facility comprising more
than one account its maximum gross amount (that amount being the Designated
Gross Amount) and its maximum net amount (that amount being the Designated Net
Amount); and

 

(vi)the currency or currencies of that Ancillary Facility (if not denominated in
the Base Currency),

 

without prejudice to the rights of the Agent to so request, any other
information which the Agent may reasonably request in relation to that Ancillary
Facility.

 

(c)The Agent shall promptly notify each Revolving Facility Lender under the
relevant Revolving Facility of the establishment of an Ancillary Facility.

 



117

 

 

(d)No amendment or waiver of any term of an Ancillary Facility shall require the
consent of any Finance Party other than the relevant Ancillary Lender unless
such amendment or waiver itself relates to or gives rise to a matter which would
require an amendment of or under this Agreement (including, for the avoidance of
doubt, under this Clause). In such a case, the provisions of this Agreement with
regard to amendments and waivers will apply.

 

(e)Subject to compliance with paragraph (b) above:

 

(i)the Lender concerned will become an Ancillary Lender; and

 

(ii)the Ancillary Facility will be available,

 

with effect from the date agreed by the Company and the Ancillary Lender.

 

9.3Terms of Ancillary Facilities

 

(a)Except as provided in paragraph (b) below, the terms of any Ancillary
Facility will be those agreed by the relevant Ancillary Lender and the Company.

 

(b)However, those terms:

 

(i)to the extent relating to the rate of interest, fees and other remuneration
in respect of that Ancillary Facility, must be based upon the normal market
rates and terms at that time of that Ancillary Facility Lender;

 

(ii)may only allow Revolving Facility Borrowers (or Affiliates of Revolving
Facility Borrowers nominated pursuant to Clause 9.9 (Affiliates of Borrowers))
to use that Ancillary Facility;

 

(iii)may not allow the Ancillary Outstandings to exceed the Ancillary Commitment
under that Ancillary Facility;

 

(iv)may not allow the Ancillary Commitment of a Lender to exceed the Available
Commitment with respect to the relevant Revolving Facility of that Lender; and

 

(v)must require that the Ancillary Commitment is reduced to nil, and that all
Ancillary Outstandings are repaid (or cash cover is provided in respect of all
the Ancillary Outstandings) not later than the Termination Date for the relevant
Revolving Facility (or such earlier date as the relevant Revolving
Facility Commitment of the relevant Ancillary Lender (or its Affiliate) is
reduced to zero).

 

(c)If there is any inconsistency between any term of an Ancillary Facility and
any term of this Agreement, this Agreement shall prevail except for
(i) Clause 39.3 (Day count convention) which shall not prevail for the purposes
of calculating fees, interest or commission relating to an Ancillary Facility;
(ii) an Ancillary Facility comprising more than one account where the terms of
the Ancillary Documents shall prevail to the extent necessary to permit the
netting of balances on those accounts; and (iii) where the relevant term of this
Agreement would be contrary to, or inconsistent with, the law governing the
relevant Ancillary Document, in which case that term of this Agreement shall not
prevail.

 



118

 

 

(d)Interest, commission and fees on Ancillary Facilities are dealt with in
Clause 17.6 (Interest, commission and fees on Ancillary Facilities).

 

9.4Repayment of Ancillary Facility

 

(a)An Ancillary Facility shall cease to be available on the Termination Date in
relation to the relevant Revolving Facility or such earlier date on which its
expiry date occurs or on which it is cancelled in accordance with the terms of
this Agreement.

 

(b)If and to the extent that an Ancillary Facility expires, or is cancelled (in
whole or in part) in accordance with its terms or is otherwise cancelled in
accordance with this Agreement, the Ancillary Commitment of the Ancillary Lender
shall be reduced, and the relevant Revolving Facility Commitment of the relevant
Lender will immediately be increased, accordingly by an amount equal to the
amount of the Ancillary Commitment of that Ancillary Facility (or, if less, that
part of it which has expired or been cancelled).

 

(c)No Ancillary Lender may demand repayment or prepayment of any amounts or
demand cash cover for any liabilities made available or incurred by it under its
Ancillary Facility (except where the Ancillary Facility is provided on a net
limit basis to the extent required to bring any gross outstanding down to the
net limit) prior to its expiry date unless:

 

(i)the relevant Total Revolving Facility Commitments have been cancelled in
full, or all outstanding Utilisations under the relevant Revolving Facility have
become due and payable in accordance with the terms of this Agreement, or the
Agent has declared all outstanding Utilisations under the relevant Revolving
Facility immediately due and payable, or the expiry date of the Ancillary
Facility occurs; or

 

(ii)it becomes unlawful in any applicable jurisdiction for the Ancillary Lender
to perform any of its obligations as contemplated by this Agreement or to fund,
issue or maintain its participation in its Ancillary Facility; or

 

(iii)the Ancillary Outstandings (if any) under that Ancillary Facility can be
refinanced by a Revolving Facility Utilisation under the Revolving Facility
pursuant to which that Ancillary Outstanding was incurred and the Ancillary
Lender gives sufficient notice to enable such Revolving Facility Utilisation to
be made to refinance those Ancillary Outstandings.

 



(d)For the purposes of determining whether or not the Ancillary Outstandings
under an Ancillary Facility mentioned in paragraph (c)(iii) above can be
refinanced by a Utilisation of the Revolving Facility pursuant to which that
Ancillary Outstanding was incurred:

 

(i)the relevant Revolving Facility Commitment of the Ancillary Lender will be
increased by the amount of its Ancillary Commitment; and

 



119

 

 

(ii)the Utilisation may (so long as paragraph (c)(i) above does not apply) be
made irrespective of whether a Default is outstanding or any applicable
condition precedent is not satisfied (but only to the extent that the proceeds
are applied in refinancing those Ancillary Outstandings) and irrespective of
whether Clause 4.4 (Maximum number of Utilisations) or paragraph (a)(iv) of
Clause 5.2 (Completion of a Utilisation Request for Loans) applies.

 

(e)On the making of a Utilisation of a Revolving Facility to refinance all or
part of any Ancillary Outstandings under the same Revolving Facility:

 

(i)each Lender will participate in that Utilisation in an amount (as determined
by the Agent) which will result as nearly as possible in the aggregate amount of
its participation in the relevant Revolving Facility Utilisations then
outstanding bearing the same proportion to the aggregate amount of the relevant
Revolving Facility Utilisations then outstanding as its relevant Revolving
Facility Commitment bears to the relevant Total Revolving Facility Commitments;
and

 

(ii)the relevant Ancillary Facility shall be cancelled to the extent of such
refinancing.

 

(f)In relation to an Ancillary Facility which comprises an overdraft facility
where a Designated Net Amount has been established, the Ancillary Lender
providing that Ancillary Facility shall only be obliged to take into account for
the purposes of calculating compliance with the Designated Net Amount those
credit balances which it is permitted to take into account by the then current
law and regulations in relation to its reporting of exposures to the applicable
regulatory authorities as netted for capital adequacy purposes.

 

9.5Ancillary Outstandings

 

Each Borrower and each Ancillary Lender agrees with and for the benefit of each
Lender that:

 

(a)the Ancillary Outstandings under any Ancillary Facility provided by that
Ancillary Lender shall not at any time exceed the Ancillary Commitment
applicable to that Ancillary Facility and where the Ancillary Facility is an
overdraft facility comprising more than one account, Ancillary Outstandings
under that Ancillary Facility shall not exceed the Designated Net Amount in
respect of that Ancillary Facility; and

 

(b)where all or part of the Ancillary Facility is an overdraft facility
comprising more than one account, the Ancillary Outstandings (calculated on the
basis that the words “net of any credit balances on any account of any Borrower
of an Ancillary Facility with the Ancillary Lender making available that
Ancillary Facility to the extent that the credit balances are freely available
to be set off by that Ancillary Lender against liabilities owed to it by that
Borrower under that Ancillary Facility” of the definition of that term were
deleted) shall not exceed the Designated Gross Amount applicable to that
Ancillary Facility.

 



120

 

 

9.6Voluntary cancellation of Ancillary Facilities

 

The Company may, if it gives the Agent and the relevant Ancillary Lender not
less than three Business Days’ prior notice, cancel the whole or any part of the
Ancillary Commitment under an Ancillary Facility.

 

9.7Information

 

Each Borrower and each Ancillary Lender shall, promptly upon request by the
Agent, supply the Agent with any information relating to the operation of an
Ancillary Facility (including the Ancillary Outstandings) as the Agent may
reasonably request from time to time. Each Borrower consents to all such
information being released to the Agent and the other Finance Parties.

 

9.8Affiliates of Lenders as Ancillary Lenders

 

(a)Subject to the terms of this Agreement, an Affiliate of a Revolving Facility
Lender may become an Ancillary Lender. In such case, the Revolving Facility
Lender and its Affiliate shall be treated as a single Revolving Facility Lender
whose Revolving Facility Commitment is the amount of such Lender’s Revolving
Facility Commitment under the relevant Revolving Facility. For the purposes of
calculating the Lender’s Available Commitment with respect to the relevant
Revolving Facility, the Lender’s Commitment shall be reduced to the extent of
the aggregate of the Ancillary Commitments of its Affiliates.

 

(b)The Company shall specify any relevant Affiliate of a Revolving Facility
Lender in any notice delivered by the Company to the Agent pursuant to
paragraph (b) of Clause 9.2 (Availability).

 

(c)An Affiliate of a Revolving Facility Lender which becomes an Ancillary Lender
shall accede to the Intercreditor Agreement as an “Ancillary Lender” and any
person which so accedes to the Intercreditor Agreement shall, at the same time,
become a party to this Agreement as an Ancillary Lender in accordance with
clause 18.9 (Creditor/Agent Accession Undertaking) of the Intercreditor
Agreement.

 

(d)If a Lender assigns all of its rights and benefits or transfers all of its
rights and obligations to a New Lender (as defined in Clause 29 (Changes to the
Lenders), its Affiliate shall cease to have any obligations under this Agreement
or any Ancillary Document.

 

(e)Where this Agreement or any other Finance Document imposes an obligation on
an Ancillary Lender and the relevant Ancillary Lender is an Affiliate of a
Lender which is not a party to that document, the relevant Lender shall ensure
that the obligation is performed by its Affiliate.

 



9.9Affiliates of Borrowers

 

(a)Subject to the terms of this Agreement, a member of the Group which is an
Affiliate of a Revolving Facility Borrower (other than an Unrestricted
Subsidiary) may with the approval of the relevant Ancillary Lender become a
borrower with respect to an Ancillary Facility.

 



121

 

 

(b)The Company shall specify any relevant Affiliate of a Revolving Facility
Borrower in any notice delivered by the Company to the Agent pursuant to
paragraph (b) of Clause 9.2 (Availability).

 

(c)If a Borrower ceases to be a Revolving Facility Borrower under this Agreement
in accordance with Clause 31.4 (Resignation of an Obligor), its Affiliate shall
cease to have any rights under this Agreement or any Ancillary Document. If an
Affiliate of a Revolving Facility Borrower ceases to be an Affiliate of such
Revolving Facility Borrower, it shall cease to have any rights under this
Agreement or any Ancillary Document.

 

(d)Where this Agreement or any other Finance Document imposes an obligation on a
Borrower under an Ancillary Facility and the relevant Borrower is an Affiliate
of a Borrower which is not a party to that document, the relevant Borrower shall
ensure that the obligation is performed by its Affiliate.

 

(e)Any reference in this Agreement or any other Finance Document to a Borrower
being under no obligations (whether actual or contingent) as a Borrower under
such Finance Document shall be construed to include a reference to any Affiliate
of a Borrower being under no obligations under any Finance Document or Ancillary
Document.

 

9.10Revolving Facility Commitment amounts

 

Notwithstanding any other term of this Agreement, each Lender shall ensure that
at all times its Revolving Facility Commitment is not less than:

 

(a)its Ancillary Commitment; or

 

(b)the Ancillary Commitment of its Affiliate.

 

9.11Adjustments required in relation to Ancillary Facilities

 

The Agent may, by notice in writing to the relevant Revolving Facility Lenders,
reallocate drawn and undrawn Revolving Facility Commitments at the end of an
Interest Period among relevant Revolving Facility Lenders as may be necessary to
ensure that any relevant Revolving Facility Lender that intends to enter into an
Ancillary Facility has an undrawn Revolving Facility Commitment under the
relevant Revolving Facility sufficient to allow it to enter into such Ancillary
Facility, provided that for the avoidance of doubt no such reallocation may
increase any Revolving Facility Lender’s Revolving Facility Commitment.

 



9.12Adjustment for Ancillary Facilities upon acceleration

 

(a)In this Clause 9.12:

 

“Revolving Outstandings” means, in relation to a Lender, the aggregate of the
equivalent in the Base Currency of (i) its participation in each Revolving
Facility Utilisation then outstanding under a particular Revolving Facility
(together with the aggregate amount of all accrued interest, fees and commission
owed to it as a Lender under such Revolving Facility), and (ii) if the Lender is
also an Ancillary Lender, the Ancillary Outstandings in respect of Ancillary
Facilities provided by that Ancillary Lender (together with the aggregate amount
of all accrued interest, fees and commission owed to it as an Ancillary Lender
in respect of the Ancillary Facility).

 



122

 

 

“Total Revolving Outstandings” means the aggregate of all Revolving
Outstandings.

 

(b)If a Declared Default occurs, each Lender and each Ancillary Lender shall
promptly adjust by corresponding transfers (to the extent necessary) their
claims in respect of amounts outstanding to them under the relevant Revolving
Facility and each Ancillary Facility to ensure that after such transfers the
Revolving Outstandings of each Lender bear the same proportion to the Total
Revolving Outstandings as such Lender’s relevant Revolving Facility Commitment
bears to the relevant Total Revolving Facility Commitments, each as at the date
the notice of such Declared Default is served under Clause 28.20
(Acceleration)).

 

(c)If an amount outstanding under an Ancillary Facility is a contingent
liability and that contingent liability becomes an actual liability or is
reduced to zero after the original adjustment is made under paragraph (a) above,
then each Lender and Ancillary Lender will make a further adjustment by
corresponding transfers (to the extent necessary) to put themselves in the
position they would have been in had the original adjustment been determined by
reference to the actual liability or, as the case may be, zero liability and not
the contingent liability.

 

(d)Prior to the application of the provisions of paragraph (a) of this
Clause 9.12, an Ancillary Lender that has provided an overdraft comprising more
than one account under an Ancillary Facility shall set-off any liabilities owing
to it under such overdraft facility against credit balances on any account
comprised in such overdraft facility.

 

(e)All calculation to be made pursuant to this Clause 9.12 shall be made by the
Agent based upon information provided to it by the Lenders and Ancillary
Lenders.

 

9.13Continuation of Ancillary Facilities

 

(a)Each Ancillary Facility shall be prepaid and cancelled on the Termination
Date (or such earlier date in accordance with this Agreement), provided that a
Borrower and an Ancillary Lender may, as between themselves only, agree that any
Ancillary Facilities will continue to remain available on a bilateral basis
following the Termination Date applicable to the relevant Revolving Facility or,
as the case may be, the date the relevant Revolving Facility Commitments are
otherwise cancelled under this Agreement.

 



(b)If any arrangement contemplated in paragraph (a) above is to occur, each
relevant Borrower and the Ancillary Lender shall each confirm that to be the
case in writing to the Agent. Upon such Termination Date or, as the case may be,
date of cancellation, any such facility shall continue as between the said
entities on a bilateral basis and not as part of, or under, the Finance
Documents. Save for any rights and obligations against any Finance Party under
the Finance Documents arising prior to such Termination Date or, as the case may
be, date of cancellation, no such rights or obligations in respect of such
Ancillary Facility shall, as between the Finance Parties, continue and the
Transaction Security shall not support any such facility in respect of any
matters that arise after such Termination Date or, as the case may be, date of
cancellation.

 



123

 

 

10Repayment

 

10.1Repayment of Facility B Loans

 

(a)Each Facility B Borrower shall repay the aggregate Facility B Loans made to
it in full on the Termination Date in respect of Facility B.

 

(b)The Borrowers may not reborrow any part of a Facility B Loan which is repaid.

 

10.2Repayment of Incremental Facility Loans

 

(a)Each Borrower of an Incremental Facility Loan which is made available under a
Term Facility shall repay that Incremental Facility Loan borrowed by it:

 

(i)in relation to an Incremental Facility which is repayable in instalments, in
instalments by repaying on each applicable Amortising Facility Repayment Date
the amount set opposite that Amortising Facility Repayment Date as set out in
the table in the relevant Incremental Facility Increase Notice; and

 

(ii)in relation to an Incremental Facility which is not repayable in
instalments, in full on the Termination Date applicable to that Incremental
Facility Loan.

 

(b)The Borrowers may not reborrow any part of an Incremental Facility Loan which
is repaid.

 

10.3Repayment of Revolving Facility Loans

 

(a)Subject to paragraph (b) below, each Borrower which has drawn a Revolving
Facility Loan shall repay that Revolving Facility Loan on the last day of its
Interest Period.

 

(b)Without prejudice to each Borrower’s obligation under paragraph (a) above, if
one or more Revolving Facility Loans are to be made available to a Revolving
Facility Borrower:

 

(i)on the same day that a maturing Revolving Facility Loan is due to be repaid
by that Revolving Facility Borrower;

 

(ii)in the same currency as the maturing Revolving Facility Loan (unless it
arose as a result of the operation of Clause 8.2 (Unavailability of a
currency)); and

 



124

 

 

(iii)in whole or in part for the purpose of refinancing the maturing Revolving
Facility Loan,

 

the aggregate amount of the new Revolving Facility Loans shall be treated as if
applied in or towards repayment of the maturing Revolving Facility Loan so that:

 

(A)if the amount of the maturing Revolving Facility Loan exceeds the aggregate
amount of the new Revolving Facility Loans:

 

(I)the relevant Revolving Facility Borrower will only be required to pay an
amount in cash in the relevant currency equal to that excess; and

 

(II)each Revolving Facility Lender’s participation (if any) in the new Revolving
Facility Loans shall be treated as having been made available and applied by the
Revolving Facility Borrower in or towards repayment of that Revolving Facility
Lender’s participation (if any) in the maturing Revolving Facility Loan and that
Revolving Facility Lender will not be required to make its participation in the
new Revolving Facility Loans available in cash; and

 

(B)if the amount of the maturing Revolving Facility Loan is equal to or less
than the aggregate amount of the new Revolving Facility Loans:

 

(I)the relevant Revolving Facility Borrower will not be required to make any
payment in cash; and

 

(II)each Revolving Facility Lender will be required to make its participation in
the new Revolving Facility Loans available in cash only to the extent that its
participation (if any) in the new Revolving Facility Loans exceeds that
Revolving Facility Lender’s participation (if any) in the maturing Revolving
Facility Loan and the remainder of that Revolving Facility Lender’s
participation in the new Revolving Facility Loans shall be treated as having
been made available and applied by the Revolving Facility Borrower in or towards
repayment of that Revolving Facility Lender’s participation in the maturing
Revolving Facility Loan.

 



(c)At any time when a Revolving Facility Lender becomes a Defaulting Lender, the
maturity date of each of the participations of that Revolving Facility Lender in
the Revolving Facility Loans then outstanding will be automatically extended to
the Termination Date in relation to the relevant Revolving Facility and will be
treated as separate Revolving Facility Loans (the Separate Loans) denominated in
the currency in which the relevant participations are outstanding.

 



125

 

 

(d)A Revolving Facility Borrower to whom a Separate Loan is outstanding may
prepay that Loan by giving five Business Days’ prior notice to the Agent. The
Agent will forward a copy of a prepayment notice received in accordance with
this paragraph (d) to the Defaulting Lender concerned as soon as practicable on
receipt.

 

(e)Interest in respect of a Separate Loan will accrue for successive Interest
Periods selected by the Revolving Facility Borrower (or the Company on its
behalf) by the time and date specified by the Agent (acting reasonably) and will
be payable by that Revolving Facility Borrower to the Defaulting Lender on the
last day of each Interest Period of that Loan.

 

(f)The terms of this Agreement relating to Revolving Facility Loans generally
shall continue to apply to Separate Loans other than to the extent inconsistent
with paragraphs (c) to (e) above, in which case those paragraphs shall prevail
in respect of any Separate Loan.

 

10.4Effect of cancellation and prepayment on scheduled repayments

 

(a)If the Company cancels the whole or any part of an Amortising Facility
Commitment in accordance with Clause 11.6 (Right of cancellation and repayment
in relation to a single Lender or Issuing Bank) or Clause 11.7 (Right of
cancellation in relation to a Defaulting Lender)or if the Amortising Facility
Commitment of any Lender is reduced under Clause 11.1 (Illegality), then (other
than, in any relevant case, to the extent that any part of the relevant
Amortising Facility Commitment(s) is subsequently increased pursuant to Clause
2.2 (Increase)) the amount of the Amortising Facility Repayment Instalment for
the relevant Amortising Facility for each Amortising Facility Repayment Date
falling after that prepayment will reduce pro rata by the amount of the
Amortising Facility Commitment cancelled.

 

(b)If the Company cancels the whole or any part of an Amortising Facility
Commitment in accordance with Clause 11.3 (Voluntary cancellation), then the
amount of the Amortising Facility Repayment Instalment for the relevant
Amortising Facility for each Amortising Facility Repayment Date falling after
that cancellation will reduce pro rata by the amount cancelled.

 

(c)If any of the Amortising Facility Loans are prepaid in accordance with Clause
11.6 (Right of cancellation and repayment in relation to a single Lender or
Issuing Bank) or Clause 11.1 (Illegality), then the amount of the Amortising
Facility Repayment Instalment for the relevant Amortising Facility for each
Amortising Facility Repayment Date falling after that prepayment will reduce pro
rata by the amount of the Amortising Facility Loan prepaid.

 



(d)For any prepayment of any Amortising Facility Loans other than as
contemplated by paragraph (c) above the relevant Amortising Facility for each
Amortising Facility Repayment Date falling after that prepayment will reduce in
accordance with the allocation of such prepaid amounts against the Amortising
Facility Repayment Instalments as notified by the Company in its sole
discretion.

 



126

 

 

11Illegality, Voluntary Prepayment and Cancellation

 

11.1Illegality

 

If after the date of this Agreement (or, if later, the date the relevant Lender
became a Party) it becomes unlawful in any applicable jurisdiction for a Lender,
or it becomes unlawful for an Affiliate of a Lender for that Lender, to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its Commitment or participation in any Utilisation:

 

(a)that Lender, shall promptly notify the Agent upon becoming aware of that
event setting out the details thereof;

 

(b)upon the Agent notifying the Company, the Commitment of that Lender will be
immediately cancelled; and

 

(c)to the extent that Lender’s participation has not been transferred pursuant
to Clause 42.4 (Replacement of Lender), each Borrower shall repay that Lender’s
participation in the Utilisations made to that Borrower on the last day of the
Interest Period for each Utilisation occurring after the Agent has notified the
Company or, if earlier, the date specified by the Lender in the notice delivered
to the Agent (being no earlier than the last day of any applicable grace period
permitted by law).

 

11.2Illegality in relation to Issuing Bank

 

If after the date of this Agreement (or, if later, the date on which the
relevant Letter of Credit is issued) it becomes unlawful for an Issuing Bank to
issue or leave outstanding any Letter of Credit, then:

 

(a)that Issuing Bank shall promptly notify the Agent upon becoming aware of that
event;

 

(b)upon the Agent notifying the Company, the Issuing Bank shall not be obliged
to issue any Letter of Credit to the extent that such issuance would be
unlawful;

 

(c)to the extent it would be unlawful for any such Letter of Credit to remain
outstanding, the Company shall procure that the relevant Borrower shall use all
reasonable endeavours to procure the release of each Letter of Credit issued by
that Issuing Bank and outstanding at such time on or before the date specified
by the Issuing Bank in the notice delivered to the Agent (being no earlier than
the last day of any applicable grace period permitted by law); and

 



(d)unless any other Lender is or has agreed to be an Issuing Bank pursuant to
the terms of this Agreement, a Revolving Facility under which the relevant
Lender was the Issuing Bank shall cease to be available for the issue of Letters
of Credit until such time as another Lender agrees to be an Issuing Bank.

 



127

 

 

11.3Voluntary cancellation

 

The Company may, if it gives the Agent not less than three Business Days’ (or
such shorter period as the Majority Lenders may agree) prior notice, cancel the
whole or any part (being, in the case of Facility B, a minimum amount of
£1,000,000, and, in the case of the Initial Revolving Facility, £500,0000, and,
in each case, in further multiples of £500,000) of an Available Facility. Any
cancellation under this Clause 11.3 shall reduce the Commitments of the Lenders
rateably under that Facility.

 

11.4Voluntary prepayment of Term Loans

 

(a)A Borrower to which a Term Loan has been made may, if it or the Company gives
the Agent not less than three Business Days’ (or such shorter period as the
Majority Lenders under the relevant Facility may agree) prior notice, prepay the
whole or any part of that Term Loan (but, if in part, being an amount that
reduces the amount of that Term Loan by a minimum amount of £1,000,000 and in
further multiples of £500,000).

 

(b)The Company or a Borrower may elect to apply a prepayment of Term Loans made
under this Clause 11.4 against any or all of the Terms Loans in such proportions
as it selects in its sole discretion.

 

11.5Voluntary prepayment of Revolving Facility Utilisations

 

A Borrower to which a Revolving Facility Utilisation has been made may, if it or
the Company gives the Agent not less than three Business Days’ (or such shorter
period as the Majority Lenders under the relevant Revolving Facility may agree)
prior notice, prepay the whole or any part of a Revolving Facility Utilisation
(but if in part, being an amount that reduces the amount of the Revolving
Facility Utilisation by a minimum amount of £500,000 or its equivalent and
multiples thereof).

 

11.6Right of cancellation and repayment in relation to a single Lender or
Issuing Bank

 

(a)If:

 

(i)any sum payable to any Lender by an Obligor is required to be increased under
Clause 18.2 (Tax Gross Up);

 

(ii)any Lender or Issuing Bank claims indemnification from an Obligor under
Clause 18.3 (Tax Indemnity) or Clause 19.1 (Increased costs), or

 

(iii)any Lender requests payment from any Obligor based on the occurrence of a
Market Disruption Event.

 

the Company may, whilst the circumstance giving rise to the requirement for that
increase or indemnification continues, give the Agent notice:

 



(iv)(if such circumstances relate to a Lender) of cancellation of the
Commitment(s) of that Lender and its intention to procure the repayment of that
Lender’s participation in the Utilisations; or

 



128

 

 

(v)(if such circumstances relate to the Issuing Bank) of repayment of any
outstanding Letter of Credit issued by it and cancellation of its appointment as
an Issuing Bank under this Agreement in relation to any Letters of Credit to be
issued in the future.

 

(b)On receipt of a notice referred to in paragraph (a) above in relation to a
Lender, the Commitment(s) of that Lender shall immediately be reduced to zero.

 

(c)On the last day of each Interest Period which ends after the Company has
given notice under paragraph (a) above in relation to a Lender (or, if earlier,
the date specified by the Company in that notice), each Borrower to which a
Utilisation is outstanding shall repay that Lender’s participation in that
Utilisation together with all interest and other amounts accrued under the
Finance Documents.

 

11.7Right of cancellation in relation to a Defaulting Lender

 

(a)If any Lender becomes a Defaulting Lender, the Company may, at any time
whilst the Lender continues to be a Defaulting Lender, give the Agent
three Business Days’ notice of cancellation of each Available Commitment of that
Lender.

 

(b)On the notice referred to in paragraph (a) above becoming effective, each
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

 

(c)The Agent shall as soon as practicable after receipt of a notice referred to
in paragraph (a) above, notify all the Lenders.

 

11.8Right of prepayment of Non-Consenting Lender

 

If any Lender becomes a Non-Consenting Lender (as defined in Clause 42.4
(Replacement of Lender) below) the Company may within 90 days after the date on
which that Lender is deemed to be a Non-Consenting Lender (and provided such
Lender continues to be a Non-Consenting Lender) cancel the Commitments of such
Non-Consenting Lender and prepay all (but not part only) of the participations
of such Non-Consenting Lender in the Facilities together with all interest and
other amounts accrued under the Finance Documents, provided that it may only
make such prepayment using Retained Excess Cash and/or New Shareholder
Injections (in each case to the extent Not Otherwise Applied).

 



12Mandatory Prepayment

 

12.1Exit and Sale

 

If a Change of Control or a Sale (an “Exit Event”) occurs:

 

(a)the Company shall promptly notify the Agent upon becoming aware of that Exit
Event (and may notify the Agent prior to the relevant Exit Event) and the Agent
shall promptly notify the Lenders and Issuing Bank accordingly; and

 



129

 

 

(b)each Lender shall be entitled to cancel its Commitments and require repayment
of all of its participation in the Utilisations and payment of all amounts owing
to it under the Finance Documents and each Issuing Bank shall be entitled to
require that any Letters of Credit issued by it are prepaid and cancelled, in
each case by written notice (an “Exit Notice”) to the Company and the Agent
within 15 Business Days of the Company notifying the Agent that the Exit Event
has or will occur, whereupon:

 

(i)the undrawn Commitments of such Lender shall be cancelled on the date such
Exit Notice is received by the Agent and the Company (or, if later, the date the
relevant Exit Event occurs), or as otherwise agreed between the Company and the
relevant Finance Party, and such Lender shall have no obligation to fund or
participate in any new Utilisation or utilisation of an Ancillary Facility or
Fronted Ancillary Facility (as the case may be) and, in the case of an Issuing
Bank, such Issuing Bank shall have no obligation to issue any new Letter of
Credit; and

 

(ii)on the date falling 30 Business Days after such Lender or Issuing Bank (as
the case may be) provides such Exit Notice to the Agent and the Company (or, if
later, the date on which the relevant Exit Event occurs) or as otherwise agreed
between the Company and the relevant Finance Party, all outstanding Utilisations
provided by such Lender and Ancillary Outstandings of such Lender (and/or, in
the case of an Issuing Bank, all Letters of Credit provided by that Issuing
Bank), together with accrued interest, and all other amounts accrued or owing to
such Lender (or Issuing Bank, as the case may be) under the Finance Documents
shall become immediately due and payable, and the relevant Borrower will
immediately prepay all Utilisations and amounts provided by or owing to that
Lender and procure that any cash collateral provided by that Lender is
immediately released and (unless otherwise agreed between the Company and that
Lender) any Letter of Credit or Ancillary Facility provided by that Lender (or
Issuing Bank, as the case may be) is prepaid and cancelled,

 

provided that, if a Lender or Issuing Bank has not submitted an Exit Notice to
the Agent and the Company in accordance with the provisions of this Clause 12.1
within 15 Business Days of being notified of such Exit Event by the Agent in
accordance with this Clause 12.1, in respect of that Exit Event (only), that
Lender shall not be able to cancel its Commitments or require repayment of its
share of the Utilisations and the prepayment of any other amount owing to it
under the Finance Document and an Issuing Bank shall not be entitled to require
that any Letter of Credit issued by it are repaid and cancelled, in each case
pursuant to this Clause 12.1.

 



12.2Disposal and insurance and recovery proceeds

 

(a)In this Agreement:

 

“Disposal Proceeds” means the Net Cash Proceeds received by the Group in
relation to any Disposal (or series of related Disposals) except for Excluded
Disposal Proceeds.

 



130

 

  

“Disposal” means any sale, lease, licence, transfer, loan or other disposal of
all or any part of any asset, undertaking or business (whether by a voluntary or
involuntary single transaction or series of transactions, including any
Permitted Sale and Leaseback) of any member of the Group.

 

“Excluded Disposal Proceeds” means the Net Cash Proceeds received by the Group
of any Disposal:

 

(i)of assets made in the ordinary course of trading of the disposing entity;

 

(ii)to the extent falling within paragraphs (a), (b), (c), (d), (f), (h), (i),
(j), (k), (l), (n), (o), (p) (unless otherwise agreed with the relevant Majority
Lenders), (q), (r), (s), (u) and/or (v) of the definition of Permitted Disposals
and/or paragraph (k) of the definition of Permitted Transaction, in each case to
the extent such Net Cash Proceeds do not need to be applied in any repayment,
prepayment or acquisition of any Permitted Financial Indebtedness which ranks
pari passu with the Term Facilities and the New Senior Secured Debt;

 

(iii)which is an individual Disposal where the Net Cash Proceeds from such
Disposal are in an amount less than £1,000,000 (or its equivalent in other
currencies);

 

(iv)arising as a result of Permitted Factoring or a Permitted Sale and
Leaseback;

 

(v)which is a Permitted Disposal to the extent not otherwise excluded in this
definition, where the Net Cash Proceeds of such disposal are, within 12 Months
of the later of (i) the date of completion of such Permitted Disposal and (ii)
the receipt of such Net Cash Proceeds, applied or committed to be applied by the
board of the Company (and if so committed to be applied, are actually applied
within 18 Months of receipt) (y) to be used to purchase or invest in assets or
services that are used or useful in a similar, related or complementary business
to the Group or otherwise reinvested in the business of the Group (including by
way of Permitted Acquisition, Permitted Joint Venture, Capital Expenditure, to
finance any payments, fees, costs or expenses related to the restructuring or
reorganization requirements of the Group and/or as otherwise contemplated by the
terms of this Agreement) or (z) to be otherwise applied in mandatory prepayment
of the Facilities in accordance with Clause 12.4 (Application of prepayments);
and

 



(vi)which, when aggregated with the Net Cash Proceeds of other Disposals made in
the same Financial Year of the Company, up to a maximum aggregate amount of
£3,000,000 (or its equivalent in other currencies) provided that the Net Cash
Proceeds of a Disposal under sub-paragraphs (i) to (iv) above shall be
disregarded for the purposes of calculating the amount of the Net Cash Proceeds
under this sub-paragraph.

 



131

 

 

“Excluded Insurance Proceeds” means the Net Cash Proceeds received by the Group
of any insurance claim:

 

(i)which are received in respect of third party liability, public liability,
directors liability, business interruption (covering certain operating losses or
in reinstatement of the relevant asset or otherwise in amelioration of the
relevant loss), loss of earnings or similar claims; or

 

(ii)in respect of the loss or destruction of assets and where the Net Cash
Proceeds of such insurance claim are, within 12 Months of receipt, applied or
committed to be applied by the board of the Company (and if so committed to be
applied, are actually applied within 18 Months of receipt) (x) in the
replacement, reinstatement and/or repair of the relevant asset (or reimbursement
of a member of the Group for funding any of the foregoing) or otherwise in
amelioration of the loss in respect of which the relevant insurance claim was
made or (y) to be otherwise applied in mandatory prepayment of the Facilities in
accordance with Clause 12.4 (Application of prepayments);

 

(iii)which relates to an individual claim the aggregate proceeds of which are
less than £1,000,000 (or its equivalent in other currencies); or

 

(iv)which, when aggregated with the Net Cash Proceeds of other insurance claims
made in the same Financial Year of the Company, are in a maximum aggregate
amount of up to £3,000,000 (or its equivalent in other currencies) provided that
the Net Cash Proceeds of an insurance claim under sub-paragraphs (i) to
(iii) above shall be disregarded for the purposes of calculating the amount of
the Net Cash Proceeds under this sub-paragraph.

 

“Excluded Recovery Proceeds” means the Net Cash Proceeds received by the Group
of any Recovery Claim:

 

(i)which are, within 12 Months of receipt, applied or committed to be applied by
the board of the Company (and if so committed to be applied, are actually
applied within 18 Months of receipt) (x) to satisfy (or reimburse a member of
the Group which has discharged) a liability of a member of the Group in
compensation for a loss or in rectifying the deficiency (including, without
limitation, tax liability, environmental liability, litigation and working
capital deficiency) giving rise to that Recovery Claim or (y) to be otherwise
applied in mandatory prepayment of the Facilities in accordance with Clause 12.4
(Application of prepayments);

 

(ii)which relate to an individual Recovery Claim where the Net Cash Proceeds
from such Recovery Claim are in an amount less than £1,000,000 (or its
equivalent in other currencies); or

 

(iii)which, when aggregated with the Net Cash Proceeds of other Recovery Claims
made in the same Financial Year of the Company, are in a maximum aggregate
amount of up to £3,000,000 (or its equivalent in other currencies) provided that
the Net Cash Proceeds of a Recovery Claim under sub-paragraphs (i) and
(ii) above shall be disregarded for the purposes of calculating the amount of
the Net Cash Proceeds under this sub-paragraph.

 



132

 

 

“Insurance Proceeds” means the Net Cash Proceeds received by the Group of any
insurance claim (or series of related insurance claims) received in respect of
the loss or destruction of assets of the Group except for Excluded Insurance
Proceeds.

 

“Net Cash Proceeds” means the cash proceeds, in each case, consequent upon a
Disposal, insurance claim or Recovery Claim, in each case, after deducting:

 

(i)all taxes incurred and required to be paid or reserved against (as reasonably
determined by the Company on the basis of their existing rates) by the seller or
claimant in relation to the Disposal, insurance claim or Recovery Claim
(including without limitation any Taxes incurred as a result of the transfer of
any cash consideration intra-Group);

 

(ii)any reasonable fees, costs and expenses (including, for the avoidance of
doubt, reasonable legal fees, reasonable agents’ commission, reasonable
auditors’ fees, reasonable out-of-pocket reorganisation costs (including
redundancy, closure and other restructuring costs, both preparatory to, and in
consequence of, the relevant Disposal, insurance claim or Recovery Claim))
incurred by a member of the Group to persons who are not members of the Group;

 

(iii)any amount required to be applied in repayment or prepayment of any
Financial Indebtedness other than the Facilities (including, without limitation,
to an entity the subject of a Disposal, amounts to be repaid or prepaid to the
entity disposed of in respect of intra-Group indebtedness and any third party
debt secured on the assets disposed of which is to be repaid or prepaid out of
those proceeds) or amounts owed to partners in Permitted Joint Ventures as a
consequence of that Disposal, insurance claim or Recovery Claim; and

 

(iv)any reasonable amounts retained to cover indemnities, contingent and other
liabilities in connection with the Disposal, insurance claim or Recovery Claim
(and provided that, if the relevant liability in respect of which such amounts
are retained does not arise, such amounts shall be treated as Net Cash
Proceeds).

 

“Recovery Claim” means:

 

(i)any claim against the Vendor (or any of their respective Affiliates,
employees, officers or advisers, or any other person) in relation to the
Acquisition Documents; and

 

(ii)any claim against the provider of any Report.

 



133

 

 

“Recovery Proceeds” means the Net Cash Proceeds of any Recovery Claim except for
Excluded Recovery Proceeds.

 

(b)The Company shall ensure that an amount equal to the following amounts is
applied in prepayment of the Facilities at the times and in the order of
application contemplated by Clause 12.4 (Application of prepayments):

 

(i)an amount equal to any Disposal Proceeds;

 

(ii)an amount equal to any Insurance Proceeds; and

 

(iii)an amount equal to any Recovery Proceeds.

 

(c)Any prepayment under this Clause 12.2 shall, unless the Company makes an
election under paragraph (d) below, be made promptly (and by no later than
15 Business Days) after the relevant circumstance or event giving rise to such
prepayment.

 

(d)The Company may elect that any prepayment under this Clause 12.2 shall be
applied in prepayment of a Loan on the last day of the Interest Period relating
to that Loan provided that:

 

(i)if the Company makes such an election then a proportion of the Loan equal to
the amount of the relevant prepayment shall be due and payable on the last day
of its next Interest Period; and

 

(ii)no such election may be made at any time while an Event of Default has
occurred and is continuing, and if the Company has so made an election under
this paragraph (d) but an Event of Default has occurred and is continuing, that
election shall no longer apply and a proportion of the Loan in respect of which
the election was made equal to the amount of the relevant prepayment shall be
immediately due and payable (if the Majority Lenders so require in writing).

 



12.3Excess Cash Flow

 

The Company will ensure that as soon as reasonably practicable, and in any event
within 10 Business Days of the delivery of the Annual Financial Statements for
the relevant Financial Year (commencing with the first full Financial Year after
the Closing Date), the Facilities shall be prepaid in accordance with Clause
12.4 (Application of prepayments) in an amount (if positive) equal to the
applicable percentage of the Excess Cash Flow for such Financial Year provided
that following the application of the applicable percentage, there shall be
deducted from the remaining balance of Excess Cash Flow for such Financial Year:

 

(a)the Excess Cash Flow De Minimis Amount; and

 

(b)the amount of any voluntary prepayments and Debt Purchase Transactions of
Financial Indebtedness by the Group in that Financial Year and between the end
of that Financial Year and the date on which the prepayment is to be made
hereunder (provided that any such amount so deducted may not be deducted in any
subsequent calculation)).

 



134

 

 

The applicable percentage is set out in the table below opposite the applicable
Leverage Ratio as demonstrated by the Annual Financial Statements for such
Financial Year and, for this purpose, the Leverage Ratio shall be calculated
taking into account any prepayment made under this Clause until such time (if
any) as such ratio falls to the next or subsequent level, whereupon that
applicable percentage shall apply:

 

Leverage Ratio 

Percentage of Excess Cash Flow

  Greater than or equal to 2.9:1   50% Less than 2.9:1 but greater than 2.4:1 
 25% Equal to or less than 2.4:1   0%

 

12.4Application of prepayments

 

(a)Subject to the terms of the Intercreditor Agreement, prepayments made
pursuant to this Clause 12 (Mandatory Prepayment) shall be applied in the
following order:

 

(i)first, in prepayment of each Amortising Facility (if any) (and in the case of
an Amortising Facility which is an Incremental Facility, only to the extent such
Incremental Facility ranks pari passu with Facility B as “Senior Secured
Liabilities” under the Intercreditor Agreement), pro rata;

 

(ii)secondly, in prepayment of the Term Loans under Facility B and Term Loans
under each Incremental Facility which is not an Amortising Facility but which
ranks pari passu with Facility B as “Senior Secured Liabilities” under the
Intercreditor Agreement, pro rata;

 

(iii)thirdly, in cancellation of the Available Commitments under Facility B and
any Incremental Facility which is a Term Facility pro rata (and the Available
Commitment of the respective Lenders under each such Facility will be cancelled
rateably);

 

(iv)fourthly, in cancellation of the Available Commitments under each Revolving
Facility pro rata (and the Available Commitment of the respective Lenders under
the relevant Revolving Facility will be cancelled rateably);

 

(v)fifthly, in permanent prepayment and cancellation of Revolving Facility
Utilisations pro-rata (such that any outstanding Revolving Facility Loans shall
be prepaid before outstanding Letters of Credit) and cancellation of Revolving
Facility Commitments pro rata; and

 

(vi)then, in prepayment and cancellation of the Ancillary Outstandings and
Ancillary Commitments pro rata,

 



135

 

 

provided that any Term Loans under an Incremental Facility which is a Term
Facility (if any) will only be prepaid in accordance with sub-paragraphs (i) and
(ii) and paragraphs (b) and (c) below and will only be cancelled in accordance
with paragraph (iii) above after the end of the applicable Availability Period
for such Incremental Facility.

 

(b)A prepayment which is to be applied to prepay Amortising Facilities shall be
applied in amounts which reduce the relevant Amortising Facility pro rata to
each Incremental Facility Loan under such Amortising Facility.

 

(c)A prepayment which is to be applied to prepay the Term Loans under paragraph
(a) above shall, subject to Clause 12.5 (Right to Refuse Prepayment), be applied
in amounts which reduce the relevant Facility B Loans and the applicable Term
Loans under each Incremental Facility which is a Term Facility by the same
proportion, and, as within any Facility, against such Loans as the Company may
select.

 

(d)The Company and each other Obligor shall use all reasonable endeavours to
ensure that any transaction giving rise to a prepayment obligation or obligation
to provide cash cover is structured in such a way that it will not be unlawful
for the Obligors to move the relevant proceeds received between members of the
Group to enable a mandatory prepayment to be lawfully made, cash cover lawfully
provided and the proceeds lawfully applied as provided under this Clause 12
(Mandatory Prepayment), and/or to minimise the costs and Taxes of making such
mandatory prepayment (including using all reasonable endeavours to fund such
payment from surplus cash in the Group that is not so trapped provided doing so
would not be materially prejudicial to overall Group liquidity or the
availability of such cash to members of the Group requiring funds). If, however
the costs and Taxes of making (or moving the funds to make) such mandatory
prepayment would exceed three per cent. of the amount of such payment at that
time or after the Company and each such Obligor has used all such reasonable
endeavours and taken such reasonable steps, it will still:

 

(i)be unlawful (including, without limitation, by reason of thin capitalisation,
capital maintenance, financial assistance, corporate benefit restrictions on
upstreaming cash intra-group and the fiduciary and statutory duties of the
directors or other officers of any member of the Group or give rise to material
risk of personal liability of such officers or directors) or breach contractual
restrictions (that were not entered into for the purpose of limiting such
prepayment) for such a prepayment to be made and/or cash cover to be provided
and the proceeds so applied (including where counsel to the Group has advised
that there is a reasonable likelihood of personal liability of management or
shareholders);

 

(ii)be unlawful (including, without limitation, by reason of thin
capitalisation, capital maintenance, financial assistance, corporate benefit
restrictions on upstreaming cash intra-group and the fiduciary and statutory
duties of the directors or other officers of any member of the Group or give
rise to material risk of personal liability of such officers or directors) or
breach contractual restrictions (that were not entered into for the purpose of
limiting such prepayment) to make funds available to a member of the Group that
could make such a prepayment and/or provide such cash cover (including where
counsel to the Group has advised that there is a reasonable likelihood of
personal liability of management or shareholders),

 



136

 

 

then such prepayment and/or provision of cash cover shall not be required to be
made (and, for the avoidance of doubt, the relevant amount shall be available
for the general corporate and/or working capital purposes of the Group and shall
not be required to be paid to any blocked account) provided always that if the
restriction preventing such payment/provision of cash cover or giving rise to
such liability is subsequently removed, any relevant proceeds will immediately
be applied in prepayment and/or the provision of cash cover in accordance with
this Clause 12 (Mandatory Prepayment) at the end of the relevant Interest
Period(s) to the extent that such payment has not otherwise been made.

 

(e)The obligation to make a mandatory prepayment under Clause 12.1 (Exit and
Sale) shall not be subject to any limitation set out under paragraph (d) above.

 

(f)If any Term Loans are prepaid in accordance with Clause 11.4 (Voluntary
prepayment of Term Loans) then:

 

(i)the Company may, by giving not less than three Business Days’ notice to the
Agent, select in the case of a Term Facility, which Borrower or Borrowers (if
more than one) under that Term Facility shall effect repayment of each Loan; or

  

(ii)if the Company does not make an election under this paragraph, each Borrower
shall effect such repayment on a pro rata basis.

 

12.5Right to Refuse Prepayment

 

(a)The Agent shall notify the Lenders as soon as practicable of any proposed
prepayment of Term Loans under Clause 12.2 (Disposal and insurance and recovery
proceeds ) or Clause 12.3 (Excess Cash Flow) whereupon the Agent shall notify
the Lenders accordingly.

 

(b)If a Facility B Lender (a "Non Accepting Lender") to which the proposed
payment under Clause 12.2 (Disposal and insurance and recovery proceeds ) or
12.3 (Excess Cash Flow) would otherwise be made, gives notice (which may be
given electronically) to the Agent by 11.00 a.m. on the third Business Day prior
to the date on which a prepayment referred to in paragraph (a) above is to be
made (or such shorter period as the Majority Lenders may agree), that Lender
will waive its right to receive such prepayment to the extent specified in its
notice.

 

(c)If any Non Accepting Lender delivers any notice under paragraph (b) above, at
the election of the Company, the amount in respect of which that Non Accepting
Lender has waived its right to prepayment (the "Waived Amount") may, at the
election of the relevant Non Accepting Lender, be allocated to any of its
Affiliates and/or Related Funds which are also Lenders at the relevant time, and
otherwise shall be (i) offered to the other Facility B Lenders (pro rata to
their respective Facility B Commitments) (with the balance of the Waived Amount
which those Facility B Lenders elect not to receive being permitted to be
applied in accordance with sub-paragraphs (ii) and (iii) of this paragraph(c)),
(ii) prepaid to the relevant Non Accepting Lender, or (iii) retained by the
Group and shall be permitted to be applied towards any purpose not prohibited by
this Agreement.

 



137

 

 

12.6Excluded proceeds

 

(a)Where Excluded Recovery Proceeds, Excluded Disposal Proceeds and Excluded
Insurance Proceeds include amounts which are intended to be used for a specific
purpose within a specified period (as set out in the applicable definition of
Excluded Recovery Proceeds, Excluded Disposal Proceeds or Excluded Insurance
Proceeds), the Company shall ensure that those amounts are used for that purpose
and/or otherwise applied in prepayment of the Facilities in accordance with this
Clause 12.

 

(b)Subject to (a) above, any proceeds of Disposals, insurance claims, Recovery
Claims and Excess Cashflow not, in each case, required to be applied in
prepayment of the Facilities hereunder, may be retained by the Group for its
general corporate purposes and application by it in any manner not restricted by
the Finance Documents or to fund or make Capital Expenditure, Permitted
Acquisitions, Permitted Joint Ventures, Permitted Loans, Permitted Guarantees,
or Permitted Payments or refinance amounts applied for any of the foregoing.

  

13Restrictions

 

13.1Notices of Cancellation or Prepayment

 

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 11 (Illegality, Voluntary Prepayment and Cancellation) or
Clause 12.5 (Right to Refuse Prepayment) shall (subject to the terms of those
Clauses), unless a contrary indication appears in this Agreement, specify the
date or dates upon which the relevant cancellation or prepayment is to be made
and the amount of that cancellation or prepayment. In the event that a Borrower
delivers a conditional or revocable notice of voluntary cancellation and/or
voluntary prepayment under this Agreement, which it shall be permitted to do,
that Borrower shall be liable for any Break Costs if the relevant prepayment is
not made.

 

13.2Interest and other amounts

 

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, Clause 13.9 (Facility B
Prepayment Fee – Year 1) and Clause 13.10 (Facility B Prepayment Fee/Repayment
Fee – Year 5), without premium or penalty.

 

13.3No reborrowing of Term Facilities

 

No Borrower may reborrow any part of a Term Facility which is prepaid.

 



138

 

 

13.4Reborrowing of Revolving Facility

 

Unless a contrary indication appears in this Agreement, any part of a Revolving
Facility which is prepaid or repaid may be reborrowed in accordance with the
terms of this Agreement.

 

13.5Prepayment in accordance with Agreement

 

No Borrower shall repay or prepay all or any part of the Utilisations or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

13.6No reinstatement of Commitments

 

Subject to Clause 2.2 (Increase), no amount of the Total Commitments cancelled
under this Agreement may be subsequently reinstated.

 

13.7Agent’s receipt of Notices

 

If the Agent receives a notice under Clause 11 (Illegality, Voluntary Prepayment
and Cancellation) or an election under Clause 12.5 (Right to Refuse Prepayment),
it shall promptly forward a copy of that notice or election to either the
Company or the affected Lender, as appropriate.



 

13.8Effect of Repayment and Prepayment on Commitments

 

If all or part of a participation of a Lender in a Term Loan is repaid or
prepaid and is not available for redrawing, that Lender’s Commitment under the
relevant Facility shall be reduced and cancelled by an amount equal to the
amount repaid or prepaid.

 

13.9Facility B Prepayment Fee – Year 1

 

(a)Subject to paragraph (b) below, if any Facility B Loan is prepaid pursuant to
Clause 11.4 (Voluntary prepayment of Term Loans) prior to the date falling
twelve (12) Months after the Closing Date:

 

(i)in connection with any Approved Acquisition, in addition to all other sums
required to be paid under this Agreement in connection with such prepayment,
including all accrued and unpaid interest and Break Costs (if any), the Company
shall (within five (5) Business Days of such prepayment taking effect) pay (or
procure the payment of) to the Agent (for the account of the Facility B Lenders
pro rata to their participation in that Facility B Loan at the time of that
prepayment) a prepayment fee equal to two (2) per cent. of the principal amount
prepaid, refinanced or repriced; or

 

(ii)other than in connection with any Approved Acquisition, in addition to all
other sums required to be paid under this Agreement in connection with such
prepayment, including all accrued and unpaid interest and Break Costs (if any),
the Company shall (within five (5) Business Days of such prepayment taking
effect) pay (or procure the payment of) to the Agent (for the account of the
Facility B Lenders pro rata to their participation in that Facility B Loan at
the time of that prepayment) a prepayment fee equal to the Make-Whole Amout in
respect of the principal amount prepaid, refinanced or repriced.

 



139

 

 

(b)The fee set out in paragraph (a) above shall not be due in respect of any
portion of a Facility B Commitment of a Lender the prepayment of which is
financed directly or indirectly from the proceeds of any Financial Indebtedness
in respect of which that Lender (or any of its Affiliates or Related Funds) is
an arranger, an underwriter or a lender, as the case may be.

 

13.10Facility B Prepayment/Repayment Fee – Year 5

 

(a)Subject to paragraph (b) below, if any Facility B Loan is prepaid pursuant to
Clause 11.4 (Voluntary prepayment of Term Loans) on or after the date falling on
the fourth anniversary of the Closing Date or is repaid pursuant to Clause 10.1
(Repayment of Facility B Loans) then, in addition to all other sums required to
be paid under this Agreement in connection with such prepayment or repayment (as
applicable), including all accrued and unpaid interest and Break Costs (if any),
the Company shall (within five (5) Business Days of such prepayment or repayment
(as applicable) taking effect) pay (or procure the payment of) to the Agent (for
the account of the Facility B Lenders pro rata to their participation in that
Facility B Loan at the time of that prepayment or repayment (as applicable)) a
prepayment/repayment fee equal to two (2) per cent. of the principal amount
prepaid or repaid.

  

(b)The fee set out in paragraph (a) above shall not be due in respect of any
portion of a Facility B Commitment of a Lender the prepayment or repayment of
which is financed directly or indirectly from the proceeds of any Financial
Indebtedness in respect of which that Lender (or any of its Affiliates or
Related Funds) is an arranger, an underwriter or a lender, as the case may be.

 

14Interest

 

14.1Calculation of interest

 

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

(a)Margin; and

 

(b)EURIBOR or LIBOR as the case may be.

 

14.2Payment of interest

 

(a)The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six Monthly intervals after the
first day of the Interest Period).

 

(b)If the Annual Financial Statements and related Compliance Certificate
received by the Agent show a higher or lower Margin should have applied during a
certain period then the next payment of interest under the relevant Facility
following receipt of the relevant Annual Financial Statements by the Agent shall
be increased or reduced (as the case may be) by such amount as is necessary to
put the Agent and the Lenders in the position that they should have been in had
the appropriate rate of Margin been applied at the time (provided that any such
reduction shall only apply to the extent the Lender which received the
overpayment of interest remains a Lender as at the date of such adjustment and,
with respect to payments to Lenders, such payments shall only apply to Lenders
who were participating in the relevant Facility both at the time to which the
adjustments relate and the time when the adjustments are actually made).

 



140

 

 

14.3Default interest

 

(a)If an Obligor fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the overdue amount from the due date
up to the date of actual payment (both before and after judgment) at a rate
which, subject to paragraph (b) below, is 1 per cent. higher than the rate which
would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 14.3 shall be immediately
payable by the Obligor on demand by the Agent.

 

(b)If any overdue amount consists of all or part of a Loan which became due on
a day which was not the last day of an Interest Period relating to that Loan:

 

(i)the first Interest Period for that overdue amount shall have a duration equal
to the unexpired portion of the current Interest Period relating to that Loan;
and

 

(ii)the rate of interest applying to the overdue amount during that first
Interest Period shall be 1 per cent. higher than the rate which would have
applied if the overdue amount had not become due.

 

(c)Default interest (if unpaid) arising on an overdue amount will be compounded
(to the extent permitted under applicable law) with the overdue amount at the
end of each Interest Period applicable to that overdue amount but will remain
immediately due and payable.

 

14.4Notification of rates of interest

 

The Agent shall promptly notify the Lenders and the relevant Borrower (or the
Company) of the determination of a rate of interest under this Agreement.

 

14.5Replacement of Screen Rate

 

(a)If any Screen Rate is not available for a currency which can be selected for
a Loan and the Agent determines that this situation is unlikely to be temporary
(which determination shall be conclusive absent manifest error), any amendment
or waiver which relates to providing for another benchmark rate to apply in
relation to that currency in place of that Screen Rate (or which relates to
aligning any provision of a Finance Document to the use of that other benchmark
rate) may be made with the consent of the Majority Lenders and the Company.

 



141

 

 

(b)If, following consultation between the Company and the Majority Lenders,
another benchmark rate cannot be agreed upon by the date which is five (5)
Business Days before the end of the current Interest Period, the Screen Rate
applicable to any Lender’s share of a Loan shall be replaced by the rate
certified to the Agent by that Lender as soon as practicable (and in any event
by the date falling two (2) Business Days before the date on which interest is
due to be paid in respect of that Interest Period) to be that which expresses as
a percentage rate per annum the cost to the relevant Lender of funding its
participation in that Loan in the relevant interbank market.

 

15Interest Periods

 

15.1Selection of Interest Periods and Terms

 

(a)A Borrower (or the Company on behalf of a Borrower) may select an Interest
Period for a Loan in the Utilisation Request for that Loan or (if the Loan is a
Term Loan and has already been borrowed) in a Selection Notice.

  

(b)Each Selection Notice for a Term Loan is irrevocable and must be delivered to
the Agent by the Borrower (or the Company on behalf of the Borrower) to which
that Term Loan was made not later than the Specified Time.

 

(c)If a Borrower (or the Company) fails to deliver a Selection Notice to the
Agent in accordance with paragraph (b) above, the relevant Interest Period will
be three Months.

 

(d)Subject to this Clause 15, a Borrower (or the Company) may select, with
respect to Facility B, an Interest Period of 1, 2, 3 or 6 Months and, with
respect to any other Facility, an Interest Period of 1, 2, 3 or 6 Months, or, in
each case, such other period agreed between the Company and the Agent (acting on
the instructions of the all of the Lenders in relation to the relevant Loan).

 

(e)An Interest Period for a Loan shall not extend beyond the Termination Date
applicable to its Facility.

 

(f)Each Interest Period for a Term Loan shall start on the Utilisation Date or
(if already made) on the last day of its preceding Interest Period.

 

(g)A Revolving Facility Loan has one Interest Period only.

 

(h)A Borrower (or the Company on its behalf) may select an Interest Period of
less than one Month in relation to a Term Facility if necessary or desirable to
implement any interest rate hedging in relation to the Facilities.

 



142

 

 

(i)A Borrower (or the Company on its behalf) may select an Interest Period of
any duration in relation to an Amortising Facility if necessary or desirable to
ensure that there are Amortising Facility Loans (with an aggregate Base Currency
Amount) equal to or greater than an Amortising Facility Repayment Instalment
with an Interest Period ending on an Amortising Facility Repayment Date for an
Amortising Facility in order for the Borrowers to make the Amortising Facility
Repayment Instalment due on that date.

 

(j)Prior to completion of syndication of the Facilities in the manner agreed
between the Company and the Arrangers on or prior to the date of the Commitment
Letter (as notified by the Arrangers to the Company), Interest Periods may be
one or two weeks or such other period as the Agent and the Company may agree.

 

15.2Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

15.3Consolidation and division of Term Loans

 

(a)If two or more Interest Periods:

 

(i)relate to Facility B Loans to be made to the same Borrower; and

 

(ii)end on the same date,

 

those Facility B Loans will, unless that Facility B Borrower requests to the
contrary in a Selection Notice for the next Interest Period or those Loans are
denominated in different currencies, be consolidated into, and treated as, a
single Facility B Loan, as applicable, on the last day of the Interest Period.

 

(b)If two or more Interest Periods:

 

(i)relate to Incremental Facility Loans to be made to the same Borrower by the
same Lenders; and

 

(ii)end on the same date,

 

those Incremental Facility Loans will, unless that Incremental Facility Borrower
requests to the contrary in a Selection Notice for the next Interest Period, be
consolidated into, and treated as, a single Incremental Facility Loan on the
last day of the Interest Period.

 

(c)Subject to Clause 4.4 (Maximum number of Utilisations), and Clause 5.3
(Currency and amount) if a Borrower (or the Company on its behalf) requests in a
Selection Notice that a Term Loan be divided into two or more Term Loans under
the relevant Facility, that Term Loan will, on the last day of its Interest
Period, be so divided with Base Currency Amounts specified in that Selection
Notice, having an aggregate Base Currency Amount equal to the Base Currency
Amount of the relevant Term Loan immediately before its division.

 



143

 

 

16Changes to the Calculation of Interest

 

16.1Absence of quotations

 

Subject to Clause 16.2 (Market disruption) if EURIBOR or LIBOR is to be
determined by reference to the Reference Banks but a Reference Bank does not
supply a quotation by the Specified Time on the Quotation Day, the applicable
EURIBOR or LIBOR shall be determined on the basis of the quotations of the
remaining Reference Banks.

 

16.2Market disruption

 

(a)If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

 

(i)the Margin; and

 

(ii)the rate notified to the Agent by that Lender as soon as practicable and in
any event by close of business on the date falling 2 Business Days after the
Quotation Day (or, if earlier, on the date falling 5 Business Days prior to the
date on which interest is due to be paid in respect of that Interest Period), to
be that which expresses as a percentage rate per annum the cost to that Lender
of funding its participation in that Loan from whatever source it may reasonably
select provided that, if any Lender is a fund (and only to the extent it
actually borrows monies which are subject to LIBOR or EUIRBOR to fund its
participation in that Loan (in whole or in part)), the cost of funding its
participation in that Loan shall be no more than the cost to such fund of
borrowing any amount used to fund its participation in that Loan,

 

provided that, if the percentage rate per annum notified by the Lender is less
than the applicable EURIBOR or LIBOR or a Lender has not notified the Agent of a
percentage rate per annum, the cost of that Lender of funding its participation
in that Loan for that Interest Period shall be deemed (for the purposes of this
paragraph (a) to be the applicable EURIBOR or LIBOR.

 

(b)In this Agreement:

 

“Market Disruption Event” means:

 

(i)at or about noon on the Quotation Day for the relevant Interest Period,
EURIBOR or LIBOR is to be determined by reference to the Reference Banks and
none or only one of the Reference Banks supplies a rate to the Agent to
determine the applicable EURIBOR or LIBOR for the relevant currency and Interest
Period; or

 

(ii)before close of business in London on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed 35 per cent. of that Loan) that by reason
of circumstances affecting the Relevant Interbank Market generally the cost to
it of funding its participation in that Loan from whatever source it may
reasonably select would be in excess of the applicable LIBOR or EURIBOR.

 



144

 

 

16.3Alternative basis of interest or funding

 

(a)If a Market Disruption Event occurs and the Agent or the Company so requires,
the Agent and the Company shall enter into negotiations (for a period of not
more than 30 days) with a view to agreeing a substitute basis for determining
the rate of interest.

 

(b)Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Company, be binding on all Parties.

 

16.4Break Costs

 

(a)Each Borrower shall, within three Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being prepaid by that Borrower on a day other than the
last day of an Interest Period for that Loan or Unpaid Sum.

 

(b)Each Lender shall, together with any demand by the Agent under paragraph (a)
above, provide a certificate confirming the amount of (and giving reasonable
details of the calculation of) its Break Costs for any Interest Period in which
they accrue, a copy of which shall be provided to the Company.

 

17Fees

 

17.1No deal, No fees

 

No fees, commissions, costs or other expenses (other than reasonable legal fees
up to an amount to be agreed) will be payable unless the Closing Date occurs.

 

17.2Commitment fee

 

(a)The Company shall pay (or procure there is paid) to the Agent (for the
account of each Lender) a fee in the Base Currency computed at:

 

(i)in the case of the Initial Revolving Facility, the rate of 30 per cent of the
applicable Margin on that Lender’s Available Commitment under the Initial
Revolving Facility for the period commencing on the Closing Date and ending on
the last day of the Availability Period applicable to the Initial Revolving
Facility ; and

 

(ii)in the case of an Incremental Revolving Facility, the rate and for the
period (if any) specified in the relevant Incremental Facility Increase Notice
on that Incremental Facility Lenders Available Commitment under the relevant
Incremental Revolving Facility.

 

(b)The accrued commitment fee is payable on the last day of each successive
period of three Months which ends during the Availability Period applicable to
the Initial Revolving Facility or Incremental Revolving Facility (as
applicable), on the last day of the Availability Period applicable to the
Initial Revolving Facility or Incremental Revolving Facility (as applicable)
and, if cancelled in full, on the cancelled amount of the relevant Lender’s
Commitment at the time the cancellation is effective.

 



145

 

 

(c)No accrued commitment fee shall be payable if the Closing Date does not
occur.

 

(d)No commitment fee is payable to the Agent (for the account of a Lender) on
any Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

 

17.3Underwriting and other Fees

 

The Company shall pay (or procure there is paid) to the Underwriters (as defined
in the Commitment Letter) an underwriting fee and any other fees in the amounts
and at the times agreed in a Fee Letter.

 

17.4Agent and Security Agent fees

 

The Company shall pay (or procure there is paid) to the Agent and the Security
Agent (in each case for its own account) a fee in the amount and at the times
agreed in a Fee Letter.

 



17.5Fees payable in respect of Letters of Credit

 

(a)The Company or a Revolving Facility Borrower shall pay (or procure there is
paid) to the Issuing Bank a fronting fee at the rate of 0.125 per cent. per
annum (unless otherwise agreed by the relevant Issuing Bank) on the part of its
outstanding exposure under each Letter of Credit requested by it which is
counter-indemnified by other Lenders (that are not Affiliates of the Issuing
Bank) and which is not cash collateralised, repaid, prepaid or cancelled, for
the period from the issue of that Letter of Credit until its Expiry Date (or the
date of its repayment, prepayment or cancellation, if earlier).

 

(b)The Company or each Revolving Facility Borrower for whose account a Letter of
Credit is issued shall pay (or procure there is paid) to the Agent (for the
account of each Revolving Facility Lender under the Revolving Facility pursuant
to which such Letter of Credit is issued) a Letter of Credit fee in the currency
of that Letter of Credit on the outstanding amount of each Letter of Credit
(excluding any amount in respect of which cash cover has been provided)
requested by it for the period from the issue of that Letter of Credit until the
expiry date (or the date of its cancellation, if earlier). The Letter of Credit
Fee shall be computed at the rate equal to the applicable Margin for the
relevant Revolving Facility. Any such fee shall be distributed according to L/C
Proportion of that Letter of Credit of each Revolving Facility Lender in the
relevant Revolving Facility.

 

(c)The fees payable under paragraphs (a) and (b) above shall be payable in
arrears on:

 

(i)each Quarter Date or such shorter period ending on its Expiry Date;

 



146

 

 

(ii)with respect to each Letter of Credit, on its Expiry Date;

 

(iii)with respect to the amount of any reduction of a Letter of Credit from time
to time on the date such reduction becomes effective; and

 

(iv)on the date on which the relevant Letter of Credit is repaid or prepaid or
the relevant Revolving Facility Commitments are cancelled in full.

 

(d)Any other fees in respect of each Letter of Credit (if any) shall be
determined by agreement between the relevant Issuing Bank and the relevant
Revolving Facility Borrower.

 

17.6Interest, commission and fees on Ancillary Facilities

 

The rate and time of payment of interest, commission, fees and any other
remuneration in respect of each Ancillary Facility shall be determined by
agreement between the relevant Ancillary Lender and the Borrower of that
Ancillary Facility.

  

18Taxes

 

18.1Tax Definitions

 

In this Agreement:

 

“Borrower DTTP Filing” means an HM Revenue & Customs' Form DTTP2 duly completed
and filed by the relevant Borrower, which:

 

(a)where it relates to a UK Treaty Lender that is an Original Lender, contains
the scheme reference number and jurisdiction of tax residence stated opposite
that Lender's name in Part 2 (The Original Lenders) of Schedule 1 (The Original
Parties), and where the Borrower is an Additional Borrower, is filed with HM
Revenue & Customs within 30 days of the date on which that Borrower becomes an
Additional Borrower; or

 

(b)where it relates to a UK Treaty Lender that is a New Lender, contains the
scheme reference number and jurisdiction of tax residence stated in respect of
that Lender in the relevant Transfer Certificate, Increase Confirmation,
Incremental Facility Increase Notice or Assignment Agreement, and:

 

(i)where the Borrower is a Borrower as at the relevant Transfer Date (or date on
which the increase in Commitments described in the relevant Increase
Confirmation takes effect), is filed with HM Revenue & Customs within 30 days of
that Transfer Date (or date on which the increase in Commitments described in
the relevant Increase Confirmation or Incremental Facility Increase Notice takes
effect); or

 

(ii)where the Borrower is not a Borrower as at the relevant Transfer Date (or
date on which the increase in Commitments described in the relevant Increase
Confirmation takes effect), is filed with HM Revenue & Customs within 30 days of
the date on which that Borrower becomes an Additional Borrower (or date on which
the increase in Commitments described in the relevant Increase Confirmation or
Incremental Facility Increase Notice takes effect).

 



147

 

 

“Protected Party” means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

 

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 18.2 (Tax Gross Up) or a payment under Clause 18.3
(Tax Indemnity).

 

“Treaty Lender” means a UK Treaty Lender.

 

“UK Non-Bank Lender” means:

 

(i)where a Lender becomes a Party on the day on which this Agreement is entered
into, a Lender listed in Part 2 (The Original Lenders) of Schedule 1 (The
Original Parties) as being a UK Non-Bank Lender; and

 

(ii)where a Lender becomes a Party after the day on which this Agreement is
entered into, a Lender which gives a UK Tax Confirmation in the Assignment
Agreement, Transfer Certificate, Incremental Facility Increase Notice or
Increase Confirmation which is executes on becoming a party.

 

“UK Qualifying Lender” means, in relation to a payment under a Finance Document
made by a Borrower incorporated in the UK:

 

(i)a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

 

(A)a Lender:

 

(I)which is a bank (as defined for the purpose of section 879 of the ITA) making
an advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payment apart from
section 18A of the CTA; or

 

(II)in respect of an advance made under a Finance Document by a person that was
a bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

 



148

 

 

(B)a Lender which is:

 

(I)a company resident in the United Kingdom for United Kingdom tax purposes;

 

(II)a partnership each member of which is:

 

1.a company so resident in the United Kingdom; or

 

2.a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(III)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

 

(C)a UK Treaty Lender; or

 

(ii)a Lender which is a building society (as defined for the purposes of section
880 of the ITA) making an advance under a Finance Document.

 

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

 

(i)a company resident in the United Kingdom for United Kingdom tax purposes;

 

(ii)a partnership each member of which is:

 

(A)a company so resident in the United Kingdom; or

 

(B)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(C)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

 



149

 

 

“UK Treaty Lender” means a Lender which:

 

(i)is treated as resident of a UK Treaty State for the purposes of the UK
Treaty;

 

(ii)does not carry on business in UK through a permanent establishment with
which that Lender's participation in the Loan is effectively connected; and

 

(iii)fulfils any other conditions which must be fulfilled under the UK Treaty in
order to obtain exemption from Tax imposed on interest payments due by that
Borrower under a Finance Document including the completion of all procedural
formalities (and, for purposes of this paragraph (iii), it shall be assumed that
any procedural formalities have been satisfied by a Lender that confirms its
scheme reference number and jurisdiction of tax residence in accordance with
Clause 18.2 (Tax Gross Up) below).

 

“UK Treaty State” means a jurisdiction having a double taxation agreement with
the United Kingdom (the “UK Treaty”), which makes provision for full exemption
from Tax imposed by the United Kingdom on interest payments.

 

“US Qualifying Lender” means, in respect of a payment by or in respect of a US
Borrower, a Lender or Agent which, as of the date it became a party to this
Agreement (or, in the case of a Lender, if it subsequently changes its Facility
Office, the date on which it changes its Facility Office), (a) is entitled to a
complete exemption from withholding of US federal income tax on all payments
payable to it under this Agreement and (b) has supplied to the relevant US
Borrower a properly completed and executed applicable US Tax Form evidencing
such exemption.

 



“US Tax Obligor” means:

 

(a)a Borrower which is resident for tax purposes in the US; or

 

(b)an Obligor some or all of whose payments under the Finance Documents are from
sources within the US for US federal income tax purposes.

 

“US Tax Form” means, as applicable:

 

(a)an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, that either: (A)
includes a claim for an exemption from or reduction of US withholding tax under
an applicable income tax treaty, with Part II of such W-8BEN (or Part III of
such W-8BEN-E, as applicable) completed, or (B) if such claim for exemption is
based on the “portfolio interest exemption” is accompanied by a certificate
representing that such Lender or the Agent, as applicable, is not described in
Section 871(h)(3) or Section 881(c)(3) of the Code;

 

(b)an IRS Form W-8ECI;

 

(c)an IRS Form W-9; or

 

(d)any other IRS form establishing an exemption from withholding of US federal
income tax on payments to that person under this Agreement;

 



150

 

 

which, in each case, may be provided under cover of, if required to establish
such an exemption, an IRS Form W-8IMY and the certificate described in paragraph
(a)(B) above in respect of its beneficial owners, if applicable.

 

Unless a contrary indication appears, in this Clause 18 a reference to
“determine” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

18.2Tax Gross Up

 

(a)All payments shall be made by each Obligor under each Finance Document
without any Tax Deduction, unless a Tax Deduction is required by law.

 

(b)The Company shall promptly upon becoming aware that an Obligor must make a
Tax Deduction (or that there is a change in the rate or the basis of any Tax
Deduction) notify the Agent accordingly. Similarly, a Lender or Issuing Bank
shall notify the Agent on becoming so aware in respect of a payment payable to
that Lender or Issuing Bank. If the Agent receives such notification from a
Lender or Issuing Bank it shall notify the Company and that Obligor.

 

(c)If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which, after
any Tax Deductions, leaves an amount equal to the payment which would have been
due had no Tax Deduction been required.

 

(d)A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

 

(i)the payment could have been made to the relevant Lender without such a Tax
Deduction if the Lender had been a UK Qualifying Lender, but on that date that
Lender is not or has ceased to be a UK Qualifying Lender other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or double
taxation agreement or any published practice or concession of any relevant
taxing authority; or

 

(ii)the relevant Lender is a UK Qualifying Lender solely by virtue of
paragraph (i)(B) of the definition of "UK Qualifying Lender" and:

 

(A)an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a "Direction") under section 931 of the ITA which relates to the payment and
that Lender has received from the Obligor making the payment or from the Company
a certified copy of that Direction; and

 

(B)the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

 



151

 

 

(iii)the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of "UK Qualifying Lender" and:

 

(A)the relevant Lender has not given a UK Tax Confirmation to the Company; and

 

(B)the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a UK Tax Confirmation to the Company, on the basis that the
UK Tax Confirmation would have enabled the Company to have formed a reasonable
belief that the payment was an "excepted payment" for the purpose of section 930
of the ITA; or

 

(iv)the relevant Lender is a UK Treaty Lender and the Obligor making the payment
is able to demonstrate that the payment could have been made to the Lender
without the Tax Deduction had that Lender complied with its obligations under
paragraph (g) or (h) (as applicable) below.

 

(e)If an Obligor is required by law to make a Tax Deduction it shall make the
Tax Deduction and any payment required in connection with that Tax Deduction in
the minimum amount required by law and within the time period allowed by law.

 

(f)Within 30 days after making either a Tax Deduction or a payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction or
payment shall deliver to the Agent for the relevant Finance Party a statement
under section 975 of the ITA or other evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment has been made to the relevant Tax authority.

 

(g)A Treaty Lender and each Obligor which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary for that Obligor to obtain authorisation to make that payment without
a Tax Deduction, provided always that:

 

(i)a Treaty Lender which becomes a Party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence opposite its name in Part
2 (The Original Lenders) of Schedule 1 (The Original Parties); and

 

(ii)a Lender which becomes a Party on a day after the date on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
confirm its scheme reference number and its jurisdiction of tax residence in the
Transfer Certificate, Assignment Agreement, Incremental Facility Increase Notice
or Increase Confirmation which it executes,

 

and, having done so, that Lender shall be under no obligation pursuant to this
paragraph (g).

 



152

 

 

(h)If a UK Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g) above and:

 

(i)a Borrower making a payment to that UK Treaty Lender has not made a Borrower
DTTP Filing in respect of that UK Treaty Lender; or

 

(ii)a Borrower making a payment to that UK Treaty Lender has made a Borrower
DTTP Filing in respect of that UK Treaty Lender but:

 

(A)that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

(B)HM Revenue & Customs has not given the Borrower authority to make payments to
that UK Treaty Lender without a Tax Deduction within 60 days of the date of the
Borrower DTTP Filing,

 

and in each case, the Borrower has notified that UK Treaty Lender in writing,
that UK Treaty Lender and the Borrower shall co-operate in completing any
additional procedural formalities necessary for that Borrower to obtain
authorisation to make that payment without a Tax Deduction.

 

(i)If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph (g) above, no Obligor shall make a
Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender's Commitment(s) or its participation
in any Utilisation unless the Lender otherwise agrees.

 

(j)A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy
of that Borrower DTTP Filing to the Agent for delivery to the relevant Lender.

 

(k)A UK Non-Bank Lender which becomes a Party on the day on which this Agreement
is entered into gives a UK Tax Confirmation to the Company by entering into this
Agreement.

 

(l)A UK Non-Bank Lender shall promptly notify the Company and the Agent if there
is any change in the position from that set out in the UK Tax Confirmation.

 

(m)A payment shall not be increased under paragraph (c) above by reason of a Tax
imposed by the US if, solely in the case of a payment by or in respect of a US
Tax Obligor, (A) the payment could have been made to the relevant Lender without
a Tax Deduction if it were a US Qualifying Lender, but on that date the Lender
is not or has ceased to be a US Qualifying Lender other than as a result of any
change after the date such Lender first became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or double
taxation agreement; or (B) such Tax arises from a failure of the relevant Lender
or the Agent, as applicable, to comply with its obligations under paragraph (n)
below.

 



153

 

 

(n)With respect to payments made by or in respect of a US Tax Obligor, each
Lender and the Agent shall supply to the relevant Obligor a properly completed
and executed applicable US Tax Form and will supply additional US Tax Forms upon
a reasonable time following a written request by that Obligor, in each case, to
the extent such Lender or the Agent, as applicable, is legally entitled to do
so. A Lender or the Agent, as applicable, shall promptly notify the Agent and
such Obligor if any US Tax Form previously provided by such Lender or the Agent,
as applicable, has become invalid or incorrect, and shall provide a replacement
US Tax Form to the Agent and such Obligor to the extent such Lender or the
Agent, as applicable, is legally entitled to do so.

 

18.3Tax Indemnity

 

(a)The Company shall, within five Business Days of demand by the Agent, pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines (acting reasonably) will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of a Finance Document.

 

(b)Paragraph (a) above shall not apply:

 

(i)with respect to any Tax of a Finance Party under the laws of the jurisdiction
in which:

 

(A)that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for Tax
purposes; or

 

(B)that Finance Party has a permanent establishment to which income under any
Finance Document is attributed in respect of amounts received or receivable in
that jurisdiction; or

 

(C)that Finance Party’s Facility Office is located in respect of amounts
received or receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

(ii)if and to the extent that a loss, liability or cost:

 

(A)is compensated for by an increased payment pursuant to Clause 18.2 (Tax Gross
Up); or

 

(B)would have been so compensated but was not so compensated solely because one
or more of the exclusions contained in Clause 18.2 (Tax Gross Up) applied; or

 

(C)relates to a FATCA Deduction required to be made by a Party; or

 



154

 

 

(D)(for the avoidance of doubt) is suffered or incurred with respect to any Bank
Levy (or any payment attributable to, or liability arising as a consequence of,
a Bank Levy).

 

(c)A Protected Party making, or intending to make, a claim under paragraph (a)
of Clause 18.3 (Tax Indemnity) above shall promptly notify the Agent of the
event which will give, or has given, rise to the claim, following which the
Agent will notify the Company.

 

(d)A Protected Party shall, on receiving a payment from an Obligor under this
Clause 18.3 (Tax Indemnity), notify the Agent.

 

18.4Tax Credits

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines that
it has obtained and utilised a Tax Credit which is attributable to an increased
payment of which that Tax Payment forms part, or to that Tax Payment, or to a
Tax Deduction in consequence of which that Tax Payment was required, that
Finance Party shall pay to the relevant Obligor such amount as that Finance
Party determines will leave that Finance Party (after that payment) in the same
after-Tax position as it would have been in if the Tax Payment had not been
required to be made by that Obligor.

 

18.5Stamp taxes

 

The Company shall pay and, within five Business Days of demand by the Agent,
indemnify each Secured Party against any cost, loss or liability that Secured
Party incurs in relation to any stamp duty, registration and other similar Tax
payable on, in respect of any Finance Document (except for any such stamp duty,
registration and other similar Tax payable in respect of: (i) any voluntary
assignment, transfer, sub-participation or sub-contract by a Lender or in
connection with the voluntary entry into an Increase Confirmation or an
Incremental Facility Increase Notice; or (ii) a voluntary registration made by a
Secured Party if such registration is not necessary to evidence, prove,
maintain, enforce, compel or otherwise assert the rights of such party or
obligations of any party under the Finance Document).

 

18.6Lender Status Confirmation

 

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate, Assignment Agreement or
Increase Confirmation which it executes on becoming a Party, which of the
following categories it falls in:

 

(a)With respect to a Loan or Commitment extended to a US Tax Obligor:

 

(i)not a US Qualifying Lender; or

 

(ii)a US Qualifying Lender.

 

(b)With respect to a Loan or Commitment that is extended to an Obligor that is
not a US Tax Obligor:

 

(i)not a UK Qualifying Lender;

 



155

 

 

(ii)a UK Qualifying Lender (other than a UK Treaty Lender); or

 

(iii)a UK Treaty Lender.

 

If a New Lender fails to indicate its status in accordance with this Clause 18.6
then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a UK Qualifying Lender or a US
Qualifying Lender (as appropriate) until such time as it notifies the Agent
which category applies (and the Agent, upon receipt of such notification, shall
inform the Company). For the avoidance of doubt, a Transfer Certificate,
Assignment Agreement or Increase Confirmation shall not be invalidated by any
failure of a Lender to comply with this Clause 18.6.

 

18.7VAT

 

(a)All amounts expressed to be payable under a Finance Document by any Party to
a Finance Party which (in whole or in part) constitute the consideration for a
supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies and accordingly, subject to
paragraph (b) below if VAT is or becomes chargeable on any supply or supplies
made by any Finance Party to any Party in connection with a Finance Document,
and such Finance Party is required to account to the relevant tax authority for
the VAT, that Party shall pay to the Finance Party (in addition to and at the
same time as paying the consideration for that supply or supplies) an amount
equal to the amount of the VAT (and such Finance Party shall promptly provide an
appropriate VAT invoice to such Party).

 

(b)If VAT is or becomes chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party other than the Recipient (the “Relevant Party”) is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

(i)(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient determines (acting
reasonably) relates to the VAT chargeable on that supply; and

 

(ii)(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient determines (acting
reasonably) that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT.

 



156

 

 

(c)Where a Finance Document requires any Party to reimburse or indemnify a
Finance Party for any costs or expenses, that Party shall reimburse or indemnify
(as the case may be) the Finance Party against any VAT incurred by the Finance
Party in respect of the costs or expenses, to the extent that the Finance Party
determines (acting reasonably) that it is not entitled to credit for or
repayment in respect of the VAT from the relevant tax authority.

 

(d)Any reference in Clause 18.7 (VAT) to any party shall, at any time when such
party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the person
who is treated as making the supply or (as appropriate) receiving the supply
under the grouping rules (as provided for in Article 11 of the Council Directive
2006/112/EC (or as implemented by the relevant member state of the European
Union)).

 

18.8FATCA Information

 

(a)Subject to paragraph (c) below, each Party shall, within ten Business Days of
a reasonable request by another Party:

 

(i)confirm to that other Party whether it is:

 

(A)a FATCA Exempt Party; or

 

(B)not a FATCA Exempt Party; and

 

(ii)supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA; and

 

(iii)supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.

 

(b)If a Party confirms to another Party pursuant to 18.8(a)(i) above that it is
a FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

(c)Paragraph (a) above shall not oblige any Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

 

(i)any law or regulation;

 

(ii)any fiduciary duty; or

 

(iii)any duty of confidentiality.

 



157

 

 

(d)If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

(e)If a Borrower is a US Tax Obligor or the Agent reasonably believes that its
obligations under FATCA or any other applicable law or regulation require it,
each Lender shall, within ten Business Days of:

 

(i)where an Original Borrower is a US Tax Obligor and the relevant Lender is an
Original Lender, the date of this Agreement;

 

(ii)where a Borrower is a US Tax Obligor on a Transfer Date or on the date on
which an increase in Commitments takes effect pursuant to Clause 2.2 (Increase)
and the relevant Lender is a New Lender or an Increase Lender, the relevant
Transfer Date or the date on which an increase in Commitments takes effect
pursuant to Clause 2.2 (Increase);

 

(iii)the date a new US Tax Obligor accedes as a Borrower; or

 

(iv)where a Borrower is not a US Tax Obligor, the date of a request from the
Agent, supply to the Agent:

 

(A)a withholding certificate on Form W 8, Form W 9 or any other relevant form;
or

 

(B)any withholding statement or other document, authorisation or waiver as the
Agent may require to certify or establish the status of such Lender under FATCA
or that other law or regulation.

 

(f)The Agent shall provide any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to
paragraph (e) above to the relevant Borrower.

 

(g)If any withholding certificate, withholding statement, document,
authorisation or waiver provided to the Agent by a Lender pursuant to paragraph
(e) above is or becomes materially inaccurate or incomplete, that Lender shall
promptly update it and provide such updated withholding certificate, withholding
statement, document, authorisation or waiver to the Agent unless it is unlawful
for the Lender to do so (in which case the Lender shall promptly notify the
Facility Agent). The Agent shall provide any such updated withholding
certificate, withholding statement, document, authorisation or waiver to the
relevant Borrower.

 

(h)The Agent may rely on any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to
paragraph (e) or (g) above without further verification. The Facility Agent
shall not be liable for any action taken by it under or in connection with
paragraph (e), (f) or (g) above.

 



158

 

 

18.9FATCA Deduction

 

(a)Each Party may make any FATCA Deduction it is required to make by FATCA, and
any payment required in connection with that FATCA Deduction, and no Party shall
be required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

(b)Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment and, in addition,
shall notify the Company, the Agent and the other Finance Parties.

 

19Increased Costs

 

19.1Increased costs

 

(a)Subject to Clause 19.3 (Exceptions) the Company shall, within five Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
treaty after the date of this Agreement (or, if later, the date it became a
Party) or (ii) compliance with any law or regulation or treaty made after the
date of this Agreement (or, if later, the date it became a Party) or (iii) the
implementation or application of, or compliance with, Basel III or any law or
regulation that implements Basel III including, for the avoidance of doubt, the
implementation of Basel III by CRD IV.

 

(b)In this Agreement “Increased Costs” means:

 

(i)a reduction in the rate of return from a Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;

 

(ii)an additional or increased cost; or

 

(iii)a reduction of any amount due and payable under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or an Ancillary Commitment or funding or performing its obligations
under any Finance Document.

 



159

 

 

19.2Increased cost claims

 

(a)A Finance Party intending to make a claim pursuant to Clause 19.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Company.

 

(b)Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate (giving reasonable details of the circumstances giving
rise to such claim and the calculation of the Increased Cost) confirming the
amount of its Increased Costs, a copy of which shall be provided to the Company.

 

19.3Exceptions

 

(a)Clause 19.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

(i)related to a Tax Deduction required by law to be made by an Obligor;

 

(ii)attributable to a FATCA Deduction required to be made by a Party;

 

(iii)compensated for by Clause 18.3 (Tax Indemnity) (or would have been
compensated for under Clause 18.3 (Tax Indemnity) but was not so compensated
because any of the exclusions in paragraph (b) of Clause 18.3 (Tax Indemnity)
applied);

 

(iv)compensated for by Clause 18.5 (Stamp taxes) (or would have been so
compensated for under that Clause but was not so compensated solely because any
of the exceptions set out therein applied);

 

(v)is suffered or incurred with respect to any Bank Levy (or any payment
attributable to, or any liability arising as a consequence of, a Bank Levy);

 

(vi)attributable to the implementation or application of, or compliance with,
the “International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision
in June 2004 in the form existing on the date of this Agreement (but excluding
any amendment to Basel II arising out of Basel III (as defined in paragraph (c)
below)) (“Basel II”) or any other law or regulation which implements Basel II
(whether such implementation, application or compliance is by a government,
regulator, Finance Party or any of its Affiliates);

 

(vii)attributable to the implementation or application of, or compliance with,
Basel III or or any other law or regulation which implements Basel III (in each
case, unless a Finance Party knew about the relevant Increased Cost on or prior
to the date on which it became a Finance Party) (provided that, if the Increased
Cost was not fully quantifiable on or prior to the date on which it became a
Finance Party, Clause 19.1 (Increased costs) shall apply to that amount of the
Increased Cost which was not, or could not reasonably be expected to have been,
quantifiable);

 



160

 

 

(viii)attributable to the breach by any Finance Party or its Affiliates of any
law or regulation or the terms of any Finance Document;

 

(ix)attributable to a change (whether in the rate basis, timing or otherwise) of
Tax on the overall net income of the Finance Party (or any Affiliate of it)
making such claim or of the branch or office through which it lends a Loan;

 

(x)attributable to any penalty having been imposed by the relevant central bank
or monetary or fiscal authority upon the Finance Party (or any Affiliate of it)
making such claim by virtue of its having exceeded any country or sector
borrowing limits or breached any directives imposed upon it; or

 

(xi)not notified to the Agent or the Company in accordance with paragraph (a) of
Clause 19.2 (Increased cost claims) above.

 

(b)In this Clause 19.3 reference to a Tax Deduction has the same meaning given
to the term in Clause 18.1 (Tax Definitions).

 

(c)Basel III means:

 

(i)the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III: A global regulatory framework or more
resilient banks and banking systems”, “Basel III: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated;

 

(ii)the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

(iii)any further guidance or standards published by the Basel Committee on
Banking Supervision relating to Basel III.

 

(d)“CRD IV” means the Capital Requirements Regulation (Regulation 575/2013) and
the CRD IV Directive (2013/36/EU).

 

20Other Indemnities

 

20.1Currency indemnity

 

(a)If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

 

(i)making or filing a claim or proof against that Obligor; or

 



161

 

 

(ii)obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

 

that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify the Arranger and each other Secured Party to whom that Sum is
due against any cost, loss or liability arising out of or as a result of the
conversion including any discrepancy between (A) the rate of exchange used to
convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.

 

(b)Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

20.2Other indemnities

 

(a)The Company shall (or shall procure that an Obligor will), within
three Business Days of demand (which demand shall be accompanied by reasonable
calculations or details of the amount demanded) indemnify the Arranger and each
other Secured Party against any cost, loss or liability incurred by it as a
result of:

 

(i)the occurrence of any Event of Default;

 

(ii)a failure by an Obligor to pay any amount due under a Finance Document on
its due date, including without limitation, any cost, loss or liability arising
as a result of Clause 34 (Sharing among the Finance Parties);

 

(iii)funding, or making arrangements to fund, its participation in a Utilisation
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone);

 

(iv)issuing or making arrangements to issue a Letter of Credit requested by the
Company or a Borrower in a Utilisation Request but not issued by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone); or

 

(v)any prepayment payable by any Borrower under the Finance Documents not being
paid after irrevocable notice of such prepayment has been made to the Agent.

 



162

 

 

(b)The Company shall promptly indemnify each Finance Party, each Affiliate of a
Finance Party and each officer or employee of a Finance Party or its Affiliate
(each an “Indemnified Person”), against any cost, loss, liability or expense
incurred by that Finance Party or its Affiliate (or officer or employee of that
Finance Party or Affiliate) in connection with or arising out of the Acquisition
or the Refinancing or the funding of the Acquisition or the Refinancing
(including but not limited to those incurred in connection with any litigation,
arbitration or administrative proceedings or regulatory enquiry concerning the
Acquisition or the Refinancing), except to the extent such loss or liability is
caused by the gross negligence or wilful misconduct of that Finance Party or its
Affiliate or by a breach by that Finance Party or its Affiliate of any term of
the Finance Documents (or, in each case, employee or officer of that Finance
Party or Affiliate) and provided that the Indemnified Persons together shall
instruct only one legal counsel in any one jurisdiction at any one time (unless
it is reasonably determined they have a conflict as between themselves).

 

(c)Notwithstanding any other provision in this Agreement, each Indemnified
Person shall be entitled to rely on the indemnities contained in this
Clause 20.2 as if it were a party to this Agreement.

 

20.3Indemnity to the Agent

 

Each Obligor shall within 5 Business Days of demand indemnify the Agent against
any third party cost, loss or liability incurred by the Agent (acting
reasonably) as a result of:

 

(a)investigating any event which it reasonably believes is an Event of Default,
provided that if after doing so it is established that the event or matter is
not a Default or an Event of Default, such cost, loss or liability of
investigation shall be for the account of the Lenders;

 

(b)acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

 

(c)instructing lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts as permitted under this Agreement; or

 

(d)(including, without limitation, for negligence or any other category of
liability whatsoever) any cost, loss or liability incurred by the Agent
(otherwise than by reason of the Agent's gross negligence or wilful misconduct)
(or, in the case of any cost, loss or liability pursuant to Clause ‎35.11
(Disruption to Payment Systems etc.) notwithstanding the Agent's negligence,
gross negligence or any other category of liability whatsoever but not including
any claim based on the fraud of the Agent) in acting as Agent under the Finance
Documents.

 

21Mitigation by the Lenders

 

21.1Mitigation

 

(a)Each Finance Party shall, in consultation with the Company, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 11.1 (Illegality) (or, in respect of the Issuing
Bank, Clause 11.2 (Illegality in relation to Issuing Bank)), Clause 18 (Taxes)
or Clause 19 (Increased Costs) including (but not limited to) transferring its
rights and obligations under the Finance Documents to another Affiliate or
Facility Office.

 



163

 

 

(b)Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

21.2Limitation of liability

 

(a)The Company shall promptly and in any event within 5 Business Days of demand
(accompanied by reasonable details of the amount claimed) indemnify each Finance
Party for all costs and expenses reasonably incurred by that Finance Party as a
result of steps taken by it under Clause 21.1 (Mitigation).

 

(b)A Finance Party is not obliged to take any steps under Clause 21.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

22Costs and Expenses

 

22.1Transaction expenses

 

The Company shall within 5 Business Days of demand pay the Agent, the Arrangers,
the Issuing Bank and the Security Agent (and, in the case of the Security Agent,
any Receiver or Delegate) the amount of all costs and expenses (including, but
not limited to, legal fees (subject to agreed caps, if any)) reasonably incurred
by any of them (evidence of which shall be provided to the Company) in relation
to the Finance Documents, the Acquisition and the Refinancing and arrangement,
negotiation, preparation, printing, execution and syndication and perfection of
the Facilities up to a maximum amount agreed (if any), provided that no such
fees, costs and expenses (other than reasonable and properly incurred legal fees
and expenses in connection with the preparation, drafting, negotiation, printing
and execution of the Finance Documents and subject to any agreed caps) shall be
payable if the Closing Date does not occur and if the Closing Date occurs, shall
not be payable before the date falling five Business Days after receipt of the
corresponding invoice.

 

22.2Amendment costs

 

If (a) the Company or any other Obligor requests an amendment, waiver or
consent, or (b) an amendment is required pursuant to Clause 2.3 (Incremental
Facility) or Clause 35.10 (Change of currency), the Company shall, within
five Business Days of demand, reimburse each of the Agent and the Security Agent
for the amount of all reasonable costs and expenses (including, but not limited
to, legal fees) reasonably incurred by the Agent and the Security Agent (and, in
the case of the Security Agent, by any Receiver or Delegate) (in each case,
subject to agreed caps (if any)) in responding to, evaluating, negotiating or
complying with that request or requirement.

 

22.3Enforcement and preservation costs

 

The Company shall, within five Business Days of demand, pay to the Arranger and
each other Secured Party the amount of all costs and expenses (including, but
not limited to, legal fees) incurred by it in connection with the enforcement of
or the preservation of any rights under any Finance Document and the Transaction
Security and any proceedings instituted by or against the Security Agent as a
consequence of taking or holding the Transaction Security or enforcing these
rights.

 



164

 

 

23Guarantees and Indemnity

 

23.1Guarantee and indemnity

 

Subject to any applicable limitation provided under this Clause 23, each
Guarantor irrevocably and unconditionally jointly and severally:

 

(a)guarantees to each Finance Party punctual performance by each other Obligor
of all of that Obligor’s obligations under the Finance Documents excluding any
Excluded Swap Obligations and including, without limitation:

 

(i)obligations which, but for the automatic stay under section 362(a) of the
Bankruptcy Code, would become due; and

 

(ii)any interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in this Agreement,
whether or not such interest is an allowed claim in any such proceeding;

 

(b)undertakes with each Finance Party that whenever another Obligor does not pay
any amount when due (allowing for any applicable grace period) under or in
connection with any Finance Document, that Guarantor shall immediately on demand
pay that amount as if it was the principal obligor; and

 

(c)agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due.

 

The amount payable by a Guarantor under this indemnity will not exceed the
amount it would have had to pay under this Clause 23 if the amount claimed had
been recoverable on the basis of a guarantee.

 

23.2Continuing Guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

23.3Reinstatement

 

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this Clause 23 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.

 



165

 

 

23.4Waiver of defences

 

The obligations of each Guarantor under this Clause 23 will not be affected by
an act, omission, matter or thing which, but for this Clause 23, would reduce,
release or prejudice any of its obligations under this Clause 23 (without
limitation and whether or not known to it or any Finance Party) including:

 

(a)any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 

(b)the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 

(c)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

(d)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

(e)any amendment, novation, supplement, extension restatement (however
fundamental and whether or not more onerous) or replacement of a Finance
Document or any other document or security including, without limitation, any
change in the purpose of, any extension of or increase in any facility or the
addition of any new facility under any Finance Document or other document or
security;

 

(f)any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

(g)any insolvency or similar proceedings.

 

23.5Guarantor Intent

 

Without prejudice to the generality of Clause 23.4 (Waiver of defences) but
subject to the guarantee limitations set out in Clause 23.11 (Guarantee
Limitations: General) to 23.14 (Additional guarantee limitations), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental and of whatsoever nature and
whether or not more onerous) variation, increase, extension or addition of or to
any of the Finance Documents and/or any facility or amount made available under
any of the Finance Documents for the purposes of or in connection with any of
the following: business acquisitions of any nature; increasing working capital;
enabling investor distributions to be made; carrying out restructurings;
refinancing existing facilities; refinancing any other indebtedness; making
facilities available to new borrowers; any other variation or extension of the
purposes for which any such facility or amount might be made available from time
to time; and any fees, costs and/or expenses associated with any of the
foregoing.

 



166

 

 

23.6Immediate recourse

 

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 23. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

23.7Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

(a)refrain from applying or enforcing any other moneys, security or rights held
or received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

(b)hold in an interest-bearing suspense account any moneys received from any
Guarantor on account of any Guarantor’s liability under this Clause 23.

 

23.8Deferral of Guarantors’ rights

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this Clause 23:

 

(a)to be indemnified by an Obligor;

 

(b)to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents;

 

(c)to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;

 

(d)to bring legal or other proceedings for an order requiring any Obligor to
make any payment, or perform any obligation, in respect of which any Guarantor
has given a guarantee, undertaking or indemnity under Clause 23.1 (Guarantees
and Indemnity);

 

(e)to exercise any right of set-off against any Obligor; and/or

 



167

 

 

(f)to claim or prove as a creditor of any Obligor in competition with any
Finance Party.

 

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 35 (Payment Mechanics).

 

23.9Release of Guarantors’ right of contribution

 

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor or any of its Holding Companies then on the
date such Retiring Guarantor ceases to be a Guarantor:

 

(a)that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and

 

(b)each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

 

23.10Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

23.11Guarantee Limitations: General

 

(a)Without limiting any specific exemptions set out below:

 

(i)no Guarantor’s obligations and liabilities under this Clause 23.11 and under
any other guarantee or indemnity provision in a Finance Document (the “Guarantee
Obligations”) will extend to include any obligation or liability; and

 

(ii)no Transaction Security granted by a Guarantor will secure any Guarantee
Obligation,

 

if to the extent doing so would be unlawful financial assistance
(notwithstanding any applicable exemptions and/or undertaking of any applicable
prescribed whitewash or similar financial assistance procedures) in respect of
the acquisition of shares in itself or its Holding Company under the laws of its
jurisdiction of incorporation.

 



168

 

 

(b)If, notwithstanding paragraph (a) above, the giving of the guarantee in
respect of the Guarantee Obligations or Transaction Security would be unlawful
financial assistance, then, to the extent necessary to give effect to paragraph
(a) above, the obligations under the Finance Documents will be deemed to have
been split into two tranches; “Tranche 1” comprising those obligations which can
be secured by the Guarantee Obligations or Transaction Security without
breaching or contravening relevant financial assistance laws and “Tranche 2”
comprising the remainder of the obligations under the Finance Documents. The
Tranche 2 obligations will be excluded from the relevant Guarantee Obligations
and will be allocated to the Revolving Facility to which those obligations
relate, to the extent that that can be determined.

 

23.12Contribution

 

(a)At any time a payment is made pursuant to this Clause 23 by a US Guarantor,
the right of contribution of each US Guarantor against each other US Guarantor
shall, subject to the other terms of this Clause 23, be determined as set out in
paragraph (b) below with the right of contribution of each US Guarantor to be
revised and restated each time a payment (a “Relevant Payment”) is made in
relation to the obligations guaranteed under the Finance Documents, provided,
however, that no such right of contribution shall exist against any direct or
indirect non-US Subsidiary of such US Guarantor.

 

(b)If a Relevant Payment is made resulting in the aggregate payments made by
such US Guarantor in respect of its guarantee obligations under the Finance
Documents to and including the date of the Relevant Payment exceeding such US
Guarantor’s Contribution Percentage (as defined below) of the aggregate payments
made by all US Guarantors in respect of the obligations under the Finance
Documents to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such US Guarantor shall have a right of
contribution against each other US Guarantor who has made payments in respect of
the obligations under the Finance Documents to and including the date of the
Relevant Payment in an aggregate amount less than such other US Guarantor’s
Contribution Percentage of the aggregate payments made to and including the date
of the Relevant Payment by all US Guarantors in respect of the obligations under
the Finance Documents (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to:

 

(i)a fraction the numerator of which is the Aggregate Excess Amount of such US
Guarantor and the denominator of which is the Aggregate Excess Amount of all US
Guarantors,

 

multiplied by

 

(ii)the Aggregate Deficit Amount of such other US Guarantor.

 

(c)A US Guarantor’s right of contribution under paragraph (b) above shall arise
at the time of each computation, subject to adjustment to the time of each
computation, provided that no US Guarantor may take any action to enforce such
right until the obligations under the Finance Documents have been paid in full
in cash and the commitments hereunder (and thereunder) terminated or cancelled,
it being expressly recognised and agreed by all Parties that any US Guarantor’s
right of contribution arising pursuant to this Clause 23.12 against any other US
Guarantor shall be expressly junior and subordinate to such other US Guarantor’s
obligations and liabilities in respect of the obligations under the Finance
Documents and any other obligations owing under this Clause 23.12.

 



169

 

 

(d)As used in this Clause 23.12:

 

“Adjusted Net Worth” of each US Guarantor shall mean the greater of (i) the Net
Worth (as defined below) of such US Guarantor and (ii) zero;

 

“Contribution Percentage” of a US Guarantor shall mean the percentage obtained
by dividing (i) the Adjusted Net Worth (as defined above) of such US Guarantor
by (ii) the aggregate Adjusted Net Worth of all US Guarantors; and

 

“Net Worth” of each US Guarantor shall mean the amount by which the fair
saleable value of such US Guarantor’s assets on the date of any Relevant Payment
exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any obligations under the Finance
Documents arising under this Clause 23 on such date).

 

(e)Notwithstanding anything to the contrary contained above, any US Guarantor
that is released from this Clause 23 shall thereafter have no contribution
obligations, or rights, pursuant to this Clause 23, and, at the time of any such
release, if the released US Guarantor had an Aggregate Excess Amount or an
Aggregate Deficit Amount, it shall be deemed reduced to US$0, and the
contribution rights and obligations of the remaining US Guarantors shall be
recalculated on the respective date of release (as otherwise provided above)
based on the payments made hereunder by the remaining US Guarantors. All Parties
recognise and agree that, except for any right of contribution arising pursuant
to this Clause 23, each US Guarantor who makes any payment in respect of the
obligations under the Finance Documents shall have no right of contribution or
subrogation against any other US Guarantor in respect of such payment until all
of the obligations under the Finance Documents have been paid in full, in cash.
Each of the US Guarantors recognises and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favour of the party
entitled to such contribution. In this connection, each US Guarantor has the
right to waive its contribution right against any US Guarantor to the extent
that giving effect to such waiver such US Guarantor would remain solvent, in the
determination of the Majority Lenders. Notwithstanding anything to the contrary
in this Clause 23, this Clause 23 will not be construed to limit the claim of
any Finance Party under this Clause 23, the only such limitation being set forth
in Clause 23.13 (US Guarantee Limitations).

 



170

 

 

23.13US Guarantee Limitations

 

(a)Each US Obligor and each Finance Party (by its acceptance of the benefits of
the guarantee under this Clause 23) hereby confirms that it is its intention
that the guarantee under this Clause 23 shall not constitute a fraudulent
transfer or conveyance for purposes of any bankruptcy, insolvency or similar
law, the Uniform Fraudulent Conveyance Act or any similar federal, state or
foreign law. To effectuate the foregoing intention, each US Obligor and each
Finance Party (by its acceptance of the benefits of the guarantee under this
Clause 23) hereby irrevocably agrees that the maximum aggregate amount of the
obligations for which such US Obligor shall be liable under such guarantee shall
be limited to the maximum amount as will, after giving effect to such maximum
amount and all other (contingent or otherwise) liabilities of such US Obligor
that are relevant under such laws, and after giving effect to any rights to
contribution pursuant to any agreement providing for equitable contribution
among such US Obligor and the other Obligors, result in such obligations of such
US Obligor not constituting a fraudulent transfer or conveyance.

 

(b)Notwithstanding anything to the contrary in this Agreement or any other
Finance Document, in no circumstances shall proceeds of any Security
constituting an asset of a Guarantor which is not a Qualified ECP Guarantor be
applied towards the payment of any Excluded Swap Obligations nor shall any
guarantee provided by any Guarantor pursuant to any Finance Document guarantee
any obligations which are Excluded Swap Obligations, notwithstanding the terms
of such Finance Document (and in the case of any conflict between the terms of
any Finance Document and this Clause 23.13, the terms of this Clause 23.13 shall
prevail).

 

23.14Additional Guarantee Limitations

 

The guarantee of any Additional Guarantor is subject to any limitations relating
to that Additional Guarantor on the amount guaranteed or to the extent of the
recourse of the beneficiaries of the guarantee which is set out in the Accession
Deed applicable to such Additional Guarantor and agreed with the Agent (acting
reasonably in accordance with the Agreed Security Principles).

 

24Representations and Warranties

 

Each Obligor and, in the case of Clause 24.10 (No misleading information), the
Company only, represents and warrants to each of the Finance Parties that:

 

24.1Status

 

(a)It and each of its Material Subsidiaries is duly incorporated (or, as the
case may be, organised) and validly existing under the laws of its jurisdiction
of its incorporation (or, as the case may be, organisation).

 

(b)It and each of its Material Subsidiaries has the power to own its assets and
carry on its business substantially as it is now being conducted.

 



171

 

 

24.2Binding obligations

 

Subject to the Legal Reservations and the Perfection Requirements:

 

(a)its obligations under the Finance Documents to which it is a party are valid,
legally binding and enforceable obligations; and

 

(b)(without limiting the generality of paragraph (a) above), each of the
Transaction Security Documents to which it is party creates valid security
interests which that Transaction Security Document purports to create, ranking
in accordance with the terms of such documents and those security interests are
valid and effective.

 

24.3Non-conflict with other obligations

 

Subject to the Legal Reservations and the Perfection Requirements, the entry
into and performance by it of, and the transactions contemplated by, the Finance
Documents to which it is a party do not contravene:

 

(a)any law or regulation applicable to it in any material respect;

 

(b)its constitutional documents in any material respect; or

 

(c)any agreement or instrument binding upon it or any member of the Group or any
of its or their respective assets, to an extent which has or is reasonably
likely to have a Material Adverse Effect.

 

24.4Power and authority

 

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, each of the
Finance Documents to which it is a party or will be a party and to carry out the
transactions contemplated by those Finance Documents.

 

24.5Validity and admissibility in evidence

 

All Authorisations required by it in order:

 

(a)to enable it lawfully to enter into, exercise its rights and comply with its
obligations under the Finance Documents to which it is a party; and

 

(b)to make the Finance Documents to which it is a party, subject to the Legal
Reservations, admissible in evidence in its Relevant Jurisdictions,

 

have been obtained or effected and are in full force and effect, subject to the
Legal Reservations and Perfection Requirements.

 

24.6Governing law and enforcement

 

(a)Subject to the Legal Reservations, the choice of governing law of the Finance
Documents as expressed in such Finance Document will be recognised in its
jurisdiction of incorporation.

 

(b)Subject to the Legal Reservations and the Perfection Requirements, (i) any
judgment obtained in relation to a Finance Document in the jurisdiction of the
governing law of that Finance Document will be recognised and enforced in its
jurisdiction of incorporation and (ii) any judgment obtained in relation to a
Transaction Security Document will be recognised and enforced in the
jurisdiction of the governing law of that Transaction Security Document.

 



172

 

 

24.7Filing and stamp taxes

 

Under the laws of its Relevant Jurisdictions (and, in relation to Transaction
Security Documents, subject to the Perfection Requirements) it is not necessary
that any stamp, registration, notarial or similar Taxes or fees be paid on or in
relation to the Finance Documents or the transactions contemplated by the
Finance Documents (it being understood that this Clause 24.7 does not extend to
assignments or transfers made pursuant to Clause 29 (Changes to the Lenders) or,
as the case may be, to the enforcement of Transaction Security) and, subject to
the Perfection Requirements, it is not necessary that the Finance Documents be
filed, recorded or enrolled with any court or other authority in that
jurisdiction, except for any filing, recording or enrolling which is referred to
in any Legal Opinion and which will be made within the period allowed by
applicable law or the relevant Finance Document.

 

24.8Deduction of Tax

 

It is not required to make any Tax Deduction (as defined in Clause 18.1 (Tax
Definitions)) from any payment it may make under any Finance Document to a
Lender which is:

 

(a)a UK Qualifying Lender falling within paragraph (i)(A) of the definition of
"Qualifying Lender";

 

(b)a UK Treaty Lender and the payment is one specified in a direction given by
the Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488); or

 

(c)a US Qualifying Lender.

 

24.9No Default

 

(a)No Event of Default (or, when this representation is made on the date of this
Agreement, no Default) has occurred and is continuing or could reasonably be
expected to result from any Utilisation or the entry into or the performance of
any Finance Document.

 

(b)To the best of the knowledge and belief of the Company, no event has occurred
and is continuing which constitutes a default (howsoever described) under any
agreement to which it or any of its Subsidiaries is party and which has or could
reasonably be expected to have a Material Adverse Effect.

 



173

 

 

24.10No misleading information

 

(a)Except as disclosed to the Agent or the Arrangers in writing prior to the
date on which the Company approves the Information Memorandum:

 

(i)to the best of the knowledge, information and belief of the Company, all the
material factual information (taken as a whole) contained in the Information
Memorandum is true and accurate in all material respects at the date (if any)
ascribed thereto in the Information Memorandum or (if none) at the date of the
relevant component of the Information Memorandum;

 

(ii)to the best of the knowledge, information and belief of the Company, all
expressions of opinion and/or intention in the Information Memorandum were
arrived at after careful consideration and are based on reasonable grounds at
the time of being made;

 

(iii)the projections and forecasts contained in the Information Memorandum are
based upon recent historical information and on the basis of assumptions
believed to be reasonable by the Company (after careful consideration) at the
time of being made; and

 

(iv)to the best of the knowledge, information and belief of the Company as at
the date of the approval by the Company of the Information Memorandum, no event
or circumstance has occurred and the Information Memorandum does not omit to
disclose any matter where failure to disclose or take into account such event or
circumstances would result in the information, opinions, intentions, forecasts
or projections contained in the Information Memorandum (taken as a whole) being
untrue or misleading in any material respect.

 

(b)The forecasts and projections contained in the Base Case Model were prepared
based on assumptions believed to be reasonable by the Company at the time made.

 

(c)To the best of the knowledge, information and belief of the Company, all
material factual information relating to the Group and/or the Target Group (in
each case, taken as a whole) contained in the Reports is accurate in all
material respects on the date of the relevant Report or (if different) as at the
date ascribed thereto in such Report.

 

24.11Financial statements

 

(a)To the best of the knowledge, information and belief of the Company:

 

(i)the Original Financial Statements under paragraph (a) of that definition give
a true and fair view of the financial position of the Group for the period to
which they relate and were prepared in accordance with the Accounting Principles
consistently applied; and

 

(ii)the Original Financial Statements under paragraph (b) of that definition
fairly represent the financial position of the Target Group for the period to
which they relate and were prepared in accordance with the accounting principles
applicable to them consistently applied,

 

in each case, unless expressly disclosed in the Reports.

 



174

 

 

(b)The Annual Financial Statements (together with the notes thereto) most
recently delivered pursuant to Clause 25.4 (Financial Statements):

 

(i)give a true and fair view of the consolidated financial position of the Group
as at the date to which they were prepared and for the Financial Year then
ended; and

 

(ii)were subject to Clause 25.9 (Agreed Accounting Principles) prepared in
accordance with the Accounting Principles consistently applied.

 

(c)The Quarterly Financial Statements most recently delivered pursuant to
Clause 25.4 (Financial Statements):

 

(i)fairly present (subject to customary year-end adjustments) the financial
position of the Company and its Subsidiaries as at the date to which they were
prepared and for the Quarter Date to which they relate; and

 

(ii)were, subject to Clause 25.9 (Agreed Accounting Principles), prepared on a
basis consistent with the Accounting Principles (to the extent appropriate in
the context of such accounts).

 

(d)The Monthly Financial Statements most recently delivered pursuant to
Clause 25.4 (Financial Statements):

 

(i)fairly present (subject to customary year-end adjustments) the financial
position of the Company and its Subsidiaries as at the date to which they were
prepared and for the Month to which they relate; and

 

(ii)were, subject to Clause 25.9 (Agreed Accounting Principles), prepared on a
basis consistent with the Accounting Principles (to the extent appropriate in
the context of such accounts).

 

24.12No proceedings

 

(a)No litigation, arbitration, action, administrative proceeding or
Environmental Claim of or before any court, arbitral body or agency which is
reasonably likely to be adversely determined and which, if adversely determined,
would have a Material Adverse Effect has been started or, to the best of its
knowledge is threatened, or is pending against it or any member of the Group.

 

(b)There are no labour disputes current, pending or, to its knowledge,
threatened which could reasonably be expected to have a Material Adverse Effect.

 

24.13No breach of laws

 

It and each of its Subsidiaries is in compliance with all laws and regulations
applicable to it in its jurisdiction of incorporation or jurisdictions in which
it operates where non-compliance would reasonably be expected to have a Material
Adverse Effect.

 



175

 

 

24.14Environmental Laws

 

(a)It, and each of its Subsidiaries, is in compliance with all Environmental
Laws and all Environmental Permits necessary in connection with the ownership
and operation of its business are in full force and effect in each case where
failure to do so would reasonably be expected to have a Material Adverse Effect.

 

(b)To the best of its knowledge and belief, there are no circumstances which may
reasonably be expected to prevent or interfere with it or any of its
Subsidiaries being in compliance with any Environmental Law including, without
limitation, obtaining or being in compliance with any Environmental Permits in
the future where failure to so comply would reasonably be expected to have a
Material Adverse Effect.

 

24.15Taxation

 

(a)No claims are being asserted against it or any of its Subsidiaries with
respect to Taxes which are reasonably likely to be determined adversely to it or
to such Subsidiary and which, if so adversely determined, would have or would
reasonably be expected to have a Material Adverse Effect and all reports and
returns on which such Taxes are required to be shown have been filed within any
applicable time limits and all Taxes required to be paid have been paid within
any applicable time limit (taking into account any extension or grace period)
save, in each case, to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

(b)It is not (and none of its Material Subsidiaries are) overdue (taking into
account any extension or grace period) in the filing of any Tax return to an
extent which would reasonably be expected to have a Material Adverse Effect.

 

(c)It is resident for Tax purposes only in its jurisdiction of incorporation.

 

24.16Anti-corruption and sanctions

 

(a)Neither it, its Subsidiaries or Unrestricted Subsidiaries and its and their
respective directors, officers and employees nor, to the best of its knowledge,
its affiliates, agents, or representatives is a person currently the subject of
any Sanctions, nor is it located, organised or resident in a Sanctioned Country.

 

(b)It has not directly or knowingly indirectly, used the proceeds of the
Facilities, or lent, contributed or otherwise made available such proceeds to
any subsidiary, joint venture partner or other person, to fund any activities of
or business with any person, or in any Sanctioned Country, or in any other
manner that resulted in or would reasonably be expected to result in a violation
by any person (including any person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of any Sanctions.

 

(c)It will not directly or knowingly indirectly use any Utilisation, use of
proceeds or other transaction contemplated by this Agreement to violate any
Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.

 



176

 

 

(d)Nothing in this Clause shall create or establish an obligation or right for
any entity to the extent that, by agreeing to it, complying with it, exercising
it, having such obligation or right, or otherwise, any member of the Group (or
any directors, officers or employees, agents and affiliates thereof) would be
placed in violation of any foreign trade law or anti-boycott law applicable to
it and any provision of Council Regulation (EC) 2271/1996), and any
representation made in or pursuant to this Clause shall be so limited in
relation to such entity and to that extent shall not be made by nor apply to any
such entity.

 

(e)In relation to each Lender that notifies the Agent to this effect (each a
"Restricted Lender"), this Clause shall only apply for the benefit of that
Restricted Lender to the extent that the provisions would not result in (i) any
violation of, conflict with or liability under EU Regulation (EC) 2271/1996 or a
similar anti-boycott law. In connection with any amendment, waiver,
determination or direction relating to any part of this Clause of which a
Restricted Lender does not have the benefit, the commitments of that Restricted
Lender will be excluded for the purpose of determining whether the consent of
the Majority Lenders or any other applicable group or class of Lenders has been
obtained or whether the determination or direction by the Majority Lenders or
any other applicable group or class of Lenders has been made.

 

24.17Pari passu Ranking

 

The payment obligations of each Obligor under each of the Finance Documents rank
and will at all times (except pursuant to a Notifiable Debt Purchase
Transaction) rank at least pari passu in right and priority of payment with all
its other present and future unsecured and unsubordinated indebtedness (actual
or contingent) except indebtedness preferred by laws of general application.

 

24.18Good title to assets

 

It and each of its Subsidiaries has good, valid and marketable title to, or
valid leases or licences of, or is otherwise entitled to use, all material
assets necessary for the conduct of the business as it is presently being
conducted, where failure to do so would reasonably be expected to have a
Material Adverse Effect.

 

24.19Legal and Beneficial Ownership

 

(a)Save for Permitted Security and subject to paragraph (b) below, it and each
of its Subsidiaries is the sole legal and beneficial owner of the respective
assets over which it purports to grant Transaction Security.

 

(b)The Target Shares are beneficially but not legally owned by the purchaser
until those shares are registered in the register of shareholders of each
Target, which registration will be made as soon as possible after the Closing
Date.

 



177

 

 

24.20Shares

 

The shares of any Obligor or Material Subsidiary which are subject to the
Transaction Security under the laws of that Obligor’s or that Material
Subsidiary’s (as the case may be) jurisdiction of incorporation are fully paid
and not subject to any option to purchase or similar rights. The constitutional
documents of such members of the Group do not and will not materially restrict
or inhibit any transfer of those shares on creation or enforcement of the
Transaction Security, other than to the extent (i) such restrictions or
inhibitions are required by applicable law or regulation or (ii) cannot be
removed without consent from a third party (provided that reasonable endevaours
shall be used for a period of 20 Business Days from request by the Agent to
obtain such consent further provided that such obligation to use reasonable
endeavours shall fall away upon expiry of such 20 Business Day period whether or
not such consent has been obtained).

 

24.21Intellectual Property

 

The Intellectual Property required in order to conduct the business of the
Group:

 

(a)is beneficially owned by or licensed to members of the Group free from any
licences to third parties which are materially prejudicial to the use of that
Intellectual Property in the business of the Group and will not be adversely
affected by the transactions contemplated by the Finance Documents in each case
to an extent which would reasonably be expected to have a Material Adverse
Effect; and

 

(b)has not lapsed or been cancelled in any respect which has or could reasonably
be expected to have a Material Adverse Effect and all steps have been taken to
protect and maintain such Intellectual Property, including, without limitation,
paying renewal fees where failure to do so would reasonably be expected to have
a Material Adverse Effect.

 

24.22Group structure

 

Assuming the Acquisition has been completed, the factual information relating to
the structure of the Group contained in the Group Structure Chart accurately
records in all material respects the structure of the Group.

 

24.23Centre of main interests and establishments

 

For the purposes of The Council of the European Union Regulation No. 2015/848 of
20 May 2015 on insolvency proceedings (recast) (the “Regulation”), so far as it
is aware, its centre of main interest (as that term is used in Article 3(1) of
the Regulation) is situated in its jurisdiction of incorporation.

 

24.24No Security/Guarantees/Financial Indebtedness

 

(a)No Security or Quasi-Security (or agreement to create the same) exists on or
over its or any of its Subsidiaries’ assets except as permitted by Clause 27.12
(Negative Pledge);

 



178

 

 

(b)Neither it nor any of its Subsidiaries has granted any guarantee except as
permitted by Clause 27.15 (Guarantees); and

 

(c)Neither it nor any of its Subsidiaries has incurred any Financial
Indebtedness except as permitted under Clause 27.14 (Indebtedness).

 

24.25Obligors and Guarantor Coverage Level

 

(a)Subject to the Agreed Security Principles and to the extent required pursuant
to Clause 27.27 (Guarantees and Security), each Material Subsidiary (other than
a Material Subsidiary that is a member of the Target Group) is an Obligor on the
Closing Date, or in the case of any member of the Target Group that is a
Material Subsidiary, will be an Obligor within 90 days of the Closing Date.

 

(b)Subject to the Agreed Security Principles and to the extent required pursuant
to Clause 27.27 (Guarantees and Security), on the date falling 90 days after the
Closing Date, the Guarantor Coverage Level will be met.

 

24.26Accounting reference date

 

To the best of its knowledge and belief, the financial year of each member of
the Group ends on 31 December.

 

24.27Acquisition Documents

 

(a)As at the date of this Agreement, the Acquisition Documents contain all the
material terms and conditions of the Acquisition.

 

(b)There is no disclosure made to the Acquisition Documents which has or may
have a material adverse effect on any of the information, opinions, intentions,
forecasts and projections contained or referred to in the Information
Memorandum.

 

(c)To the best of its knowledge, no representation or warranty given by any
party to the Acquisition Documents is untrue or misleading in a material
respect.

 

24.28Pension Schemes

 

The pension schemes of each member of the Group are funded to the extent
required by law or otherwise comply with the requirements of any material law
applicable in the jurisdiction in which the relevant pension scheme is
maintained, in each case, where failure to do so would reasonably be expected to
have a Material Adverse Effect.

 

24.29Margin Stock

 

(a)Neither it nor any of its Subsidiaries is engaged, principally or as one of
its important activities, in the business of purchasing or selling Margin Stock
or extending credit for the purpose of purchasing or carrying Margin Stock.

 



179

 

 

(b)Any proceeds of the Loans will not be used for the purpose of purchasing or
carrying Margin Stock or extending credit for the purpose of purchasing or
carrying Margin Stock.

 

(c)As of the date of this Agreement, neither it nor any of its Subsidiaries owns
any Margin Stock.

 

(d)Neither the making of any Loan nor the use of the proceeds of it will violate
or be inconsistent with the provisions of US Regulation T, U, or X of the Board
of Governors of the Federal Reserve System from time to time in effect or any
successor to all or a portion thereof.

 

24.30ERISA

 

(a)Except as would not reasonably be expected to have a Material Adverse Effect,
no ERISA Event has occurred or is reasonably expected to occur.

 

(b)Except as would not, individually or in the aggregate, result in a Material
Adverse Effect:

 

(i)no Pension Plan which is subject to Section 412 of the Code or Section 302 of
ERISA has applied for or received an extension of any amortization period,
within the meaning of Section 412 of the Code or Section 302 or 304 of ERISA;
and

 

(ii)none of the Obligors nor any ERISA Affiliate has any liability under Section
4069 or 4212(c) of ERISA.

 

(c)There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of any Obligor,
threatened, which would reasonably be expected to be asserted successfully
against any Plan and, if so asserted successfully, would reasonably be expected
either singly or in the aggregate to have a Material Adverse Effect.

 

(d)Except as would not, individually or in the aggregate, result in a Material
Adverse Effect:

 

(i)each Non-U.S. Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, except as would not reasonably be expected to
result in a material liability;

 

(ii)all contributions required to be made with respect to a Non-U.S. Plan have
been timely made; and

 

(iii)none of the Obligors nor any of their Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan.

 



180

 

 

24.31Investment Company Act

 

(a)Neither it nor any of its Subsidiaries is an “investment company” within the
meaning of the US Investment Company Act of 1940, as amended.

 

(b)Neither the making of any Loans nor the application of the proceeds or
repayment thereof by any Obligor, nor the consummation of the other transactions
contemplated hereby, will violate any provision of such Act or any rule,
regulation or order of the US Securities and Exchange Commission thereunder.

 

24.32US solvency

 

On the Closing Date immediately following the making of the Loans and after
giving effect to the application of the proceeds of such Loans, the Company on a
consolidated basis with its Subsidiaries, will be Solvent.

 

24.33Holding companies

 

(a)Each of the Company, DMWSL 633 Limited and DMWSL 632 Limited is a holding
company and:

 

(i)has not traded, other than by entering into the Transaction Documents, the
provision of administrative services to other members of the Group and any other
activity expressly permitted under Clause 27.26 (Holding Company);

 

(ii)does not own any asset, other than loans and money received by it which are
in each case permitted by the terms of the Finance Documents, rights arising
under the Finance Documents, the shares in the capital of its Subsidiaries and
any other ownership or rights expressly permitted under Clause 27.26 (Holding
Company); and

 

(iii)does not have liabilities to any person, other than pursuant to the
Transaction Documents and in respect of payment of costs, legal fees, auditors
fees and other similar fees and expenses, and other matters expressly permitted
under Clause 27.26 (Holding Company).

 

(b)Each of the Closing Date Dormant Subsidiaries is a Dormant Subsidiary.

 

24.34Repetition

 

(a)The representations and warranties in this Clause 24 shall be made on the
date on the date of this Agreement and the Closing Date except that:

 

(i)the representations and warranties set out in Clause 24.10 (No misleading
information), to the extent relating to the Information Memorandum, shall be
made only on the date of approval by the Company and not repeated thereafter;

 

(ii)the representations and warranties set out in Clause 24.10 (No misleading
information) to the extent relating to the Reports and the Base Case Model shall
be made only on the later of the date of this Agreement and the date of approval
and delivery in final form to the Agent and not repeated thereafter; and

 



181

 

 

(iii)the representations and warranties set out in paragraph (a) of Clause 24.11
(Financial statements) shall be made only on the date of this Agreement and not
repeated thereafter.

 

(b)The representations and warranties set out in Clauses 24.1 (Status) to 24.6
(Governing law and enforcement) (inclusive), paragraph (a) of Clause 24.9 (No
Default), Clause 24.10 (No misleading information), Clauses 24.16
(Anti-corruption and sanctions) to Clause (24.20 Shares) (inclusive), Clause
24.23 (Centre of main interests and establishments) and Clauses 24.29 ( Margin
Stock) to 24.31 (Investment Company Act) (inclusive) (such representations and
warranties being the “Repeating Representations”) shall be deemed to be repeated
on the date of each Utilisation Request, each Utilisation Date and on the
first day of each Interest Period.

 

(c)The representations and warranties set out in Clause 24.32 (US solvency)
shall be deemed to be repeated on the date of each Utilisation Request and on
each Utilisation Date, provided that such Utilisation Request and Utilisation
Date relate to a Utilisation advanced to a Borrower incorporated in the US.

 

(d)The Repeating Representations shall in addition be repeated in relation to
the relevant Additional Obligor on each date on which it becomes an Obligor.

 

(e)The representations and warranties set out in paragraph  (b), (c) and (d) of
Clause  24.11 (Financial statements) in respect of each set of financial
statements delivered pursuant to Clause  25.4 (Financial Statements) shall only
be made once in respect of each set of financial statements and shall be made on
the date such financial statements are delivered.

 

25Information and Accounting Undertaking

 

The undertakings in this Clause 25 shall continue for so long as any sum remains
payable or capable of becoming payable under the Finance Documents or any
Commitment is in force.

 

25.1Events of Default

 

The Company and each other Obligor will, promptly after becoming aware of it,
notify the Agent (with a copy to the Security Agent) of the occurrence of any
Default that is continuing (and the steps if any being taken to remedy it and
will from time to time if the Agent has reasonable grounds for believing that a
Default has occurred and is continuing and so requests in writing, deliver to
the Agent a certificate on behalf of the Company, signed by a Member of the
Office of the Executive Chairman confirming that to the best of the Company’s
knowledge (having carried out due and careful inquiry), no Default has occurred
and is continuing or setting out details of any Default of which such director
is aware and the action (if any) taken or proposed to be taken to remedy it.

 



182

 

 

25.2Books of Account

 

Each Obligor will keep, and each Obligor will procure that its Subsidiaries will
keep, proper books of account relating to its business.

 

25.3Appointment of Auditors

 

The Company will not (except where required by applicable law) appoint any
auditors other than the Auditors in respect of the Annual Financial Statements.

 

25.4Financial Statements

 

(a)The Company will deliver (or will procure that the relevant Obligor delivers)
to the Agent for distribution to the Lenders (with sufficient copies for each of
the Lenders if so requested by the Agent) copies of the following:

 

(i)as soon as these are available and in any event within 120 days after the end
of each Financial Year of the Company the audited consolidated financial
statements of the Group for that Financial Year (the “Annual Financial
Statements”);

 

(ii)beginning with the first full Financial Quarter to occur after the Closing
Date, within 60 days after the end of each Month ending on Quarter Date, the
consolidated financial statements of the Company for that Financial Quarter (the
“Quarterly Financial Statements”);

 

(iii)beginning with the first full Month to occur after the Closing Date, within
45 days of the end of each Month not ending on a Quarter Date, the monthly
unaudited consolidated management accounts of the Company (the “Monthly
Financial Statements”); and

 

(iv)if prepared and if requested by the Agent, the audited financial statements
(consolidated if appropriate) of each Obligor for that Financial Year.

 

(b)The Company shall ensure that each of the Financial Statements delivered to
the Agent pursuant to this Agreement shall:

 

(i)in the case of the Monthly Financial Statements, include cumulative
management accounts for the Financial Year to date together with a statement
from the directors of the Company commenting on that month's performance and any
material developments;

 

(ii)in the case of the Annual Financial Statements and the Quarterly Financial
Statements, include a balance sheet, profit and loss account and full cashflow
statement; and

 

(iii)fairly represent (subject to customary year-end adjustments) the financial
condition of the Group and its operations as at the date on which those
financial statements or accounts were drawn up.

 



183

 

 

25.5Compliance Certificates

 

(a)The Company shall deliver to the Agent with each set of Quarterly Financial
Statements a Quarterly Compliance Certificate signed by one director of the
Company:

 

(i)certifying whether or not as at the date of the relevant accounts the Group
was in compliance with the financial covenants contained in Clause 26 (Financial
Covenants);

 

(ii)setting out (in reasonable detail) computations as to compliance with the
financial covenants and the calculation of the Margin set out in the definition
of Margin; and

 

(iii)with respect to any basket, test or permission where an element is set by
reference to a percentage Consolidated Pro Forma EBITDA, setting out the Euro
equivalent of such percentage.

 

For the avoidance of doubt there will be no requirement to deliver a Compliance
Certificate with any set of Monthly Financial Statements delivered to the
Lenders.

 

(b)The Company shall deliver to the Agent with the Annual Financial Statements,
an Annual Compliance Certificate signed by one director of the Company:

 

(i)confirming whether or not as at the date of the relevant accounts the Group
was in compliance with the financial covenants contained in Clause 26 (Financial
Covenants);

 

(ii)setting out (in reasonable detail) computations as to compliance with the
financial covenants and the calculation of the Margin set out in the definition
of Margin;

 

(iii)confirming the amount of Excess Cash Flow and Retained Excess Cash; and

 

(iv)confirming the Material Subsidiaries and compliance with paragraphs (b) and
(c) of Clause 27.27 (Guarantees and Security) (such certificate to contain
reasonably detailed calculations demonstrating such matters).

 

(c)Each Annual Compliance Certificate shall be reported on by the Auditors as to
the proper extraction of the numbers set out in the Annual Financial Statements
to the extent such numbers are used in the calculation of the financial
covenants contained in Clause 26 (Financial Covenants) and shall, if such
financial statements are prepared on a different accounting basis to the
Accounting Principles, be accompanied by a certificate from the Auditors
confirming the basis for such changes and the calculations and adjustments and a
reconciliation to the original Accounting Principles (subject to each Finance
Party agreeing an engagement letter with the Auditors (and otherwise in such
manner and on such conditions as the auditors specify) and only to the extent
that firms of auditors of international repute have not adopted a general policy
of not providing such reports), it being understood, for the avoidance of doubt,
that nothing in this Agreement shall require the Auditors to confirm or comment
on the actual calculation of such financial covenants or any other matter other
than the extraction of the numbers referred to above. The Company shall use all
reasonable endeavours to ensure that the Auditors provide an engagement letter
on acceptable terms.

 



184

 

 

25.6Investigations

 

Each Obligor will (and the Company will ensure that each other member of the
Group will) while an Event of Default is continuing under any of Clause 28.1
(Payment Default), Clause 28.2 (Financial covenants) or any of Clauses 28.8
(Insolvency) to 28.11 (Similar events elsewhere), permit the Agent or other
professional advisers engaged by the Agent (after consultation with the Company
as to the scope of the investigation and engagement), at the cost of the Company
(provided that such costs are reasonably and properly incurred):

 

(a)free access (in the presence of the Company) at all reasonable times and on
reasonable notice to the books, accounts and records of each member of the Group
to the extent the Agent (acting reasonably) considers such books, accounts or
records to be relevant to the Event of Default which has occurred and to inspect
and take copies of and extracts from such books, accounts and records; and

 

(b)during normal business hours and on reasonable notice to meet and discuss
with senior management of the relevant Obligor or other member of the Group,

 

provided that all information obtained by the Finance Parties as a result of
such access shall be subject to the confidentiality restrictions set out in this
Agreement and provided further that any third party engaged by the Agent must
provide a confidentiality undertaking in favour of the Company and any other
relevant members of the Group prior to receiving access unless such third party
is under a professional duty of confidentiality.

 

25.7Other Information

 

Subject to any applicable laws, regulations and/or duties of confidentiality,
the Company will, and will procure that each other Obligor shall (unless it is
aware that another Obligor has already done so), promptly upon becoming aware of
or receiving a request (as the case may be) deliver to the Agent for
distribution to the Lenders:

 

(a)details of any litigation, arbitration or administrative proceedings,
Environmental Claim, action or labour dispute affecting it or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect;

 

(b)at the same time as they are dispatched, copies of all material documents
dispatched by the Company to its shareholders generally (or any class of them);

 



185

 

 

(c)at the same time as sent to the Company’s creditors, any other material
document or material information sent to the Company’s creditors generally (or
any class of them) by reason of financial difficulty;

 

(d)details of any claim exceeding £2,000,000 made by or against it under the
terms of the Acquisition Documents of which it is aware;

 

(e)details of any Disposal that would lead to a mandatory prepayment of the
Facilities pursuant to Clause 12 (Mandatory Prepayment); and

 

(f)such other information relating to the financial condition, assets or
operation of the Group, as the Agent (acting on the instructions of the Majority
Lenders) may from time to time reasonably request.

 

25.8ERISA

 

Each Obligor shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests), promptly and in any event within 30 days
after an Obligor becomes aware of the occurrence of any ERISA Event, a
certificate of a Member of the Office of the Executive Chairman, or other
officer or employee, of the Obligor describing such ERISA Event, what action the
Obligor or any ERISA Affiliate has taken, is taking or proposes to take with
respect to such ERISA Event and a copy of any notice filed with the PBGC or the
IRS pertaining to such ERISA Event and any notices received by such Obligor or
ERISA Affiliate from the PBGC, any other governmental agency with respect
thereto or any Multiemployer Plan.

 

25.9Agreed Accounting Principles

 

(a)The Company shall procure that all its Financial Statements delivered or to
be delivered to the Agent under this Agreement shall be prepared in accordance
with the Accounting Principles, accounting practices and (without prejudice to
the Accounting Reference Date) financial reference periods consistent with those
applied in the Original Financial Statements under paragraph (a) of that
definition and the Base Case Model. If such Financial Statements are prepared on
a different accounting basis to the Accounting Principles (including in the case
of a change of Accounting Principles), accounting practices and (without
prejudice to the Accounting Reference Date) financial reference periods
consistent with those applied in the Original Financial Statements under
paragraph (a) of that definition and the Base Case Model:

 

(i)the Company shall promptly so notify the Agent;

 

(ii)if requested by the Agent following notification under paragraph (i) above,
the Company must promptly supply to the Agent a full description of the change
notified under paragraph (i) and a statement (the “Reconciliation Statement”)
signed by a Member of the Office of the Executive Chairman;

 



186

 

 

(iii)the Company and the Agent (on behalf of the Lenders) shall promptly after
such notification enter into negotiations in good faith with a view to agreeing
(A) such amendments to Clause 26 (Financial Covenants) and/or the definitions of
any or all of the terms used therein as are necessary to give the Lenders
comparable protection to that contemplated at the date of this Agreement and
(B) any other amendments to this Agreement which are necessary to ensure that
the adoption by the Group of such different accounting basis does not result in
any material alteration in the commercial effect of the obligations of any
Obligor in the Finance Documents;

 

(iv)if amendments satisfactory to the Majority Lenders (acting reasonably and in
accordance with the provisions of this Clause) are agreed by the Company and the
Agent in writing within 30 days of such notification to the Agent, those
amendments shall take effect in accordance with the terms of that agreement; and

 

(v)if such amendments are not so agreed within 30 days, the Company shall
promptly deliver to the Agent:

 

(A)in reasonable detail and in a form satisfactory to the Agent, details of all
such adjustments as need to be made to the relevant financial statements in
order to reflect the applicable accounting principles at the date of delivery of
the relevant financial statements;

 

(B)sufficient information, in form and substance as may be reasonably required
by the Agent, to enable the Lenders to determine whether Clause 26 (Financial
Covenants) has been complied with including but not limited to a Reconciliation
Statement to be delivered with each set of Financial Statements; and

 

(C)together with the Compliance Certificate delivered with the Annual Financial
Statements for that Financial Year, written confirmation from the Auditors
(addressed to the Agent) confirming the basis for such changes and the
calculations and adjustments provided by the Company under paragraphs (A) and
(B) above (subject to each Finance Party agreeing an engagement letter with the
Auditors (and otherwise in such manner and on such conditions as the auditors
specify) and only to the extent that the Auditors have not adopted a general
policy of not providing such confirmation).

 

(b)No alteration may be made to the Accounting Reference Date of the Company
without the prior written consent of the Agent (acting on the instructions of
the Majority Lenders) (in which event the Agent may require such changes to the
financial covenants set out in Clause 26 (Financial Covenants) and/or
definitions of any or all of the terms used therein, and any Financial Year
based general baskets, exceptions and permissions and in relation to the amount
and timing of mandatory prepayments of Excess Cash Flow, as are necessary to
give the Lenders comparable protection to that contemplated at the date of this
Agreement as will fairly reflect such change) provided that the consent of the
Agent (acting on the instructions of the Majority Lenders (acting reasonably and
in accordance with the provisions of this Clause)) shall not be required to any
such change where:

 

(i)the Accounting Reference Date is changed to another Quarter Date and the
Financial Year of the Company is not longer than 12 months; or

 



187

 

 

(ii)the Company:

 

(A)delivers to the Agent, in reasonable detail and in a form satisfactory to the
Agent (acting on the instructions of the Majority Lenders) on the date of
delivery of each set of Audited Financial Statements required to be delivered
pursuant to Clause 25.4 (Financial Statements), details of all such adjustments
as need to be made to such financial statements to provide the information
required to test compliance with Clause 26 (Financial Covenants); and

 

(B)together with the Compliance Certificate delivered with the Annual Financial
Statements for that Financial Year, provides written confirmation from the
Auditors (addressed to the Agent) confirming the basis for such changes and the
calculations and adjustments provided by the Company under paragraph  (A) above,

 

provided further that the Company may not exercise this right to alter its
Accounting Reference Date on more than two occasions.

 

25.10Annual Presentation

 

Once in every Financial Year of the Group (or, upon request by the Majority
Lenders (acting reasonably), more frequently if an Event of Default has occurred
and is continuing), at least two executive directors of the Company (one of whom
shall be the finance director or the CFO) shall, as requested by the Agent, give
a presentation to the Finance Parties, at a time and venue agreed with the Agent
(and, at the Company's election in its discretion, such presentation may take
place over the telephone or at a physical location), about the financial
performance of the Group and the ongoing business of the Group.

 

25.11“Know your customer” checks

 

(a)Each Obligor shall promptly, upon the request of the Agent or any Lender,
supply, or procure the supply of, such documentation and other evidence as is
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or on behalf of any prospective New Lender) (provided it has entered
into a confidentiality undertaking substantially in the standard LMA form) in
order for the Agent, such Lender or any prospective New Lender to carry out and
be satisfied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 



188

 

 

(b)Each Lender shall promptly, upon the request of the Agent, supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself) in order for the Agent to carry out and be satisfied
with the results of all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

(c)The Company shall promptly upon the request of the Agent or any Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Agent (for itself or on behalf of any Lender)
(provided it has entered into a confidentiality undertaking substantially in the
standard LMA form) in order for the Agent, or any Lender to carry out and be
satisfied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
accession of such Subsidiary to this Agreement as an Additional Obligor pursuant
to Clause 31 (Changes to the Obligors).

 

(d)Without limiting the generality of the foregoing, each Lender subject to the
USA PATRIOT Act (Title III of Pub. Law 107 56 (signed into law 26 October,
2001)) (as amended from time to time, the “PATRIOT Act”) hereby notifies the
Company that pursuant to the requirements of the PATRIOT Act, it is required to
obtain, verify and record information that identifies the Company and any other
Obligor and other information that will allow such Lender to identify the
Company and any other Obligor in accordance with the PATRIOT Act. This notice is
given in accordance with the requirements of the PATRIOT Act and is effective as
to the Agent and each Lender. The Obligors hereby acknowledge and agree that the
Agent shall be permitted to share any or all such information with the Lenders.

 

25.12Public Lender Information

 

(a)The Company acknowledges that certain of the Lenders (each a “Public Lender”)
may have personnel who do not wish to receive MNPI which may be included in the
information provided to the Lenders pursuant to this Clause 25 (Information and
Accounting Undertaking) (the “Borrower Materials”).

 

(b)The Company hereby agrees that (unless otherwise agreed by the Agent (acting
on the instructions of the Majority Lenders)):

 

(i)all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;

 

(ii)by marking Borrower Materials “PUBLIC”, the Company shall be deemed to have
authorised the Agent and the Finance Parties to treat such Borrower Materials as
not containing any MNPI; and

 

(iii)the Agent shall treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for Lenders who are not Public Lenders (it being
understood that such information may, notwithstanding that it is not MNPI, not
be in the public domain and may be confidential, sensitive and proprietary), it
being understood, for the avoidance of doubt, that the Monthly Financial
Statements shall in any event only be distributed to Lenders who are not Public
Lenders.

 



189

 

 

26Financial Covenants

 

26.1Financial definitions

 

In this Agreement:

 

“Acceptable Capital Expenditure Funding Sources” means:

 

(a)New Shareholder Injections;

 

(b)Permitted Financial Indebtedness;

 

(c)Retained Cash; and

 

(d)cash and cash equivalent investments held by members of the Group provided
that such cash and cash equivalent investments would otherwise have been able to
be used at that time to make a payment or distribution under paragraph (c) of
Permitted Payment,

 

in each case to the extent Not Otherwise Applied.

 

“Borrowings” means, at any time, the aggregate outstanding principal, capital or
nominal amount of the Financial Indebtedness of members of the Group (on a
consolidated basis) other than, without double counting:

 

(a)any indebtedness referred to in paragraph (g) of the definition of Financial
Indebtedness;

 

(b)the amount of any liability of pension obligations of the Group

 

(c)any indebtedness under any operating lease;

 

(d)in relation to the minority interests line in the balance sheet of any member
of the Group;

 

(e)the proceeds of any New Senior Secured Notes or any New Senior Subordinated
Notes, but only to the extent that, and for so long as, such proceeds are
subject to an escrow agreement pursuant to paragraph (u) of the definition of
Permitted Security;

 

(f)any Financial Indebtedness represented by shares (except for shares
redeemable mandatorily or at the option of the holder prior to the final
maturity date of Facility B);

 

(g)all contingent liabilities under a guarantee, indemnity, bond, standby or
documentary letter of credit to the extent such contingent liabilities do not
guarantee or support Financial Indebtedness of a member of the Group and are not
treated as Financial Indebtedness in accordance with the Accounting Principles
unless the underlying liability covered by such instrument has become due and
payable and remains unpaid;

 



190

 

 

(h)any liability to a financial institution in respect of any credit for goods
and services raised in the ordinary course and outstanding for more than 120
days after its customary date of payment; and

 

(i)any intra-Group liabilities.

 

“Business Acquisition” means the acquisition of or investment in a company or
any shares (or equivalent ownership interests), or securities or a business,
real estate, or undertaking (or, in each case, any interest in any of them) or
the incorporation of a company (including a Permitted Acquisition or Permitted
Joint Venture).

 

“Capital Expenditure” means any cash expenditure (other than expenditure in
respect of Business Acquisitions or Restructuring Cost) which, in accordance
with the Accounting Principles, is treated as capital expenditure (including the
capital element only of any expenditure incurred in connection with a
Capitalised Lease Obligation (other than for purposes of Consolidated Cash
Flow)), and only taking into account the actual cash payment made where assets
are replaced and part of the purchase price is paid by way of part exchange.

 

“Capitalised Lease Obligations” means, with respect to any person, any rental
obligation (including any hire purchase payment obligation) which, under the
Accounting Principles, would be required to be treated as a finance lease or
otherwise capitalised in the audited financial statements of that person, but
only to the extent of that treatment.

 

“Consolidated Cash Flow” means, in respect of the Group and any Relevant Period,
Consolidated EBITDA:

 

(a)less any increase in Working Capital;

 

(b)plus any decrease in Working Capital;

 

(c)less all amounts actually paid in cash by members of the Group during the
Relevant Period in respect of Capital Expenditure;

 

(d)less all amounts actually paid in cash by members of the Group during the
Relevant Period in respect of Business Acquisitions other than the Acquisition;

 

(e)less Pension Items paid in cash to the extent not included in Consolidated
EBITDA;

 

(f)less amounts paid in cash or falling due for payment during such period in
respect of income tax, corporation tax, withholding tax, trade tax or any other
equivalent;

 

(g)plus the amount of any tax credit or rebate received in cash;

 



191

 

 

(h)plus exceptional, one-off and non-recurring items received in cash (to the
extent not included in Consolidated EBITDA);

 

(i)(without double counting) less exceptional, one-off and non-recurring items
and Restructuring Costs and reorganisation costs paid in cash (to the extent not
taken into account in calculating Consolidated EBITDA);

 

(j)plus (to the extent not included in Consolidated EBITDA) the amount of any
dividends or other profit distributions or loan repayments or prepayments or
other cash payments (including royalties) received in cash (and grossed up for
any withholding tax) by any member of the Group during such period from any
entity or investment (including Joint Ventures and associates) which is not
itself a member of the Group;

 

(k)less (to the extent not included in Consolidated EBITDA) amounts invested in
cash in Permitted Joint Ventures or Unrestricted Subsidiaries;

 

(l)(to the extent not taken into account in or excluded by any other paragraph
of this definition) less all non-cash credits and plus all non-cash debits and
other non-cash charges included in establishing Consolidated EBITDA;

 

(m)(to the extent included in Consolidated EBITDA or in any other paragraph of
this definition) excluding the effect of all cash movements associated with the
Acquisition or the Refinancing and excluding any Transaction Costs;

 

(n)less any fees, costs or charges of a non-recurring nature related to any
equity offering, investments, acquisitions or Financial Indebtedness permitted
under the Finance Documents (whether or not successful) and paid in cash;

 

(o)plus to the extent not already taken into account as exceptional items under
the paragraphs above or applied to exclude items as contemplated under the
paragraphs above and to the extent not already included in calculating
Consolidated EBITDA, Net Cash Proceeds received by the Group which it is
permitted to retain and which are not required to be reinvested or applied in
mandatory prepayment;

 

(p)less any amounts paid outside the Group to minority shareholders or partners
of members of the Group or pursuant to a Permitted Payment to the extent not
already taken into account in calculating Consolidated EBITDA;

 

(q)without double counting, for any Quarter Date falling at the end of a
Financial Year, less any amounts that constitute Trapped Cash at the last day of
the applicable Relevant Period and plus any amounts that were deducted under
this paragraph for the calculation of this definition for the Quarter Date
ending on the immediately previous Financial Year but no longer constitute
Trapped Cash;

 

(r)less any amounts claimed under loss of profit, business interruption or
equivalent insurance in respect of such period to the extent not received in
cash during that Financial Year; and

 



192

 

 

(s)(to the extent not included in calculating Consolidated Total Net Cash
Interest Expenses) plus the amount of any cash receipts and less the amount of
any cash payments paid, under any Treasury Transaction by a member of the Group
during the Relevant Period (including any one-off cash payments, premia fees,
costs or expenses in connection with the purchase of a Treasury Transaction or
which arise upon maturity, close-out or termination of any Treasury
Transaction),

 

and so that no amount shall be added (or deducted) more than once, and excluding
amounts already taken into account in calculating Consolidated EBITDA, and there
shall also be excluded:

 

(i)the effect of all cash movements (including purchase price adjustments or one
off consolidation effects) associated with the Acquisition, the Refinancing,
Permitted Acquisitions, Permitted Joint Venture investments, investments in
Unrestricted Subsidiaries and transaction costs, Debt Purchase Transactions and
any share options relating to a member of the Group existing at the Closing
Date; and

 

(ii)any item expressed to be deducted to the extent at any time allocated by the
Company as funded directly or indirectly from Acceptable Funding Sources (other
than under paragraph (b) thereof).

 

“Consolidated Debt Service” for any period and in relation to the Group, means
Consolidated Total Net Cash Interest Expenses of the Group for such period, plus
all scheduled repayments (as reduced by any prior repayments) of Borrowings on a
consolidated basis which fell due for repayment or prepayment (excluding, for
the avoidance of doubt, any voluntary or mandatory prepayment) during such
period, but excluding any principal amount which fell due under any overdraft or
revolving credit facility and which was available for simultaneous redrawing
according to the terms of such facility or under a Revolving Facility and any
Ancillary Facility or which would have been available for simultaneous redrawing
but for a cancellation or termination of the available facility by a member of
the Group and excluding any repayment of Financial Indebtedness existing on the
Closing Date which is required to be repaid under the Finance Documents and
excluding any repayment of amounts under the Finance Documents which are
refinanced by a replacement facility or notes permitted under the Finance
Documents.

 

“Consolidated EBIT” for any period (and without double counting), means the
consolidated profits of the Group (including the results from discontinued
operations) from ordinary activities before taxation:

 

(a)before taking into account any accrued interest (including capitalised
interest and amortisation of arrangement, underwriting and participation fees
and similar issue costs), commission, fees (including agency fees), discounts
and other finance charges and losses (including repayment and prepayment
premiums) incurred or payable or owed to any member of the Group in respect of
Borrowings (but calculated to disregard the carve outs in paragraphs (a), (d),
(e), (f), (g) and (i) of that definition);

 



193

 

 

(b)after including the amount of profit and deducting the amount of any loss of
any member of the Group which is attributable to any third party (not being a
member of the Group) which is a shareholder (or holder of a similar interest) in
such member of the Group;

 

(c)before taking into account any (w) unrealised gains or losses on hedging or
other derivatives or (x) realised gains or losses on hedges or other derivatives
entered in relation to the Facilities, New Senior Secured Debt, New Senior
Subordinated Debt or Acquired Indebtedness or otherwise in connection with any
purpose other than in the ordinary course of trading (including for the
avoidance of doubt before taking into account mark-to-market adjustments on
currency swaps) or (y) exchange rate gains or losses arising due to the
re-translation of the balance sheet items but (z) after taking into account any
realised gains on hedges or other derivatives entered into in the ordinary
course of trading (but before taking into account realised losses on such hedges
or derivatives);

 

(d)before taking into account any gain or loss arising from an upward or
downward revaluation of any asset or liability or on the disposal or write down
of an asset or liability or any non-cash charges, expenses or negative
adjustments (or minus non-cash gains or positive adjustments) relating to any
adjustments arising by reason of the application of certain accounting
principles with respect to ASC 805 (relating to changes in accounting for
earn-out obligations);

 

(e)before taking into account any items (positive or negative) of a one-off,
non-recurring, extraordinary or exceptional nature;

 

(f)plus any amounts claimed under loss of profit, business interruption or
equivalent insurance;

 

(g)before deducting Restructuring Costs and Hedging Costs;

 

(h)before deducting any Transaction Costs and Permitted Acquisition Costs;

 

(i)before deducting Pension Items and any expenses relating to pensions
including service costs and pension interest costs;

 

(j)plus the amount received in cash by members of the Group through dividends,
profit distributions, returns on investments, royalties or similar payments by
any entity (which is not a member of the Group) in which any member of the Group
has an ownership interest (grossed up in respect of any applicable withholding
tax and including any repayment to the Group of loans to, or other investments,
in associates or joint ventures);

 

(k)before deducting any fees, costs or charges related to any actual or
attempted equity offering or equity transaction or sale, investments,
acquisitions or Financial Indebtedness permitted under the Finance Documents
(whether or not successful) and before deducting agency and trustee fees under
Permitted Financial Indebtedness;

 



194

 

 

(l)before deducting any amount referred to in the definition of Permitted
Payment; and

 

(m)before taking into account any expense referable to equity settled share
based compensation of employees or management or profit sharing schemes or
compensation or payments to departing management;

 

(n)before taking into account any gains or losses arising on litigation
settlements or with respect to indemnification provisions or similar agreement
or insurance;

 

(o)before taking into account (i) any costs or expenses relating to plant and/or
business relocation, (ii) any research, development or other similar costs, and
(iii) any costs that are costs of the type that are capitalised in the Base Case
Model;

 

(p)before deducting the impact of any non-cash provisions; and

 

(q)plus any amount of Tax that would be accounted for below Consolidated EBIT in
accordance with the Accounting Principles,

 

provided that any profit or loss on any Notifiable Debt Purchase Transaction
shall not be taken into account in calculating Consolidated EBIT.

 

“Consolidated EBITDA” for any period and without double counting means the
Consolidated EBIT of the Group plus the consolidated depreciation and
amortisation (including, for the avoidance of doubt and without double counting,
lease depreciation charges and amortisation of acquisition goodwill) and any
impairment costs of the Group (each as defined by reference to the consolidated
financial statements of the Group).

 

“Consolidated Pro Forma EBITDA” for any Relevant Period, means Consolidated
EBITDA as adjusted in accordance with Clause 26.5 (Calculations) below.

 

“Consolidated Total Net Cash Interest Expenses” for any period and in relation
to the Group, means:

 

(a)the aggregate of interest, commitment or non-utilisation fees, annual agency
fees and other recurring fees (other than as excluded in paragraph (g) below)
relating to the Facilities, New Senior Secured Debt, New Senior Subordinated
Debt or Acquired Indebtedness accruing (whether or not paid) during a period
plus or minus net amounts receivable or payable or accrued by the Group under
the Hedging Agreements or other Treasury Transactions in respect of interest but
excluding any one-off cash payments, premia fees, costs or expenses in
connection with the purchase of a Treasury Transaction or which arise upon
maturity, close-out or termination of any Treasury Transaction and any
unrealised gains or losses on any Treasury Transactions;

 

(b)plus interest, commitment fees and other fees on any other Borrowings
(including the interest element of any Finance Leases) accruing (whether or not
paid) during a period;

 



195

 

 

(c)plus discount and acceptance fees payable by the Group in connection with any
acceptance credit, bill discounting debt factoring or other like arrangement;

 

(d)less interest income accrued (whether or not paid) for the account of a
member of the Group;

 

(e)excluding the non-cash element of interest on any Financial Indebtedness
during that period;

 

(f)excluding any amortisation of Transaction Costs or Permitted Acquisition
Costs;

 

(g)excluding all one-off agency, arrangement, underwriting, amendment, consent
or other front end, one-off or similar non-recurring fees (and any amortisation
thereof); repayment and prepayment premiums, fees or costs; any deemed finance
charges or notional interest in relation to pension liabilities and any
withholding tax (or gross up obligation) on interest receivable, received,
payable or paid.

 

“Consolidated Total Net Debt” means the principal amount of all Borrowings of
the Group less the aggregate amount at that time of Cash and Cash Equivalent
Investments held by members of the Group.

 

“Excess Cash Flow” means in relation to any Financial Year of the Group, the
result (if positive) of Consolidated Cash Flow for such period less (to the
extent otherwise included) the aggregate of:

 

(a)Consolidated Debt Service for such Financial Year;

 

(b)to the extent included in Consolidated Cash Flow, any mandatory prepayments
of Financial Indebtedness made during such period but only to the extent that
any Financial Indebtedness so prepaid is not available for immediate redrawing
and disregarding any such prepayments to the extent funded from the proceeds of
Permitted Financial Indebtedness;

 

(c)to the extent included in Consolidated Cash Flow, any voluntary prepayments
of Financial Indebtedness made during such period but only to the extent that
any Financial Indebtedness so prepaid is not available for immediate redrawing
and disregarding any such prepayments to the extent funded from the proceeds of
Permitted Financial Indebtedness;

 

(d)to the extent included in Consolidated Cash Flow, the cash proceeds of any
subscription (to the extent paid in cash) for common and/or preference shares of
the Group by way of any capital contribution to the Group or any raising of
funds by way of private placement of ordinary or preference share capital;

 

(e)to the extent included in Consolidated Cash Flow, the cash proceeds of New
Shareholder Injections;

 

(f)any Net Cash Proceeds referred to in paragraph (n) of Consolidated Cash Flow;

 



196

 

 

(g)any amount which is not deducted from the definition of Consolidated Cash
Flow as a result of the operation of paragraph (ii) of the proviso to that
definition;

 

(h)any Pending Acquisition Amount (except to the extent that the Pending
Acquisition Amount is funded or refinanced from the proceeds of an Incremental
Facility, New Senior Secured Debt or New Senior Subordinated Debt) and any
Pending Restructuring Amount (except to the extent that the Pending
Restructuring Amount is funded or refunded to the extent funded from the
proceeds of an Incremental Facility, New Senior Secured Debt or New Senior
Subordinated Debt);

 

(i)amounts claimed under loss of profit, business interruption or equivalent
insurance in respect of such period to the extent not received in cash during
that Financial Year;

 

(j)the amount of any committed Capital Expenditure contracted for during that
Financial Year but unspent during such Financial Year (“Pending Capital
Expenditure Amount”);

 

(k)tax accrued and/or payable during or in respect of such Financial Year but
not overdue (save if under dispute) and not paid (“Pending Tax Amount”);

 

(l)any cash amounts attributable to a person, property, business or material
fixed asset that a member of the Group has committed to transfer or otherwise
dispose of during such Financial Year and that is to be transferred or otherwise
disposed of in the immediately following Financial Year (“Pending Disposal
Cash”);

 

plus any Pending Acquisition Amount, Pending Capital Expenditure Amount, Pending
Restructuring Amount, Pending Tax Amount or Pending Disposal Cash already
subtracted from Excess Cash Flow in respect of the previous Financial Year and
which is not actually spent in the current Financial Year or, in relation to
Pending Disposal Cash, in respect of which a disposal has not occurred.

 

“Financial Quarter” means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.

 

“Financial Year” means each annual accounting period of the Group, ending on the
Accounting Reference Date in each year.

 

“Leverage Ratio” means the ratio of Consolidated Total Net Debt as at the last
day of a Relevant Period to Consolidated Pro Forma EBITDA (each as shown in the
relevant Compliance Certificate).

 

“Pending Acquisition Amount” means, in respect of any Financial Year (the
“Relevant Financial Year”), the aggregate cash amounts to be paid in respect of
the consideration for Permitted Acquisitions for which a member of the Group has
entered into a commitment before the end of the Relevant Financial Year.

 

“Pending Restructuring Amount” means, in respect of any Financial Year, the
aggregate cash amounts to be paid in respect of any Restructuring Costs for
which a member of the Group has entered into a commitment before the end of the
Financial Year.

 



197

 

 

“Pension Items” means the current cash service costs attributable to any income
or charge attributable to a post-employment benefit scheme.

 

“Permitted Acquisition Costs” means all fees, commissions, costs and expenses,
stamp, registration and other Taxes incurred by the Company or any other member
of the Group in connection with any Permitted Acquisition or Permitted Joint
Venture or an investment in an Unrestricted Subsidiary and the negotiation,
preparation, execution, notarisation and registration of related documentation
together with all fees, commissions, costs and expenses incurred by the target
entity in connection with such acquisition or related documentation (including
for the avoidance of doubt any costs relating to the hedging arrangements of the
target entity).

 

“Quarter Date” means each of 31 March, 30 June, 30 September and 31 December or
such other dates which correspond to the quarter end dates within each Financial
Year.

 

“Relevant Period” means each period of four consecutive Financial Quarters
ending on a Quarter Date (which for the avoidance of doubt may include periods
prior to the Closing Date).

 

“Restructuring Costs” means costs or expenses relating to cost savings
initiatives, operating expense reductions, transition, business optimisation,
inventory optimisation programmes, software development costs, costs related to
the closure, relocation or consolidation of facilities, retail, administrative
or production locations and other similar items and curtailments (including the
cessation of the Mexican server-based gaming division), consulting fees, signing
costs, retention and completion bonuses, relocation expenses and modifications
to pension and post-retirement employee benefit plans, retraining, severance and
termination, new system designs and implementation costs, business interruption,
reorganisation and other restructuring or cost-cutting measures, carve-outs,
separations, the rationalisation, re-branding, start-up, reduction or
elimination of product lines, assets or businesses (for the avoidance of doubt,
excluding any related Capital Expenditure).

 

“Retained Cash” means, at any time and from time to time to the extent allocated
as such at the option of the Company and to the extent not previously applied or
allocated for a particular purpose, Retained Excess Cash; Net Cash Proceeds
which any member of the Group is permitted to retain and which are not required
to be applied in mandatory prepayment; any prepayments waived (and not taken up
by another Lender) or deemed waived by a Lender, any amounts received or
receivable from any person which is not a member of the Group for the purpose
of, or with the intention that such amounts are available to be used for, the
relevant expenditure (including under the Acquisition Documents or any
agreements governing any Permitted Acquisitions (by way of indemnity,
compensation or otherwise)); prepayments under any relevant contractual
arrangements; investment grants; and capital contributions received from
landlords in relation to real property).

 



198

 

 

“Retained Cash Flow” means Excess Cash Flow not required to be applied in
prepayment of the Facilities, New Senior Secured Debt or New Senior Subordinated
Debt including for the avoidance of doubt all Excess Cash Flow generated in any
Financial Year which ends after the Closing Date but which is not required to be
prepaid pursuant to Clause 12.3 (Excess Cash Flow) and (without double counting
and to the extent deducted from positive Excess Cash Flow in determining the
amount of Excess Cash Flow required to be prepaid (if any) under Clause 12.3
(Excess Cash Flow)) the Excess Cash Flow De Minimis.

 

“Retained Excess Cash” means accumulated unspent Retained Cash Flow from any
Financial Year of the Group to the extent not utilised or applied in accordance
with the terms of the Finance Documents and shall for the avoidance of doubt
include all Excess Cash Flow generated in any Financial Year which ends after
the Closing Date but which is not required to be prepaid pursuant to Clause 12.3
(Excess Cash Flow).

 

“Transaction Costs” means all fees, commissions, costs and expenses, stamp,
registration and other Taxes incurred by the Company or any other member of the
Group or the Target Group in connection with the integration of the Target Group
with the Group, the Acquisition or the Refinancing or the negotiation,
preparation, execution, notarisation and registration of the Transaction
Documents (including for the avoidance of doubt Hedging Costs and all payments
made to any Hedge Counterparty, and all fees, costs and expenses incurred, by
any member of the Group or the Target Group in connection with the close-out or
termination on or about the Closing Date of any hedging arrangements in respect
of which any member of the Group or the Target Group was a party (including
without limitation in respect of interest rate, exchange rate and commodity
price risk hedging)).

 

“Trapped Cash” means any cash, cash equivalent investments or other amounts that
would, if it constituted an applicable mandatory prepayment proceed, be exempt
from being required to be applied in a mandatory prepayment of the Facilities
pursuant to this Agreement, for reasons of unlawfulness, inability to upstream
to applicable Borrowers and otherwise.

 

“Working Capital” means trade and other debtors in relation to operating items
of any member of the Group plus prepayment in relation to operating items,
inventory and stock, less trade and other creditors in relation to operating
items (but not including sums payable in respect of any Borrowings) of any
member of the Group and less accrued expenses and accrued costs of any member of
the Group.

 

26.2Financial condition

 

The undertaking in this Clause 26.2 shall continue for so long as any sum
remains payable or capable of becoming payable under the Finance Documents or
any Commitment is in force.

 



199

 

 

26.3Leverage

 

The Company shall ensure that as at the last day of each Relevant Period
(commencing with the Relevant Period ending on the last day of the third
complete Financial Quarter following the Closing Date (the “First Relevant
Period”) it being understood, for the avoidance of doubt, that any Relevant
Period set out in the table below ending prior to the First Relevant Period (a
“Prior Relevant Period”), together with any Leverage Ratio set opposite such
Prior Relevant Period, shall be disregarded for all purposes under this
Agreement and the financial covenant set out in this Clause 26.3 shall not be
required to be tested on any such Prior Relevant Period) the Leverage Ratio in
respect of that Relevant Period will not exceed the ratio set opposite such
Relevant Period below:

 

Relevant Period (ending in)   Leverage Ratio   30 June 2020     4.1:1   30
September 2020     4.1:1   31 December 2020     4.1:1   31 March 2021     4.1:1
  30 June 2021 and thereafter     3.0:1  

 

26.4Capital Expenditure

 

(a)Subject to paragraphs (b) and (c) below, in respect of each Financial Year
ending on a date set out in Column 1 below, the aggregate Capital Expenditure of
the Group (disregarding any Capital Expenditure funded using Acceptable Capital
Expenditure Funding Sources) shall not exceed the amount set out in Column 2
below opposite such date (each such amount, an “Original Capital Expenditure
Limit”), provided that, if the Group makes any Approved Acquisition that results
in an increase of Consolidated Pro Forma EBITDA (the proportion by which such
Consolidated Pro Forma EBITDA is so increased being the “Relevant Increase”),
the Original Capital Expenditure Limit for the then current Financial Year and
each subsequent Financial Year shall be increased by a proportion equal to the
Relevant Increase (each such increased amount, a “Capital Expenditure Limit”):

 

Column 1 

Column 2

  31 December 2019  £13,000,000  31 December 2020  £31,000,000  31 December
2021  £27,000,000  31 December 2022  £28,000,000  31 December 2023  £30,000,000 
31 December 2024  £32,000,000  31 December 2025  £34,000,000  31 December 2026  
£18,000,000 

  



200

 



 

(b)If in any Financial Year (the “Original Financial Year”) the amount of
Capital Expenditure (disregarding any Capital Expenditure funded using
Acceptable Capital Expenditure Funding Sources) is less than the Capital
Expenditure Limit for that Original Financial Year (the difference being
referred to below as the “Capex Unused Amount”), then the maximum expenditure
amount for the immediately following Financial Year (the “Carry Forward Year”)
shall be automatically increased by an amount equal to 100 per cent. of the
Capex Unused Amount (the “Permitted Carry Forward Amount”). In any Carry Forward
Year, the Capital Expenditure Limit for such Carry Forward Year shall be treated
as having been incurred before any Permitted Carry Forward Amount carried
forward into such Carry Forward Year. If the Permitted Carry Forward Amount is
not used in the Carry Forward Year into which it was originally carried forward,
it shall be extinguished.

 

(c)The maximum expenditure amount for any Financial Year (the “Carry Back Year”)
may, at the election of the Company (at its sole discretion) be increased by an
amount equal to up to 50 per cent. of the Capital Expenditure Limit for the
immediately following Financial Year (the “Immediately Following Financial Year”
and the amount of such increase, the “Carry Back Amount”). In any Carry Back
Year, the Capital Expenditure Limit for such Carry Back Year shall be treated as
having been incurred before any Carry Back Amount carried back into such Carry
Back Year. If the Carry Back Amount is not used in the Carry Back Year into
which it was originally carried back, it shall be extinguished. The Capital
Expenditure Limit for the Immediately Following Financial Year shall be reduced
by the amount of the Carry Back Amount which has been carried back to the Carry
Back Year.

  

26.5Calculations

 

(a)The financial covenants will be tested by reference to each set of Quarterly
Financial Statements and Annual Financial Statements delivered to the Agent for
the Relevant Period or any part thereof and/or each Compliance Certificate.

 

(b)The components of each definition in Clause 26.1 (Financial definitions) will
be calculated in accordance with the Finance Documents and as applicable with
the Accounting Principles after taking into account any adjustment to the
financial statements necessary to reflect the information delivered to the Agent
pursuant to paragraph (a)(v) of Clause 25.9 (Agreed Accounting Principles), if
any.

 

(c)For a Relevant Period ending less than 12 Months after the Closing Date the
financial covenant ratios set out in this Clause 26 (and any other relevant
ratio or financial definition calculated for the purposes of this Agreement)
shall be calculated using:

 

(i)Consolidated Total Net Debt as at the end of that Relevant Period; and

 



201

 

 

(ii)Consolidated EBIT, Consolidated EBITDA, Consolidated Pro Forma EBITDA and
Consolidated Cash Flow calculated on an actual basis over the Relevant Period;
and

 

(iii)Consolidated Debt Service and Consolidated Total Net Cash Interest Expenses
calculated on a cumulative basis by reference to the amount thereof for the
period from the Closing Date.

 

(d)For the purpose of this Clause 26, no item shall be included or excluded more
than once in any calculation.

 

(e)For the purposes of this Clause 26 in respect of any Relevant Period and to
the extent the Leverage Ratio or any financial definition contained in this
Clause 26 is used as the basis (in whole or in part) for permitting any
transaction or making any determination under this Agreement (including on a pro
forma basis), the exchange rates (including for the purposes of determining any
interest rate) and interest rates used for determination of Consolidated Total
Net Debt and Consolidated Total Net Cash Interest Expenses for that Relevant
Period shall be (i) with respect to Financial Indebtedness for which the Group
has entered into interest rate and/or cross currency derivatives, the rate or
level at which such derivative has been entered into and (ii) with respect to
all other Financial Indebtedness, the interest rate and/or exchange rate
calculated in accordance with paragraph (f) below.

 

(f)Subject to paragraph (e) above, for the purposes of this Clause 26.4 in
respect of any Relevant Period, the exchange rates (including for the purposes
of determining any interest rate) used in the calculation of Consolidated EBIT,
Consolidated EBITDA, Consolidated Pro Forma EBITDA and Consolidated Total Net
Cash Interest Expenses shall be the weighted average exchange rates for the
Relevant Period or otherwise consistent with the exchange rate methodology
applied in the financial statements delivered pursuant to Clause 25.4 (Financial
Statements), in each case as selected and determined by the Company.

 

(g)

 

(i)The financial covenants contained in this Clause 26 and definitions in
Clause 26.1 (Financial definitions) for all purposes in this Agreement (other
than to the extent such definitions are used for the purposes of calculating
Consolidated Pro Forma EBITDA and Consolidated Cash Flow, in each case for the
purposes of calculating Excess Cash Flow) shall be calculated to give pro forma
effect to any synergies and cost savings arising from steps taken or committed
to be taken in any Relevant Period (including the portion thereof occurring
prior to the relevant event) in connection with acquisitions, dispositions or
restructurings, reorganisations, synergies or cost saving or other similar
initiatives (such initiatives being “Group Initiatives”) and taking into account
throughout (without double counting any synergies and cost savings actually
achieved) Pro Forma Acquisition Synergies and Cost Savings, Pro Forma Disposal
Synergies and Cost Savings and/or Pro Forma Group Initiative Synergies and Cost
Savings and to give pro forma effect to any related incurrence, assumption or
repayments of Financial Indebtedness.

 



202

 

 

(ii)For the purposes of the calculation of Consolidated Pro Forma EBITDA (other
than to the extent such definitions are used for the purposes of calculating
Excess Cash Flow), the aggregate earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as Consolidated EBITDA but on an
unconsolidated bases (except to the extent that the entity, business or material
fixed asset acquired itself has Subsidiaries) (“EBITDA”) of any entity, business
or material fixed asset that is acquired during a Relevant Period shall be
included for the full Relevant Period (as adjusted by any Pro Forma Acquisition
Synergies and Cost Savings, Pro Forma Disposal Synergies and Cost Savings and/or
Pro Forma Group Initiative Synergies and Cost Savings) and shall exclude any
non-recurring costs and other expenses related to such acquisitions or
investments or Group Initiatives.

 

(iii)For the purposes of the calculation of Consolidated Pro Forma EBITDA and
(for the purposes of calculating Excess Cash Flow) Consolidated Cashflow, the
EBITDA and cashflow (calculated on the same basis as Consolidated Cashflow but
on an unconsolidated basis (except to the extent that the entity or business
sold itself has Subsidiaries) (“Cashflow”) of any entity, business or material
fixed asset that is sold (in the case of Consolidated Pro Forma EBITDA) during
the Relevant Period or (in the case of Consolidated Cashflow) at any time shall
be excluded, in the case of EBITDA (as defined in paragraph (ii) above), for the
full Relevant Period and in the case of Cashflow, from the date on which it is
agreed that the Cashflow of the relevant entity, business or material fixed
asset is transferred to or held for the benefit of the buyer (including without
limitation under any lock-box arrangements involving an economic transfer
occurring prior to a legal transfer of the relevant entity, business or assets)
(in the case of Consolidated Pro Forma EBITDA, as adjusted by any Pro Forma
Acquisition Synergies and Cost Savings, Pro Forma Disposal Synergies and Cost
Savings and/or Pro Forma Group Initiative Synergies and Cost Savings) and shall
exclude any non-recurring costs and other expenses related to such sales,
transfers, dispositions or Group Initiatives.

  

(iv)Consolidated Total Net Debt and Consolidated Total Net Cash Interest
Expenses shall be adjusted to give pro forma effect to any incurrence,
assumption or repayment of Financial Indebtedness (including any reduction in
Consolidated Total Net Debt from the proceeds of any asset sales) arising from
any acquisitions, investments, dispositions or Group Initiatives if a related
adjustment has been made to Consolidated Pro Forma EBITDA.

 

(v)To the extent the Leverage Ratio or any financial definition contained in
this Clause 26 is used as the basis (in whole or part) for permitting any
transaction or making any determination under this Agreement (including on a
pro-forma basis) at any time after a Quarter Date, Consolidated Total Net Debt
shall be reduced to take into account any repayment of Financial Indebtedness
made on or before the relevant date and shall be increased to take into account
any incurrence or assumption of Financial Indebtedness made on or before the
relevant date.

 



203

 

 

(vi)If the aggregate amount of Pro Forma Acquisition Synergies and Cost Savings,
Pro Forma Disposal Synergies and Cost Savings or Pro Forma Group Initiative
Synergies and Cost Savings taken into account in any applicable calculation are
greater than 15 per cent. of Consolidated Pro Forma EBITDA (after taking into
account such acquisition, disposal or Group Initiative), those Pro Forma
Acquisition Synergies and Cost Savings, Pro Forma Group Initiatives Synergies
and Cost Savings or Pro Forma Disposal Synergies and Cost Savings (as the case
may be) shall be commented on as not being unreasonable by any independent
reputable accountancy firm or industry specialist (or such other firm approved
by the Majority Lenders) (which commentary may be provided in any accompanying
accountants’ or industry specialist due diligence report).

 

(vii)The aggregate amount of Pro Forma Acquisition Synergies and Cost Savings,
Pro Forma Disposal Synergies and Cost Savings and Pro Forma Group Initiative
Synergies and Cost Savings taken into account in any Relevant Period shall not
be greater than 20 per cent. of Consolidated Pro Forma EBITDA (after taking into
account such acquisition, disposal or Group Initiative) for that Relevant
Period.

 

(h)Notwithstanding anything to the contrary (including anything in the financial
definitions set out in the Agreement), when calculating any financial definition
or ratio under the Finance Documents (excluding for the avoidance of doubt,
Excess Cashflow), the Company shall be permitted to exclude all or any part of
any expenditure or other negative item (and/or the impact thereof) directly or
indirectly relating to or resulting from:

 

(i)the Acquisition;

 

(ii)the Refinancing;

 

(iii)start-up costs for new businesses and branding or re-branding of existing
businesses; and

 

(iv)Restructuring Costs and/or Transaction Costs.

 

27General Undertakings

 

The undertakings in this Clause 27 shall operate from the date of this Agreement
and continue for so long as any amount is outstanding under the Finance
Documents or any Commitment is in force.

 



204

 

 

27.1Authorisations and Consents

 

Each Obligor will (and will ensure that each of its Subsidiaries will) promptly
apply for, obtain and promptly renew from time to time and maintain in full
force and effect all Authorisations and consents and comply with the terms of
all such Authorisations and consents, and promptly make and renew from time to
time all such filings, as may be required under any applicable law or regulation
to enable it to enter into, and perform its obligations under the Finance
Documents to which it is party and to:

 

(a)carry out the transactions contemplated by the Finance Documents to which it
is a party and to ensure that, subject to the Legal Reservations and Perfection
Requirements, its obligations under the Finance Documents to which it is party
are valid, legally binding and enforceable and each of the Transaction Security
Documents to which it is party constitutes valid security ranking, subject to
the Legal Reservations and Perfection Requirements, in accordance with its
terms; and

 

(b)carry on its business save to the extent failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

27.2Maintenance of status and authorisation

 

Each Obligor will, and will ensure that each of its Subsidiaries will:

 

(a)ensure that it has the right to conduct its business and will obtain and
maintain all material consents and make all material filings necessary for the
conduct of such business and take all steps necessary to ensure that the same
are in full force and effect, save where non-compliance would not reasonably be
expected to have a Material Adverse Effect; and

  

(b)comply with all laws and regulations binding upon it save where
non-compliance would not reasonably be expected to have a Material Adverse
Effect.

 

27.3Pari passu Ranking

 

Each Obligor will ensure that (except pursuant to a Notifiable Debt Purchase
Transaction) at all times any unsecured and unsubordinated claims of a Finance
Party against it under each of the Finance Documents rank at least pari passu
with all its other present and future unsecured and unsubordinated creditors
except creditors whose claims are mandatorily preferred by laws of general
application

 

27.4Insurances

 

Each Obligor will, and will ensure that each of its Subsidiaries will effect and
thereafter maintain at its own expense such insurances in respect of its
material assets and business of an insurable nature which:

 

(a)provide cover against risks which are normally insured against by other
companies in the relevant jurisdiction owning, possessing or leasing similar
assets and carrying on similar businesses; and

 



205

 

 

(b)are at levels usual for a business of its size and nature as may be
reasonably available in the insurance market at that time,

 

provided that no member of the Group shall be required to maintain any key-man
life insurance or to ensure that any insurance arrangements include any loss
payee endorsements or arrangements in favour of the Finance Parties.

 

27.5Taxes

 

(a)Each Obligor will, and will ensure that each of its Subsidiaries will duly
and punctually pay and discharge all Taxes imposed by any agency of any state
upon it or any of them or any of its or their assets, income or profits or any
transactions undertaken or entered into by it or any of them due and payable by
it or that Subsidiary within the time period allowed therefor without imposing
material penalties where failure to do so could reasonably be expected to have a
Material Adverse Effect.

 

(b)No Obligor may change its residence for Tax purposes without the prior
written consent of the Lenders.

 

27.6Pension Schemes

 

Each Obligor will (and will ensure that each of its Subsidiaries shall) ensure
that all pension schemes for the time being operated by members of the Group are
fully funded to the extent required by law, where failure to do so would
reasonably be expected to have a Material Adverse Effect.

 

27.7Intellectual Property

 

Each Obligor will and each Obligor will ensure that each of its Subsidiaries
will:

 

(a)observe and comply with all obligations and laws to which it in its capacity
as registered proprietor, beneficial owner, user, licensor or licensee of the
Intellectual Property which is required to conduct the business of the Group and
where failure to do so would reasonably be expected to have a Material Adverse
Effect;

 

(b)do all acts as are necessary to preserve, maintain, protect and safeguard
such Intellectual Property as is required to conduct the business of the Group
where failure to do so would reasonably be expected to have a Material Adverse
Effect and not change, terminate or discontinue the use of any of such
Intellectual Property nor allow it to be infringed or used in such a way that it
is put at risk by becoming generic or by being identified as disreputable if in
each case to do so would reasonably be expected to have a Material Adverse
Effect; and

 

(c)not grant any licence to any person to use the Intellectual Property required
to conduct the Business if to do so would have or could be reasonably expected
to have a Material Adverse Effect.

 



206

 

 

27.8Environmental Undertakings

 

Each Obligor will, and each Obligor will ensure that each of its Subsidiaries
will obtain, monitor and comply with the terms and conditions of all
Environmental Permits and all Environmental Laws applicable to it where failure
so to do would reasonably be expected to have a Material Adverse Effect.

 

27.9Amalgamations and Change of Business

 

No Obligor will and each Obligor will ensure that none of its Subsidiaries will:

 

(a)amalgamate, merge, demerge or consolidate with or into any other person or
undertake any corporate reorganisation or other reorganisation except for any
Permitted Transaction or Permitted Reorganisation; or

 

(b)substantially change the general nature of the business of the Group taken as
a whole at the date of this Agreement.

 

27.10Disposals

 

No Obligor will and each Obligor will procure that none of its Subsidiaries
will, (whether by a single transaction or a number of related or unrelated
transactions and whether at the same time, and whether voluntary or involuntary
or over a period of time) sell, transfer, lease out, lend or otherwise dispose
of any of its assets except pursuant to a Permitted Transaction or Permitted
Disposal.

 

27.11Arm’s Length Transactions

 

No Obligor will and each Obligor will ensure that none of its Subsidiaries will,
enter into any material arrangement or transaction with an Affiliate other than
on an arm’s length basis (or better), save for:

 

(a)loans between members of the Group which are Permitted Loans;

  

(b)any other transaction or arrangement (including, without any limitation, any
disposal) entered into between members of the Group;

 

(c)any Permitted Payment; or

 

(d)a Permitted Transaction.

 

27.12Negative Pledge

 

No Obligor will, and each Obligor will ensure that none of its Subsidiaries
will, create or permit to subsist any Security or Quasi Security on or over the
whole or any part its undertaking or assets (present or future) except for
Permitted Security or a Permitted Transaction.

 



207

 

 

27.13Factoring

 

No Obligor will, and each Obligor will ensure that none of its Subsidiaries
will:

 

(a)sell or otherwise dispose of any asset on terms whereby such asset is or may
be leased back to or re-acquired by it or any other member of the Group except
to the extent that the aggregate cash consideration for all such assets disposed
(and which have not been reacquired by the Group at the end of the applicable
lease) does not exceed, at any time (when aggregated with the aggregate capital
element of all rentals under any Finance Leases outstanding) the greater of
(i) £10,000,000 and (ii) an amount equal to 16 per cent. of Consolidated
Pro Forma EBITDA for the Relevant Period ending on the most recent Quarter Date
for which Quarterly Financial Statements together with the relevant Quarterly
Compliance Certificate have been delivered to the Agent (a “Permitted Sale and
Leaseback”); or

 

(b)sell or otherwise dispose of any receivable as part of factoring, invoice
discounting or receivables financing to any person who is not a member of the
Group except for (i) Permitted Factoring or (ii) where to do so could not
reasonably be expected to have an adverse effect on the interests of the Lenders
and does not give rise to any Financial Indebtedness,

 

and, in each case, other than a Permitted Transaction.

 

For the purposes of this Clause 27.13, “Permitted Factoring” means recourse or
non-recourse sales or disposals pursuant to factoring, invoice discounting,
receivables financings or similar arrangements on arm’s length terms for cash
payable at the time of disposal provided that, if there is recourse (other than
where recourse pursuant to such arrangements is limited to customary
indemnities, warranties and/or security), the maximum aggregate amount of cash
consideration for such receivables which have been sold or disposed of pursuant
to such factoring or similar arrangements (such factoring or similar
arrangements, “Recourse Factoring”) and which remain outstanding (other than as
a result of a default by the relevant debtor) does not (without double counting)
exceed, at any time (when aggregated with the principal outstanding amount of
any Financial Indebtedness incurred pursuant to paragraph (o) of the definition
of “Permitted Financial Indebtedness”) the greater of (i) £10,000,000 and
(ii) an amount equal to 16 per cent. of Consolidated Pro Forma EBITDA for the
Relevant Period ending on the most recent Quarter Date for which Quarterly
Financial Statements together with the relevant Quarterly Compliance Certificate
have been delivered to the Agent at any time.

 

27.14Indebtedness

 

No Obligor will, and each Obligor will ensure that none of its Subsidiaries
will, incur or permit to subsist or remain outstanding any Financial
Indebtedness other than Permitted Financial Indebtedness or a Permitted
Transaction.

 

27.15Guarantees

 

No Obligor will, and each Obligor will ensure that none of its Subsidiaries
will, grant or permit to subsist or remain outstanding any guarantee other than
a Permitted Transaction or a Permitted Guarantee.

 



208

 

 

27.16Loans

 

No Obligor will, and each Obligor will ensure that none of its Subsidiaries
will, make or permit to be outstanding any loans or be a creditor in respect of
any Financial Indebtedness other than Permitted Transactions and Permitted
Loans.

 

27.17Leasing Arrangements

 

No Obligor will, and each Obligor will ensure that none of its Subsidiaries
will, except with the prior written consent of the Majority Lenders or as a
Permitted Transaction, enter into or permit to subsist any Finance Lease,
provided that members of the Group may enter into or permit to subsist any
Finance Leases where the aggregate capital element of all rentals under such
Finance Leases and agreements does not exceed, at any time (when aggregated with
the aggregate cash consideration for all assets disposed in the manner set out
in paragraph (a) of Clause 27.13 (Factoring) (and which have not been reaquired
by the Group at the end of the applicable lease)) the greater of (i) £10,000,000
and (ii) an amount equal to 16 per cent. of Consolidated Pro Forma EBITDA for
the Relevant Period ending on the most recent Quarter Date for which Quarterly
Financial Statements together with the relevant Quarterly Compliance Certificate
have been delivered to the Agent.

 

27.18Acquisition Documents

 

(a)Each Obligor shall, and the Company shall ensure that each other member of
the Group will, take all reasonable action to preserve and enforce any rights it
has in relation to the Acquisition Documents and to enforce all other rights and
entitlements they may have under the Acquisition Documents, if and to the extent
that the directors of the Company (acting reasonably) believe that it is
commercially advantageous for the Group and appropriate to do so.

 

(b)No Obligor shall, and the Company shall ensure that no member of the Group
will, amend, vary, novate, supplement, supersede, waive or terminate any terms
of an Acquisition Document, in each case in any respect which is materially
adverse to the interests of the Lenders (otherwise than with the consent of the
Majority Lenders).

 

27.19Treasury Transactions

 

No Obligor will, and each Obligor will ensure that none of its Subsidiaries
will, enter into any Treasury Transaction other than:

 

(a)any Hedging Agreement or Unsecured Hedging Agreement entered into for the
purposes of hedging interest rate liabilities under any Permitted Financial
Indebtedness with a floating interest rate (including, without limitation, any
hedging entered into pursuant to the Hedging Letter) and any arrangement
replacing or extending such Hedging Agreement or Unsecured Hedging Agreement (as
applicable) on terms permitted by the Finance Documents;

 

(b)any Hedging Agreement or Unsecured Hedging Agreement entered into for the
purposes of hedging exchange rate liabilities in respect of any amount
outstanding under any Permitted Financial Indebtedness which is not denominated
in the Base Currency (including, without limitation, both the interest and
principal liabilities and any hedging entered into pursuant to the Hedging
Letter) and any arrangement replacing or extending such Hedging Agreement or
Unsecured Hedging Agreement (as applicable) on terms permitted by the Finance
Documents); or

 



209

 

 

(c)any Treasury Transactions entered into in the ordinary course of business not
for speculative purposes.

 

27.20Joint Ventures

 

No Obligor will, and each Obligor will ensure that none of its Subsidiaries will
enter into, invest in, acquire or permit to subsist any Joint Venture, or
transfer any assets to or lend to or give any guarantee, indemnity or Security
for or on behalf of a Joint Venture, other than a Permitted Joint Venture.

 

27.21Acquisitions and Investments

 

No Obligor will and each Obligor will ensure that none of its Subsidiaries will:

 

(a)acquire any entity, shares, securities or all or substantially all of a
business or undertaking; or

 

(b)own any interest in any share or equity investment or equity security or make
any capital contribution to any person,

 

other than any Permitted Acquisition or Permitted Transaction, pursuant to a
Permitted Share Issue, or to the extent such acquisition or investment falls
within paragraph (a) of the definition of Permitted Holding Company Activity.

 

27.22Centre of Main Interests

 

No Obligor incorporated in the European Union shall without the prior written
consent of the Agent deliberately cause or allow its “centre of main interests”
(as that term is used in Article 3(1) of The Regulation) to change in a manner
which would materially adversely affect the Lenders.

  

27.23Control and Share Issues

 

No Obligor shall (and each Obligor will ensure that none of its Subsidiaries
will), issue any shares or grant any conditional or unconditional option,
warrant or other right to call for the issue or allotment of, subscribe for,
purchase or otherwise acquire any share of any member of the Group except
pursuant to a Permitted Share Issue or a Permitted Transaction.

 



210

 

 

27.24Restriction on Redemption of Capital Contribution

 

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, directly or indirectly redeem, purchase, retire or otherwise withdraw any
capital contributions made to the capital reserves, convert such capital
contributions into shareholder loans or redeem, purchase, retire, repay or
otherwise acquire for consideration any shares or warrants issued by it or set
apart any sum for any such purpose or otherwise reduce its capital (together, a
"Redemption"), except where such Redemption:

 

(a)is made by a Subsidiary of the Company to its direct shareholders;

 

(b)constitutes a Permitted Payment; or

 

(c)is a Permitted Transaction.

 

27.25Restriction on Payment of Dividends

 

No Obligor will, and each Obligor will ensure that none of its Subsidiaries will
declare or pay, directly or indirectly, any dividends or make any other
distribution or pay any interest or other amounts, whether in cash or otherwise,
on or in respect of its share capital or any class of its share capital
(together a “Dividend”) until the Facilities have been repaid in full except,
(i) payment of a Dividend by a Subsidiary of the Company to its direct
shareholders either pro rata to their shareholdings or to members of the Group,
(ii) payment of a Dividend by a Permitted Joint Venture in accordance with its
joint venture arrangements (iii) a Permitted Payment, (iv) payments as a result
of a Permitted Transaction.

 

27.26Holding Company

 

Each of the Company, DMWSL 632 Limited and DMWSL 633 Limited shall not trade,
carry on any business, own any assets or incur any liabilities or grant any
Security except for a Permitted Holding Company Activity.

 

27.27Guarantees and Security

 

The Company shall ensure that, to the extent legally possible and subject to the
Agreed Security Principles:

 

(a)each Material Subsidiary and each Holding Company of a Material Subsidiary
which is a member of the Group, is a Guarantor (provided that to the extent any
Material Subsidiary on the Closing Date is a member of the Target Group, each
such Material Subsidiary and each Holding Company of such Material Subsidiary
shall only be obliged to become a Guarantor within 90 days after the Closing
Date);

 



(b)each member of the Group which is or becomes a Material Subsidiary (by
reference to the most recent Annual Financial Statements delivered to the Agent
under this Agreement) shall, as soon as reasonably practicable (and in any
event, within 120 days (or, in the case of any such member of the Group that is
not incorporated in a jurisdiction that an existing Obligor is incorporated in,
150 days) of the date on which such Annual Financial Statements are required to
be delivered to the Agent demonstrating that it is or has become a Material
Subsidiary), become an Additional Guarantor (subject to Clause 23.11 (Guarantee
Limitations: General) and to the Agreed Security Principles); and

 



211

 

 

(c)on the date falling 90 days after the Closing Date and, thereafter, on the
date on which the Annual Financial Statements are required to be delivered to
the Agent in each Financial Year (each such date a “Test Date”), the aggregate
(without double counting) earnings before interest, tax, depreciation and
amortisation (calculated on a LTM basis on the same basis as Consolidated
EBITDA) (but taking each entity on an unconsolidated basis and excluding all
intra-Group items, goodwill and investments in Subsidiaries of any member of the
Group (in each case to the extent applicable)) of the Guarantors is equal to or
exceeds 80 per cent. of the Consolidated EBITDA of the Group (the "Guarantor
Coverage Level") provided that, if on the relevant Test Date, the Guarantor
Coverage Level is not met, within 120 days (or, in the case of any relevant
member of the Group that is not incorporated in a jurisdiction that an existing
Obligor is incorporated in, 150 days) of such Test Date, such other members of
the Group shall accede as Additional Guarantors to ensure that the Guarantor
Coverage Level is met (calculated as if such Additional Guarantors had been
Guarantors as at the relevant Test Date and provided that, if the Guarantor
Coverage Level is met within such time period, no Default, Event of Default or
other breach of the Finance Documents shall arise in respect thereof).

 

(d)For the purpose of calculating the Guarantor Coverage Level under
paragraph (c) above:

 

(i)any entity having negative earnings before interest, tax, depreciation and
amortisation shall be deemed to have zero earnings before interest, tax,
depreciation and amortisation;

 

(ii)to the extent the Agreed Security Principles dictate that a member of the
Group would not be required to accede as a Guarantor, the earnings before
interest, tax, depreciation and amortisation of that member of the Group shall
be entirely excluded from the calculation of the Guarantor Coverage Level; and

 

(iii)any earnings before interest, tax, depreciation and amortisation resulting
from or attributable to Joint Ventures that are consolidated with the earnings
before interest, tax, depreciation and amortisation of the Group shall be deemed
to be zero.

 

27.28Further Assurance

 

(a)Subject to the Agreed Security Principles, each Obligor shall (and the
Company shall ensure that each member of the Group will) promptly do all such
acts or execute all such documents from time to time (including assignments,
transfers, mortgages, charges, notices and instructions) as the Security Agent
may reasonably specify from time to time (and in such form as the Security Agent
may reasonably require in favour of the Security Agent or its nominee(s)):

 

(i)to perfect the Security created or intended to be created from time to time
under or evidenced by the Transaction Security Documents (which may include the
execution of a mortgage, charge, assignment or other Security over all or any of
the assets which are, or are intended to be, the subject of the Transaction
Security) or for the exercise of any rights, powers and remedies of the Security
Agent or the Finance Parties provided by or pursuant to the Finance Documents or
by law;

 



212

 

 

(ii)to confer from time to time on the Security Agent or confer on the Finance
Parties, Security over any property and assets (whether present or future, and
whether owned now, or owned or acquired in the future) of that Obligor located
in any jurisdiction equivalent or similar to the Security intended to be
conferred by or pursuant to the Transaction Security Documents; and/or

 

(iii)to facilitate the realisation of the assets which are, or are intended to
be, the subject of the Transaction Security.

 

(b)Subject to the Agreed Security Principles, each Obligor shall (and the
Company shall ensure that each member of the Group shall) take all such action
as is available to it (including making all filings and registrations) as may be
necessary for the purpose of the creation, perfection, protection or maintenance
of any Security conferred or intended to be conferred on the Security Agent or
the Finance Parties by or pursuant to the Finance Documents.

 

(c)In relation to any provision of this Agreement which requires the Obligors or
any member of the Group to deliver any document for the purposes of granting any
guarantee or Security for the benefit of all or any of the Finance Parties, the
Security Agent agrees to execute as soon as reasonably practicable any such
agreed form document which is presented to it for execution.

 

27.29New Senior Subordinated Debt Principal Payments

 

The Company shall not, and shall ensure that no member of the Group will, repay,
prepay, purchase, defease, redeem or repurchase or otherwise retire for value
any principal amount of Financial Indebtedness in respect of any New Senior
Subordinated Debt other than:

 

(a)as permitted by the Intercreditor Agreement; or

 

(b)using the proceeds of the issuance or incurrence of New Senior Secured Notes
and/or Incremental Facility Loans as permitted by this Agreement;

 

(c)using the proceeds of the issuance or incurrence of New Senior Subordinated
Debt;

 

(d)using funds which would otherwise be capable of being paid as a dividend by
the Company pursuant to paragraph (c) of the definition of Permitted Payment.

 

27.30Anti-corruption law/Sanctions

 

(a)The Company has instituted and shall maintain policies and procedures
designed to ensure compliance by the Company and each of its Subsidiaries and
Unrestricted Subsidiaries with Anti-Corruption Laws and Anti-Terrorism Laws and
Sanctions.

 



213

 

 

(b)No Obligor shall (and the Company shall ensure that no Subsidiary or
Unrestricted Subsidiary will) request any Utilisation or, directly or
indirectly, use the Utilisation and the proceeds of the transaction, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person in furtherance of an offer, payment, promise to
pay or authorisation of the payment or giving of money, or anything else of
value, in violation of any Anti-Corruption Laws for the purpose of funding,
financing or facilitating any activities, business or transaction of or with,
any Sanctioned Person or in any Sanctioned Country in breach of Sanctions.

 

27.31Preservation of assets

 

Each Obligor shall (and the Company shall ensure that each other member of the
Group will) maintain in good working order and condition (ordinary wear and tear
excepted) all of its assets necessary or desirable in the conduct of its
business where the failure to maintain such assets to such standard has or is
reasonably likely to have a Material Adverse Effect.

 

27.32Financial assistance

 

Each Obligor shall (and the Company shall procure each other member of the Group
will) comply in all material respects with sections 678 and 679 of the Companies
Act 2006 and any equivalent legislation in other jurisdictions including in
relation to the execution of the Transaction Security Documents and payment of
amounts due under this Agreement.

 

27.33People with Significant Control regime

 

Each Obligor shall (and the Company shall ensure that each other member of the
Group will) within the relevant timeframe, comply with any notice it receives
pursuant to Part 21A of the Companies Act 2006 from any company incorporated in
the United Kingdom whose shares are the subject of the Transaction Security.

 

27.34Rating

 

If and to the extent that the Company has obtained at the date of this Agreement
or thereafter obtains a corporate family rating and/or a rating for the
Facilities and/or the Company from Fitch Ratings Ltd, Standard & Poor’s Rating
Services or Moody’s Investor Services Limited, it will use commercially
reasonable endeavours to maintain each such rating to the extent Fitch Ratings
Ltd, Standard & Poor’s Rating Services or Moody’s Investor Services Limited will
provide a corporate family rating or a rating for the Facilities or the Company
(or such other member of the Group) (as applicable) but in each case, in any
event, not a specific rating level, and such “commercially reasonable
endeavours” shall be considered discharged with the payment by the Company of
customary rating agency fees and cooperation with any reasonable information
requests from Fitch Ratings Ltd, Standard & Poor’s Rating Services or Moody’s
Investor Services Limited in connection with their ratings process.

 



214

 

 

27.35Compliance with Hedging Letter

 

The Company shall ensure that all interest rate hedging arrangements required by
the Hedging Letter are implemented in accordance with the terms of the Hedging
Letter (the “Minimum Hedging Requirements”).

 

27.36Unrestricted Subsidiaries

 

Notwithstanding anything to the contrary in the Finance Documents:

 

(a)no Unrestricted Subsidiary shall be a member of the Group and consequently no
Unrestricted Subsidiary shall be entitled to benefit from any basket or
exception in the Finance Documents relating to transactions between members of
the Group;

 

(b)in addition and without prejudice to the other baskets and exceptions in the
Finance Documents relating to transactions with persons that are not members of
the Group, members of the Group (other than any member of Group that is a
Holding Company of DMWSL 631 Limited) shall be permitted to enter into or permit
to subsist any investment in any Unrestricted Subsidiary provided that:

 

(i)the relevant Unrestricted Subsidiary is incorporated in, or is established
and carries on its principal business (in compliance with all the applicable
Sanctions) in, a country which, as at the date of its legally binding commitment
in respect of such investment, is not a Sanctioned Country;

 

(ii)as at the date of its legally binding commitment in respect of such
investment, no Event of Default has occurred and is continuing pursuant to
Clauses 28.1 (Payment Default) or 28.8 (Insolvency) or, on the basis of
circumstances existing as of such date that are actually known to the Company,
could reasonably be expected to occur as a result of such investment; and

 

(iii)subject to any adjustments contemplated pursuant to paragraph (c) below,
net of profit distributions and returns on investments in cash (in each case
after the Closing Date and during the relevant Financial Year) and after
deducting investments funded (whether notionally or in fact) with Acceptable
Funding Sources during the relevant Financial Year, the maximum aggregate
outstanding principal amount invested pursuant to this paragraph (b) shall not,
in any Financial Year, exceed the Investment Basket (as such basket may be
reduced in that Financial Year pursuant to and in accordance with the definition
of “Permitted Joint Venture”), provided further that:

 

(A)for the purpose of this paragraph (b) the term "investment" shall comprise
any acquisition of an ownership interest in, transfer of assets or loan to or
grant of a guarantee or security in respect of obligations of, an Unrestricted
Subsidiary, in each case without double counting (but, for the avoidance of
doubt, shall not include transactions entered into or made in the ordinary
course of trading and shall exclude capitalised interest); and

 



215

 

 

(B)any reference to an investment in this paragraph (b) shall be a reference to
that investment as renewed, extended or otherwise replaced from time to time,
however any increase in that investment must be otherwise permitted under this
paragraph (b) or another provision of the Finance Documents; and

 

(c)in the event that a person ceases to be an Unrestricted Subsidiary:

 

(i)any amounts which would prior to such cessation have fallen within the
calculation set out in paragraph (b) above as a result of such person being an
Unrestricted Subsidiary shall be ignored for this purpose; and

 

(ii)any investment made by or in an Unrestricted Subsidiary prior to the date on
which such Unrestricted Subsidiary ceases to be an Unrestricted Subsidiary shall
notwithstanding any other provision of this Agreement be permitted under the
provisions of this Agreement so long as the relevant investment was not made in
contemplation of the designation of such Unrestricted Subsidiary ceasing to be
an Unrestricted Subsidiary and becoming a member of the Group.

 

27.37DACAs

 

Notwithstanding anything to the contrary in this Agreement, each US Obligor
shall take commercially reasonable efforts for a period of 90 days from the
Closing Date to deliver deposit account control agreements with respect to its
deposit accounts that are not Excluded Accounts (as defined in the US Security
Agreement), provided that if such US Obligor has used its commercially
reasonable endeavours but has not been able to deliver such deposit account
control agreements its obligations under this Clause 27.37 shall cease on the
expiry of that 90 day period.

 

27.38Condition Subsequent

 

The Company shall (and shall procure that the relevant US Obligors will) within
90 days from the Closing Date (or such later date as the Agent shall approve)
deliver to the Agent lender loss payee, co-insured or other applicable
endorsements made on the US insurance policies of the US Obligors.

 



28Events of Default

 

Each of the events or circumstances set out in this Clause 28 (save for
Clause 28.20 (Acceleration) and Clause 28.21 (Clean-Up Period)) shall constitute
an Event of Default.

 



216

 

  

28.1Payment Default

 

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:

 

(a)in the case of principal and interest, such non-payment is made within
three Business Days of its due date; or

 

(b)in the case of any other amount, payment is made within five Business Days of
the due date.

 

28.2Financial covenants

 

(a)Any requirement of:

 

(i)Clause 26.3 (Leverage) is not satisfied or the Company does not comply with
its obligations under Clause 26.3 (Leverage); and/or

 

(ii)Clause 26.4 (Capital Expenditure) is not satisfied or the Company does not
comply with its obligations under Clause 26.4 (Capital Expenditure).

  

(b)No Event of Default will occur under paragraph (a)(i) above if prior to, or
within 20 Business Days after, the date that the Quarterly Financial Statements
or, as applicable, Annual Financial Statements for the Relevant Period in which
such failure to comply was first evidenced are due to be delivered in accordance
with Clause 25.4 (Financial Statements), the Group received the proceeds of New
Shareholder Injections, in an amount at least sufficient to ensure that the
financial covenant in Clause 26.3 (Leverage) would be complied with (the amount,
if any, of New Shareholder Injections in excess of the amount required to ensure
that the financial covenant in Clause 26.3 (Leverage) is complied with being the
“Overcure Amount”) if tested again as at the last day of the same Relevant
Period on the basis that the full amount of any New Shareholder Injections so
provided (a “Cure Amount”), in accordance with this paragraph (b) shall be
included, subject to sub-paragraph (b)(v) below, for the Relevant Period as if
provided immediately prior to the last date of such Relevant Period by giving
effect, at the Company’s election (at its sole discretion) to one or both (but
without double counting) of the following adjustments:

 

(i)reducing Consolidated Total Net Debt by the amount of the Cure Amount not
applied towards increasing Consolidated Pro Forma EBITDA in accordance with
sub-paragraph (ii) below; or

 

(ii)increasing Consolidated Pro Forma EBITDA by the amount of the Cure Amount
not applied towards reducing Consolidated Total Net Debt in accordance with
sub-paragraph (i) above,

 

provided that, in relation to any such Cure Amount so provided in accordance
with this paragraph (b):

 

(iii)the Company shall not be entitled to apply any Overcure Amount to effect an
adjustment pursuant to sub-paragraph (ii);

 

(iv)the Company shall not be entitled to exercise any rights it may have to
prevent or cure breaches of the financial covenant in Clause 26.3 (Leverage) on
more than three occasions in aggregate over the lifetime of the Facilities or in
consecutive Financial Quarters;

 



217

 

 

(v)in respect of sub-paragraph (i), the relevant Cure Amount (including any
Overcure Amount applied in accordance with sub-paragraph (i) above) shall be
deducted to reduce Consolidated Total Net Debt by such amount solely for the
purpose of ascertaining compliance with the financial covenant in Clause 26.3
(Leverage) ) as at the end of the Quarter Date immediately prior to the receipt
and application of such Cure Amount and for the next three subsequent Quarter
Dates;

 

(vi)in respect of sub-paragraph (ii), the relevant Cure Amount shall be added to
increase Consolidated Pro Form EBITDA by such amount solely for the purpose of
ascertaining compliance with the financial covenant in Clause 26.3 (Leverage) as
at the end of the Quarter Date immediately prior to the receipt and application
of such Cure Amount and for the next three subsequent Quarter Dates;

 

(vii)any Cure Amount so provided and any adjustments made to Consolidated Total
Net Debt or Consolidated Pro Forma EBITDA under this paragraph (b) shall not
apply when calculating the applicable Margin for any relevant period;

 

(viii)any Cure Amount so provided shall not count towards any other permission
or usage under or in respect of the Finance Documents;

 

(ix)in relation to any Cure Amount so provided prior to the date of delivery of
the relevant Compliance Certificate for the Relevant Period the Compliance
Certificate for that Relevant Period shall set out the revised financial
covenant under Clause 26.3 (Leverage) for the Relevant Period by giving effect
to the adjustments to Consolidated Total Net Debt or Consolidated Pro Forma
EBITDA (as applicable) under this paragraph (b) and confirming that such Cure
Amount has been provided;

  

(x)in relation to any such Cure Amount so provided following the date of
delivery of the relevant Compliance Certificate for the Relevant Period,
immediately following the proceeds of such Cure Amount being provided to it, the
Company provides a revised Compliance Certificate to the Agent (signed by a
Member of the Office of the Executive Chairman) setting out the revised
financial covenant under Clause 26.3 (Leverage) for the Relevant Period by
giving effect to the adjustments to Consolidated Total Net Debt or Consolidated
Pro Forma EBITDA (as applicable) under this paragraph (b).

 

(c)If any financial covenant set out in Clause 26 (Financial Covenants) has been
breached, but is complied with when tested in the next Relevant Period (the
“Second Period”), then, the prior breach of such financial covenant(s) or any
Default or Event of Default arising therefrom shall no longer be outstanding or
continuing for the purposes of the Finance Documents unless the Agent has (on
the instructions of the Majority Lenders) taken any action referred to in
Clause 28.20 (Acceleration) before delivery of the Compliance Certificate in
respect of the Second Period.

 



218

 

 

28.3Certain obligations

 

An Obligor does not comply with the provisions of Clause 25.4 (Financial
Statements), Clause 25.5 (Compliance Certificates) or Clause 27.38 (Conditions
Subsequent).

 

28.4Other obligations

 

(a)An Obligor fails to observe or perform any of its obligations or does not
comply with any provision of the Finance Documents (other than those referred to
in Clause 28.1 (Payment Default), Clause 28.2 (Financial covenants) and Clause
28.3 (Certain obligations)).

 

(b)No Event of Default will occur under paragraph (a) above if such failure to
observe or perform or comply is capable of remedy and is remedied within
20 Business Days from the earlier of (i) the Company becoming aware of the
failure to comply and (ii) the giving of notice by the Agent in respect of such
failure.

 

28.5Misrepresentation

 

(a)Any representation, warranty or written statement made or deemed to be made
by any Obligor in any of the Finance Documents or any other document delivered
by or on behalf of any Obligor under or pursuant to any of the Finance Documents
is or proves to be incorrect or misleading when made or deemed to be made (or
when repeated or deemed to be repeated).

 

(b)No Event of Default will occur under paragraph (a) above if the circumstances
giving rise to that misrepresentation are capable of remedy and are remedied
within 20 Business Days of the earlier of (i) the Company becoming aware of such
misrepresentation and (ii) the giving of notice by the Agent in respect of such
misrepresentation.

 

28.6Invalidity and Unlawfulness

 

(a)Any provision of any Finance Document is or becomes invalid or (subject to
the Legal Reservations and Perfection Requirements) unenforceable for any reason
or shall be repudiated rescinded or the validity or enforceability of any
provision of any Finance Document shall at any time be contested by any Obligor
and this, individually or cumulatively, would reasonably be expected to
materially adversely affect the interests of the Finance Parties under the
Finance Documents.

 

(b)At any time it is or becomes unlawful for any Obligor or any other member of
the Group to perform any of its material obligations under any of the Finance
Documents or any Transaction Security created or expressed to be created by the
Transaction Security Documents ceases to be effective or any subordination under
the Intercreditor Agreement is or becomes unlawful, and this individually or
cumulatively would reasonably be expected to materially adversely affect the
interests of the Finance Parties under the Finance Documents.

 



219

 

 

(c)Any obligation or obligations of any Obligor under any Finance Document is or
are not or cease or ceases to be (subject to the Legal Reservations) legal,
valid, binding or enforceable and the cessation individually or cumulatively
would reasonably be expected to materially adversely affect the interests of the
Finance Parties under the Finance Documents.

 

28.7Cross--default

 

(a)Any Financial Indebtedness of any member or members of the Group is not paid
when due nor within any originally applicable grace period.

 

(b)Any Financial Indebtedness of any member or members of the Group is declared
to be or otherwise becomes due and payable prior to its specified maturity as a
result of an event of default (however described).

 

(c)Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described) with
respect to any Financial Indebtedness of any member of the Group (save where
arising under any Treasury Transaction (unless, in the case of Financial
Indebtedness arising under any Treasury Transaction, the relevant event of
default is a payment event of default)).

 

(d)No Event of Default will occur under this Clause 28.7 if the aggregate amount
of Financial Indebtedness falling within paragraphs (a) to (c) above is less
than £10,000,000 (or its equivalent in any other currency or currencies), and
excluding in each case any Permitted Financial Indebtedness (A) to the extent
owed by one member of the Group to another member of the Group or (B) to the
extent supported by a Letter of Credit or bank guarantee or letter of credit
issued under an Ancillary Facility.

 

28.8Insolvency

 

(a)Any Obligor or Material Subsidiary (each a “Relevant Entity”);

 

(i)is unable (or declared to be unable under any applicable law) or admits
inability to pay its debts as they fall due (in each case other than solely as a
result of its balance sheet liabilities exceeding its balance sheet assets
except where the same would result in or require the taking of any corporate
action, legal proceedings, insolvency filing, cessation of trading and/or any
other procedure or steps referred to in Clauses 28.9 (Insolvency Proceedings) to
28.11 (Similar events elsewhere) (each inclusive));

 

(ii)ceases or suspends making payment on any of its debts or publicly announces
an intention to do so; or

 

(iii)by reason of actual or anticipated financial difficulties commences
negotiations with one or more of its groups of creditors or class of creditors
generally (other than negotiations with the Finance Parties) with a view to the
general readjustment or rescheduling of its Financial Indebtedness or makes a
general assignment for the benefit of or a composition with one or more of its
groups or class of creditors.

 



220

 

 

(b)A moratorium is declared in respect of the Financial Indebtedness of any
Relevant Entity.

 

28.9Insolvency Proceedings

 

(a)Any formal corporate action or legal proceeding is taken in relation to:

 

(i)the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, bankruptcy, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Relevant Entity;

 

(ii)a composition, compromise, assignment or arrangement with any class of
creditors generally (other than any Finance Party) of any Relevant Entity in
connection with or as a result of any financial difficulty on the part of any
Relevant Entity;

 

(iii)the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of, or all
or any part of the business or assets of any Relevant Entity; or

 

(iv)the enforcement of any Security over, all or any part of the business or
assets of any Relevant Entity; or

 

(v)or any analogous procedure or step is taken in any jurisdiction.

 

(b)Paragraph (a) above shall not apply to:

 

(i)any proceedings which are frivolous or vexatious and which, if capable of
remedy, are discharged, stayed or dismissed within 20 Business Days of
commencement or, if earlier, the date on which it is advertised (or such other
period as agreed between the Company and the Majority Lenders); or

 

(ii)(in the case of an application to appoint an administrator or commence
proceedings) any proceedings which the Agent is satisfied (acting on the
instructions of the Majority Lenders) will be withdrawn before it is heard or
will be unsuccessful; or

 

(iii)any step or procedure contemplated in relation to merger that is permitted
under Clause 27.9 (Amalgamations and Change of Business) or any Permitted
Transaction.

 

28.10Attachment or process

 

Any attachment, distress, execution, possession, diligence, arrestment, joinder,
sequestration, preliminary attachment, executory attachment, or other analogous
process in any jurisdiction is levied or enforced upon or sued out against any
asset or assets of any Relevant Entity, having in the case of assets an
aggregate value in excess of £10,000,000 and is not, if capable of remedy,
discharged within 20 Business Days after commencement.

 



221

 

 

28.11Similar events elsewhere

 

There occurs in relation to any Relevant Entity or any of their respective
material assets in any country or territory in which it is incorporated or
carries on business or to the jurisdiction of whose courts it or any of its
material assets is subject any event which corresponds in that country or
territory with any of those mentioned in Clauses 28.8 (Insolvency) to 28.10
(Attachment or process) (each inclusive) (in each case subject to equivalent
qualifications, materiality and exceptions).

 

28.12US Insolvency

 

At any time any of the following events or circumstances occur:

 

(a)any Obligor shall commence a voluntary case, proceeding or action concerning
itself under Title 11 of the United States Code entitled “Bankruptcy” as now or
hereafter in effect, or any successor thereto (collectively, the “Bankruptcy
Code”);

 

(b)an involuntary case, proceeding or action is commenced against any Obligor
under the Bankruptcy Code and the petition is not controverted within 60 days
after the filing of a petition to commence such case, proceeding or action, or
is not dismissed within 45 days after commencement of such case, proceeding or
action;

 

(c)a custodian (as defined in the Bankruptcy Code), judicial manager, compulsory
manager, receiver, receiver manager, trustee, liquidator, administrator,
administrative receiver or similar Person is appointed for, or takes charge of,
all or substantially all of the property of any Obligor;

  

(d)any Obligor is adjudicated bankrupt; or any order of relief or other order
approving any such case or proceeding or action is entered;

 

(e)any Obligor suffers any appointment of any custodian receiver, receiver
manager, trustee, administrator or the like for it or any substantial part of
its property to continue undischarged or unstayed for a period of 60 days; or

 

(f)any Obligor makes a general assignment for the benefit of its creditors.

 

28.13Cessation of Business

 

The Group taken as a whole or any Relevant Entity suspends or ceases to carry
on, or threatens or proposes to cease to carry on, all or substantially all of
its business other than as a result of a Permitted Transaction, an amalgamation
under paragraph (a) of Clause 27.9 (Amalgamations and Change of Business) or a
Permitted Disposal.

 



222

 

 

28.14Compulsory Acquisition

 

All or part of the assets of any Relevant Entity are seized, nationalised,
expropriated or compulsorily acquired by, or by the order of, any agency of any
state (or any analogous process by relevant authorities in any jurisdiction), in
each case having an aggregate value in excess of £10,000,000, and such event has
or would reasonably be expected to have a Material Adverse Effect.

 

28.15Litigation

 

Any litigation, arbitration, or administrative or regulatory proceeding,
Environmental Claim or action or labour dispute is commenced by or against a
Relevant Entity or any of its assets which has or would reasonably be expected
to have a Material Adverse Effect.

 

28.16Auditor’s Qualification

 

The Auditors qualify their report on the Annual Financial Statements in any
manner which is or could reasonably be expected to be (individually or
cumulatively) materially adverse to the interests of the Finance Parties in the
context of the Finance Documents, in respect of the Group continuing as a going
concern (other than due to any prospective breach of a financial covenant) or by
reason of failure to disclose information.

 

28.17Intercreditor Agreement

 

(a)Any Debtor (as defined in the Intercreditor Agreement) fails to comply in any
material respect with the provisions of, or does not perform its obligations
under, the Intercreditor Agreement.

 

(b)No Events of Default will occur under paragraph (a) above if such failure is
capable of remedy, and is remedied within 20 Business Days from the earlier of
(i) that Party becoming aware of the failure to comply and (ii) the giving of
notice by the Agent in respect of such failure,

 

28.18Material Adverse Change

 

At any time any event or circumstance occurs (other than any circumstances where
it is reasonably likely that any of the financial covenants set out in Clause 26
(Financial Covenants) may not be complied with or is not complied with as at the
relevant testing date) which has a Material Adverse Effect.

 

28.19ERISA

 

At any time that an ERISA Event occurs, together with all other such events or
conditions, if any, would reasonably be expected to result in a Material Adverse
Effect.

 



223

 

 

28.20Acceleration

 

At any time after the occurrence of an Event of Default which is continuing, the
Agent may, and shall if so directed by the Majority Lenders, by written notice
to the Company:

 

(a)terminate the availability of the Facilities and cancel the Total Commitments
whereupon the Facilities shall cease to be available for utilisation, the
undrawn portion of the Commitments of each of the Lenders shall be cancelled and
no Lender shall be under any further obligation to make Loans under this
Agreement and no further Letters of Credit may be requested under this
Agreement; and/or

 

(b)declare that all or part of the Utilisations together with accrued interest
thereon and all other amounts accrued or outstanding under the Finance Documents
be immediately due and payable, at which time they shall become immediately due
and payable; and/or

 

(c)declare that all or part of the Utilisations be payable on demand, at which
time they shall immediately become payable on demand by the Agent on the
instructions of the Majority Lenders; and/or

 

(d)declare that cash cover in an amount equal to the outstanding amount in
respect of any Letter of Credit is immediately due and payable, at which time it
shall become immediately due and payable; and/or

 

(e)declare that cash cover in an amount equal to the outstanding amount in
respect of any Letter of Credit is payable on demand, whereupon it shall
immediately become due and payable on demand by the Agent on the instructions of
the Majority Lenders; and/or

 

(f)declare all or any part of the amounts (or cash cover in relation to those
amounts) outstanding under the Ancillary Facility(s) be immediately due and
payable, at which time it shall become immediately due and payable; and/or

  

(g)declare all or any part of the amounts (or cash cover in relation to those
amounts) outstanding under the Ancillary Facility(s) be payable on demand,
whereupon it shall immediately become due and payable on demand by the Agent on
the instructions of the Majority Lenders; and/or

 

(h)exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents,

 

provided that if an Event of Default under Clause 28.12 (US Insolvency) with
respect to any US Borrower or the Company shall occur, the Facilities and any
Ancillary Facilities shall cease to be available to such US Borrower or, as the
case may be, the Company, all obligations of such US Borrower or, as the case
may be, the Company under Clause 23 (Guarantees and Indemnity) or any provision
of this Agreement or any other Finance Document to which such US Borrower or, as
the case may be, the Company is a party shall become immediately due and payable
and such US Borrower or, as the case may be, the Company shall be required to
provide cash cover for the full amount of each Letter of Credit issued for its
account, in each case automatically and without any further action by any party.

 



224

 

 

28.21Clean-Up Period

 

(a)For the purpose of this Agreement, for the period from the Closing Date until
the date falling 120 days after the Closing Date (the “Clean-Up Period”), the
occurrence of a breach of representation or warranty or a breach of covenant or
a Default or an Event of Default (other than an Event of Default under
Clauses 28.1 (Payment Default)) will be deemed not to be a breach of
representation or warranty or a breach of covenant or a Default or an Event of
Default (as the case may be) if it would have been (but for this provision) a
breach of representation or warranty or a breach of covenant or a Default or an
Event of Default only by reason of circumstances relating exclusively to the
Target Group or a member of the Target Group, provided that such breach or
Default or Event of Default:

 

(i)is capable of being remedied within the Clean-Up Period and the Company is
taking appropriate steps to remedy such breach or Event of Default;

 

(ii)does not have a Material Adverse Effect; and

 

(iii)was not procured or approved by the Company.

 

Notwithstanding the above, if the relevant circumstances are continuing after
the expiry of the Clean-up Period, there shall be a breach of representation or
warranty, breach of covenant or Event of Default, as the case may be (and
without prejudice to any rights and remedies of the Finance Parties).

 

(b)The Company shall promptly notify the Agent upon becoming aware of the
occurrence or existence of any event or circumstance which, but for this
Clause 28.21, would constitute an Event of Default and the steps, if any, being
taken to remedy it.

  

(c)An equivalent clean-up period will apply mutatis mutandis in relation to each
Approved Acquisition, as if references to the “Target” in paragraph (a) above
were instead references to the target of that Approved Acquisition and
references to the “Clean-Up Period” were references to the period commencing on
the date of making the Approved Acquisition and ending 120 days after that date,
and provided further that any loans or Financial Indebtedness outstanding
between members of the Group arising from such Approved Acquisition or owed by
any person as a result of that Approved Acquisition shall be permitted without
restriction for all purposes under the Finance Documents.

 

28.22Excluded Matters

 

None of the steps, transactions, reorganisations or events set out in or
contemplated by the Tax Structure Report or arising as a result of a Permitted
Reorganisation pursuant to paragraph (c) of such definition or, in each case,
the actions or intermediate steps necessary to implement any of those steps,
actions or events shall constitute a breach of any representation and warranty
or undertaking in the Finance Documents or result in the occurrence of a Default
or an Event of Default and shall be expressly permitted under the terms of the
Finance Documents.

 



225

 

 

29Changes to the Lenders

 

29.1Successors

 

The Finance Documents shall be binding upon and enure to the benefit of each
party hereto and its or any subsequent successors, transferees, assigns and any
New Lender and each such successor, transferee, assignee and any New Lender
undertakes to carry out any actions required including the actions contemplated
in this Clause 29 or the other provisions of this Agreement.

 

29.2Assignments and Transfers by Lenders

 

Subject to this Clause 29 and to Clause 30 (Restriction on Debt Purchase
Transactions), any Lender (an “Existing Lender”) may:

 

(a)assign any of its rights;

 

(b)transfer (including by way of novation) any of its rights and obligations; or

 

(c)enter into a Voting Sub-Participation, a Non-Voting Sub-Participation or a
Conversion of a Non-Voting Sub-Participation,

 

under any Finance Document to a bank or financial institution or to any fund or
other entity which is regularly engaged in or established for the purpose of
making, purchasing or investing in or securitising loans, securities or other
financial assets or as otherwise agreed by the Company (a “New Lender”).

 

29.3Conditions of assignment or transfer

 

(a)An assignment or transfer of part of a Lender’s Commitments shall be in a
minimum amount of £1,000,000 of, if less, the full amount of such Lender’s
Commitments provided that:

 

(i)if an Existing Lender is a fund, it may transfer its Commitments and/or
assign its rights to (and its corresponding obligations may be released and
equivalent obligations acceded to by) another fund that is either an Existing
Lender or a related fund of a fund that is an Existing Lender in any amount; and

 

(ii)in the case of concurrent assignments, release and accessions by an Existing
Lender to two or more related funds, the Commitments of these related funds
shall, at the option of the relevant Lender(s), be aggregated.

 



226

 

 

(b)Prior to the Closing Date, any transfer, assignment, novation, Voting
Sub-Participation, Non-Voting Sub-Participation, Conversion of Non-Voting
Sub-Participation or any other Debt Purchase Transaction in respect of any
rights, benefits and/or obligations under or by reference to the Finance
Documents by a Lender or, as applicable, an Incremental Facility Lender, or any
other arrangement having or which is intended to have a similar effect to any of
the foregoing (each a "Transfer Arrangement") shall, if made by a Lender require
the prior written consent of the Company (in its absolute discretion) unless, in
each case, such Transfer Arrangement:

 

(i)is a Non-Voting Sub-Participation; or

 

(ii)is being made:

 

(A)to the Arrangers or any of their respective Affiliates; or

 

(B)in connection with primary syndication of the Facilities,

 

in which case no prior written consent of the Company shall be required.

 

(c)Any Transfer Arrangement (other than a Non-Voting Sub-Participation) to which
paragraph (b) above does not apply shall require the prior written consent of
the Company (not to be unreasonably withheld or delayed) unless such Transfer
Arrangement is:

 

(i)to another Lender or an Affiliate of a Lender or, in the case of a Lender
which is a fund, a Related Fund of such Lender;

 

(ii)to an entity included on the Approved List; or

 

(iii)made at a time when an Event of Default under Clauses 28.1 (Payment
Default), 28.2 (Financial covenants) or 28.8 (Insolvency) has occurred and is
continuing,

 

provided that:

 

(A)no Transfer Arrangement shall be made to a Defaulting Lender or, unless an
Event of Default under Clauses 28.1 (Payment Default), 28.2 (Financial
covenants) or 28.8 (Insolvency) has occurred and is continuing, an Industry
Competitor or a Loan-to-Own Investor, in each case unless the prior written
consent of the Company (in its sole discretion) is obtained;

  

(B)the Existing Lender shall inform the Company prior to any Transfer
Arrangement in respect of a Revolving Facility;

 

(C)if such Transfer Arrangement is in respect of a Revolving Facility
Utilisation or any Revolving Facility Commitments the New Lender must be a
deposit taking financial institution authorised by a financial services
regulator and have a long term credit rating of BBB- or higher by Standard &
Poor’s Rating Services or Fitch Ratings Ltd. or Baa3 or higher by Moody’s
Investors Service Limited;

 



227

 

 

(D)all Lenders must meet all regulatory requirements for lending to the
Borrowers; and

 

(E)if the Company fails to respond to a request for consent to a Transfer
Arrangement within ten Business Days of having received such request from the
Agent, such consent shall be deemed as granted.

 

(d)Additional names may be added to the Approved List:

 

(i)at the request of a Lender, following delivery of a written notice of consent
by the Company to the Agent (such consent not to be unreasonably withheld or
delayed, provided that it shall be considered reasonable for this purpose to
withhold consent in relation to the addition of any name which, in the opinion
of the Company (acting reasonably), is a Loan-to-Own Investor or a person that
is an Industry Competitor; or

 

(ii)in the Company’s sole discretion (without any obligation to provide any
explanation or the provision of further details or reasons) by written notice to
the Agent; and

 

(e)Existing names on the Approved List shall be removed immediately upon request
by the Company to the extent they relate to a person that has changed its
commercial strategy to become a Loan-to-Own Investor or a person that is an
Industry Competitor.

 

(f)Any Transfer Arrangement referred to in paragraph (c) above, and the identity
of the proposed New Lender (or, as the case may be, sub-participant or
sub-contractor) shall be notified to the Company by the Agent on a monthly basis
or at any other time on reasonable request by the Company.

  

(g)An assignment or transfer under Clause 29 (Changes to the Lenders) will only
be effective upon:

 

(i)receipt by the Agent (in the Assignment Agreement or otherwise) of written
confirmation from the New Lender (in form and substance satisfactory to the
Agent) that it will assume the same obligations to each of the other Finance
Parties and the other Secured Parties as it would have been under had it been an
Original Lender;

 

(ii)the New Lender entering into the documentation required for it to accede as
a party to the Intercreditor Agreement; and

 

(iii)performance by the Agent of all “know your customer” or other similar
checks under all applicable laws and regulations relating to any person that the
Agent is required to carry out in relation to such assignment or transfer to a
New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender.

 

(h)A transfer will only be effective if the New Lender enters into the
documentation required for it to accede as a party to the Intercreditor
Agreement if the procedure set out in Clause 29.7 (Procedure for transfers) is
complied with.

 



228

 

 

(i)Any assignment or transfer under a Revolving Facility must result in an
assignment or transfer of a rateable amount of a Lender’s participation in
Utilisations and Available Commitments thereunder.

 

(j)The consent of the Issuing Bank is required for an assignment or transfer of
any Lender’s rights or obligations under the Revolving Facility in respect of
which it is the Issuing Bank.

 

(k)Without prejudice to this Clause 29.3 (Conditions of assignment or transfer),
each Obligor hereby expressly consents to each assignment, transfer and/or
novation of rights or obligations completed in compliance with Clause 29
(Changes to the Lenders). Each Obligor also accepts and confirms that all
guarantees, indemnities and Security granted by it under any Finance Document
will, notwithstanding any such assignment, transfer or novation, continue and be
preserved for the benefit of the New Lender and each of the other Finance
Parties in accordance with the terms of the Finance Documents.

 

(l)If:

 

(i)a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or enters into or effects a Transfer Arrangement in respect of
such rights or obligations or changes its Facility Office or lending office or
branch; and

 

(ii)as a result of circumstances existing at the date the Transfer Arrangement
or other change occurs, an Obligor would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office, lending office or
branch under Clause 18 (Taxes) or Clause 19 (Increased Costs),

  

then the New Lender or Lender acting through its new Facility Office, lending
office or branch is not entitled to receive a payment under those Clauses to the
extent such payment would be greater than the payment that would have been made
to the Existing Lender or Lender acting through its previous Facility Office,
lending office or branch had the Transfer Arrangement or other change not
occurred.

 

(m)Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

 

(n)If any Transfer Arrangement occurs in breach of the provisions of this
Clause 29, that Transfer Arrangement shall not be effective and shall be void.

 



229

 

 

(o)If an Original Lender transfers any portion of its Commitment to a New Lender
prior to the Closing Date (the “Pre-Closing Transferred Commitments”) and the
New Lender defaults (the “Defaulting Transferee”) in its obligation to provide
its pro rata share of a Loan under the Facilities to be made during the Certain
Funds Period, then the Original Lender which has made the transfer agrees to
provide the amount that the Defaulting Transferee was obliged to provide up to
the amount of the Pre-Closing Transferred Commitments and such Original Lender
shall automatically re-acquire a transfer in full of the Pre-Closing Transferred
Commitments of such Defaulting Transferee. If an Original Lender is required to
provide an amount which a Defaulting Transferee has failed to provide pursuant
to this paragraph (a “Funding Original Lender” and “Default Amount”
respectively) then (A) each other Original Lender shall promptly pay to the
Funding Original Lender an amount equal to its pro rata share of the Default
Amount (determined by reference to the Original Lenders’ respective original
aggregate Commitments) and (B) the Original Lenders shall effect transfers of
Commitments as between themselves to ensure that each Original Lender holds a
portion of the Pre-Closing Transferred Commitments which is equal to its pro
rata share of the Default Amount (determined as set out above). For the
avoidance of doubt, no provision of this paragraph shall require an Original
Lender to fund more than its original Commitment as at the date of this
Agreement.

 

29.4Assignments by Lenders

 

Upon an assignment becoming effective, the Existing Lender will be released from
its obligations under the Finance Documents to the extent they are assumed by
the New Lender.

  

29.5Assignment or transfer fee

 

Unless the Agent agrees otherwise and excluding an assignment or transfer by an
Existing Lender (i) to an Affiliate of that Existing Lender, or (ii) to a
Related Fund of that Existing Lender or (iii) made in connection with primary
syndication of the Facilities, the New Lender shall, on or before the date upon
which an assignment or transfer to it takes effect pursuant to this Clause 29,
pay to the Agent (for its own account) a fee of GBP 2,500.

 

29.6Limitation of responsibility of Existing Lenders

 

(a)Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

(i)the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents, the Transaction Security or any other documents;

 

(ii)the financial condition of any Obligor or any other member of the Group;

 



230

 

 

(iii)the performance and observance by any Obligor or any other member of the
Group of its obligations under the Transaction Documents or any other documents;
or

 

(iv)the accuracy of any statements or information (whether written or oral) made
or supplied in connection with any Transaction Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)Each New Lender confirms to the Existing Lender and the other Finance Parties
and the Secured Parties that it:

 

(i)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities and all other risks arising in connection with its
participation in the Finance Documents and has not relied exclusively on any
information provided to it by the Existing Lender or any other Finance Party in
connection with any Transaction Document or the Transaction Security; and

 

(ii)will continue to make its own independent appraisal of the creditworthiness
of each Obligor and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

 

(c)Nothing in any Finance Document obliges an Existing Lender to:

 

(i)accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred by such Existing Lender under this
Clause 29; or

 

(ii)support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Transaction Documents or otherwise.

 



29.7Procedure for transfers

 

(a)Subject to the conditions set out in Clause 29.3 (Conditions of assignment or
transfer), a transfer by novation is effected in accordance with paragraph (e)
below of this Clause 29.7 when the Agent executes an otherwise duly completed
Transfer Certificate executed and delivered to it by the Existing Lender and the
New Lender.

 

(b)The Agent shall, subject to paragraph (c) below, as soon as reasonably
practicable after receipt of a duly completed Transfer Certificate which appears
on its face to comply with the terms of this Agreement and appears to be
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate and record the transfer in the Register.

 

(c)The Agent shall only be obliged to execute a Transfer Certificate delivered
to it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or similar checks under all
applicable laws and regulations in relation to the transfer to such New Lender.

 



231

 

 

(d)Each party to this Agreement (other than the Existing Lender and the New
Lender) irrevocably authorises the Agent to execute any duly completed Transfer
Certificate on its behalf.

 

(e)On the Transfer Date:

 

(i)to the extent that in such Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents and
in respect of the Transaction Security, each of the Obligors and such Existing
Lender shall be released from further obligations towards one another (and the
Existing Lender and any Issuing Bank shall be released from any further
obligations toward each other) under the Finance Documents and in respect of the
Transaction Security and their respective rights against one another under the
Finance Documents and in respect of the Transaction Security shall be cancelled
(such rights and obligations being referred to in this Clause 29.7 as
“discharged rights and obligations”);

 

(ii)each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
discharged rights and obligations only insofar as that Obligor or other member
of the Group and that New Lender have assumed and/or acquired the same in place
of that Obligor and such Existing Lender;

 

(iii)the Agent, the Arranger, the New Lender and the other Finance Parties shall
acquire the same rights and benefits and assume the same obligations between
themselves as they would have acquired and assumed had such New Lender been an
original party hereto as a Lender with the rights, benefits and/or obligations
acquired or assumed by it as a result of such transfer and to that extent the
Agent, the Arranger and the relevant Existing Lender and the other Finance
Parties (other than the New Lender) shall each be released from further
obligations to each other under the Finance Documents;

  

(iv)such New Lender shall become a party hereto as a “Lender”; and

 

(v)the benefit of each Transaction Security Document shall be maintained in
favour of the New Lender.

 

29.8Procedure for assignment

 

(a)Subject to the conditions set out in Clause 29.3 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph (c) below
when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph (b) below, as soon as reasonably practicable after receipt
by it of a duly completed Assignment Agreement appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment Agreement.

 



232

 

 

The Agent shall only be obliged to execute an Assignment Agreement delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or similar checks under all
applicable laws and regulations in relation to the assignment to such New Lender
and, for the avoidance of doubt, shall not be under any obligation to monitor
whether any Existing Lender or New Lender is an Industry Competitor.

 

(b)On the Transfer Date:

 

(i)the Existing Lender will assign absolutely to the New Lender its rights under
the Finance Documents and in respect of the Transaction Security expressed to be
the subject of the assignment in the Assignment Agreement;

 

(ii)the Existing Lender will be released from the obligations (the “Relevant
Obligations”) expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and

 

(iii)the New Lender shall become a party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

 

29.9Voting Sub-Participation, Non-Voting Sub-Participation or Conversion of
Non-Voting Sub-Participation

 

(a)In relation to any Voting Sub-Participation, Non-Voting Sub-Participation or
Conversion of Non-Voting Sub-Participation, subject to Clause 29.3 (Conditions
of assignment or transfer), nothing in this Agreement shall restrict the ability
of a Lender to enter into a Non-Voting Sub-Participation so long as such Lender
remains liable under this Agreement in relation to those obligations and
provided further that such Lender shall be required to provide a representation
to the Agent and to the Company on any response to a request for an amendment,
waiver or other vote made by Lenders that it has acted independently with
respect to such vote and has not sought or received direction from the
sub-participant with respect thereto (a “Voting Confirmation”).

 

(b)If a Lender does not give an affirmative Voting Confirmation as contemplated
in subparagraph (a) above when responding to a request for an amendment, waiver
or other vote, then it shall be deemed to have provided consent to or otherwise
voted in favour of the amendment, waiver or other vote so requested.

 



233

 

 

(c)Notwithstanding anything to the contrary in this Agreement, prior to entering
into any Sub-Participation, the relevant Lender shall:

 

(i)give the Company at least 10 Business Days advance notice thereof; and

 

(ii)provide the Company with any relevant documentation (which shall be on terms
satisfactory to the Company (acting reasonably)).

 

(d)If any Voting Sub-Participation, Non-Voting Sub-Participation or Conversion
of a Non-Voting Sub-Participation is carried out in breach of this Clause 29.9,
such Voting Sub-Participation, Non-Voting Sub-Participation or Conversion of a
Non-Voting Sub-Participation shall be void and deemed to have not occurred.

 

29.10The Register

 

(a)The Agent, acting for this purpose as a non-fiduciary agent of the Obligors,
shall maintain at its address referred to in Clause 38.2 (Addresses):

 

(i)each Transfer Certificate referred to in Clause 29.7 (Procedure for
transfers) and each Assignment Agreement referred to in Clause 29.8 (Procedure
for assignment) each Increase Confirmation and each Incremental Facility
Increase Notice delivered to and accepted by it; and

 

(ii)with respect to each Facility, a register for the recording of the names and
addresses of the Lenders and the Commitment of, and principal amount (and
interest) owing to, each Lender from time to time (the “Register”) under such
Facility, which may be kept in electronic form.

 

Without limitation of any other provision of this Clause 29 (Changes to the
Lenders), no transfer of an interest in a Loan or Commitment hereunder shall be
effective unless and until recorded in the Register. The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Obligors, the Agents and the Lenders shall treat each person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement notwithstanding any notice to the contrary. The Agent shall provide
the Company with a copy of the Register within 5 Business Days of request.

  

(b)Each party to this Agreement irrevocably authorises the Agent to make the
relevant entry in the Register (and which the Agent shall do promptly) on its
behalf for the purposes of this Clause 29.10 (The Register) without any further
consent of, or consultation with, such Party.

 

(c)The Agent shall, upon request by an Existing Lender (as defined in
Clause 29.2 (Assignments and Transfers by Lenders) or a New Lender, confirm to
that Existing Lender or New Lender whether a transfer or assignment from that
Existing Lender or (as the case may be) to that New Lender has been recorded on
the Register (including details of the Commitment of that Existing Lender or New
Lender in each Facility).

 



234

 

 

29.11Copy of Transfer Certificate, Assignment Agreement, Increase Confirmation
or Incremental Facility Increase Notice to Company

 

The Agent shall provide, upon the request of the Company, in relation to any
specified Transfer Certificate, Assignment Agreement, Incremental Facility
Increase Notice or Increase Confirmation, a copy of such document to the Company
within 5 Business Days of receipt of such request.

 

29.12Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this Clause 29, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:

 

(a)any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

 

(b)in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 

except that no such charge, assignment or Security shall:

 

(i)release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other Security
for the Lender as a party to any of the Finance Documents; or

 

(ii)require any payments to be made by an Obligor or grant to any person any
more extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

  

29.13Accession of Incremental Facility Lender

 

Any person which provides Incremental Facility Commitments or an Incremental
Facility Loan shall become a party to the Intercreditor Agreement as a Lender
and shall, at the same time, become a Party to this Agreement as a Lender by
executing an Accession Agreement.

 



235

 

 

29.14Pro rata interest settlement

 

(a)If the Agent has notified the Lenders that it is able to distribute interest
payments on a "pro rata basis" to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 29.7 (Procedure for transfers) or any
assignment pursuant to Clause 29.8 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):

 

(i)any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (“Accrued
Amounts”) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

 

(ii)the rights assigned or transferred by the Existing Lender will not include
the right to the Accrued Amounts so that, for the avoidance of doubt:

 

(A)when the Accrued Amounts become payable, those Accrued Amounts will be
payable for the account of the Existing Lender; and

 

(B)the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 29.13, have been payable to it on
that date, but after deduction of the Accrued Amounts.

 

(b)In this Clause 29.13 references to “Interest Period” shall be construed to
include a reference to any other period for accrual of fees.

 

29.15Sub-Participant Register

 

Each Lender that sells a sub-participation in a Loan or other obligation of an
Obligor under a Finance Document shall, acting solely for this purpose as a
non-fiduciary agent of the Obligor, maintain a register on which it enters the
name and address of each participant and the principal amounts (and interest) of
each sub-participant’s interest in such Loans or other obligations (the
“Participant Register”); provided that no such Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any participant or any information relating to a participant’s
interest in any Commitments, Loans or other obligations under any Finance
Document) to any person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form within the meaning of Section 5f.103-1(c) of the US Treasury Regulations
and Section 1.163-5(b) of the US Proposed Treasury Regulations (or any amended
or successor version). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such
sub-participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 



236

 

 

30Restriction on Debt Purchase Transactions

 

(a)No member of the Group shall (i) enter into any Debt Purchase Transaction
other than in accordance with the other provisions of this Clause 30 or (ii) be,
or beneficially own all or any part of the share capital of an entity that is, a
Lender or a party to a Debt Purchase Transaction of the type referred to in
paragraphs (b) or (c) of the definition of Debt Purchase Transaction.

 

(b)A member of the Group (a “Purchaser”) may purchase by way of assignment,
pursuant to Clause 29 (Changes to the Lenders), a participation in any Term Loan
and any related Commitment where:

 

(i)such purchase is made for a consideration of less than par;

 

(ii)such purchase is made using one of the processes set out at paragraphs (c)
and (d) below; and

 

(iii)in the case of a purchase by a member of the Group:

 

(A)such purchase is made at a time when no Event of Default is continuing; and

 

(B)the consideration for such purchase is funded from Acceptable Funding
Sources.

 

(c)Any Debt Purchase Transaction entered into by a Purchaser shall be entered
into initially pursuant to a solicitation process (a “Solicitation Process”)
which is carried out as follows.

 

(i)Prior to 11.00 a.m. on a given Business Day (the “Solicitation day”), the
relevant Purchaser or a financial institution acting on its behalf (the
“Purchase Agent”) will approach at the same time each Lender which participates
in the relevant Term Facilities to invite them to offer to sell to the relevant
Purchaser, an amount of their participation in one or more Term Facilities. Any
Lender wishing to make such an offer shall, by 11.00 a.m. on the second
Business Day following such Solicitation day, communicate to the Purchase Agent
details of the amount of its participations, and in which Term Facilities, it is
offering to sell and the price at which it is offering to sell such
participations. Any such offer shall be irrevocable until 11.00 a.m. on the
third Business Day following such Solicitation day and shall be capable of
acceptance by the relevant Purchaser on or before such time by communicating its
acceptance in writing to the Purchase Agent or, if it is the Purchase Agent, the
relevant Lenders. The Purchase Agent (if someone other than the Purchaser) will
communicate to the relevant Lenders which offers have been accepted by 12 noon
on the third Business Day following such Solicitation day. In any event by 11.00
a.m. on the fourth Business Day following such Solicitation day, the Purchaser
shall notify the Agent of the amounts of the participations purchased through
the relevant Solicitation Process and the identity of the Term Facilities to
which they relate. The Agent shall disclose such information to any Lender that
requests such disclosure.

 



237

 

 

(ii)If it chooses to accept any offers made pursuant to a Solicitation Process
the Purchaser shall be free to select which offers and in which amounts it
accepts but on the basis that in relation to a participation in a particular
Facility it accepts offers in inverse order of the price offered (with the offer
or offers at the lowest price being accepted first) and that if in respect of
participations in a particular Facility it receives two or more offers at the
same price it shall only accept such offers on a pro rata basis.

 

(iii)Any purchase of participations in the Term Facilities pursuant to a
Solicitation Process shall be completed and settled on or before the fifth
Business Day after the relevant Solicitation day.

 

(iv)In accepting any offers made pursuant to a Solicitation Process the Company
shall be free to select which offers and in which amounts it accepts.

 

(d)Following the completion of a Solicitation Process, a Debt Purchase
Transaction referred to in paragraph (b) above may also be entered into pursuant
to a bilateral process (a “Bilateral Process”) which is carried out as follows

 

(A)a Purchaser may by itself or through the same or another Purchase Agent, at
any time during the period commencing on the expiry of the relevant Solicitation
Process and ending 30 days thereafter, purchase participations from Lenders
pursuant to secondary market purchases and/or pursuant to such bilateral
arrangements with any Lenders as the Purchaser shall see fit, provided that the
purchase rate on such market purchases and bilateral arrangements during that
30-day period may not exceed the lowest purchase rate tendered by the Lenders
during the Solicitation Process which was not accepted by that Purchaser;

 

(B)any purchase of participations in the Term Facilities pursuant to a Bilateral
Process shall be completed and settled by the relevant Purchaser on or before
the second Business Day after the expiry of the Bilateral Process period
referred to in (A) above; and

 



(C)a Purchaser shall promptly notify the Agent of the amounts of each
participation purchased through such Bilateral Process and the identity of the
Term Facilities to which they relate. The Agent shall disclose such information
to any Lender that requests the same.

 



238

 

 

(e)For the avoidance of doubt, there is no limit on the number of occasions a
Solicitation Process or Bilateral Process may be implemented.

 

(f)In relation to any Debt Purchase Transaction entered into pursuant to this
Clause 30, notwithstanding any other term of this Agreement or the other Finance
Documents (in the case of a Lender which is a member of the Group for so long as
it remains a member of the Group):

 

(i)on completion of the relevant assignment pursuant to Clause 29 (Changes to
the Lenders), the portions of the Term Loans to which it relates shall, unless
there would be a material adverse tax impact on the Group as a result of such
cancellation, be fully extinguished;

 

(ii)such Debt Purchase Transaction and the related extinguishment referred to in
paragraph (i) above shall not constitute a prepayment of the Facilities;

 

(iii)the Obligor or Purchaser which is the assignee shall be deemed to be an
entity which fulfils the requirements of Clause 29.2 (Assignments and Transfers
by Lenders) to be a New Lender (as defined in such Clause);

 

(iv)no member of the Group shall be deemed to be in breach of any provision of
Clauses 27.21 (Acquisitions and Investments), 27.26 (Holding Company), 27.14
(Indebtedness) or 27.16 (Loans) solely by reason of such Debt Purchase
Transaction;

 

(v)Clause 34 (Sharing among the Finance Parties) shall not be applicable to the
consideration paid under such Debt Purchase Transaction;

 

(vi)for the avoidance of doubt, any extinguishment of any part of the Term Loans
shall not affect any amendment or waiver which prior to such extinguishment had
been approved by or on behalf of the requisite Lender or Lenders in accordance
with this Agreement; and

 

(vii)unless all amounts owing to the other Lenders under this Agreement will be
paid in full at the same time as such prepayment, neither the Company or an
Obligor or Purchaser will be entitled to receive any prepayment pursuant to this
Agreement and the amount of any such prepayment which would have been so
received by it shall be applied pro rata to prepay all other Lenders in the
relevant Facility;

 



(viii)any enforcement proceeds or other amount received by the Company, an
Unrestricted Subsidiary or a member of the Group as a result of a Debt Purchase
Transaction (in the case of such other amount, in circumstances where the
Company or the Obligors have failed to pay to the Lenders all amounts otherwise
due and payable (the amount not so paid being a “shortfall”)) shall be held on
trust for distribution to the other Finance Parties and such Purchaser shall
promptly (and in any event within ten (10) Business Days) pay an amount equal to
such enforcement proceeds or such shortfall, as the case may be, to the Security
Agent for application in accordance with clause 13 (Application of proceeds) of
the Intercreditor Agreement;

 



239

 

 

(ix)any amount that is due to the Company or an Obligor or Purchaser that enters
into a Debt Purchase Transaction and which is received by the Agent pursuant to
Clause 35.6 (Partial payments) shall be applied as if such payment were due
under paragraph (a)(iv) of Clause 35.6 (Partial payments);

 

(x)neither the Company, an Unrestricted Subsidiary nor a member of the Group
which completes a Debt Purchase Transaction shall be permitted at any time to
sell, transfer or otherwise dispose of the subject matter of such Debt Purchase
Transaction; and

 

(xi)neither the Company, an Unrestricted Subsidiary nor a member of the Group
which completes a Debt Purchase Transaction or Purchaser shall be entitled to
exercise any rights or be entitled to any payment pursuant to Clause 18 (Taxes)
and Clause 19 (Increased Costs).

 

(g)Each Obligor or other Purchaser that becomes a Lender pursuant to this
Clause 30 agrees that:

 

(i)in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, unless the Agent otherwise agrees, it shall
not attend or participate in the same or be entitled to receive the agenda or
any minutes of the same;

 

(ii)in its capacity as Lender, unless the Agent otherwise agrees, it shall not
be entitled to receive any report or other document prepared at the behest of,
or on the instructions of, the Agent or one or more of the Lenders; and

 

(iii)in ascertaining the Majority Lenders or Super Majority Lenders or whether
any given percentage (including, for the avoidance of doubt, unanimity) of the
Total Commitments has been obtained to give an instruction or approve any
request for a consent, waiver, amendment, or other vote under the Finance
Documents such Commitment owned by such Purchaser shall be deemed to be zero;
and

 

(iv)subject to paragraph (iii) above, for the purposes of Clause 42.2
(Exceptions), such Purchaser shall be deemed not to be a Lender,

 

provided that, in each case, such consent, waiver, amendment or other vote:

 

(A)does not result or is not intended to result in any Commitment of that
Obligor or Purchaser under a particular Facility being treated in any manner
which is inconsistent with the treatment proposed to be applied to any other
Commitment under such Facility; or

 

(B)is not detrimental (in comparison to the other Finance Parties) to the rights
and/or interests of that Obligor or Purchaser solely in its capacity as a
Finance Party and each Obligor or Purchaser (as applicable) upon becoming a
Party expressly agrees and acknowledges that the operation of this paragraph
shall not of itself be so detrimental to it in comparison to the other Finance
Parties or otherwise.

 



240

 

 

(h)Each Lender shall, unless the Debt Purchase Transaction is an assignment or
transfer, promptly notify the Agent in writing if it knowingly enters into a
Debt Purchase Transaction with a member of the Group (a “Notifiable Debt
Purchase Transaction”), such notification to be substantially in the form set
out in Part 1 of Schedule 13 (Forms of Notifiable Debt Purchase Transaction
Notice).

 

(i)A Lender shall promptly notify the Agent if a Notifiable Debt Purchase
Transaction to which it is a party is terminated or ceases to be with a member
of the Group, such notification to be substantially in the form set out in Part
2 of Schedule 13 (Forms of Notifiable Debt Purchase Transaction Notice).

 

31Changes to the Obligors

 

31.1Assignment and transfers by Obligors

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents other than pursuant to a Permitted
Reorganisation.

 

31.2Additional Borrowers

 

(a)Subject to compliance with Clause 25.11 (“Know your customer” checks), the
Company may request that any of its wholly-owned Subsidiaries becomes an
Additional Borrower. That Subsidiary shall become a Borrower under a Facility
if:

 

(i)in the case of Facility B1, it is approved by all the Lenders under Facility
B1;

 

(ii)in the case of Facility B2, it is approved by all the Lenders under Facility
B2;

 



 

(iii)in the case of a Revolving Facility, it is incorporated in:

 

(A)England and Wales or the US;

 

(B)the same jurisdiction as an existing Revolving Facility Borrower; or

 

(C)any other jurisdiction that is approved by all Lenders under the relevant
Revolving Facility;

 

(iv)the Company and that Subsidiary deliver to the Agent a duly completed and
executed Accession Deed;

  



241

 

 

(v)the Subsidiary is (or becomes) a Guarantor prior to or contemporaneously with
becoming a Borrower; and

 

(vi)the Agent has received all of the documents and other evidence set out in
Part 2 of Schedule 2 (Conditions Precedent and Conditions Precedent required to
be delivered by an Additional Obligor) in relation to that Additional Borrower,
each in form and substance satisfactory to the Agent (acting reasonably).

 

(b)The Agent shall notify the Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory) to it
(acting reasonably) all of the documents and other evidence set out in Part 2 of
Schedule 2 (Conditions Precedent and Conditions Precedent required to be
delivered by an Additional Obligor) in relation to that Additional Borrower.

 

(c)Upon the Agent’s confirmation to the Company that it has received all
documents referred to in paragraph (a) above in respect of an Additional
Borrower, such Additional Borrower, the Obligors and the Finance Parties shall
each assume such obligations towards one another and/or acquire such rights
against each other party as they would have assumed or acquired had such
Additional Borrower been an original Party to this Agreement and the
Intercreditor Agreement as a Debtor (as defined in the Intercreditor Agreement)
and such Additional Borrower shall become a Party to this Agreement and thereto
as a Borrower and as a Guarantor.

 

31.3Additional Guarantors

 

(a)Subject to compliance with Clause 25.11 (“Know your customer” checks), the
Company may request that any of its Subsidiaries becomes a Guarantor. That
Subsidiary shall become a Guarantor if:

 

(i)the Company and that Subsidiary deliver to the Agent a duly completed and
executed Accession Deed; and

 

(ii)the Agent has received all of the documents and other evidence set out in
Part 2 of Schedule 2 (Conditions Precedent and Conditions Precedent required to
be delivered by an Additional Obligor) in relation to that Additional Guarantor,
each in form and substance satisfactory to the Agent (acting reasonably).

  

(b)The Agent shall notify the Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it (acting
reasonably) all of the documents and other evidence set out in Part 2 of
Schedule 2 (Conditions Precedent and Conditions Precedent required to be
delivered by an Additional Obligor) in relation to that Additional Guarantor.

 

(c)Upon the Agent’s confirmation to the Company that it has received all
documents referred to in paragraph (a) above in respect of an Additional
Guarantor, such Additional Guarantor, the other Obligors and the Finance Parties
shall each assume such obligations towards one another and/or acquire such
rights against each other party as they would have assumed or acquired had such
Subsidiary been an original Party to this Agreement and the Intercreditor
Agreement as a Guarantor and such Subsidiary shall become a Party to this
Agreement and thereto as a Guarantor.

 



242

 

 

31.4Resignation of an Obligor

 

(a)In this Clause 31.4, “Third Party Disposal” means the direct or indirect
disposal of an Obligor to a person which is not a member of the Group and which
is permitted by the terms of this Agreement (and the Company has confirmed in
writing this is the case) or made with the approval of the Majority Lenders.

 

(b)The Company may request that an Obligor (other than the Company) ceases to be
a Borrower and/or a Guarantor by delivering a Resignation Letter to the Agent
if:

 

(i)that Obligor is the subject of a Third Party Disposal, or that Obligor is
only a Borrower (and not a Guarantor), or that Obligor or any member of the
Group which is its Holding Company is the subject of a Permitted Disposal or a
Permitted Reorganisation pursuant to which that Obligor or its Holding Company
will cease to be a member of the Group; or that Obligor is the subject of a
Permitted Disposal or a Permitted Reorganisation pursuant to which it is to be
liquidated, wound up, dissolved or merged (or pursuant to which it will
otherwise cease to exist) or pursuant to which it is demerged following which it
ceases to be a member of the Group or such Obligor has been designated as an
Unrestricted Subsidiary; or

 

(ii)the Company confirms to the Agent that the Guarantor Coverage Level based on
the most recent Annual Financial Statements (calculated on a pro forma basis
taking into account such resignations and any members of the Group which have or
will become Additional Guarantors on or prior to the date on which the
resignation will become effective, and any resignation of any Obligor which has
or will become effective on or prior to the date on which such resignation will
become effective) will continue to be satisfied after such resignation; or

 

(iii)the Majority Lenders have consented to the resignation of that Guarantor.

 

(c)Subject to paragraph (a) of clause 18.19 (Resignation of a Debtor) of the
Intercreditor Agreement, the Agent shall accept such Resignation Letter and
notify the Company and the Lenders of its acceptance if:

 

(i)no Event of Default is continuing or would result from the acceptance of the
Resignation Letter (and the Company has confirmed this is the case);

 

(ii)in the case of a Borrower, no amounts utilised by it as a Borrower remain
outstanding under this Agreement (or will be outstanding at the time of
resignation) and it is under no actual or contingent obligations as a Borrower
under the Finance Documents, and in the case of a Guarantor no payment is due
and payable from that Guarantor under Clause 23.1 (Guarantee and indemnity); and

 



243

 

 

(iii)in the case of a Borrower which is also a Guarantor (unless it is
simultaneously resigning as a Guarantor in accordance with this Clause 31.4, its
obligations in its capacity as Guarantor continue to be legal, valid, binding
and enforceable and in full force and effect (subject to the Legal Reservations
and Perfection Requirements).

 

(d)Upon notification by the Agent to the Company of its acceptance of the
resignation of a Borrower or a Guarantor, that entity shall cease to be a
Borrower or a Guarantor (as applicable) and shall have no further rights or
obligations under the Finance Documents as a Borrower or a Guarantor (as
applicable).

 

(e)Notwithstanding anything else in this Clause 31 to the contrary, where the
Borrower or Guarantor is the subject of a Third Party Disposal or other
transaction contemplated by paragraph (b) above, the resignation as a Borrower
and/or Guarantor shall not take effect (and the Obligor will continue to have
rights, obligations and liabilities under the Finance Documents as a Borrower
and/or Guarantor) until the date on which the Third Party Disposal or other
transactions contemplated by paragraph (b) above, takes effect.

 

31.5Repetition of Representations

 

Delivery of an Accession Deed constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

31.6Release of Security

 

(a)If an Obligor:

 

(i)ceases to be a Guarantor,

 

(ii)is subject to any transaction permitted under the terms of this Agreement
pursuant to which Transaction Security is required to be released over an asset;
or

  

(iii)disposes of any asset (or any member of the Group disposes of shares in an
Obligor or any Holding Company of an Obligor) in a manner not prohibited by the
terms of this Agreement (including pursuant to a Permitted Disposal, Permitted
Reorganisation, a Structural Adjustment, the implementation of other actions
permitted under the Finance Documents or any release contemplated under
Clause 42.3 (Transaction Security and Guarantees) whether or not requiring a
consent thereunder),

 



244

 

 

and such asset (or shares) is subject to Transaction Security, the Security
Agent and/or the relevant Secured Party(ies) (as applicable) shall, at the cost
and request of the Company, release Transaction Security over that asset (or
shares) and, in the case of any such disposal of shares in an Obligor or a
Holding Company of an Obligor to a person who is not a member of the Group, over
the respective assets of such Obligor and its Subsidiaries (and the shares in
any such Obligor and/or Subsidiary), issue any certificate of
non-crystallisation of any floating charge and carry out any other action
(including notification and filings for cancelling any registration) that may
reasonably be required or considered necessary or desirable in connection with
that disposal and that release, provided that, in the case of any Permitted
Reorganisation, the requirements of the definition of Permitted Reorganisation
are complied with.

 

(b)Subject to the Intercreditor Agreement, in relation to any Transaction
Security over a bank account of an Obligor, the Security Agent is hereby
authorised by the Secured Parties to release any Security granted in favour of
the Security Agent and held over any bank account of an Obligor (a “Pledged
Account”) provided that prior to such release the relevant Obligor has
transferred the balance standing to the credit of such Pledged Account to
another bank account held by it (a “Recipient Account”) and the Security Agent
is satisfied (acting reasonably) that the relevant Obligor has valid and
effective Transaction Security over such Recipient Account consistent with the
Agreed Security Principles or there is no credit balance on such Pledged Account

 

(e)The Security Agent is permitted, authorised and (if requested by the Company)
shall enter into amendment agreements in relation to the relevant Transaction
Security Documents to facilitate (if permitted by law) the release of
Transaction Security over assets which are disposed of in connection with a
Permitted Factoring, provided that only assets then being disposed of are so
released.

 

32Role of the Agent, the Arrangers, the Issuing Bank and Others

 

32.1Appointment of the Agent

 

(a)Each other Finance Party appoints the Agent to act as its agent under and in
connection with the Finance Documents.

 

(b)Each other Finance Party authorises the Agent to exercise the rights, powers,
authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

 



(c)Each other Finance Party and Secured Party confirms that each of the
Arrangers and the Agent has authority to accept on its behalf (and ratifies the
acceptance on its behalf of any letters or reports already accepted by the
Arrangers or Agent) the terms of any reliance letter or engagement letters
relating to the Reports or any reports or letters provided by any person in
connection with the Transaction Documents or the transactions contemplated in
the Transaction Documents and to bind it in respect of those Reports, reports or
letters and to sign such letters on its behalf and further confirms that it
accepts the terms and qualifications set out in such letters.

 



245

 

 

32.2Duties of the Agent

 

(a)Subject to paragraph (b) below, the Agent shall promptly forward to a Party
the original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

 

(b)Without prejudice to Clause 29.10 (The Register) and paragraph (e) of
Clause 7.4 (Cash collateral by Non-Acceptable L/C Lender), paragraph (a) shall
not apply to any Transfer Certificate, Assignment Agreement or Increase
Confirmation.

 

(c)Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

(d)If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

(e)If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent,
the Arrangers or the Security Agent) under this Agreement it shall promptly
notify the other Finance Parties.

 

(f)The Agent shall provide to the Company, within five Business Days of a
request by the Company (but no more frequently than once per calendar month), a
list (which may be in electronic form) setting out the names of the Lenders as
at the date of that request, their respective Commitments, the address and fax
number (and the department or officer, if any, for whose attention any
communication is to be made) of each Lender for any communication to be made or
document to be delivered under or in connection with the Finance Documents, the
electronic mail address and/or any other information required to enable the
sending and receipt of information by electronic mail or other electronic means
to and by each Lender to whom any communication under or in connection with the
Finance Documents may be made by that means and the account details of each
Lender for any payment to be distributed by the Agent to that Lender under the
Finance Documents.

  

(g)The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

 

(h)Upon the Agent becoming an Impaired Agent the Company shall provide a copy of
the list of all the Lenders to each Finance Party.

 

(i)The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others shall be implied).

 



246

 

 

32.3Role of the Arrangers

 

Except as specifically provided in the Finance Documents, the Arrangers have no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

32.4No fiduciary duties

 

(a)Nothing in this Agreement constitutes the Agent, any Arranger, any Bookrunner
and/or and Issuing Bank as a trustee or fiduciary of any other person.

 

(b)None of the Agent, the Security Agent, the Arrangers, the Issuing Bank or any
Ancillary Lender shall be bound to account to any Lender for any sum or the
profit element of any sum received by it for its own account.

 

32.5Business with the Group

 

The Agent, the Security Agent, the Arrangers, the Issuing Bank and each
Ancillary Lender may accept deposits from, lend money to and generally engage in
any kind of banking or other business with any member of the Group.

 

32.6Rights and discretions

 

(a)The Agent and the Issuing Bank may:

 

(i)rely on any representation, communication, notice or document believed by it
to be genuine, correct and appropriately authorised;

 

(ii)assume that:

 

(A)any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents;

 

(B)unless it has received notice of revocation, that those instructions have not
been revoked;

 

(iii)rely on any statement made by a director, authorised signatory or employee
of any person regarding any matters which may reasonably be assumed to be within
his knowledge or within his power to verify; and

 

(iv)rely on a certificate from any person:

 

(A)as to any matter of fact or circumstance which might reasonably be expected
to be within the knowledge of that person; or

 

(B)to the effect that such person approves of any particular dealing,
transaction, step, action or thing,

 



247

 

 

as sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate.

 

(b)The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 

(i)no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 28.1 (Payment Default));

 

(ii)any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised;

 

(iii)any notice or request made by the Company is made on behalf of and with the
consent and knowledge of all the Obligors; and

 

(iv)no Notifiable Debt Purchase Transaction:

 

(A)has been entered into;

 

(B)has been terminated; or

 

(C)has ceased to be with a member of the Group.

 

(c)The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors, tax advisors or other professional service
advisors or experts provided that it acts reasonably in agreeing fees with such
advisors.

 

(d)The Agent may act in relation to the Finance Documents through its personnel
and agents.

 

(e)The Agent may disclose to any other Party or its advisers engaged in
accordance with paragraph (c) above any information it reasonably believes it
has received as agent under this Agreement.

 

(f)Without prejudice to the generality of paragraph (e) above, the Agent may
disclose the identity of a Defaulting Lender to the other Finance Parties and
the Company and shall disclose the same upon the written request of the Company
or the Majority Lenders.

 

(g)The Agent may rely on the advice or services of any lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of its so relying.

 



(h)Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent, the Arrangers or the Issuing Bank is obliged to do or omit to
do anything if it would or might in its reasonable opinion constitute a breach
of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 



248

 

 

(i)The Agent is not obliged to disclose to any Finance Party any details of the
rate notified to the Agent by any Lender or the identity of any such Lender for
the purpose of paragraph (a)(i) of Clause 16.2 (Market disruption).

 

(j)Without prejudice to the generality of paragraph (c) above, the Agent may at
any time engage and pay for the services of any lawyers to act as independent
counsel to the Agent (and so separate from any lawyers instructed by the
Lenders) if the Agent in its reasonable opinion deems this to be desirable.

 

(k)Unless a Finance Document expressly provides otherwise the Agent may disclose
to any other Party any information it reasonably believes it has received as
agent under this Agreement.

 

(l)Notwithstanding any provision of any Finance Document to the contrary, the
Agent is not obliged to expend or risk its own funds or otherwise incur any
financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security or prefunding for, such risk or liability is not reasonably
assured to it.

 

32.7Majority Lenders’ instructions

 

(a)Unless a contrary indication appears in a Finance Document, the Agent shall
(i) exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by the Majority Lenders (or, if so
instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as Agent) and (ii) not be liable for any
act (or omission) if it acts (or refrains from taking any action) in accordance
with an instruction of the Majority Lenders or those Lenders indicated by any
such contrary indication.

 

(b)The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a decision for any other Lender or group of Lenders,
from that Lender or group of Lenders) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion and the Agent may refrain from acting unless and until it receives
any such instructions or clarification that it has requested.

 

(c)Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties other
than the Security Agent.

 

(d)The Agent may refrain from acting in accordance with the instructions of the
Majority Lenders (or, if appropriate, the Lenders) until it has received such
security as it may require for any cost, loss or liability (together with any
associated VAT) which it may incur in complying with the instructions.

 



249

 

 

(e)In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Lenders.

 

(f)The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

 

32.8Responsibility for documentation

 

None of the Agent, the Arrangers, the Issuing Bank or any Ancillary Lender:

 

(a)is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, the Arrangers, the
Issuing Bank, an Ancillary Lender, an Obligor or any other person given in or in
connection with any Finance Document or the Information Memorandum or the
Reports or the transactions contemplated in the Finance Documents;

 

(b)is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security; or

 

(c)is responsible for any determination as to whether any information provided
or to be provided to any Finance Party is non-public information the use of
which may be regulated or prohibited by applicable law or regulation relating to
insider dealing or otherwise.

 

32.9No duty to monitor

 

The Agent shall not be bound to enquire:

 

(a)whether or not any Default has occurred;

 

(b)as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 

(c)whether any other event specified in any Finance Document has occurred.

 

32.10Exclusion of liability

 

(a)Without limiting paragraph (b) below (and without prejudice to the provisions
of paragraph (e) of Clause 35.11 (Disruption to Payment Systems etc.)), none of
the Agent, the Issuing Bank, or any Ancillary Lender will be liable (including,
without limitation, for negligence or any other category of liability
whatsoever) for any action taken or not taken by it under or in connection with
any Finance Document or the Transaction Security, unless directly caused by its
gross negligence or wilful misconduct.

 



250

 

 

 

(b)No Party (other than the Agent, the Issuing Bank or an Ancillary Lender (as
applicable)) may take any proceedings against any officer, employee or agent of
the Agent, the Issuing Bank or any Ancillary Lender, in respect of any claim it
might have against the Agent, the Issuing Bank or an Ancillary Lender or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document or any Transaction Document and any officer,
employee or agent of the Agent, the Issuing Bank or any Ancillary Lender may
rely on this Clause subject to Clause 1.6 (Third party rights) and the
provisions of the Third Parties Act.

 

(c)The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

 

(d)Nothing in this Agreement shall oblige the Agent or the Arrangers to carry
out any “know your customer” or other checks in relation to any person on behalf
of any Lender and each Lender confirms to the Agent and the Arrangers that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
the Arrangers.

 

(e)Without prejudice to any provision of any Finance Document excluding or
limiting the Agent's liability, any liability of the Agent arising under or in
connection with any Finance Document or the Transaction Security shall be
limited to the amount of actual loss which has been finally judicially
determined to have been suffered (as determined by reference to the date of
default of the Agent or, if later, the date on which the loss arises as a result
of such default) but without reference to any special conditions or
circumstances known to the Agent at any time which increase the amount of that
loss. In no event shall the Agent be liable for any loss of profits, goodwill,
reputation, business opportunity or anticipated saving, or for special,
punitive, indirect or consequential damages, whether or not the Agent has been
advised of the possibility of such loss or damages.

 

32.11Lenders’ indemnity to the Agent

 

(a)Subject to paragraph (b) below, each Lender shall (in proportion to its
Available Commitments, Available Ancillary Commitment and participations in the
Utilisations and utilisations of the Ancillary Facilities then outstanding to
the Available Facilities and all the Utilisations and utilisations of the
Ancillary Facilities then outstanding) indemnify the Agent, within
three Business Days of demand, against any cost, loss or liability incurred by
the Agent (otherwise than by reason of its gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless it has been
reimbursed by an Obligor pursuant to a Finance Document).

 

(b)If the Available Facilities are then zero, each Lender’s indemnity under
paragraph (a) above shall be in proportion to its Available Commitments to the
Available Facilities immediately prior to their reduction to zero, unless there
are then any Utilisations and utilisations of the Ancillary Facilities
outstanding, in which case it shall be in proportion to its participations in
the Utilisations and utilisations of the Ancillary Facilities then outstanding
to all the Utilisations and utilisations of the Ancillary Facilities then
outstanding.

 



251

 

 

32.12Resignation of the Agent

 

(a)The Agent may resign and appoint one of its Affiliates acting through an
office in the United Kingdom as successor by giving notice to the Lenders and
the Company.

 

(b)Alternatively the Agent may resign by giving 30 days’ notice to the Lenders
and the Company, in which case the Majority Lenders (after consultation with the
Company) may appoint a successor Agent (acting through an office in the United
Kingdom).

 

(c)If the Majority Lenders have not appointed a successor Agent in accordance
with paragraph (b) above within 20 days after notice of resignation was given,
the retiring Agent (after consultation with the Company) may appoint a successor
Agent (acting through an office in the United Kingdom).

 

(d)If the Agent wishes to resign because (acting reasonably) it has concluded
that it is no longer appropriate for it to remain as agent and the Agent is
entitled to appoint a successor Agent under paragraph (c) above, the Agent may
(if it concludes (acting reasonably) that it is necessary to do so in order to
persuade the proposed successor Agent to become a party to this Agreement as
Agent) agree with the proposed successor Agent amendments to this Clause 32 and
any other term of this Agreement dealing with the rights or obligations of the
Agent consistent with then current market practice for the appointment and
protection of corporate trustees together with any reasonable amendments to the
agency fee payable under this Agreement which are consistent with the successor
Agent’s normal fee rates and those amendments will bind the Parties.

 

(e)The retiring Agent shall, at its own cost, make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as
Agent under the Finance Documents.

 

(f)The Agent’s resignation notice shall only take effect upon the appointment of
a successor.

 

(g)Upon the appointment of a successor, the retiring Agent shall be discharged
from any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of Clause 20.3 (Indemnity to the Agent) and this
Clause 32 (and any agency fees for the account of the retiring Agent shall cease
to accrue from (and shall be payable on) that date). Any successor and each of
the other Parties shall have the same rights and obligations amongst themselves
as they would have had if such successor had been an original Party.

 



252

 

 

(h)The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

 

(i)the Agent fails to respond to a request under Clause 18.8 (FATCA Information)
and the Company or a Lender reasonably believes that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

 

(ii)the information supplied by the Agent pursuant to Clause 18.8 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 

(iii)the Agent notifies the Company and the Lenders that the Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;

 

and (in each case) the Company or a Lender reasonably believes that a Party will
be required to make a FATCA Deduction that would not be required if the Agent
were a FATCA Exempt Party, and the Company or that Lender, by notice to the
Agent, requires it to resign.

 

32.13Replacement of the Agent

 

(a)After consultation with the Company, the Majority Lenders may by giving
30 days’ notice to the Agent (or, at any time the Agent is an Impaired Agent, by
giving any shorter notice determined by the Majority Lenders) replace the Agent
by appointing a successor Agent (acting through an office in the United
Kingdom).

 

(b)The Company may, provided it gives not less than 30 days prior notice, at any
time while the Agent is an Impaired Agent replace the Agent by appointing a
successor Agent (acting through an office in the United Kingdom).

 

(c)The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 

(d)The appointment of the successor Agent shall take effect on the date
specified in the notice from the Majority Lenders (or as applicable the Company)
to the retiring Agent. As from this date, the retiring Agent shall be discharged
from any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of Clause 20.3 (Indemnity to the Agent) and this
Clause 32 (and any agency fees for the account of the retiring Agent shall cease
to accrue from (and shall be payable on) that date).

 



253

 

 

(e)Any successor Agent and each of the other Parties shall have the same rights
and obligations amongst themselves as they would have had if such successor had
been an original Party.

 

32.14Confidentiality

 

(a)In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 

(b)If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

 

(c)Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor any Arranger is obliged to disclose to any other person:

 

(i)any confidential information; or

 

(ii)any other information if the disclosure would or might in its reasonable
opinion constitute a breach of any law or a breach of a fiduciary duty.

 

32.15Relationship with the Lenders

 

(a)The Agent may treat the person shown in its records as Lender at the opening
of business (in the place of the Agent’s principal office as notified to the
Finance Parties from time to time) as the Lender acting through its Facility
Office:

 

(i)entitled to or liable for any payment due under any Finance Document on
that day; and

 

(ii)entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

 

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)Each Lender shall supply the Agent with any information that the Security
Agent may reasonably specify (through the Agent) as being necessary or desirable
to enable the Security Agent to perform its functions as Security Agent. Each
Lender shall deal with the Security Agent exclusively through the Agent and
shall not deal directly with the Security Agent.

 

(c)Any Lender may by notice to the Agent appoint a person to receive on its
behalf all notices, communications, information and documents to be made or
despatched to that Lender under the Finance Documents. Such notice shall contain
the address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 38.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of
Clause 38.2 (Addresses) and paragraph (a)(iii) of Clause 38.6 (Electronic
communication) and the Agent shall be entitled to treat such person as the
person entitled to receive all such notices, communications, information and
documents as though that person were that Lender.

 



254

 

 

32.16Credit appraisal by the Lenders, Issuing Bank and Ancillary Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender,
Issuing Bank and Ancillary Lender confirms to the Agent, the Arrangers, the
Issuing Bank and each Ancillary Lender that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(a)the financial condition, status and nature of each member of the Group;

 

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and the Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document or the Transaction Security;

 

(c)whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

 

(d)the adequacy, accuracy and/or completeness of the Information Memorandum, the
Reports and any other information provided by the Agent, any Party or by any
other person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

(e)the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

 

32.17Reference Banks

 

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 



255

 

 

32.18Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

32.19Role of Reference Banks

 

(a)No Reference Bank is under any obligation to provide a quotation or any other
information to the Agent.

 

(b)No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, or for any quotation supplied to the Agent
by a Reference Bank, unless directly caused by its gross negligence or wilful
misconduct.

 

(c)No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document, or to any quotation supplied to the Agent by a Reference Bank
and any officer, employee or agent of each Reference Bank may rely on this
Clause 32.19 subject to Clause 1.6 (Third party rights) and the provisions of
the Third Parties Act.

 

32.20Reliance and engagement letters

 

Each Finance Party and Secured Party confirms that each of the Arrangers and the
Agent has authority to accept on its behalf (and ratifies the acceptance on its
behalf of any letters or reports already accepted by the Arrangers or Agent) the
terms of any reliance letter or engagement letters relating to any Report or any
reports or letters provided by accountants in connection with the Finance
Documents or the transactions contemplated in the Finance Documents and to bind
it in respect of that Report, reports or letters and to sign such letters on its
behalf and further confirms that it accepts the terms and qualifications set out
in such letters.

 

33Conduct of Business by the Finance Parties

 

No provision of this Agreement will:

 

(a)interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

(b)oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

(c)oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 



256

 

 

34Sharing among the Finance Parties

 

34.1Payments to Finance Parties

 

(a)Subject to paragraph (b) below, if a Finance Party (a “Recovering Finance
Party”) receives or recovers any amount from an Obligor other than in accordance
with Clause 35 (Payment Mechanics) (a “Recovered Amount”) and applies that
amount to a payment due under the Finance Documents then:

 

(i)the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Agent;

 

(ii)the Agent shall determine whether the receipt or recovery is in excess of
the amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 35 (Payment Mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

(iii)the Recovering Finance Party shall, within three Business Days of demand by
the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 35.6 (Partial payments).

 

(b)Clause 34.1(a) above shall not apply to any amount received or recovered by
an Issuing Bank or an Ancillary Lender in respect of any cash cover provided for
the benefit of that Issuing Bank or that Ancillary Lender.

 

34.2Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the “Sharing Finance Parties”) in accordance with Clause 35.6
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.

 

34.3Recovering Finance Party’s rights

 

On a distribution by the Agent under Clause 34.2 (Redistribution of payments) of
a payment received by a Recovering Finance Party from an Obligor, as between the
relevant Obligor and the Recovering Finance Party, an amount of the Recovered
Amount equal to the Sharing Payment will be treated as not having been paid by
that Obligor.

 

34.4Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the “Redistributed Amount”); and

 



257

 

 

(b)as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

 

34.5Exceptions

 

(a)This Clause 34 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.

 

(b)A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

 

(i)it notified the other Finance Party of the legal or arbitration proceedings;
and

 

(ii)the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

34.6Ancillary Lenders

 

(a)This Clause 34 shall not apply to any receipt or recovery by a Lender in its
capacity as an Ancillary Lender at any time prior to service of notice
under Clause 28.20 (Acceleration).

 

(b)Following service of notice under Clause 28.20 (Acceleration), this Clause 34
shall apply to all receipts or recoveries by Ancillary Lenders except to the
extent that the receipt or recovery represents a reduction from the Designated
Gross Amount for an Ancillary Facility to its Designated Net Amount.

 

35Payment Mechanics

 

35.1Payments to the Agent

 

(a)On each date on which the Lender is required to make a payment under a
Finance Document excluding a payment under the terms of an Ancillary Document,
the Lender shall make the same available to the Agent (unless a contrary
indication appears in a Finance Document) for value on the due date at the time
and in such funds specified by the Agent as being customary at the time for
settlement of transactions in the relevant currency in the place of payment.

 



258

 

 

(b)On each date on which an Obligor is required to make a payment under a
Finance Document excluding a payment under the terms of an Ancillary Document,
that Obligor shall make the same available to the Agent (unless a contrary
indication appears in a Finance Document) for value on the due date in such
funds and at the time specified by the Agent, being the latest time by which
payments to the Agent may be settled on the due date in the relevant currency in
the place of payment.

 

(c)Notwithstanding anything in sub-paragraph (b) above, the Agent shall confirm,
promptly upon receipt (and in any event upon the same Business Day as receipt),
the receipt of any funds made available to it on the due date by any Obligor, in
respect of any repayment, prepayment, payment of interest or any other payment
(such confirmation being a “Pay-off Confirmation”) provided that a request for
such Pay-off Confirmation is made to the Agent at least two Business Days prior
to such due date for settlement.

 

(d)Payment shall be made to such account in the principal financial centre of
the country of that currency (or, in relation to Euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Agent
specifies.

 

35.2Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 35.3 (Distributions to an Obligor) and Clause 35.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days’
notice with a bank in the principal financial centre of the country of that
currency (or, in relation to Euro, in the principal financial centre of a
Participating Member State or London).

 

35.3Distributions to an Obligor

 

The Agent may (with the consent of the Obligor or in accordance with Clause 37
(Set-Off)) apply any amount received by it for r that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

35.4Clawback

 

(a)Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

 

(b)If the Agent pays an amount to another Party and it proves to be the case
that the Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

 



259

 

 

35.5Impaired Agent

 

(a)If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 35.1 (Payments to the Agent) may instead either pay that
amount direct to the required recipient or pay that amount to an
interest-bearing account held with an Acceptable Bank within the meaning of
paragraph (a) of the definition of Acceptable Bank and in relation to which no
Insolvency Event has occurred and is continuing, in the name of the Obligor or
the Lender making the payment and designated as a trust account for the benefit
of the Party or Parties beneficially entitled to that payment under the Finance
Documents. In each case such payments must be made on the due date for payment
under the Finance Documents.

 

(b)All interest accrued on the amount standing to the credit of the trust
account shall be for the benefit of the beneficiaries of that trust account pro
rata to their respective entitlements.

 

(c)A Party which has made a payment in accordance with this Clause 35.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

 

(d)Promptly upon the appointment of a successor Agent in accordance with
Clause 32.13 (Replacement of the Agent), each Party which has made a payment to
a trust account in accordance with this Clause 35.5 shall give all requisite
instructions to the bank with whom the trust account is held to transfer the
amount (together with any accrued interest) to the successor Agent for
distribution in accordance with Clause 35.2 (Distributions by the Agent).

 

35.6Partial payments

 

(a)If the Agent receives a payment for application against amounts due in
respect of any Finance Documents that is insufficient to discharge all the
amounts then due and payable by an Obligor under those Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under
those Finance Documents in the following order:

 

(i)first, in or towards payment pro rata of any unpaid fees, costs and expenses
of the Agent, the Issuing Bank and the Security Agent under those Finance
Documents;

 

(ii)secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Finance Documents;

 

(iii)thirdly, in or towards payment pro rata of any principal due but unpaid
under those Finance Documents and any amount due but unpaid under Clause 7.2
(Claims under a Letter of Credit) and Clause 7.3 (Indemnities); and

 



260

 

 

(iv)fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

(b)The Agent shall, if so directed by the Majority Lenders, vary the order set
out in paragraphs (a)(ii) to (iv) above.

 

(c)Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.

 

35.7Set-off by the Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

35.8Business Days

 

(a)Any payment which is due to be made on a day that is not a Business Day shall
be made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

(b)During any extension of the due date for payment of any principal or Unpaid
Sum under this Agreement interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.

 

35.9Currency of account

 

(a)Subject to paragraphs (b) to (e) below, the Base Currency is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

 

(b)A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or
Unpaid Sum shall be made in the currency in which that Utilisation or Unpaid Sum
is denominated on its due date.

 

(c)Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 

(d)Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

(e)Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

 



261

 

 

35.10Change of currency

 

(a)Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

 

(i)any reference in the Finance Documents to, and any obligations arising under
the Finance Documents in, the currency of that country shall be translated into,
or paid in, the currency or currency unit of that country designated by the
Agent (after consultation with the Company); and

 

(ii)any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Agent (acting reasonably).

 

(b)If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Company)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.

 

35.11Disruption to Payment Systems etc.

 

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Company that a Disruption Event has
occurred:

 

(a)the Agent may, and shall if requested to do so by the Company, consult with
the Company with a view to agreeing with the Company such changes to the
operation or administration of the Facilities as the Agent may deem necessary in
the circumstances;

 

(b)the Agent shall not be obliged to consult with the Company in relation to any
changes mentioned in paragraph (a) above if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

(c)the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) above but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

 

(d)any such changes agreed upon by the Agent and the Company shall (whether or
not it is finally determined that a Disruption Event has occurred) be binding
upon the Parties as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of Clause 42
(Amendments and Waivers);

 

(e)the Agent shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Agent) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 35.11; and

 



262

 

 

(f)the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.

 

36Contractual recognition of Bail-In

 

Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the Parties, each Party acknowledges and
accepts that any liability of any Party to any other Party under or in
connection with the Finance Documents may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:

 

(a)any Bail-In Action in relation to any such liability, including (without
limitation):

 

(i)a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;

 

(ii)a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

 

(iii)a cancellation of any such liability; and

 

(b)a variation of any term of any Finance Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.

 

37Set-Off

 

(a)A Finance Party may, at any time while an Event of Default is continuing and
the Majority Lenders so direct, or if notice has been delivered by the Agent
pursuant to paragraphs (a) or (b) of Clause 28.20 (Acceleration), set-off any
matured obligation due from an Obligor under the Finance Documents (to the
extent beneficially owned by that Finance Party) against any matured obligation
owed by that Finance Party to that Obligor, regardless of the place of payment,
booking branch or currency of either obligation. If the obligations are in
different currencies, the Finance Party may convert either obligation at a
market rate of exchange in its usual course of business for the purpose of the
set-off.

 

(b)Any credit balances taken into account by an Ancillary Lender when operating
a net limit in respect of any overdraft under an Ancillary Facility shall on
enforcement of the Finance Documents be applied first in reduction of the
overdraft provided under that Ancillary Facility in accordance with its terms.

 

38Notices

 

38.1Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 



263

 

 

38.2Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is that notified in writing to the Agent on or prior to the date on
which it becomes a Party, or any substitute address, fax number or department or
officer as the Party may notify to the Agent (or the Agent may notify to the
other Parties, if a change is made by the Agent) by not less than five Business
Days’ notice.

 

38.3Delivery

 

(a)Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

 

(i)if by way of fax, when received in legible form; or

 

(ii)if by way of letter, when it has been left at the relevant address or
five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 38.2 (Addresses), if addressed to that department
or officer.

 

(b)Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s or Security Agent’s signature
below (or any substitute department or officer as the Agent or Security Agent
shall specify for this purpose).

 

(c)All notices from or to an Obligor shall be sent through the Agent.

 

(d)Any communication or document made or delivered to the Company in accordance
with this Clause 38.3 will be deemed to have been made or delivered to each of
the Obligors.

 

38.4Notification of address and fax number

 

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 38.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

38.5Communication when Agent is Impaired Agent

 

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.

 



264

 

 

38.6Electronic communication

 

(a)Any communication to be made between the Agent or the Security Agent and a
Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Agent, the Security Agent and
the relevant Lender:

 

(i)agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;

 

(ii)notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

(iii)notify each other of any change to their address or any other such
information supplied by them.

 

(b)Any electronic communication made between the Agent and a Lender or the
Security Agent will be effective only when actually received in readable form
and in the case of any electronic communication made by a Lender to the Agent or
the Security Agent only if it is addressed in such a manner as the Agent or
Security Agent shall specify for this purpose.

 

38.7Use of websites

 

(a)The Company may satisfy its obligations under this Agreement to deliver any
information in relation to those Lenders (the “Website Lenders”) who accept this
method of communication by posting this information onto an electronic website
designated by the Company and the Agent (the “Designated Website”) if:

 

(i)the Agent expressly agrees (after consultation with each of the Lenders) that
it will accept communication of the information by this method;

 

(ii)both the Company and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and

 

(i)the information is in a format previously agreed between the Company and the
Agent.

 

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Company accordingly
and the Company shall at its own cost supply the information to the Agent (in
sufficient copies for each Paper Form Lender) in paper form. In any event the
Company shall at its own cost supply the Agent with at least one copy in paper
form of any information required to be provided by it.

 



265

 

 

(b)The Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Company and the Agent.

 

(c)The Company shall promptly upon becoming aware of its occurrence notify the
Agent if:

 

(iii)the Designated Website cannot be accessed due to technical failure;

 

(iv)the password specifications for the Designated Website change;

 

(v)any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

 

(vi)any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or

 

(i)the Company becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.

 

If the Company notifies the Agent under paragraph (c)(i) or paragraph (c)(v)
above, all information to be provided by the Company under this Agreement after
the date of that notice shall be supplied in paper form unless and until the
Agent and each Website Lender is satisfied that the circumstances giving rise to
the notification are no longer continuing.

 

(d)Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Company shall at its own cost comply with any such
request within ten Business Days.

 

38.8English language

 

(a)Any notice given under or in connection with any Finance Document must be in
English.

 

(b)All other documents provided under or in connection with any Finance Document
must be:

 

(i)in English; or

 

(ii)if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 



266

 

 

39Calculations and Certificates

 

39.1Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

39.2Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, prima facie evidence
of the matters to which it relates.

 

39.3Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

40Partial Invalidity

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

41Remedies and Waivers

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under the Finance Documents shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies provided by law.

 

42Amendments and Waivers

 

42.1Required consents

 

(a)This Clause 42 is subject to the terms of the Intercreditor Agreement.

 

(b)Subject to Clause 42.2 (Exceptions) any term of the Finance Documents (other
than the Fee Letters which may be amended or waived in accordance with its
terms) may be amended or waived only with the consent of the Majority Lenders
and the Company and any such amendment or waiver will be binding on all Parties.

 

(c)The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 42.

 



267

 

 

(d)Each Obligor agrees to any such amendment or waiver permitted by this
Clause 42 which is agreed to by the Company. This includes any amendment or
waiver which would, but for this paragraph (d), require the consent of all of
the Obligors.

 

42.2Exceptions

 

(a)In this Clause 42, “Structural Adjustment” means:

 

(i)an amendment or waiver or variation of the terms of some or all of the
Finance Documents that results in or is intended to result in:

 

(A)the introduction of an additional loan, commitment, tranche or facility into
the Finance Documents ranking pari passu or junior to the Facilities, or a
re-tranching of any or all of the Facilities;

 

(B)any increase in, or addition or a grant of, any Commitment or participation
of any Finance Party or the Total Commitments (other than in accordance with
Clause 2.2 (Increase);

 

(C)any extension of the Availability Period in respect of any Commitment of any
Lender;

 

(D)a reduction in the Margin (other than in accordance with the definition of
Margin) or a reduction in any amount of any payment of principal, interest, fees
or commission or other amount owed or payable to a Lender under the Finance
Documents;

 

(E)any amendment or extension to or deferral of any Termination Date or to the
date of payment of any amount to a Lender under the Finance Documents; or

 

(F)a redenomination of a Commitment or a participation of any Finance Party into
another currency (other than in accordance with the terms of this Agreement) or
any change in the currency of any payment of any amount payable under the
Finance Documents;

 

in each case, other than in respect of an Incremental Facility established
pursuant to Clause 2.3 (Incremental Facility); or

 

(ii)any change (including changes to, the taking of or the release coupled with
the retaking of Security and/or guarantees and changes to and/or additional
intercreditor arrangements), consequential or incidental to or required to
implement or effect or reflect any of the amendments or waivers or variations
set out in paragraph (i) above.

 



268

 

 

(b)An amendment or waiver that has the effect of changing or which relates to:

 

(i)the definition of “Change of Control”, “Majority Lenders” and “Super Majority
Lenders” in Clause 1.1 (Definitions) and “Structural Adjustment” in Clause 42.2
(Exceptions);

 

(ii)the introduction of an additional loan, tranche, commitment or facility into
the Finance Documents ranking senior to the Facilities;

 

(iii)an extension to the Availability Period or the date of payment of any
amount under the Finance Documents (other than any date of payment with respect
to any mandatory prepayments, unless arising pursuant to Clause 12.1 (Exit and
Sale));

 

(iv)a reduction in the Margin (other than in accordance with the definition of
Margin) or a reduction in the amount of any payment of principal, interest, fees
or commission or other amounts payable;

 

(v)a change in the currency of payment of any amount under the Finance
Documents;

 

(vi)any increase in the Total Commitments not otherwise permitted under the
Finance Documents;

 

(vii)any requirement that a cancellation of Commitments reduces the Commitments
of the Lenders rateably under the relevant Facility;

 

(viii)any provision which expressly requires the consent of all the Lenders;

 

(ix)the order of priority, application of enforcement proceeds, or the
subordination or related turnover provisions set out in the Intercreditor
Agreement to the extent such amendment or waiver (or any consent or release
agreed thereunder or in relation thereto) would adversely affect the interests
of the Lenders under this Agreement (in their capacity as such) (provided that
any Structural Adjustment or the introduction of an Incremental Facility, the
incurrence of any New Senior Secured Debt or New Senior Subordinated Debt or the
entry into any Incremental Refinancing Debt, Senior Refinancing Debt or
Subordinated Refinancing Debt (to the extent otherwise permitted by this
Agreement) shall not be deemed to adversely affect the interests of the
Lenders); or

 

(x)Clause 2.4 (Finance Parties’ rights and obligations), 5.1 (Delivery of a
Utilisation Request), 11.1 (Illegality), Clause 12.4 (Application of
prepayments), this Clause 42 (Amendments and Waivers), Clause 45 (Governing Law)
or 46.1 (Jurisdiction of English courts)

 

(xi)a change to the Borrowers or Guarantors other than in accordance with the
terms of the Finance Documents;

 



269

 

 

(c)in each case other than any amendment, waiver, consent or release required to
implement or reflect any Structural Adjustment, Incremental Facility, New Senior
Secured Debt, New Senior Subordinated Debt and/or Incremental Refinancing Debt,
Senior Refinancing Debt or Subordinated Refinancing Debt (to the extent
otherwise permitted by this Agreement), shall not be made without the prior
consent of all the Lenders. A Structural Adjustment shall be permitted and may
be implemented for all purposes under the Finance Documents. A Structural
Adjustment may be effected with only the consent of the Company and each Lender
that is participating in that additional tranche or facility or increasing,
extending or redenominating its commitments or, as applicable, extending or
redenominating or reducing or increasing any amount due to it (as the case may
be) (a "Participating Lender"), and shall not require the consent of any other
Finance Party or Secured Party, except for a Structural Adjustment falling under
paragraph (a)(i)(B) of that definition which is implemented for the purposes of
increasing the Total Commitments in a manner not otherwise permitted by this
Agreement or for a Structural Adjustment falling under paragraph (a)(i)(F) of
that definition which is implemented for the purpose of bringing forward the
original Termination Date of any Facility (save where contemplated pursuant to
this Agreement, including pursuant to an offer to Lenders) and in such cases the
Structural Adjustment shall also require the consent of the Majority Lenders
(provided that the Commitments of each Participating Lender shall be included in
ascertaining whether the consent of the Majority Lenders has been achieved)
unless such Structural Adjustment shall take effect only from the date on which
the Loans of those Lenders who do not consent to such Structural Adjustment are
repaid (in which case only the consent of the Participating Lenders shall be
required).

 

(d)No consent from any Lenders shall be required in connection with an
Incremental Facility Increase pursuant to an Incremental Facility Increase
Notice (other than the consent of the relevant Incremental Facility Lender(s)).

 

(e)The Transaction Security Documents may be amended, varied, waived or modified
with the agreement of the relevant Obligor and the Security Agent acting in
accordance with the Intercreditor Agreement.

 

(f)An amendment or waiver which adversely affects the specific rights or
obligations of the Agent, the Arrangers, the Issuing Bank, the Security Agent or
any Ancillary Lender (each in their capacity as such) may not be effected
without the consent of the Agent, the Arrangers, the Issuing Bank, the Security
Agent or that Ancillary Lender. For the avoidance of doubt, this Clause 42.2
shall not entitle any Party to refuse its consent to any release of a guarantee
or Transaction Security which would otherwise be permitted under Clause 42.3
(Transaction Security and Guarantees) or another provision of the Finance
Documents.

 

(g)Any amendment or waiver which relates to the rights or obligations applicable
to a particular Utilisation, Facility or class of Lenders and which does not
materially and adversely affect the rights or interests of Lenders in respect of
other Utilisations, Facilities or another class of Lender shall only require the
consent of the Majority Lenders, Super Majority Lenders or all Lenders (as
applicable) as if references in this paragraph (g) to “Majority Lenders”, “Super
Majority Lenders” or “Lenders” were only to Lenders participating in that
Utilisation, Facility or forming part of that affected class. For the avoidance
of doubt, this paragraph (g) is without prejudice to the ability to effect, make
or grant any amendment, waiver, consent or release pursuant to or in accordance
with paragraph (e) above.

 



270

 

 

(h)For the avoidance of doubt, any amendment to Clause 12.2 (Disposal and
insurance and recovery proceeds) (including a waiver of a right of prepayment)
may be approved with the consent of the Majority Lenders.

 

(i)Any amendment or waiver to the definition of “Majority Lenders” participating
in a particular Facility shall only require the consent of the Lenders
participating in that particular Facility.

 

(j)Any amendment or waiver which relates only to the provisions governing
transfers by Lenders and which makes such provisions more restrictive for any of
the Lenders shall only require the consent of each Lender who will be subject to
the resulting additional restrictions.

 

(k)Notwithstanding anything to the contrary in the Finance Documents, a Finance
Party may unilaterally waive, relinquish or otherwise irrevocably give up all or
any of its rights under any Finance Document (including any mandatory prepayment
right) with the consent of the Company.

 

(l)Subject to the provisions of the Intercreditor Agreement, no amendment or
waiver of a term of the Hedging Agreement shall require the consent of any
Finance Party other than the relevant Hedge Counterparty.

 

(m)Subject to compliance with Clause 9.3 (Terms of Ancillary Facilities), no
amendment or waiver of a term of any Ancillary Document shall require the
consent of any Finance Party other than the relevant Ancillary Lender unless
such amendment or waiver would require an amendment or waiver of this Agreement
(including, for the avoidance of doubt Clause 6 (Utilisation – Letters of
Credit)), in such case the other provisions of this Clause shall apply.

 

(n)If the Company or the Agent (at the request of the Company) has requested the
Finance Parties (or any of them) to give a consent in relation to, or to agree a
release, waiver or amendment of, any provision of the Finance Documents or other
vote of Lenders under the terms of this Agreement, then in the case of:

 

(i)any Finance Party who has delivered a consent or agreement to such request,
on and from the date of notification thereof to the Agent;

 

(ii)any Excluded Lender, on and from the Exclusion Date; and

 

(iii)any other Non-Consenting Lender and its applicable participation, (without
prejudice to paragraph (ii) above), on and from the date such Lender is replaced
in accordance with the provisions of Clause 42.4 (Replacement of Lender) (on
which date a consent or agreement to such request shall be treated and deemed as
having been made by such Non-Consenting Lender and received by the Agent),

 

(unless otherwise agreed by the Company), such consent or agreement shall from
such time (and to the extent subsequently approved by the requisite group of
Lenders in accordance with the terms of this Agreement) be irrevocable and
binding on such Finance Party, Excluded Lender and Non-Consenting Lender (as
applicable) and any permitted assignee, transferee or counterparty to a
sub-participation.

 



271

 

 

(o)Any Finance Party (not being an Excluded Lender) or its permitted assignee or
transferee that has expressly not consented or not agreed to a request for an
amendment, waiver, consent or release shall always have the right to change or
revoke their decision and subsequently deliver to the Agent a consent or
agreement to such request at any time during the period for which the vote and
request process is open for consents and acceptances as notified by the Agent to
such Lender (and subject to any extension of such period as agreed between the
Company and the Agent).

 

(p)Notwithstanding anything to the contrary, any amendment, waiver, consent or
release of a Finance Document made in accordance with Clause 2.2 (Increase),
Clause 31.6 (Release of Security), Clause 42.3 (Transaction Security and
Guarantees), Clause 42.4 (Replacement of Lender) and Clause 42.7 (Additional
Debt Documentation) shall be binding on all Parties without further consent of
any Party.

 

(q)Any term of the Finance Documents (other than any Hedging Agreement or any
Ancillary Documents) may be amended or waived by the Company and the Agent (or,
if applicable, the Security Agent) without the consent of any other Party if
that amendment or waiver is to cure defects or omissions, resolve ambiguities or
inconsistencies or manifest error or reflect changes of a minor, technical or
administrative nature or is otherwise only for the benefit of all or any of the
Lenders; or (provided that such waiver or amendment does not adversely affect
the interests of the other Lenders whose consent is not required for the
applicable amendment) is consequential on, incidental to, or required to
implement an amendment, waiver, consent or release set out above.

 

(r)Any amendment, waiver, consent or release made or effected in accordance with
any of paragraphs (a) to (q) above, or in accordance with any other term of any
of the Finance Documents, shall be binding on all Parties. Each Secured Party
irrevocably and unconditionally authorises and instructs the Agent (for the
benefit of the Agent and the Company) to execute any documentation relating to a
proposed amendment or waiver as soon as the requisite Lender consent is received
(or on such later date as may be agreed by the Agent and Company). Without
prejudice to the foregoing, the Finance Parties shall enter into any
documentation necessary to implement an amendment or waiver once that amendment
or waiver has been approved by the requisite number of Lenders determined in
accordance with this Clause 42.

 

(s)Any Declared Default, a Default or an Event of Default applicable to all
Lenders may be revoked or, as the case may be, waived with the consent of the
Majority Lenders. Any notice, demand, declaration or other step or action taken
under or pursuant to Clause 28.20 (Acceleration) may be revoked with the consent
of the Majority Lenders.

 



272

 

 

42.3Transaction Security and Guarantees

 

(a)An amendment or waiver that:

 

(i)has the effect of changes or which relates to:

 

(A)any provision which expressly requires the consent of the Super Majority
Lenders;

 

(B)(other than as expressly permitted by the provisions of any Finance Document)
the nature or scope of any guarantee or indemnity granted pursuant to Clause 23
(Guarantees and Indemnity) or the Charged Property; or

 

(C)the release of all or substantially all of the Transaction Security or the
guarantees or indemnities granted under this Agreement,

 

shall require the consent of the Super Majority Lenders; and

 

(ii)has the effect of charging or which relates to the manner in which the
proceeds of enforcement of the Transaction Security are distributed shall not be
made without the prior consent of all Lenders,

 

in each case unless: (1) that release is to become effective on or following the
prepayment and cancellation in full of the Facilities; (2) that release is
otherwise contemplated under the Intercreditor Agreement or this Agreement
(including Clause 2.2 (Increase), Clause 31.4 (Resignation of an Obligor),
Clause 31.6 (Release of Security), Clause 42.3 (Transaction Security and
Guarantees), Clause 42.2 (Exceptions) Clause 42.4 (Replacement of Lender) and
Clause 42.7 (Additional Debt Documentation)) and/or made or permitted in
accordance with another provision of the Finance Documents; (3) the relevant
Obligors and/or assets are directly or indirectly the subject of a Disposal
which is a Permitted Disposal, Permitted Reorganisation or Permitted Transaction
(including solvent liquidation, mergers and consolidations), and, in each case,
related Structural Adjustment or intercreditor position, in which case the
Security Agent shall be authorised to release such guarantees or Transaction
Security (provided that, where applicable, any such release shall be without
prejudice to any obligation to provide replacement security) without the need
for any approval or consent from any other Finance Party or Secured Party and
shall so release such guarantees or Transaction Security upon request by the
Company.

 



273

 

 

(b)Notwithstanding any other term, condition or restriction in any other Finance
Document, the Parties agree that, in connection with any Structural Adjustment,
and implementation of any intercreditor position, each Obligor is and the
Security Agent is authorised to enter into any new Transaction Security Document
and/or amend or waive any terms of an existing Transaction Security Document
and/or release any asset from Transaction Security subject to the following
conditions:

 

(i)any new Transaction Security which secures the Facilities (or following a
Structural Adjustment, such new Transaction Security) shall be:

 

(A)subject to the Agreed Security Principles and applicable law, granted in
favour of the Security Agent for and on behalf of the relevant Lenders (as
applicable) and the then existing Secured Parties;

 

(B)(if applicable) on terms substantially the same (except that it shall also
secure any Facilities arising as a result of or in connection with a Structural
Adjustment) as the terms of the existing Transaction Security over equivalent
asset(s); and

 

(C)for the purposes of the Intercreditor Agreement, treated as securing amounts
not in priority to the then existing Transaction Security;

 

(ii)any amendment or waiver of a Transaction Security Document or release or
release and re-grant of Transaction Security shall only be undertaken:

 

(A)if required under the terms of any Facilities arising as a result of or in
connection with a Structural Adjustment or to the extent necessary under
applicable law to ensure that any Facilities arising as a result of or in
connection with a Structural Adjustment ranks in right of payment and security
with the Facilities in accordance with the intercreditor position or other
position set out in the Incremental Facility Increase Notice; and

 

(B)if any asset is to be released from Transaction Security, promptly upon
giving effect to that release, subject to the Agreed Security Principles and
applicable law, replacement Transaction Security is granted in favour of the
Security Agent for and on behalf of the relevant Lenders and the existing
Secured Parties on substantially the same terms of the Transaction Security
released (except that it shall also secure any Facilities arising as a result of
or in connection with a Structural Adjustment (together the “New Facilities”)
provided that, in each case, a release coupled with the retaking of Transaction
Security shall only be effected where it is not otherwise possible for that New
Facility, to so share the benefit of the Transaction Security and there is no
reasonable alternative structure having regard to the Agreed Security Principles
and, further, having commercially substantially the same effect (such as, for
example, the existing Transaction Security not being released and re-taken but
instead subsequent ranking Transaction Security being granted in respect of that
New Facility, and the Transaction Security in the Intercreditor Agreement and
related provisions, such as the rights of the lenders providing any New Facility
to share Recoveries (as that term is defined in the Intercreditor Agreement) pro
rata and pari passu with the other Lenders, to the extent that such New Facility
is intended to be pari passu, or junior to the other Lenders, to the extent that
such New Facility is intended to be junior, subject to the relevant amendments
being made to the Intercreditor Agreement pursuant to clause 15 (New Debt
Financings) of the Intercreditor Agreement.

 



274

 

 

(c)The Transaction Security Documents may be amended, varied, waived or modified
with the agreement of the relevant Obligor and/or, as applicable, the Security
Agent acting in accordance with the Intercreditor Agreement.

 

(d)Nothing shall restrict the Secured Parties benefiting from any existing
Transaction Security Document from enforcing and/or releasing the existing
Transaction Security Documents in accordance with, and to the extent permitted
by, this Agreement and the Intercreditor Agreement and subject to the terms of
such existing Transaction Security Document.

 

(e)Each of the Secured Parties agrees not to take any action to challenge the
validity or enforceability of any additional Transaction Security Documents by
reason of it being expressed to be second ranking (or any other lower ranking).

 

(f)Any decision to enforce any Transaction Security Document shall be taken in
accordance with the provisions of the Intercreditor Agreement regardless of the
ranking of the relevant Transaction Security.

 

(g)No Secured Party benefiting from any existing Transaction Security Document
shall incur any liability to the beneficiaries of the additional Transaction
Security Documents for the manner of exercise or any non exercise of their
rights, remedies, powers, authority or discretions under such already existing
Transaction Security or for any waivers, consents or releases.

 

42.4Replacement of Lender

 

(a)In the event that:

 

(i)the Company or the Agent (at the request of the Company) has requested the
Lenders to give a consent in relation to, or to agree to a waiver or amendment
of, any provisions of the Finance Documents;

 

(ii)the consent, waiver or amendment in question requires the approval of the
Super Majority Lenders or all the Lenders (or all the Lenders under a Facility,
as the case may be); and

 

(iii)the Majority Lenders (or the Majority Lenders under the relevant Facility,
as the case may be) have consented or agreed to such waiver or amendment,

 

then any Lender who does not and continues not to consent or agree to such
waiver or amendment by the end of the period of 5 Business Days (or any other
period of time notified by the Company, with the prior agreement of the Agent if
the period for this provision to operate is less than 5 Business Days) of a
request being made shall be deemed a “Non-Consenting Lender”.

 



275

 

 

(b)If at any time:

 

(i)any Finance Party becomes a Non-Consenting Lender;

 

(ii)any Obligor becomes obliged to repay any amount in accordance with
Clause 11.1 (Illegality) or to pay any amounts pursuant to Clause 18.2 (Tax
Gross Up), Clause 18.3 (Tax Indemnity) or 19.1 (Increased costs) to any Finance
Party;

 

(iii)any Finance Party becomes or is a Defaulting Lender; or

 

(iv)any Lender gives a notification under paragraph (ii) of the definition of
“Market Disruption Event” in paragraph (b) of Clause 16.2 (Market disruption),

 

then the Company may, provided it gives at least 5 Business Days prior written
(a “Replacement Notice”) notice to the Agent and such Finance Party (a “Replaced
Lender”):

 

(A)replace a participation of such Replaced Lender by requiring such Replaced
Lender to (and such Replaced Lender shall) transfer pursuant to Clause 29
(Changes to the Lenders) on such dates as specified in the Replacement Notice
all or part only of its rights and obligations under this Agreement to a Lender
constituting a New Lender under Clause 29.2 (Assignments and Transfers by
Lenders) (a “Replacement Lender”) selected by the Company which confirms its (or
their) willingness to assume and does assume all or part of the obligations of
the Replaced Lender (including the assumption of the Replaced Lender’s
participations or unfunded or undrawn participations (as the case may be) on the
same basis as the Replaced Lender) for a purchase price in cash payable at the
time of transfer in an amount equal to the applicable outstanding principal
amount of such Replaced Lender’s participation in the outstanding Utilisations
or Ancillary Outstandings and all related accrued interest and/or Break Costs in
respect of such transferred participation; and/or

 

(B)prepay (or procure that another member of the Group prepays) on such dates as
specified in the Replacement Notice, provided that, where a prepayment is made
to a Non-Consenting Lender, such prepayment is funded directly or indirectly
from Acceptable Funding Sources (or such other source as approved by the
Majority Lenders) all or any part of such Lender’s participation in the
outstanding Utilisations or Ancillary Outstandings and all related accrued
interest and/or Break Costs and costs and expenses then due and payable under
the Finance Documents to that Replaced Lender in respect of such prepaid
participation; and/or

 



276

 

 

(C)cancel all or part of the undrawn Commitments or Ancillary Commitments or
Fronted Ancillary Commitments or Fronting Ancillary Commitments of that Replaced
Lender on such dates as specified in the Replacement Notice.

 

(c)Any notice delivered under paragraph (b) above (or any subsequent notice for
this purpose, as applicable) may be accompanied by a Transfer Certificate
complying with Clause 29.7 (Procedure for transfers) and/or an Assignment
Agreement complying with Clause 29.8 (Procedure for assignment) and any other
related documentation to effect the transfer or assignment, which Transfer
Certificate, Assignment Agreement and any other related documentation to effect
the transfer or assignment (if attached) shall be promptly (and by no later than
five Business Days from receiving such Transfer Certificate, Assignment
Agreement and any other related documentation) executed by the relevant Replaced
Lender and returned to the Company. Notwithstanding the requirements of
Clause 29 (Changes to the Lenders) or any other provisions of the Finance
Documents, if a Replaced Lender does not execute and/or return a Transfer
Certificate, an Assignment Agreement and any other related documentation to
effect the transfer or assignment as required by this paragraph (c) within three
Business Days of delivery by the Company, the relevant transfer or transfers or
assignment and assignments shall automatically and immediately be effected for
all purposes under the Finance Documents on payment of the replacement amount to
the Agent (for the account of the relevant Replaced Lender, and the Agent may
(and is authorised by each Finance Party to) execute, without requiring any
further consent or action from any other party, a Transfer Certificate,
Assignment Agreement and any other related documentation to effect the transfer
or assignment on behalf of the relevant Replaced Lender which is required to
transfer its rights and obligations or assign its rights under this Agreement
pursuant to paragraph (b) above which shall be effective for the purposes of
Clause 29.7 (Procedure for transfers) and Clause 29.8 (Procedure for
assignment). The Agent shall not be liable in any way for any action taken by it
pursuant to this paragraph (c) and, for the avoidance of doubt, the provisions
of Clause 32.10 (Exclusion of liability) shall apply in relation thereto.

 

(d)The replacement of a Lender pursuant to this Clause 42.4 shall be subject to
the following conditions:

 

(i)the Company may only exercise its replacement or prepayment rights (pursuant
to paragraph (b)(i) above in respect of any Non-Consenting Lender), at any time
prior to the date falling 45 days after the Non-Consenting Lender notifies the
Company and the Agent of its refusal to give a consent to any requested release,
waiver or amendment; or (in the case of sub-paragraph (b)(ii) or (iv) above)
within 45 days of becoming aware of such circumstance; or (in the case of
sub-paragraph (b)(iii) above) within 45 days of the delivery of the Replacement
Notice;

 



277

 

 

(ii)the Company shall have no right to replace the Agent or Security Agent in
its capacity as such;

 

(iii)neither the Agent nor the Lender shall have any obligation to the Company
to find a Replacement Lender; and

 

(iv)in no event shall the Lender replaced under this Clause 42.4 be required to
pay or surrender to such Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents.

 

42.5Excluded Commitments

 

If:

 

(a)a Lender does not accept or reject a request from a member of the Group (or
the Agent on behalf of that member of the Group) for any consent or agreement in
relation to a release, waiver or amendment of any provisions of the Finance
Documents or other vote of Lenders under the terms of the Finance Documents
within 10 Business Days, or if such Lender is a Defaulting Lender, 5 Business
Days (or any other period of time specified by that member of the Group but if
shorter than 5 or, as applicable, 10 Business Days, agreed by the Agent) of the
date of such request being made (the last day of such period, “Exclusion Date”);
or

 

(b)any Non-Consenting Lender fails to assist with any step required to implement
the Company’s right to prepay that Non-Consenting Lender or to replace that
Non-Consenting Lender pursuant to Clause 42.4 (Replacement of Lender) within 3
Business Days of a request to do so by the Company,

 

then, in each case:

 

(i)that Lender (an “Excluded Lender”) shall be automatically excluded from
participating in that vote, and its participations, Commitments and vote (as the
case may be) shall not be included (or, as applicable, required) with the Total
Commitments or otherwise when ascertaining whether the approval of Majority
Lenders, the Super Majority Lenders, all Lenders, or any other class of Lenders
(as applicable) has been obtained with respect to that request for a consent or
agreement; and

 

(ii)for the purposes of paragraph (b) above only, its status as a Lender shall
be disregarded for the purpose of ascertaining whether the agreement or any
specified group of Lenders has been obtained to approve the request.

 

42.6Disenfranchisement of Defaulting Lenders

 

(a)In ascertaining the Majority Lenders, the Super Majority Lenders or any other
class of Lenders (as applicable) or whether any given percentage (including, for
the avoidance of doubt, unanimity) of any of the Total Commitments or Total
Revolving Facility Commitments has been obtained to approve any request for a
consent, waiver, amendment or other vote under the Finance Documents, a
Defaulting Lender’s Commitments and participations will be deemed to be zero.

 



278

 

 

(b)For the purposes of this Clause 42.6, the Agent may assume that the following
Lenders are Defaulting Lenders:

 

(i)any Lender which has notified the Agent that it has become a Defaulting
Lender; and

 

(ii)any Lender in relation to which it is aware that any of the events or
circumstances referred to in the definition of “Defaulting Lender” has occurred,

 

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 

42.7Additional Debt Documentation

 

(a)The Agent and/or the Security Agent, as the case may be, shall, on behalf of
the Secured Parties (unless a Secured Party is required under applicable law to
do so in its own name, in which case the relevant Secured Party shall) enter
into any confirmation, amendment, replacement of or supplement to the Finance
Documents (including without limitation, any amendment, waiver or release in
respect of any Transaction Security Document or any grant of Transaction
Security pursuant to a new Transaction Security Document provided that any such
release is coupled with a substantially simultaneous re-granting on
substantially the same terms or as otherwise contemplated or permitted by this
Clause 42.7 or Clause 42.3 (Transaction Security and Guarantees) above) and/or
take any other action (subject to the Agreed Security Principles) as is
necessary or appropriate as determined by the Company and the Agent, each acting
reasonably, in order to facilitate the establishment of any New Senior Secured
Debt, New Senior Subordinated Debt or Structural Adjustment, entered into in
compliance with this Agreement. The Agent and the Security Agent are irrevocably
obligated, authorised and instructed by each other Secured Party (without the
requirement for any further authorisation or consent from any other Secured
Party) to enter into such documentation and take any such action and shall do so
promptly on request and at the expense of the Company.

 

(b)Each Obligor confirms:

 

(i)the authority of the Company to agree, implement and establish any New Senior
Secured Debt, New Senior Subordinated Debt or Structural Adjustment in
accordance with this Agreement; and

 

(ii)that its guarantee and indemnity set out in Clause 23 (Guarantees and
Indemnity) (or any applicable Accession Deed or other Finance Document), and all
Transaction Security granted by it will (to the extent provided pursuant to the
terms of the relevant New Senior Secured Debt, relevant New Senior Subordinated
Debt or Structural Adjustment) entitle the Lenders under any New Senior Secured
Debt, New Senior Subordinated Debt or Structural Adjustment to benefit from such
guarantee and indemnity and such Transaction Security (subject only to any
applicable limitations on such guarantee and indemnity set out in Clause 23
(Guarantees and Indemnity) or any Accession Deed pursuant to which it became an
Obligor) and extend to include all obligations arising under or in respect of
any New Senior Secured Debt, New Senior Subordinated Debt or Structural
Adjustment.

 



279

 

 

(c)Notwithstanding the foregoing, nothing in this Clause 42.7 shall oblige the
Security Agent, the Agent or any other Finance Party to execute any document if
it would impose personal liabilities or obligations on, or adversely affect the
rights, duties or immunities of the Security Agent, the Agent or such Finance
Party (provided that the incurrence of such New Senior Secured Debt, New Senior
Subordinated Debt or Structural Adjustment shall not be deemed to adversely
affect the rights of any Finance Party) and nothing in this Clause 42.7 shall be
construed as a commitment to advance or arrange any New Senior Secured Debt, New
Senior Subordinated Debt or Structural Adjustment. The Agent and the Security
Agent are authorised and instructed by the Finance Parties to execute any
document or take any other action set out in this Clause 42.7 on behalf of the
Finance Parties.

 

(d)In respect of New Senior Secured Debt incurred and outstanding under this
Agreement unless such New Senior Secured Debt (or the creditors in respect of
such New Senior Secured Debt, or an agent, trustee or other representative in
respect thereof) is already subject to or party to the Intercreditor Agreement,
the Company shall procure that such New Senior Secured Debt shall be, or the
relevant providers and debtors of such New Senior Secured Debt (or an agent,
trustee or other representative in respect thereof) shall be (unless such person
or an agent, trustee or other representative in respect thereof is already a
party to the Intercreditor Agreement), subject to or accede to the Intercreditor
Agreement in respect of the Intercreditor Class applicable to such New Senior
Secured Debt.

 

(e)In respect of New Senior Subordinated Debt incurred and outstanding under
this Agreement unless such New Senior Subordinated Debt (or the creditors in
respect of such New Senior Subordinated Debt, or an agent, trustee or other
representative in respect thereof) is already subject to or party to the
Intercreditor Agreement, the Company shall procure that such New Senior
Subordinated Debt shall be, or the relevant providers and debtors of such New
Senior Subordinated Debt (or an agent, trustee or other representative in
respect thereof) shall be (unless such person or an agent, trustee or other
representative in respect thereof is already a party to the Intercreditor
Agreement), subject to or accede to the Intercreditor Agreement in respect of
the Intercreditor Class applicable to such New Senior Subordinated Debt, unless:

 

(i)such New Senior Subordinated Debt is unsecured; and

 



280

 

 

(ii)is incurred (on an individual basis and disregarding any other New Senior
Subordinated Debt falling within paragraph (i) above) in an outstanding
principal amount equal to or less than £10,000,000 (or its equivalent in other
currencies).

 

43Confidentiality

 

43.1Confidential Information

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 43.2
(Disclosure of Confidential Information) and Clause 43.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

 

43.2Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(a)to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

(b)to any person:

 

(i)to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person’s Affiliates, Related Funds, Representatives
and professional advisers;

 

(ii)with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or more Obligors and to
any of that person’s Affiliates, Related Funds, Representatives and professional
advisers;

 

(iii)appointed by any Finance Party or by a person to whom paragraph (b)(i) or
(ii) above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (c) of Clause 32.15
(Relationship with the Lenders));

 



281

 

 

(iv)who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (ii) above;

 

(v)to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

(vi)to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates Security (or may do so) pursuant to Clause 29.12 (Security
over Lenders’ rights);

 

(vii)to whom information is required to be disclosed in connection with, and for
the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

(viii)who is a Party; or

 

(ix)with the consent of the Company,

 

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

(A)in relation to paragraphs (b)(i) or (ii) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking that is capable of being relied upon by the Company without
requiring its signature and that cannot be materially amended without the
consent of the Company, except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

 

(B)in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking that
is capable of being relied upon by the Company without requiring its signature
and that cannot be materially amended without the consent of the Company, or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information; or

 

(C)in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances,

 



282

 

 

and a copy of any such confidentiality undertaking and any amendment thereto
shall be provided to the Company at least 3 Business Days prior to the provision
of Confidential Information to the relevant person or the relevant amendment
taking place;

 

(c)to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (ii) above applies to provide administration or settlement
services in respect of one or more of the Finance Documents including without
limitation, in relation to the trading of participations in respect of the
Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Company and the
relevant Finance Party, and a copy of any such confidentiality undertaking and
any amendment thereto shall be provided to the Company within 10 Business Days
of request by the Company; and

 

(d)to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.

 

(e)The Company will consent to any reasonable request by Arrangers or the
Bookrunners to publicise the Facilities after completion of the Acquisition.

 

43.3Disclosure to numbering service providers

 

(a)Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information:

 

(i)names of the Obligors;

 

(ii)country of domicile of the Obligors;

 

(iii)place of incorporation of the Obligors;

 

(iv)date of this Agreement;

 

(v)the names of the Agent and the Arrangers and the Bookrunners;

 

(vi)date of each amendment and restatement of this Agreement;

 

(vii)amount of Total Commitments;

 

(viii)currencies of the Facilities;

 



283

 

 

(ix)type of Facilities;

 

(x)ranking of Facilities;

 

(xi)Termination Date for Facilities;

 

(xii)changes to any of the information previously supplied pursuant to
paragraphs (i) to (xi) above; and

 

(xiii)such other information agreed between such Finance Party and the Company,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b)The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facilities and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.

 

(c)Each Obligor represents that none of the information set out in
paragraphs (i) to (xiii) of paragraph (a) above is, nor will at any time be,
unpublished price-sensitive information.

 

(d)The Agent shall notify the Company and the other Finance Parties of:

 

(i)the name of any numbering service provider appointed by the Agent in respect
of this Agreement, the Facilities and/or one or more Obligors; and

 

(ii)the number or, as the case may be, numbers assigned to this Agreement, the
Facilities and/or one or more Obligors by such numbering service provider.

 

43.4Entire agreement

 

This Clause 43 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.

 

43.5Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 



284

 

 

43.6Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:

 

(a)of the circumstances of any disclosure of Confidential Information made
pursuant to paragraph (b)(v) of Clause 43.2 (Disclosure of Confidential
Information) except where such disclosure is made to any of the persons referred
to in that paragraph during the ordinary course of its supervisory or regulatory
function; and

 

(b)upon becoming aware that Confidential Information has been disclosed in
breach of this Clause 43.

 

43.7Continuing obligations

 

The obligations in this Clause 43 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of 12 Months from
the earlier of:

 

(a)the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

(b)the date on which such Finance Party otherwise ceases to be a Finance Party.

 

44Counterparts

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document. Delivery of a counterpart of this Agreement by
email attachment or telecopy shall be an effective mode of delivery.

 

45Governing Law

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

46Enforcement

 

46.1Jurisdiction of English courts

 

(a)The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a “Dispute”).

 

(b)The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

(c)This Clause 46.1 is for the benefit of the Finance Parties and Secured
Parties only. As a result, no Finance Party or Secured Party shall be prevented
from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Finance Parties and Secured
Parties may take concurrent proceedings in any number of jurisdictions.

 



285

 

 

46.2Service of process

 

(a)Without prejudice to any other mode of service allowed under any relevant
law, each Obligor (other than an Obligor incorporated in England and Wales):

 

(i)irrevocably appoints Gaming Acquisitions Limited (FAO: The Directors) as its
agent for service of process in relation to any proceedings before the English
courts in connection with any Finance Document; and

 

(ii)agrees that failure by an agent for service of process to notify the
relevant Obligor of the process will not invalidate the proceedings concerned.

 

(b)If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Company (on behalf all the
Obligors) must promptly (and in any event within 10 Business Days of such event
taking place) appoint another agent on terms acceptable to the Agent (acting
reasonably and in good faith). Failing this, the Agent may appoint another agent
for this purpose.

 

THIS AGREEMENT HAS BEEN ENTERED INTO ON THE DATE STATED AT THE BEGINNING OF THIS
AGREEMENT.

 

286

 

 

Schedule 1
The Original Parties

 

Part 1
The Original Obligors

 

The Original Facility B Borrower

 

Name

Jurisdiction of incorporation Registered number or equivalent       Gaming
Acquisitions Limited England and wales 07120910

 

   

The Original Revolving Facility Borrowers

 

Name

Jurisdiction of incorporation Registered number or equivalent       Gaming
Acquisitions Limited England and wales 07120910       Inspired Gaming (UK)
Limited England and wales 03565640

 

The Original Guarantors

 

Name

Jurisdiction of incorporation Registered number or equivalent       The Company

Delaware

 

47-1025534 DMWSL 633 Limited England and wales 07176544       DMWSL 632 Limited
England and wales 07176582       DMWSL 631 Limited England and wales 07176707  
    Inspired Gaming USA Inc. Delaware 6071182       Gaming Acquisitions Limited
England and wales 07120910       Inspired Gaming Group Limited England and wales
05804323       Inspired Gaming (Holdings) Limited England and wales 05304991    
  Inspired Gaming (International) Limited England and wales 03913734      
Inspired Gaming (UK) Limited England and wales 03565640       Inspired Gaming
(Greece) Limited England and wales 09219329





 

287

 

 

Part 2

The Original Lenders

 

Name of Original Lender  Facility B1 Commitment   Facility B2 Commitment  
Initial Revolving Facility Commitment   Treaty passport scheme reference number
and jurisdiction of tax residence (if applicable)  UK Non-Bank Lender
[Yes/No] Nomura international plc  £126,000,000   €81,000,000   £18,000,000  
N/A  Yes MACQUARIE CORPORATE HOLDINGS PTY LIMITED (UK BRANCH)  £14,000,000  
€9,000,000   £2,000,000   N/A  Yes Total  £140,000,000   €90,000,000  
£20,000,000        

 

288

 

 

Schedule 2
Conditions Precedent and Conditions Precedent required to be delivered by an
Additional Obligor

 

Part 1
Conditions Precedent To First Utilisation

 

1.The Original Obligors

 

(a)In respect of each Original Obligor and each Dormant Subsidiary party to the
Intercreditor Agreement, a copy of the constitutional documents (or equivalent).

 

(b)A copy of a resolution of the board of directors or equivalent body of each
Original Obligor and each Dormant Subsidiary party to the Intercreditor
Agreement:

 

(i)approving the terms of, and the transactions contemplated by, the Transaction
Documents to which it is a party and resolving that it execute the Transaction
Documents to which it is a party;

 

(ii)authorising a specified person or persons to execute the Transaction
Documents to which it is a party on its behalf;

 

(iii)authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Transaction Documents to which it is a party; and

 

(iv)other than in the case of the Company, authorising the Company to act as its
agent in connection with the Finance Documents.

 

(c)A specimen of the signature of each person authorised by the resolution
referred to in (b) above.

 

(d)Other than with respect to the Company, if required under applicable law or
practice or by its constitutional documents, a copy of a resolution signed by
all the holders of all the issued shares of each Original Obligor and each
Dormant Subsidiary party to the Intercreditor Agreement, approving the terms of,
and the transactions contemplated by, the Transaction Documents to which each
Original Obligor or, as applicable, relevant Dormant Subsidiary is a party and
resolving that it execute the Transaction Documents to which it is a party.

 

(e)Other than with respect to the Company, if required under applicable law or
practice or by its constitutional documents, a copy of a resolution of the board
of directors of each corporate shareholder of each Original Obligor and each
Dormant Subsidiary party to the Intercreditor Agreement, approving the terms of
the resolutions referred to in paragraph (d) above.

 

(f)A certificate of each Original Obligor (signed by a director, a manager or an
authorised signatory, as the case may be) confirming that subject to the
guarantee limitations as set out in this Agreement borrowing or guaranteeing or
securing, as appropriate, the Total Commitments would not cause any borrowing,
guarantee, security or similar limit binding on it to be exceeded.

 



289

 

 

(g)Certificates of each Original Obligor and each Dormant Subsidiary party to
the Intercreditor Agreement (signed by a director, a manager or an authorised
signatory, as the case may be) dated as at the Closing Date and certifying that
each copy document relating to it specified in this Part 1 of Schedule 2 is
correct, complete and (to the extent executed) in full force and effect and has
not been amended or superseded as at a date no earlier than the Closing Date.

 

(h)Evidence in the form of bank account statements dated no earlier than the
date falling 5 Business Days prior to the Closing Date that the Obligors have
cash on balance sheet as required in the sources & uses set out in the Funds
Flow Statement.

 

(i)Evidence satisfactory to the Agent that each Lender has carried out and is
satisfied with the results of all “know your client”, anti-money laundering and
other similar checks required by each Lender in relation to each Original
Obligor and, in each case, notified by each Lender to the Company at least 5
Business Days prior to the date of this Agreement.

 

(j)In respect of each member of the Group incorporated in England & Wales whose
shares are the subject of a Transaction Security Document governed by the laws
of England & Wales (a “Charged Company”), either:

 

(i)a certificate of an authorised signatory of the Company certifying that (A)
each member of the Group has complied within the relevant timeframe with any
notice it has received pursuant to Part 21A of the Companies Act 2006 from the
Charged Company; and (B) no “warning notice” or “restrictions notice” (in each
case as defined in Schedule 1B of the Companies Act 2006) has been issued in
respect of those shares, together with a copy of the “PSC register” (within the
meaning of section 790C(10) of the Companies Act 2006) of the Charged Company,
which, in the case of a Charged Company that is a subsidiary of the Company, is
certified by an authorised signatory of the Company to be correct, complete and
not amended or superseded as at a date no earlier that the date of this
Agreement; or

 

(ii)a certificate of an authorised signatory of the Company certifying that such
Charged Company is not required to comply with Part 21A of the Companies Act
2006.

 

2.Finance Documents

 

A copy of each of the following documents in the agreed form, each duly executed
and delivered by each of the Obligors, in each case to the extent party thereto:

 

(a)this Agreement;

 

(b)the Fee Letters and Syndication Strategy Letter;

 

(c)the Intercreditor Agreement;

 



290

 

 

(d)the Hedging Letter; and

 

(e)a Utilisation Request in relation to any Utilisation to be made on the
Closing Date.

 

3.Transaction Security Documents

 

(a)A copy of each of the following Transaction Security Documents in the agreed
form, each duly executed and delivered by each Obligor, in each case to the
extent party thereto:

 

 

Name of Obligor/Security provider

  Transaction Security Document  Governing law of documents   The Company
DMWSL 633 Limited
DMWSL 632 Limited
DMWSL 631 Limited
Gaming Acquisitions Limited
Inspired Gaming Group Limited
Inspired Gaming (Holdings) Limited
Inspired Gaming (International) Limited
Inspired Gaming (UK) Limited
Inspired Gaming (Greece) Limited  English Debenture (in the case of the Company,
solely for the purposes of charging the shares of DMWSL 633 Limited held by it
and any bank accounts maintained by it in England and Wales)  England and Wales
  The Company
Inspired Gaming USA Inc.
DMWSL 631 Limited  US Security Agreement  New York law

 

(b)Subject, in each case, to any grace period set out in the relevant
Transaction Security Document and subject to the Agreed Security Principles, a
copy of all notices required to be sent under the relevant Transaction Security
Document as of the Closing Date executed by the relevant Obligor together with
all share certificates and stock transfer forms required to be provided on the
Closing Date under the Transaction Security Documents.

 

4.Legal Opinions

 

(a)An enforceability and capacity legal opinion of White & Case LLP, legal
advisers to the Arrangers as to English law, addressed to the Agent, the
Security Agent and the Original Lenders and capable of being relied upon by any
persons who become Lenders pursuant to the primary syndication of the
Facilities, substantially in the form distributed to the Agent prior to signing
this Agreement.

 



291

 

 

(b)A legal opinion of Sidley Austin LLP, legal advisers to the Company with
respect to capacity and validity in connection with the Original Obligors
organized under the laws of the state of Delaware and the enforceability of the
Finance Documents governed by the laws of the state of New York executed by such
Original Obligors, addressed to the Agent, the Security Agent and the Original
Lenders (as defined therein) and capable of being relied upon by any persons who
become Lenders pursuant to the primary syndication of the Facilities,
substantially in the form distributed to the Agent prior to signing this
Agreement.

 

5.Reports

 

(a)A copy of the draft or final form approved by the Arrangers on or prior to
the date of the Senior Facilities Agreement of the Reports, provided that this
condition precedent shall be satisfied if the final form of each Report is not
different in any manner which is materially adverse to the interests of the
Lenders (taken as whole) compared to the draft of that Report received by the
Arrangers on or prior to the date of this Agreement, except for any changes or
additions approved by the Arrangers (acting reasonably):

 

(b)Reliance letters in respect of the Reports whose providers have not adopted a
general policy of not providing reliance in favour of Finance Parties and only
to the extent that the Arrangers agree the terms of such reliance letters with
the relevant Report providers prior to entering into this Agreement.

 

6.Financial Information

 

(a)The Original Financial Statements.

 

(b)The Base Case Model in the form agreed with the Mandated Lead Arrangers,
provided that this condition precedent shall be satisfied if the final form of
the Base Case Model is not different in any manner which is materially adverse
to the interests of the Lenders compared to the form of the Base Case Model
agreed with the Arrangers on or prior to the date of this Agreement, except for
any changes or additions approved by the Arrangers.

 

7.Acquisition Documents

 

(a)Copies of the executed Acquisition Documents in the form approved by the
Arrangers on or prior to the date of the Senior Facilities Agreement (save for
any amendments or waivers which are not materially adverse to the interests of
the Finance Parties (taken as a whole) and any other changes or additions
approved by the Lenders (acting reasonably)).

 

(b)A certificate of the Company (signed by a director or an authorised
signatory) dated the Closing Date certifying and confirming that:

 

(i)other than payment of the purchase price under the Acquisition Agreement,
which will be satisfied immediately following utilisation of Facility B, the
Acquisition Documents are unconditional in all respects and that no terms and
conditions of the Acquisition Documents have been amended, waived or terminated
without the consent of the Arrangers (acting reasonably) other than an
amendment, waiver or consent which is not materially adverse to the interests of
the Finance Parties; and

 



292

 

 

(ii)so far as it is aware there has been no material breach of warranty or
otherwise under the Acquisition Documents which would entitle the Company to
rescind the Acquisition Documents and which would be materially adverse to the
interests of the Finance Parties.

 

8.Other Documents and Evidence

 

(a)The Group Structure Chart.

 

(b)Evidence that all existing Security with respect to the Existing Debt
Financing will be released on the Closing Date, subject to any local law
formalities which cannot be completed on or prior to the Closing Date but shall
be completed as soon as reasonably practicable thereafter.

 

(c)Evidence that all existing Security which is not Permitted Security will be
released on the Closing Date, subject to any local law formalities which cannot
be completed on or prior to the Closing Date but shall be completed as soon as
reasonably practicable thereafter.

 

(d)Evidence that all existing Financial Indebtedness (including the Existing
Debt Financing) of the Group and the Target Group which is to be refinanced or
discharged on the Closing Date will be so refinanced or discharged (and the
Funds Flow Statement delivered pursuant to paragraph (g) below shall constitute
sufficient evidence for these purposes).

 

(e)Evidence that any process agent appointed in respect of a Finance Document
has accepted its appointment.

 

(f)Confirmation that the fees, costs and expenses then due and payable under
Clause 17 (Fees) have been paid or will be paid on or by the first Utilisation
Date (which such fees shall be deducted from first Utilisation in accordance
with the Utilisation Request delivered in accordance with paragraph 2 above).

 

(g)A copy of the Funds Flow Statement, provided that this condition precedent
shall be satisfied if the final form of the Funds Flow Statement is not
different in any manner which is materially adverse to the interests of the
Lenders (taken as a whole) compared to the most recent draft of the Funds Flow
Statement that was signed-off by the Arrangers, except for any changes or
additions approved by the Arrangers.

 

(h)Copies of any structural inter-company loans resulting from the on-lending of
Facility B proceeds by Gaming Acquisitions Limited to Inspired Gaming (UK)
Limited.

 

(i)The Approved List.

 

293

 

 

Part 2
Conditions Precedent To Be Delivered By An Additional Obligor

 

1.An Accession Deed executed by the Additional Obligor and the Company.

 

2.A copy of the constitutional documents (or equivalent) (including the deed of
incorporation and articles of association (if different from those contained in
the deed of incorporation) and in the form customary in the relevant
jurisdiction and including customary fillings and certificates from appropriate
registers in the relevant jurisdiction of each Additional Obligor;

 

3.If required under applicable law or reasonably requested by the Agent, a copy
of a resolution of the board of directors or board of managers and/or
shareholder(s) (or equivalent) of the Additional Obligor:

 

(a)approving the terms of, and the transactions contemplated by, the Accession
Deed and the Finance Documents to which it is or shall become a party and
resolving that it execute, deliver and perform the Accession Deed and any other
Finance Document to which it is or shall become a party;

 

(b)authorising a specified person or persons to execute the Accession Deed and
other Finance Documents to which it is or shall become a party on its behalf;

 

(c)authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request or Selection Notice) to be signed
and/or despatched by it under or in connection with the Finance Documents to
which it is a party;

 

(d)authorising the Company to act as its agent in connection with the Finance
Documents; and

 

(e)if required by applicable law, resolving that the entry into the Accession
Deed and any other Finance Document to which it is a party is in the best
interests of and to the benefit of the Additional Obligor.

 

4.A specimen of the signature of each person authorised by the resolutions
referred to in paragraphs 2 or 3 above.

 

5.If required under applicable law or practice or reasonably requested by the
Agent for the purpose of delivering a legal opinion pursuant to paragraph 11
below, a copy of a resolution signed by the holders of the issued shares of the
Additional Obligor and, if there is a supervisory board, the supervisory board
of the Additional approving the terms of, and the transactions contemplated by,
the Transaction Documents to which that Additional Obligor, as applicable is a
party or shall become a party and resolving that it execute the Transaction
Documents to which it is a party or shall become a party.

 

6.If required under applicable law, or reasonably requested by the Agent for the
purpose of delivering a legal opinion pursuant to paragraph 11 below, a copy of
the resolution of the board of directors of each corporate shareholder of each
Additional Obligor, as applicable, approving the terms of the resolution
referred to in paragraph 5 above.

 



294

 

 

7.A certificate of the Additional Obligor (signed by a director, a manager or an
authorised officer/signatory, as the case may be) confirming, the borrowing,
guaranteeing or securing (as appropriate) the Total Commitments would not cause
any borrowing, guaranteeing, securing or similar limit binding on such
Additional Obligor to be exceeded.

 

8.A certificate of the Additional Obligor (signed by a director, a manager or an
authorised officer/signatory, as the case may be) certifying that each copy
document relating to it in this Part 2 of Schedule 2 is correct, complete and in
full force and effect and has not been amended or superseded as at a date no
earlier than the date of the relevant Accession Deed.

 

9.A copy of each other Authorisation, corporate authority, or other document,
opinion or assurance required for the purposes of giving a legal opinion
referred to in paragraph 11 below.

 

10.“Know your customer” and any other money laundering documentation required by
the Agent and notified by each Lender to the Company at least 5 Business Days
prior to the date of this Agreement.

 

11.Legal opinion(s) of the legal advisors to the Agent and/or, where customary
in the relevant jurisdiction, of the legal advisers of the Additional Obligor,
on the enforceability of the Finance Documents to which the Additional Obligor
is party and the capacity and authority of the Additional Obligor to enter into
those Finance Documents addressed to the Finance Parties.

 

12.Evidence that any agent for service of process under a Finance Document has
accepted its appointment in relation to the proposed Additional Obligor.

 

13.An accession deed to the Intercreditor Agreement executed by the Additional
Obligor.

 

14.Evidence that the Additional Obligor has done all that is necessary (to the
extent reasonable and applicable) to comply with any law relating to financial
assistance or an analogous process.

 

15.At least two copies (with originals to follow as soon as reasonably
practicable thereafter), executed and delivered by the relevant Additional
Obligor, of each Transaction Security Document requested by the Agent (taking
into account and subject to the Agreed Security Principles, together with all
notices, acknowledgements, share certificates, stock transfer forms, shareholder
registers other documents of title and any other documents agreed to be
sent/provided thereunder (in accordance with the Agreed Security Principles),
each duly executed and delivered by each of the parties thereto and evidence of
any amendments to the constitutional documents of that Additional Obligor as may
be required for the purposes of taking or perfecting local law security.

 

16.If available, the latest financial statements (audited, if audited) of the
Additional Obligor

 

295

 

 

Schedule 3
Requests and Notices

 

Part 1
Utilisation Request Loans

 

From:[Borrower] [Company]*    To:[Agent]    Dated: [●]

 

Dear Sirs

 

[Company] – [●] Senior Facilities Agreement
dated [●] (the “Facilities Agreement”)

 

1.We refer to the Facilities Agreement. This is an Utilisation Request. Terms
defined in the Facilities Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

 

We wish to borrow a Loan on the following terms:

 

 

Borrower:

[●]         Proposed Utilisation Date: [●] (or, if that is not a Business Day,
the next Business Day)         Facility to be utilised: [Facility B1] [Facility
B2] [Initial Revolving Facility] [Incremental Facility]1         Currency of
Loan: [●]         Amount: [●] or, if less, the Available Facility        
Interest Period: [●]

 

2.We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

3.[The proceeds of this Loan should be credited to [account]].

 

4.This Utilisation Request is irrevocable.

 

 

 



 



1Select the Facility to be utilised and delete references to the other
Facilities.

 



296

 

 

Yours faithfully

 

 



 



authorised signatory for
[the Company on behalf of
[insert name of relevant Borrower]]/[insert name of Borrower]2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



2Amend as appropriate. The Utilisation Request can be given by a Borrower or by
the Company.

 

297

 

 

Part 2
Utilisation Request

 

Letters of Credit

 

From:[Borrower] [Company]3    To:[Agent]    Dated:[●]

 

Dear Sirs

 

[Company] – [●] Senior Facilities Agreement
dated [●] (the “Facilities Agreement”)

 

1.We refer to the Facilities Agreement. This is a Utilisation Request. Terms
defined in the Facilities Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

 

2.We wish to arrange for a Letter of Credit to be issued under a Revolving
Facility by the Issuing Bank specified below (which has agreed to do so) on the
following terms:

 

 

(a)       Borrower:

[●]         (b)       Issuing Bank: [●]         (c)       Proposed Utilisation
Date: [●] or, if that is not a Business Day, the next Business Day)        
(d)       Currency of Letter of Credit: [●]         (e)       Amount: [●] or, if
less, the Available Facility in relation to the relevant Revolving Facility    
    (f)       Term: [●]

 

3.We confirm that each condition specified in paragraph (b) of Clause 6.5 (Issue
of Letters of Credit) is satisfied on the date of this Utilisation Request.

 

4.We attach a copy of the proposed Letter of Credit.

 

5.The Letter of Credit should be delivered to [insert details/delivery method].

 

6.This Utilisation Request is irrevocable.

 

 

 



 



3Amend as appropriate. The Utilisation Request can be given by the Borrower or
by the Company.

 



298

 

 

Yours faithfully

 

   

authorised signatory for
[the Company on behalf of
[insert name of relevant Borrower]]/[insert name of Borrower]

 

 



299

 

 

Part 3
Selection Notice

 

Applicable To a Term Loan

 

From:[Borrower] [Company]4    To:[Agent]    Dated:[●]

 

Dear Sirs

 

[Company] – [●] Senior Facilities Agreement
dated [●] (the “Facilities Agreement”)

 

1.We refer to the Facilities Agreement. This is a Selection Notice. Terms
defined in the Facilities Agreement have the same meaning in this Selection
Notice unless given a different meaning in this Selection Notice.

 

2.We refer to the following [Facility B1] [Facility B2] [Incremental] Loan[s]
with an Interest Period ending on [●]5.

 

3.[We request that the above [Incremental] Loan[s] be divided into [●]
[Incremental] Loan[s] with the following Base Currency Amounts and Interest
Periods:]6

 

or

 

[We request that the next Interest Period for the above [Facility B1] [Facility
B2] [Incremental] Loan[s] is [●]].7

 

This Selection Notice is irrevocable.

 

Yours faithfully

 



   

authorised signatory for
[the Company on behalf of
[insert name of relevant Borrower]]/[insert name of Borrower]

 

 

 



 



4Amend as appropriate. The Selection Notice can be given by the Borrower or the
Company.

5Insert details of all Term Loans for the relevant Facility which have an
Interest Period ending on the same date.

6Use this option if division of Facility B Loans is requested.

7Use this option if sub-division is not required.

 



300

 

 

Schedule 4
Form of Transfer Certificate

 

To:[●] as Agent and [●] as Security Agent

 

From:[The Existing Lender] (the “Existing Lender”) and [The New Lender] (the
“New Lender”) [and [Affiliate or Branch] (the “Designated Affiliate”]

 

Dated: [●]

 

[Company] – [●] Senior Facilities Agreement
dated [●] (the “Facilities Agreement”)

 

1.We refer to the Facilities Agreement and to the Intercreditor Agreement (as
defined in the Facilities Agreement). This agreement (the “Agreement”) shall
take effect as a Transfer Certificate for the purpose of the Facilities
Agreement and as a Creditor/Agent Accession Undertaking for the purposes of the
Intercreditor Agreement (and as defined in the Intercreditor Agreement). Terms
defined in the Facilities Agreement have the same meaning in this Agreement
unless given a different meaning in this Agreement.

 

2.We refer to Clause 29.7 (Procedure for transfers) of the Facilities Agreement:

 

(a)The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender’s
Commitment, rights and obligations referred to in the Schedule in accordance
with Clause 29.7 (Procedure for transfers).

 

(b)The proposed Transfer Date is [●].

 

(c)The Facility Office and address, fax number and attention details for notices
of the New Lender [and the Designated Affiliate] for the purposes of
Clause 38.2 (Addresses) are set out in the Schedule.

 

3.The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in Clause 29.6 (Limitation of responsibility of Existing
Lenders).

 

4.The benefit of each Transaction Security Document shall be maintained in
favour of the New Lender, without prejudice to paragraph (a) of Clause 29.6
(Limitation of responsibility of Existing Lenders).

 

5.[The New Lender confirms that it [is]/[is not] a member of the Group [and that
it is not an Industry Competitor].]

 

6.The New Lender confirms (without prejudice to the validity of this Transfer
Certificate) that it is:

 

(a)[not a UK Qualifying Lender;]

 



301

 

 

(b)[a UK Qualifying Lender (other than a UK Treaty Lender);] or

 

(c)[a UK Qualifying Lender;]8

 

7.The New Lender confirms (without prejudice to the validity of this Transfer
Certificate) that it is:

 

(a)[not a US Qualifying Lender;]; or

 

(b)[a US Qualifying Lender;] 9

 

8.The New Lender confirms that it [is]/[is not] a Loan-to-Own Investor and
[is]/[is not] a Defaulting Lender.

 

9.[The New Lender confirms that the person beneficially entitled to interest
payable to the Lender in respect of an advance under a Finance Document is
either:

 

(a)a company resident in the United Kingdom for United Kingdom tax purposes; or;

 

(b)a partnership each member of which is:

 

(i)a company so resident in the United Kingdom; or

 

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]10

 

10.[The New Lender confirms that it holds a passport under the HMRC DT Treaty
passport scheme (reference number [ ]) and is tax resident in [  ],11 so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax, and requests that the Company notify:

 

(a)each Borrower which is a Party as a Borrower as at the Transfer Date; and

 

 

 

 





8Delete as applicable – each New Lender is required to confirm which of these
three categories it falls within.

9Delete as applicable – each New Lender is required to confirm which of these
two categories it falls within.

10Include only if New Lender is a UK Non-Bank Lender (see Clause 18.1 (Tax
Definitions)).

11Insert jurisdiction of tax residence.

 



302

 

 

(b)each Additional Borrower which becomes an Additional Borrower after the
Transfer Date;

 

that it wishes that scheme to apply to the Agreement.]12

 

11.[The New Lender confirms that it [is]/[is not] a Non-Acceptable L/C Lender.]

 

12.[We refer to clause [22.4] (Change of Senior Credit Facility Lender) of the
Intercreditor Agreement.

 

In consideration of [each of the Designated Affiliate and] the New Lender being
accepted as a Senior Lender for the purposes of the Intercreditor Agreement (and
as defined therein), [each of the Designated Affiliate and] the New Lender
confirms that, as from the Transfer Date, it intends to be party to the
Intercreditor Agreement as a Senior Lender, and undertakes to perform all the
obligations expressed in the Intercreditor Agreement to be assumed by a Senior
Lender and agrees that it shall be bound by all the provisions of the
Intercreditor Agreement, as if it had been an original party to the
Intercreditor Agreement]

 

It is expressly agreed that the security created or evidenced by the Transaction
Security Documents will be preserved for the benefit of the New Lender [, the
Designated Affiliate] and each other Lender.

 

1.[Pursuant to and subject to Clause 2.5 (Lender Affiliates) of the Facilities
Agreement, the New Lender nominates the Designated Affiliate to discharge its
obligations and participate in the following Revolving Facility Loans [●].]

 

2.This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

3.This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

4.This Agreement has been entered into on the date stated at the beginning of
this Agreement.

 

Note: The execution of this Transfer Certificate may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

 

 



 



12Include if the New Lender holds a passport under the HMRC DT Treaty Passport
scheme and wishes that scheme to apply to the Agreement.

 

303

 

 

tHE sCHEDULE

 

Commitment/Rights and obligations to be transferred

 

[insert relevant details]

 

[Facility Office address, fax number and
attention details for notices and account details for payments]

 

[Existing Lender]

  [New Lender]       By:     By:             [[Designated Affiliate]          
By: _________________________________]    

 

This Agreement is accepted as a Transfer Certificate for the purposes of the
Facilities Agreement by the Agent, and as a Creditor/Agent Accession Undertaking
for the purposes of the Intercreditor Agreement by the Security Agent, and the
Transfer Date is confirmed as [       ].

 

[Agent]

 



By:    



 

[Security Agent]

 



By:    



 

304

 

 

Schedule 5
Form of Assignment Agreement

 

To: [●] as Agent, [●] as Security Agent, [●] as Company, for and on behalf of
each Obligor

 

From: [the Existing Lender] (the “Existing Lender”) and [the New Lender] (the
“New Lender”) [and [Affiliate or Branch] (the “Designated Affiliate”]

 

Dated: [●]

 

[Company] – [●] Senior Facilities Agreement
dated [●] (the “Facilities Agreement”)

 

1.We refer to the Facilities Agreement and to the Intercreditor Agreement (as
defined in the Facilities Agreement). This is an Assignment Agreement. This
agreement (the “Agreement”) shall take effect as an Assignment Agreement for the
purpose of the Facilities Agreement and as a Creditor/Agent Accession
Undertaking for the purposes of the Intercreditor Agreement (and as defined in
the Intercreditor Agreement). Terms defined in the Facilities Agreement have the
same meaning in this Agreement unless given a different meaning in this
Agreement.

 

2.We refer to Clause 29.8 (Procedure for assignment) of the Facilities
Agreement:

 

(a)The Existing Lender assigns absolutely to the New Lender all the rights of
the Existing Lender under the Facilities Agreement, the other Finance Documents
and in respect of the Transaction Security which correspond to that portion of
the Existing Lender’s Commitments and participations in Utilisations under the
Facilities Agreement as specified in the Schedule.

 

(b)The Existing Lender is released from all the obligations of the Existing
Lender which correspond to that portion of the Existing Lender’s Commitments and
participations in Utilisations under the Facilities Agreement specified in the
Schedule.

 

(c)The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

 

3.The proposed Transfer Date is [●].

 

4.On the Transfer Date [each of the Designated Affiliate and] the New Lender
becomes:

 

(a)Party to the relevant Finance Documents (other than the Intercreditor
Agreement) as a Lender; and

 

(b)Party to the Intercreditor Agreement as a Senior Lender.

 

5.The Facility Office and address, fax number and attention details for notices
of the New Lender [and the Designated Affiliate] for the purposes of Clause 38.2
(Addresses) are set out in the Schedule.

 



305

 

 

6.The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in Clause 29.6 (Limitation of responsibility of Existing
Lenders).

 

7.[The New Lender confirms that it [is]/[is not] a member of the Group [and that
it is not an Industry Competitor].]

 

8.The New Lender confirms that it [is]/[is not] a Loan-to-Own Investor and
[is]/[is not] a Defaulting Lender.

 

9.The New Lender confirms (without prejudice to the validity of this Assignment
Agreement) that it is:

 

(a)[not a UK Qualifying Lender;]

 

(b)[a UK Qualifying Lender (other than a UK Treaty Lender);] or

 

(c)[a UK Qualifying Lender;]13

 

10.The New Lender confirms (without prejudice to the validity of this Assignment
Agreement) that it is:

 

(a)[not a US Qualifying Lender;]; or

 

(b)[a US Qualifying Lender;] 14

 

11.[The New Lender confirms that the person beneficially entitled to interest
payable to the Lender in respect of an advance under a Finance Document is
either:

 

(a)a company resident in the United Kingdom for United Kingdom tax purposes; or;

 

(b)a partnership each member of which is:

 

(i)a company so resident in the United Kingdom; or

 

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

 

 

 





13Delete as applicable – each New Lender is required to confirm which of these
three categories it falls within.

14Delete as applicable – each New Lender is required to confirm which of these
two categories it falls within.

 



306

 

 

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]15

 

12.[The New Lender confirms that it holds a passport under the HMRC DT Treaty
passport scheme (reference number [ ]) and is tax resident in [  ],16 so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax, and requests that the Company notify:

 

(a)each Borrower which is a Party as a Borrower as at the Transfer Date; and

 

(b)each Additional Borrower which becomes an Additional Borrower after the
Transfer Date;

 

that it wishes that scheme to apply to the Agreement.]17

 

13.[The New Lender confirms that it [is]/[is not] a Non-Acceptable L/C Lender.].

 

14.[The New Lender confirms that it [is]/[is not] a Non-Acceptable L/C Lender.]

 

15.[We refer to clause [22.4] (Change of Senior Credit Facility Lender) of the
Intercreditor Agreement:

 

In consideration of [each of the Designated Affiliate and] the New Lender being
accepted as a Senior Lender for the purposes of the Intercreditor Agreement (and
as defined in the Intercreditor Agreement), [each of the Designated Affiliate
and] the New Lender confirms that, as from the Transfer Date, it intends to be
party to the Intercreditor Agreement as a Senior Lender, and undertakes to
perform all the obligations expressed in the Intercreditor Agreement to be
assumed by a Senior Lender and agrees that it shall be bound by all the
provisions of the Intercreditor Agreement, as if it had been an original party
to the Intercreditor Agreement.

 

It is expressly agreed that the security created or evidenced by the Transaction
Security Documents will be preserved for the benefit of the New Lender[, the
Designated Affiliate] and each other Lender.]

 

1.[Pursuant to and subject to clause 2.5 (Lender Affiliates) of the Facilities
Agreement, the New Lender nominates the Designated Affiliate to discharge its
obligations and participate in the following Revolving Facility Loans [●].]

 

2.This Agreement acts as notice to the Agent (on behalf of each Finance Party)
and to the Company (on behalf of each Obligor) of the assignment referred to in
this Agreement.

 

 

 



 





15Include only if New Lender is a UK Non-Bank Lender (see Clause 18.1 (Tax
Definitions)).

16Insert jurisdiction of tax residence.

17Include if the New Lender holds a passport under the HMRC DT Treaty Passport
scheme and wishes that scheme to apply to the Agreement.

 



307

 

 

3.This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

4.This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

5.This Agreement has been entered into on the date stated at the beginning of
this Agreement.

 

Note: The execution of this Assignment Agreement may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

308

 

 

THE SCHEDULE

 

COMMITMENT/RIGHTS AND OBLIGATIONS TO BE TRANSFERRED

 

BY ASSIGNMENT, RELEASE AND ACCESSION

 

[insert relevant details]

 

[Facility office address, fax number and
attention details for notices and account details for payments]

 

[Existing Lender]

  [New Lender]       By:     By:             [[Designated Affiliate]          
By: _________________________________]    

 

This Agreement is accepted as an Assignment Agreement for the purposes of the
Facilities Agreement by the Agent, and as a Creditor/Agent Accession Undertaking
for the purposes of the Intercreditor Agreement by the Security Agent, and the
Transfer Date is confirmed as [  ].

 

Signature of this Agreement by the Agent constitutes confirmation by the Agent
of receipt of notice of the assignment referred to in this Agreement, which
notice the Agent receives on behalf of each Finance Party.

 

[Agent]

 



By:    

 

[Security Agent]

 



By:    

 

309

 

 

Schedule 6
Form of Accession Deed

 

To:[●] as Agent and [●] as Security Agent for itself and each of the other
parties to the Intercreditor Agreement referred to below    From:[Subsidiary]
and [Company]    Dated: [●]

 

Dear Sirs

 

[Company] – [●] Senior Facilities Agreement
dated [●] (the “Facilities Agreement”)

 

1.We refer to the Facilities Agreement and to the Intercreditor Agreement. This
deed (the “Accession Deed”) shall take effect as an Accession Deed for the
purposes of the Facilities Agreement and as a Debtor Accession Deed for the
purposes of the Intercreditor Agreement (and as defined in the Intercreditor
Agreement). Terms defined in the Facilities Agreement have the same meaning in
this Accession Deed unless given a different meaning in this Accession Deed.

 

2.[Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be
bound by the terms of the Facilities Agreement and the other Finance Documents
(other than the Intercreditor Agreement) as an Additional [Borrower]/[Guarantor]
pursuant to [Clause 31.2 (Additional Borrowers)]/[Clause 31.3 (Additional
Guarantors)] of the Facilities Agreement. [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction] and registered
number [●].

 

3.[Subsidiary’s] administrative details for the purposes of the Facilities
Agreement and the Intercreditor Agreement are as follows:

 

Address:[●]     Fax No.:[●]     Attention:[●]

 

4.[Subsidiary] (for the purposes of this paragraph 4, the “Additional Obligor”)
intends to [incur Liabilities under the following documents]/[give a guarantee,
indemnity or other assurance against loss in respect of Liabilities under the
following documents]:

 

[Insert details (date, parties and description) of relevant documents]

 

the “Relevant Documents”.

 

5.The Company and the Subsidiary make the Repeating Representations to the
Finance Parties on the date of this Accession Deed.

 



310

 

 

IT IS AGREED as follows:

 

(a)Terms defined in the Intercreditor Agreement shall, unless otherwise defined
in this Accession Deed, bear the same meaning when used in this paragraph 5.

 

(b)The Additional Obligor and the Security Agent agree that the Security Agent
shall hold:

 

(i)[any Security in respect of Liabilities created or expressed to be created
pursuant to the Relevant Documents;

 

(ii)all proceeds of that Security; and]18

 

(iii)all obligations expressed to be undertaken by the Additional Obligor to pay
amounts in respect of the Liabilities to the Security Agent as trustee for the
Secured Parties (in the Relevant Documents or otherwise) and secured by the
Transaction Security together with all representations and warranties expressed
to be given by the Additional Obligor (in the Relevant Documents or otherwise)
in favour of the Security Agent as trustee for the Secured Parties,

 

on trust (or as otherwise provided for in the Intercreditor Agreement) for the
Secured Parties on the terms and conditions contained in the Intercreditor
Agreement.

 

(c)The Additional Obligor confirms that it intends to be party to the
Intercreditor Agreement as a Debtor, undertakes to perform all the obligations
expressed to be assumed by a Debtor under the Intercreditor Agreement and agrees
that it shall be bound by all the provisions of the Intercreditor Agreement as
if it had been an original party to the Intercreditor Agreement.

 

(d)[In consideration of the Additional Obligor being accepted as an Intra Group
Lender for the purposes of the Intercreditor Agreement, the Additional Obligor
also confirms that it intends to be party to the Intercreditor Agreement as an
Intra Group Lender, and undertakes to perform all the obligations expressed in
the Intercreditor Agreement to be assumed by an Intra Group Lender and agrees
that it shall be bound by all the provisions of the Intercreditor Agreement, as
if it had been an original party to the Intercreditor Agreement].19

 

6.[Subsidiary] confirms it is a company incorporated in [●]20 and requests that
each Lender considers its UK Qualifying Lender status in respect of
[Subsidiary].

 

 

 



 





18Include to the extent that the Security created in the Relevant Documents is
expressed to be granted to the Security Agent as trustee for the Secured
Parties.

19Include this paragraph in this Accession Deed if the Subsidiary is also to
accede as an Intra Group Lender to the Intercreditor Agreement.

20Delete as applicable

 



311

 

 

7.[Add applicable guarantee limitation language to the extent such guarantee
limitation language in Clause 23 (Guarantees and Indemnity) is insufficient for
the relevant Additional Obligor].

 

8.This Accession Deed and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

THIS ACCESSION DEED has been signed on behalf of the Security Agent (for the
purposes of paragraph 5 above only), signed on behalf of the Company and
executed as a deed by [Subsidiary] and is delivered on the date stated above.

 

Subsidiary

 

SIGNED as a DEED For and on behalf of

 

[●]

 



   

 

Director/Secretary

 

OR

 

SIGNED as a DEED For and on behalf of

 

[●]

 



   

 

By: [●]

 

Director/Secretary

 

in the presence of

 



   

 

Witness

 

The Company

 



   



 

By: [●]

 

The Security Agent

 



   

 

By: [●]

 

312

 

 

Schedule 7
Form of Resignation Letter

 

To:[●] as Agent and [●] as Security Agent for itself and each of the other
parties to the Intercreditor Agreement referred to below

 

From:[Subsidiary] and [The Company]

 

Dated:[●]

 

Dear Sirs

 

[Company] – [●] Senior Facilities Agreement dated [●] (the “Facilities
Agreement”)

 

1.We refer to the Facilities Agreement. This is a Resignation Letter. Terms
defined in the Facilities Agreement have the same meaning in this Resignation
Letter unless given a different meaning in this Resignation Letter.

 

2.Pursuant to Clause 31.4 (Resignation of an Obligor), we request that
[resigning Obligor] be released from its obligations as a [Borrower]/[Guarantor]
under the Facilities Agreement and the Finance Documents (other than the
Intercreditor Agreement).

 

3.We confirm that:

 

(a)no Event of Default is continuing or would result from the acceptance of this
request; and

 

(b)*[[this request is given in relation to a Third Party Disposal of [resigning
Obligor];

 

(c)[●]**

 

4.This Resignation Letter and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

The Company

 



   

By: [●]

 

The Agent

 



   

 

NOTES:

 

*Insert where resignation only permitted in case of a Third Party Disposal.

 

**Insert any other conditions required by the Facilities Agreement.

 



313

 

 

Schedule 8
Compliance Certificates

 

Part 1
Form of Quarterly Compliance Certificate

 

To:[●] as Agent    From:[Company]    Dated:[●]

 

Dear Sirs

 

[Company] – [●] Senior Facilities Agreement
dated [●] (the “Facilities Agreement”)

 

1.We refer to the Facilities Agreement. This is a Quarterly Compliance
Certificate. Terms defined in the Facilities Agreement have the same meaning
when used in this Compliance Certificate unless given a different meaning in
this Compliance Certificate.

 

2.We confirm that in respect of the Relevant Period ended on [●] (the “Test
Date”) Consolidated Total Net Debt on the Relevant Date was [●] and Consolidated
Pro Forma EBITDA for such Relevant Period was [●]. Therefore Consolidated Total
Net Debt at such time was [●] times Consolidated Pro Forma EBITDA for the Test
Date and the covenant contained in Clause 26.3 (Leverage) of the Agreement
[has/has not] been complied with.

 

3.We confirm that Consolidated Total Net Debt was [●] times Consolidated Pro
Forma EBITDA for the Test Date, therefore the Facility B1 Margin should be [●]
per cent. p.a., the Facility B2 Margin should be [●] per cent. p.a. and the
Initial Revolving Facility Margin should be [●] per cent. p.a..

 

4.With respect to the baskets, tests or permissions listed below where an
element is set by reference to a percentage Consolidated Pro Forma EBITDA, we
confirm that the Euro equivalent of such percentage is:

 

[List out relevant baskets, tests or permissions together with applicable
percentages and Euro equivalents]

 

5.[Other information requirements (if any) as per the Facility Agreement].

 

6.[We confirm that no Default is continuing.]21

 

 



 



 



21If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.



 





314

 

 

SIGNED

 

   



Director of [Company]

 

  

315

 

 

Part 2
Form of Annual Compliance Certificate

 

To:[●] as Agent    From:[Company]    Dated:[●]

 

Dear Sirs

 

[Company] – [●] Senior Facilities Agreement
dated [●] (the “Facilities Agreement”)

 

1.We refer to the Facilities Agreement. This is an Annual Compliance
Certificate. Terms defined in the Facilities Agreement have the same meaning
when used in this Compliance Certificate unless given a different meaning in
this Compliance Certificate.

 

2.We confirm that in respect of the Relevant Period ended on [●] (the “Test
Date”), Consolidated Total Net Debt on the Relevant Date was [●] and
Consolidated Pro Forma EBITDA for such Relevant Period was [●]. Therefore
Consolidated Total Net Debt at such time was [●] times Consolidated Pro Forma
EBITDA for the Test Date and the covenant contained in Clause 26.3 (Leverage) of
the Agreement [has/has not] been complied with.

 

3.Excess Cash Flow for the Financial Year of the Group ending [●] was [●]. As
the Leverage Ratio is [●], the Excess Cash Flow to be applied in prepayment
pursuant to Clause 12.3 (Excess Cash Flow) of the Agreement will be [●].

 

4.We confirm that Consolidated Total Net Debt was [●] times Consolidated Pro
Forma EBITDA for the Test Date, therefore the Facility B1 Margin should be [●]
per cent. p.a., the Facility B2 Margin should be [●] per cent. p.a. and the
Initial Revolving Facility Margin should be [●] per cent. p.a..

 

5.We confirm that the Material Subsidiaries are:

 

(a)[●];

 

(b)[●].

 

6.We confirm that as at the Relevant Period ended on [●], the aggregate (without
double counting) earnings before interest, tax, depreciation and amortisation
(calculated on a LTM basis on the same basis as Consolidated EBITDA) (but taking
each entity on an unconsolidated basis and excluding all intra-Group items,
goodwill and investments in Subsidiaries of any member of the Group (in each
case to the extent applicable)) of the Guarantors was equal to [●] per cent, of
Consolidated EBITDA of the Group, and therefore the Guarantor Coverage Level set
out in paragraph (c) of Clause 27.27 (Guarantees and Security) [has/has not]
been met.

 



316

 

 

7.[Other information requirements (if any) as per the Facility Agreement].

 

8.[We confirm that no Default is continuing.]22

 

SIGNED

 



   



Director of [Company]

 

 

[insert applicable certification language]

 

   

 

for and on behalf of

 

[name of Auditors of the Company]

 

 

 



 



22If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

 

317

 

 

Schedule 9
Timetables

 

Part 1
Loans

 

 

  Loans in Sterling   Loans in other currencies           Agent notifies the
Company if a currency is approved as an Optional Currency in accordance with
Clause 4.3 (Conditions relating to Optional Currencies)   -   U-4          
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request)) or a Selection Notice (Clause 15.1 (Selection of Interest
Periods and Terms))   U-3 (or U-1 on the Closing Date)

11:00 a.m.   U-3 (or U-1 on the Closing Date)

11:00 a.m.           Agent determines (in relation to Utilisation) the Base
Currency Amount of the Loan, if required under Clause 5.4 (Lenders’
participation)   U-3 (or U-1 on the Closing Date)

11:00 a.m.   U-3 (or U-1 on the Closing Date)

11:00 a.m.           Agent notifies the Lenders of the Loan in accordance with
Clause 5.4 (Lenders’ participation)   U-3 (or U-1 on the Closing Date)

4:30 p.m.   U-3 (or U-1 on the Closing Date)

4:30 p.m.           Agent receives a notification from a Lender under Clause 8.2
(Unavailability of a currency)  

Quotation Day

9.00 a.m.

 

Quotation Day


9.00 a.m.

          Agent gives notice in accordance with Clause 8.2 (Unavailability of a
currency)  

Quotation Day



4.30 p.m.

 

Quotation Day



4.30 p.m.

          Agent determines amount of the Loan in Optional Currency in accordance
with Clause 35.10 (Change of currency)  

U

 

11.00 a.m.

 

U-3


11.00 a.m.

 



 



318

 

 

 

  Loans in Sterling   Loans in other currencies           EURIBOR or LIBOR is
fixed:  

LIBOR:


Quotation Day as of 11:00 a.m.

 

EURIBOR:


Quotation Day as of 11.00 a.m. London time

 

Other currencies (unless otherwise advised by the Agent):


Quotation Day as of 11.00 a.m.

 

“U” = the Utilisation Date

 

“U-X” = X Business Days prior to the Utilisation Date

 

319

 

 

Part 2
Letters Of Credit

 

 

  Letters of Credit       Delivery of a duly completed Utilisation Request
(Clause 5.1 (Delivery of a Utilisation Request))   U-3 (or U-1 on the Closing
Date)

11:00 a.m.       Agent determines (in relation to Utilisation) the Base Currency
Amount of the Letter of Credit if required under paragraph (f) of Clause 6.5
(Issue of Letters of Credit) and notifies the Issuing Bank and Lenders of the
Letter of Credit in accordance with paragraph (f) of Clause 6.5 (Issue of
Letters of Credit).   U-3 (or U-1 on the Closing Date)

11:00 a.m.       Delivery of duly completed Renewal Request (Clause 6.6 (Renewal
of a Letter of Credit))  

U-3

 

11.00 a.m.

 

“U”     =      the Utilisation Date, or, if applicable, in the case of a Letter
of Credit to be renewed in accordance with Clause 6.6 (Renewal of a Letter of
Credit), the first day of the proposed term of the renewed Letter of Credit

 

“U-X”      =     Business Days prior to the Utilisation Date

 

320

 

  

Schedule 10
Form of Letters of Credit

 

To:[Beneficiary] (the “Beneficiary”)

 

Date[●]

 

Irrevocable Standby Letter of Credit no. [●]

 

At the request of [●], [Issuing Bank] (the “Issuing Bank”) issues this
irrevocable standby Letter of Credit (“Letter of Credit”) in your favour on the
following terms and conditions:

 

1.Definitions

 

In this Letter of Credit:

 

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in [London].23

 

“Demand” means a demand for a payment under this Letter of Credit in the form of
the schedule to this Letter of Credit.

 

“Expiry Date” means [●].

 

“Total L/C Amount” means [●].

 

2.Issuing Bank’s agreement

 

2.1The Beneficiary may request a utilisation or utilisations under this Letter
of Credit by giving to the Issuing Bank a duly completed Demand. A Demand must
be received by the Issuing Bank by no later than [●] p.m. ([London] time) on the
Expiry Date.

 

2.2Subject to the terms of this Letter of Credit, the Issuing Bank
unconditionally and irrevocably undertakes to the Beneficiary that, within [●]
Business Days of receipt by it of a Demand, it must pay to the Beneficiary the
amount demanded in that Demand.

 

2.3The Issuing Bank will not be obliged to make a payment under this Letter of
Credit if as a result the aggregate of all payments made by it under this Letter
of Credit would exceed the Total L/C Amount.

 

3.Expiry

 

3.1The Issuing Bank will be released from its obligations under this Letter of
Credit on the date (if any) notified by the Beneficiary to the Issuing Bank as
the date upon which the obligations of the Issuing Bank under this Letter of
Credit are released.

 

3.2Unless previously released under paragraph 3.1 above, on [●] p.m. ([London]
time) on the Expiry Date the obligations of the Issuing Bank under this Letter
of Credit will cease with no further liability on the part of the Issuing Bank
except for any Demand validly presented under the Letter of Credit that remains
unpaid.

 

 

 



23This may need to be amended depending on the currency of payment under the
Letter of Credit.

 



321

 

 

3.3When the Issuing Bank is no longer under any further obligations under this
Letter of Credit, the Beneficiary must return the original of this Letter of
Credit to the Issuing Bank.

 

4.Payments

 

All payments under this Letter of Credit shall be made in [●] and for value on
the due date to the account of the Beneficiary specified in the Demand.

 

5.Delivery of Demand

 

Each Demand shall be in writing, and, unless otherwise stated, may be made by
letter, fax or telex and must be received in legible form by the Issuing Bank at
its address and by the particular department or office (if any) as follows:

 

[●]

 

6.Assignment

 

The Beneficiary’s rights under this Letter of Credit may not be assigned or
transferred.

 

7.ISP

 

Except to the extent it is inconsistent with the express terms of this Letter of
Credit, this Letter of Credit is subject to the International Standby Practices
(ISP 98), International Chamber of Commerce Publication No. 590.

 

8.Governing Law

 

This Letter of Credit and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

9.Jurisdiction

 

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Letter of Credit (including a dispute relating
to any non-contractual obligation arising out of or in connection with this
Letter of Credit).

 

Yours faithfully

 

[Issuing Bank]

 

By: _______________________

 

322

 

  

SCHEDULE

 

Form Of Demand

 

To:[Issuing Bank]

 

Date:[●]

 

Dears Sirs

 

Standby Letter of Credit no. [●] issued in favour of [Beneficiary] (the “Letter
of Credit”)

 

1.We refer to the Letter of Credit. Terms defined in the Letter of Credit have
the same meaning when used in this Demand.

 

2.We certify that the sum of [●] is due [and has remained unpaid for at least
[●] Business Days] [under [set out underlying contract or agreement]]. We
therefore demand payment of the sum of [●].

 

Payment should be made to the following account:

 

Name:[●]

 

Account Number:[●]

 

Bank:[●]

 

3.The date of this Demand is not later than the Expiry Date.

 

Yours faithfully

 

___________________________

 

(Authorised Signatory)

 

___________________________

 

(Authorised Signatory)

 

For [Beneficiary]

 

323

 

 

Schedule 11
Agreed Security Principles

 

1.Security Principles

 

(a)The guarantees and security to be provided under the Finance Documents will
be given in accordance with the agreed security principles set out in this
Schedule. This Schedule addresses the manner in which the agreed security
principles will impact on the guarantees and security proposed to be taken in
relation to this transaction.

 

(b)The Agreed Security Principles embody recognition by all parties that there
may be certain legal and practical difficulties in obtaining guarantees and
security from each Obligor in every jurisdiction in which the Obligors are
located. In particular:

 

(i)general legal and statutory limitations (including, with respect to the
relevant jurisdictions for which guarantee limitation language is set out in
Clause 23.11 (Guarantee Limitations: General), such limitations as set out
therein), regulatory restrictions financial assistance, corporate benefit,
fraudulent preference, equitable subordination, “transfer pricing”, “thin
capitalisation”, “earnings stripping”, “controlled foreign corporation”
“exchange control restrictions” and “capital maintenance” rules, tax
restrictions retention of title claims, employee consultation or approval
requirements and similar principles may limit the ability of a member of the
Group to provide a guarantee or security or may require that the guarantee or
security be limited as to its amount or otherwise and, if so, the guarantee or
security will be limited accordingly;

 

(ii)the security (including, for the avoidance of doubt, the maximum amount
secured thereunder) and extent of its perfection will be agreed taking into
account the cost to the Group of providing security (including, but not limited
to, any notarial costs or increase to the tax cost of the Group, stamp duty and
registration taxes and all applicable legal fees) so as to ensure that it is
proportionate to the benefit accruing to the Finance Parties and such cost shall
not exceed any amount which may be agreed between the Company and the Security
Agent;

 

(iii)any assets subject a legal requirement or third party contract, lease,
licence, instrument or other third party arrangements which are not prohibited
by the Senior Facilities Agreement and which prevent or condition those assets
from being charged, secured or otherwise subject to the applicable security
document (including requiring a consent of any third party, supervisory board or
works council (or equivalent)) will be excluded from any relevant security
document whilst such third party arrangements remain in place provided that
reasonable endeavours to obtain consent to charging any such assets shall be
used by the Obligors if the relevant asset is material if the Company reasonably
determines that such endeavours will not involve placing material commercial
relationships with third parties in jeopardy;

 



324

 

 

(iv)members of the Group will not be required to give guarantees or enter into
security documents it is not within the legal capacity of the relevant member of
the Group or if it would conflict with the fiduciary or statutory duties of
their directors or contravene any applicable legal, regulatory or contractual
prohibition or restriction or have the potential to result in a risk of personal
or criminal liability on the part of any director or officer; provided that the
relevant Group member shall use reasonable endeavours to overcome any such
obstacle;

 

(v)it is expressly acknowledged that it may be either impossible or impractical
to create security over certain categories of assets in which event security
will not be taken over such assets

 

(vi)any asset which, if subject to the applicable security document, would give
a third party the right to terminate or otherwise amend any rights, benefits
and/or obligations with respect to any member of the Group in respect of the
asset or require the relevant Obligor to take any action materially adverse to
the interests of the Group or any member thereof, in each case will be excluded
from a guarantee or security document;

 

(vii)the granting of guarantees or security, or the perfection of security, when
required, and other legal formalities will be completed as soon as practicable
and, in any event, within the time periods specified in the Finance Documents
therefore or (if earlier or to the extent no such time periods are specified in
the Finance Documents) within the time periods specified by applicable law in
order to ensure due perfection. Unless otherwise specified in the Finance
Documents, the granting or perfection of security will not be required if it
would have a material adverse effect on the ability of the relevant Obligor or
any other member of the Group to conduct its operations and business in the
ordinary course or as otherwise permitted by the Finance Documents (including,
without limitation, notification of receivables security to third party debtors
until a Declared Default has occurred provided that, for the avoidance of doubt,
if it is only the perfection of security which would give rise to such a
material adverse effect then the security will still be granted but not
perfected). The registration of security interests in intellectual property will
only be in respect of material intellectual property in the UK, the EU and the
USA subject to the general principles set out in these Agreed Security
Principles;

 

(viii)no guarantee from, or security will be required to be given by, persons or
over (and no consent shall be required to be sought with respect to) assets
which are required (by contracts entered into prior to (and not in contemplation
of) the acquisition of such acquired indebtedness) to support acquired
indebtedness to the extent such acquired indebtedness is permitted by this
Agreement to remain outstanding after an acquisition unless such guarantees or
security are permitted or not otherwise prohibited under the terms of such
acquired indebtedness. No member of a target group acquired pursuant to an
acquisition not prohibited by this Agreement shall be required to become a
Guarantor or grant security with respect to the Facilities if prevented by the
terms of the documentation governing that acquired indebtedness to the extent
entered into prior to (and in contemplation of) such acquisition;

 



325

 

 

(ix)no title investigations or other diligence on assets will be required and no
title insurance will be required;

 

(x)guarantees and security will not be required from or over the assets of, any
joint venture or similar arrangement, any minority interest or any member of the
Group that is not wholly-owned by another member of the Group to the extent the
constituent documents of such joint venture or similar arrangement, minority
interest or member of the Group that is not wholly-owned by another member of
the Group prohibit granting guarantees and security provided that reasonable
endeavours to obtain consent to charging any such assets (where otherwise
prohibited) shall be used by the Group for a specified period of time, provided
that no Obligor shall be required to take any action to obtain the consent, if
in the view of the Company, such action would be materially adverse to the
interests of the Group or any member thereof;

 

(xi)Other than share security over an Obligor’s subsidiaries that are
Guarantors, all security shall be governed by (subject to the final sentence of
this paragraph) the law of and secure assets located in the jurisdiction of
incorporation of that Obligor (or, in the case of any US Obligor, governed by
New York law). Share security over any subsidiary will be governed by the law of
the place of incorporation of that subsidiary (or, in the case of any US
Obligor, governed by New York law). With respect to any Obligor with material
assets outside its jurisdiction of incorporation such security (if any) over
such assets shall be governed by the laws of the jurisdiction in which such
material assets are located (subject always to the other provisions of these
Agreed Security Principles);

 

(xii)no perfection action will be required in jurisdictions where Obligors are
not incorporated (other than (i) in respect of security over intercompany
receivables, notification of intra-group companies located in other
jurisdictions than the pledgor(s), (ii) in respect of material intellectual
property of a US Obligor, filings at the United Stated Patent and Trademark
Office or the United States Copyright Office, as applicable and (iii) any
perfection actions required in the jurisdiction in which share security is held)
but perfection action may be required in the jurisdiction of incorporation of
one Obligor in relation to security granted by another Obligor incorporated in a
different jurisdiction;

 

(xiii)other than a general security agreement and related filing, no perfection
action will be required with respect to assets of a type not owned by members of
the Group; and

 

(xiv)Chargors incorporated in England & Wales shall enter into a floating charge
which enables the Security Agent to fulfil the criteria of a qualifying floating
charge holder.

 



326

 

 

2.Guarantors and Security

 

(a)Subject to the guarantee limitations set out in Clause 23.11 (Guarantee
Limitations: General), or, in the case of an Additional Obligor, the guarantee
limitations set out in the relevant Accession Deed, , each guarantee will be an
upstream, cross-stream and downstream guarantee, and each guarantee and security
will be for all liabilities of the Obligors under the Finance Documents in
accordance with, and subject to, the requirements of the Agreed Security
Principles in each relevant jurisdiction. The Transaction Security Documents
will secure all liabilities of the Obligors under the Finance Documents, in each
case in accordance with, and subject to, the requirements of the Agreed Security
Principles in each relevant jurisdiction.

 

(b)Where an Obligor pledges shares, the security document will be governed by
the laws of the company whose shares are being pledged and not by the law of the
country of the pledgor. Subject to these principles, the shares in each
Guarantor shall be secured. The shares held by a Guarantor in a Subsidiary that
is not a Guarantor shall not be required to be the subject of Security.

 

(c)To the extent legally effective, all security shall be given in favour of the
Security Agent and not the Finance Parties individually. “Parallel debt”
provisions will be used where necessary; such provisions will be contained in
the Intercreditor Agreement and not the individual security documents unless
required under local laws. To the extent legally possible, there should be no
action required to be taken in relation to the guarantees or security when any
Bank assigns or transfers any of its participation in the Facilities to a New
Lender.

 

(d)Unless otherwise expressly agreed in any Finance Documents, the Guarantors
will not be required to pay or be liable for any costs of any re-execution,
notarisation, re-registration, amendment or other perfection requirement for any
security on any assignment or transfer by the Mandated Lead Arrangers or any
Existing Lender to a New Lender and the relevant costs or fees shall be for the
account of the New Lender.

 

(e)Any security document shall only be required to be notarised or notarially
certified if required by law in order for the relevant security to become
effective, enforceable or admissible in evidence.

 

3.Terms of Security Documents

 

The following principles will be reflected in the terms of any security taken as
part of this transaction:

 

(a)the security will be first ranking, to the extent possible;

 

(b)security will not be enforceable until a Declared Default has occurred;

 

(c)the Security Agent, Lenders and Hedge Counterparties shall only be able to
exercise a power of attorney following the occurrence of a Declared Default or
failure by the relevant Obligor to perform a perfection obligation under or
relating to a Finance Document within 10 Business Days of notice by the Security
Agent;

 



327

 

 

(d)subject to the legal requirements in the relevant jurisdictions, the
Transaction Security Documents should only operate to create and perfect
security rather than to impose new commercial obligations, interfere
unreasonably with the operation of its business or repeat clauses contained in
other Finance Documents, accordingly (i) they should not contain additional
representations, undertakings or indemnities (including, without limitation, in
respect of insurance, information maintenance or protection of assets or the
payment of fees, costs and expenses) unless these are the same as or consistent
with those contained in this Agreement and/or are required for the creation and
perfection of security or are given in a "third party" security document and
(ii) nothing in any Transaction Security Document shall (or be construed to)
prohibit any transaction, matter or other step or dealing whatsoever in relation
to any asset the subject of any Transaction Security Document if not prohibited
by the terms of the other Finance Documents;

 

(e)no security will be granted over parts, stock, moveable plant or equipment or
receivables if it would require labelling, segregation or periodic listing or
specification of such parts, stock, moveable plant, equipment or receivables;

 

(f)other than filing security documents at Companies House or other similar or
equivalent general filings in any relevant jurisdictions other than England and
Wales) perfection will not be required in respect of (i) vehicles and other
assets subject to certificates of title or (ii) letter of credit rights and tort
claims (or applicable law equivalent);

 

(g)in no event shall control agreements (or perfection by control or similar
arrangements) be required with respect to any assets (including deposits or
securities accounts) unless the Finance Documents expressly provide for any
asset to be subject to specific restrictions on use;

 

(h)information, such as lists of assets, will be provided if, and only to the
extent required by local law to be provided to perfect or register the security
and, when required, shall be provided no more frequently than annually (unless
required more frequently under local law) or, following an Event of Default
which is outstanding, on the Security Agent’s reasonable request;

 

(i)Security will, where legally possible and practicable, automatically create
security over future assets of the same type as those already secured; where
local law requires supplemental pledges or notices to be delivered in respect of
future acquired assets in order for effective security to be created over that
class of asset, such supplemental pledges or notices shall be provided at
intervals no more frequent than twelve Months (unless required more frequently
under local law) or following an Event of Default which is continuing on the
request from the Security Agent (acting reasonably); and

 

(j)each Transaction Security Document must contain a clause which records that
if there is a conflict between the Transaction Security Document and this
Agreement, or the Intercreditor Agreement then (to the fullest extent permitted
by law) the provisions of this Agreement or of the Intercreditor Agreement, as
applicable, will take priority over the provisions of the Transaction Security
Document.

 

328

 

 



4.Bank Accounts

 

If an Obligor grants Security over its bank accounts it shall be free to deal
with, operate, open and close and transact business in relation to those
accounts (other than any accounts which are specifically blocked) in the course
of its business until the occurrence of a Declared Default.

 

Where “fixed” Security is required, if required by applicable law to create or
perfect the Security and without disrupting the operation of the account, notice
of the Security or a form of account control agreement will be served on the
account bank within 10 Business Days of the Security being granted and the
Obligor shall use its reasonable endeavours to obtain an acknowledgement of that
notice or acceptance of such account control agreement within 20 Business Days
of service If the Obligor has used its reasonable endeavours but has not been
able to obtain acknowledgement or acceptance its obligation to obtain
acknowledgement or acceptance shall cease on the expiry of that 20 Business Day
period. Irrespective of whether notice of the security is required for
perfection, if the service of notice would prevent the Obligor from using a bank
account in the course of its business no notice of security shall be served
until the occurrence of a Declared Default.

 

Any security over bank accounts shall be subject to any prior security interests
in favour of the account bank which are created either by law or in the standard
terms and conditions of the account bank, to the extent that these have not been
waived by the account bank in its acknowledgement. The notice of security shall
request these are waived by the account bank but the Obligor shall not be
required to change its banking arrangements if these security interests are not
waived or only partially waived. The pledgors shall be required to request and
obtain the consent of the account bank for the creation of the security over its
bank accounts, in case of any relevant negative pledge covenants of the account
bank.

 

If required under applicable law security over bank accounts will be registered
subject to the general principles set out in these Agreed Security Principles.

 

Any security over bank accounts shall provide for the release of such security
if the relevant account holder decides to close such bank account provided that,
at the time of the closure, (i) there is no Declared Default and (ii) the
positive balance of such bank account is transferred to a pledged account.

 

5.Fixed Assets

 

If an Obligor grants security over its material fixed assets it shall be free to
deal with those assets in the course of its business as not otherwise prohibited
by the terms of the Finance Documents until the occurrence of a Declared
Default.

 

No notice (other than security registrations), whether to third parties or by
attaching a notice to the fixed assets, shall be prepared or given until the
occurrence of a Declared Default.

 



329

 

 

If required or necessary to create, protect, preserve or enforce under
applicable law Security over fixed assets will be registered subject to the
general principles set out in these Agreed Security Principles.

 

6.Insurance Policies

 

An Obligor may grant Security over its insurance policies in respect of which
claims thereunder may be mandatorily prepaid, provided that such insurance
policy does not prohibit such Security to be so granted.

 

If required by local law to perfect the security or customary under agreed local
market practice, notice of the Security will be served on the insurance provider
within five Business Days of the security being granted and the Obligor shall
use its reasonable endeavours to obtain an acknowledgement of that notice within
20 Business Days of service. If the Obligor has used its reasonable endeavours
but has not been able to obtain acknowledgement its obligation to obtain
acknowledgement shall cease on the expiry of that 20 Business Day period.

 

Other than in jurisdictions where customary to do so (including, for the
avoidance of doubt, the State of New York but excluding England and Wales), no
loss payee or other endorsement shall be made on the insurance policy and no
Secured Party will be named as co-insured.

 

7.Intellectual Property

 

If an Obligor grants Security over its material intellectual property it shall
be free to deal with those assets in the course of its business (including,
without limitation, allowing its intellectual property to lapse if no longer
material to its business) until the occurrence of a Declared Default.

 

No Security shall be granted over any intellectual property which cannot be
secured under the terms of the relevant licensing agreement. No notice shall be
prepared or given to any third party from whom intellectual property is licensed
until a Declared Default has occurred.

 

Security over material intellectual property will be registered under the law of
that security document, the law under which the Obligor is regulated or at any
relevant supra-national registry (such as the European Union), in each case
subject to the general principles set out in these Agreed Security Principles.

 

Security over intellectual property rights will be taken on an “as is, where is”
basis and no Obligor will be required to procure any changes to, or corrections
of filings on any registers.

 

8.Hedging

 

Security over hedging receivables will be granted subject to the same provisions
as for trade receivables and subject to the Intercreditor Agreement.

 

9.Intercompany Receivables

 

Subject to the final paragraph below, if an Obligor grants Security over its
intercompany receivables it shall, subject to the terms of this Agreement and
the Intercreditor Agreement, be free to deal with those receivables in the
course of its business until the occurrence of a Declared Default.

 



330

 

 

If required by local law to perfect the Security, notice of the Security will be
served on the relevant debtor within five Business Days of the Security being
granted and in the case of a relevant debtor that is wholly owned by a member of
the Group, such debtor shall acknowledge such notice within 5 Business Days of
receipt or, in the case of any other debtor, the Obligor shall use its
reasonable endeavours to obtain an acknowledgement of that notice within 20
Business Days of service. If the Obligor has used its reasonable endeavours but
has not been able to obtain acknowledgement its obligation to obtain
acknowledgement shall cease on the expiry of that 20 Business Day period.
Subject to the paragraph below, irrespective of whether notice of the security
is required for perfection, if the service of notice would prevent the Obligor
from dealing with an intercompany receivable in the course of its business no
notice of security shall be served until the occurrence of a Declared Default.

 

If required under local law security over intercompany receivables will be
registered subject to the general principles set out in these Agreed Security
Principles.

 

10.Trade Receivables

 

If an Obligor grants Security over its trade receivables it shall be free to
deal with those receivables in the course of its business until the occurrence
of a Declared Default.

 

No notice of Security may be prepared or shall be served until the occurrence of
a Declared Default.

 

No Security will be granted over any trade receivables which cannot be secured
under the terms of the relevant contract.

 

If required under local law security over trade receivables will be registered
subject to the general principles set out in these Agreed Security Principles.

 

Any list of trade receivables required shall not include details of the
underlying contracts.

 

11.Shares

 

Until a Declared Default has occurred, the charging Obligor will be permitted to
retain and to exercise voting rights appertaining to any shares charged by it,
provided that such voting rights are not exercised in a manner which is
reasonably likely to adversely affect the validity or enforceability of the
security or is reasonably likely to cause an Event of Default to occur, and the
company whose shares have been charged will be permitted to pay dividends
upstream on pledged shares to the extent permitted under the Finance Documents
with the proceeds to be available to the Group.

 

Where customary and/or required by applicable law, on or as soon as reasonably
practicable following execution of the share charge or pledge (i) the share
certificate and a stock transfer form executed in blank will be provided to the
Security Agent and (ii) the share certificate or shareholders’ register,
shareholders’ individual accounts or companies’ registers will be endorsed or
written up or updated and the endorsed share certificate or a copy of the
written up or updated register provided to the Security Agent.

 



331

 

 

Unless the restriction is required by law or regulation or cannot be removed
without consent from a third party (provided that the relevant Obligor shall use
its reasonable endeavours to obtain such consent for a period of 20 Business
Days from request by the Security Agent (acting reasonably) if it reasonably
determines that such endeavours will not involve placing material commercial
relationships with third parties in jeopardy, it being understood that if the
Obligor has used its reasonable endeavours but has not been able to obtain such
consent its obligation to obtain such consent shall cease on the expiry of that
20 Business Day period), the constitutional documents of the company whose
shares have been charged will be amended to remove any restriction on the
transfer or the registration of the transfer of the shares on the taking or
enforcement of the security granted over them.

 

12.Real Estate

 

An Obligor shall not be required to grant security over its real estate, unless
otherwise agreed.

 

There will be no obligation to investigate title, provide surveys or other
insurance or environmental due diligence.

 

13.Release of Security

 

Unless required by local law the circumstances in which the security shall be
released should not be dealt with in individual security documents but, if so
required, shall, except to the extent required by local law, be the same as
those set out in this Agreement and the Intercreditor Agreement.

 

332

 

 

Schedule 12
Form of Increase Confirmation

 

To:[●] as Agent, [●] as Security Agent, [[●] as Issuing Bank]24 and [●] as
Company, for and on behalf of each Obligor

 

From:[the Increase Lender] (the “Increase Lender”)

 

Dated:

 

[Company] – [l] Senior Facilities Agreement
dated [l] (the “Facilities Agreement”)

 

1.We refer to the Facilities Agreement and to the Intercreditor Agreement (as
defined in the Facilities Agreement). This agreement (the “Agreement”) shall
take effect as an Increase Confirmation for the purpose of the Facilities
Agreement and as a Creditor/Agent Accession Undertaking for the purposes of the
Intercreditor Agreement (and as defined in the Intercreditor Agreement). Terms
defined in the Facilities Agreement have the same meaning in this Agreement
unless given a different meaning in this Agreement.

 

2.We refer to Clause 2.2 (Increase) of the Facilities Agreement.

 

3.The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the Schedule (the “Relevant
Commitment”) as if it was an Original Lender under the Facilities Agreement.

 

4.The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment is to take effect (the “Increase Date”) is [●].

 

5.On the Increase Date, the Increase Lender becomes:

 

(a)party to the relevant Finance Documents (other than the Intercreditor
Agreement) as a Lender; and

 

(b)party to the Intercreditor Agreement as a Senior Lender.

 

6.The Facility Office and address, fax number and attention details for notices
to the Increase Lender for the purposes of Clause 38.2 (Addresses) are set out
in the Schedule.

 

7.The Increase Lender confirms that it is:

 

(a)[not a UK Qualifying Lender;]

 

(b)[a UK Qualifying Lender (other than a UK Treaty Lender);] or

 

[a UK Qualifying Lender;]25

 

 

 

 



24Only if given in respect of Revolving Facility Commitments.

 

25Delete as applicable – each Increase Lender is required to confirm which of
these three categories it falls within.

 



333

 

 

8.The Increase Lender confirms that it is:

 

(a)[not a US Qualifying Lender;]; or

 

(b)[a US Qualifying Lender;] 26

 

9.[The Increase Lender confirms that the person beneficially entitled to
interest payable to the Increase Lender in respect of an advance under a Finance
Document is either:

 

(a)a company resident in the United Kingdom for United Kingdom tax purposes; or;

 

(b)a partnership each member of which is:

 

(i)a company so resident in the United Kingdom; or

 

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]27

 

10.[The Increase Lender confirms that it holds a passport under the HMRC DT
Treaty passport scheme (reference number [ ]) and is tax resident in [ ],28 so
that interest payable to it by borrowers is generally subject to full exemption
from UK withholding tax, and requests that the Company notify:

 

(a)each Borrower which is a Party as a Borrower as at the Increase Date; and

 

(b)each Additional Borrower which becomes an Additional Borrower after the
Increase Date;

 

 

 

 



26Delete as applicable – each Increase Lender is required to confirm which of
these two categories it falls within.

 

27Include only if Increase Lender is a UK Non-Bank Lender (see Clause 18.1
(Definitions))

 

28Insert jurisdiction of tax residence.

 



334

 

 

that it wishes that scheme to apply to the Agreement.]29

 

11.[The Increase Lender confirms that it [is]/[is not] a Non-Acceptable L/C
Lender.]

 

12.The Increase Lender expressly acknowledges the limitations on the Lenders’
obligations referred to in paragraph (f) of Clause 2.2 (Increase).

 

13.The Increase Lender confirms that it is not a member of the Group.

 

14.We refer to clause [16.8] (Creditor/Agent Accession Undertaking) of the
Intercreditor Agreement:

 

In consideration of the Increase Lender being accepted as a Senior Lender for
the purposes of the Intercreditor Agreement (and as defined in the Intercreditor
Agreement), the Increase Lender confirms that, as from the Increase Date, it
intends to be party to the Intercreditor Agreement as a Senior Lender, and
undertakes to perform all the obligations expressed in the Intercreditor
Agreement to be assumed by a Senior Lender and agrees that it shall be bound by
all the provisions of the Intercreditor Agreement, as if it had been an original
party to the Intercreditor Agreement.

 

1.This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

2.This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

3.This Agreement has been entered into on the date stated at the beginning of
this Agreement.

 

Note: The execution of this Increase Confirmation may not be sufficient for the
Increase Lender to obtain the benefit of the Transaction Security in all
jurisdictions. It is the responsibility of the Increase Lender to ascertain
whether any other documents or other formalities are required to obtain the
benefit of the Transaction Security in any jurisdiction and, if so, to arrange
for execution of those documents and completion of those formalities.

 

 

 

 



29Include if the Increase Lender holds a passport under the HMRC DT Treaty
Passport scheme and wishes that scheme to apply to the Agreement.

 

335

 

 

schedule

 

Relevant Commitment/Rights And Obligations

 

To Be Assumed By The Increase Lender

 

[insert relevant details]

 

[Facility office address, fax number and attention details
for notices and account details for payments]

 

[Increase Lender]

 

By:__________________________

 

This Agreement is accepted as an Increase Confirmation for the purposes of the
Facilities Agreement by the

 

Agent [and the Issuing Bank]*, and as a Creditor/Agent Accession Undertaking for
the purposes of the Intercreditor Agreement by the Security Agent and the
Increase Date is confirmed as [●].

 

Agent

 

By:__________________________

 

[Issuing Bank

 

By:__________________________]30

 

Security Agent

 

By:__________________________

 

 

 

 

 



30Only if increase in the Total Revolving Facility Commitments.

 

336

 

  

Srchedule 13
Forms of Notifiable Debt Purchase Transaction Notice

 

Part 1
Form of Notice On Entering Into
Notifiable Debt Purchase Transaction

 

To:[●]
as Agent

 

From:[The Lender]

 

Dated:[●]

 

[Company] – [l] Senior Facilities Agreement
dated [l] (the “Facilities Agreement”)

 

1.We refer to paragraph [●] of Clause 30 (Restriction on Debt Purchase
Transactions) of the Facilities Agreement. Terms defined in the Facilities
Agreement have the same meaning in this notice unless given a different meaning
in this notice.

 

2.We have entered into a Notifiable Debt Purchase Transaction.

 

3.The Notifiable Debt Purchase Transaction referred to in paragraph [2] above
relates to the amount of our Commitment(s) as set out below.

 

 

Commitment

  Amount of our Commitment to which Notifiable Debt Purchase Transaction relates
(Base Currency)       [Facility B1 Commitment]   [insert amount (of that
Commitment) to which the relevant Debt Purchase Transaction applies]      
[Facility B2 Commitment]   [insert amount (of that Commitment) to which the
relevant Debt Purchase Transaction applies]       [Revolving Facility
Commitment]   [insert amount (of that Commitment) to which the relevant Debt
Purchase Transaction applies]       [Incremental Facility Commitment]   [insert
amount (of that Commitment) to which the relevant Debt Purchase Transaction
applies]

 

[Lender]

 

By: _______________________

 

337

 

 

Part 2
Form of Notice On Termination Of
Notifiable Debt Purchase Transaction

 

Notifiable Debt Purchase Transaction ceasing to be with a member of the Group

 

To:[●]
as Agent

 

From:[The Lender]

 

Dated:[●]

 

[Company] – [●] Senior Facilities Agreement
dated [●] (the “Facilities Agreement”)

 

1.We refer to Clause 30 (Restriction on Debt Purchase Transactions) of the
Facilities Agreement. Terms defined in the Facilities Agreement have the same
meaning in this notice unless given a different meaning in this notice.

 

2.A Notifiable Debt Purchase Transaction which we entered into and which we
notified you of in a notice dated [●] has [terminated]/[ceased to be with a
member of the Group].

 

3.The Notifiable Debt Purchase Transaction referred to in paragraph [2] above
relates to the amount of our Commitment(s) as set out below.

 

 

Commitment

  Amount of our Commitment to which Notifiable Debt Purchase Transaction relates
(Base Currency)       [Facility B1 Commitment]   [insert amount (of that
Commitment) to which the relevant Debt Purchase Transaction applies]      
[Facility B2 Commitment]   [insert amount (of that Commitment) to which the
relevant Debt Purchase Transaction applies]       [Revolving Facility
Commitment]   [insert amount (of that Commitment) to which the relevant Debt
Purchase Transaction applies]       [Incremental Facility Commitment]   [insert
amount (of that Commitment) to which the relevant Debt Purchase Transaction
applies]

 

[Lender]

 

By: __________________________

 

The Company

 

By: _________________________

 

Name: [●]

 

338

 

 

Schedule 14
Accession Certificate and Incremental Facility Increase Notice

 

Part 1
Form of Accession Certificate31

 

To:[●]
as Agent

 

From:[●]

 

Date:[●]

 

[Company] – [●] Senior Facilities Agreement
dated [●] (the “Facilities Agreement”)

 

1.We refer to the Facilities Agreement. This is an Accession Certificate. Terms
defined in the Facilities Agreement have the same meaning in this Accession
Certificate unless given a different meaning in this Accession Certificate.

 

2.The proposed Accession Effective Date is [●].

 

3.On the Accession Effective Date:

 

(a)[●] (the “Acceding Lender”) becomes party to the Facilities Agreement as a
Lender;

 

(b)the Acceding Lender assumes all the rights and obligations of a Lender in
relation to the Commitments under the Facilities Agreement specified in the
schedule to this Accession Certificate (the “Schedule”) in accordance with the
terms of the Facilities Agreement;

 

(c)becomes party to the Intercreditor Agreement as a Senior Lender;

 

(d)In consideration of the Acceding Lender being accepted as a Senior Lender for
the purposes of the Intercreditor Agreement (and as defined in the Intercreditor
Agreement), the Acceding Lender confirms that, as from the Increase Date, it
intends to be party to the Intercreditor Agreement as a Senior Lender pursuant
to clause [16.8] (Creditor/Agent Accession Undertaking), and undertakes to
perform all the obligations expressed in the Intercreditor Agreement to be
assumed by a Senior Lender and agrees that it shall be bound by all the
provisions of the Intercreditor Agreement, as if it had been an original party
to the Intercreditor Agreement.

 

4.The administrative details of the Acceding Lender for the purposes of the
Facilities Agreement are set out in the Schedule.

 

 

 



31To be provided by an Acceding Lender in respect of Incremental Facility
Commitments.

 



339

 

 

5.The Acceding Lender confirms it is not a member of the Group.

 

6.This Accession Certificate takes effect as a deed notwithstanding that a party
may execute it under hand.

 

7.The Acceding Lender confirms that it is:

 

(a)[not a UK Qualifying Lender;]

 

(b)[a UK Qualifying Lender (other than a UK Treaty Lender);] or

 

[a UK Qualifying Lender;]32

 

8.The Acceding Lender confirms that it is:

 

(a)[not a US Qualifying Lender;]; or

 

(b)[a US Qualifying Lender;]33

 

9.[The Acceding Lender confirms that the person beneficially entitled to
interest payable to the Acceding Lender in respect of an advance under a Finance
Document is either:

 

(a)a company resident in the United Kingdom for United Kingdom tax purposes; or;

 

(b)a partnership each member of which is:

 

(i)a company so resident in the United Kingdom; or

 

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]34

 

 

 



 



32Delete as applicable – each Acceding Lender is required to confirm which of
these three categories it falls within.

 

33Delete as applicable – each Acceding Lender is required to confirm which of
these two categories it falls within.

 

34Include only if Acceding Lender is a UK Non-Bank Lender (see Clause 18.1 (Tax
Definitions)).

 



340

 

 

10.[The Acceding Lender confirms that it holds a passport under the HMRC DT
Treaty passport scheme (reference number [●]) and is tax resident in [●],35 so
that interest payable to it by borrowers is generally subject to full exemption
from UK withholding tax, and requests that the Company notify:

 

(a)each Borrower which is a Party as a Borrower as at the Accession Effective
Date; and

 

(b)each Additional Borrower which becomes an Additional Borrower after the
Accession Effective Date;

 

that it wishes that scheme to apply to the Agreement.]36

 

11.This Accession Certificate has been executed and delivered as a deed on the
date stated at the beginning of this Accession Certificate.

 

12.This Accession Certificate and any non-contractual obligations arising out if
it are governed by English law.

 

 

 

 



35Insert jurisdiction of tax residence.

 

36Include if the Acceding Lender holds a passport under the HMRC DT Treaty
Passport scheme and wishes that scheme to apply to the Agreement.

 

341

 

 

THE SCHEDULE

 

COMMITMENT TO BE ASSUMED

 

Administrative details of the New Lender

 

[insert details of Facility Office, address for notices and payment details
etc.]

 

EXECUTED as a DEED
by [●]

 

_________________________________

 

Director/Secretary/Authorised Signatory

 

_________________________________

 

Director/Secretary/Authorised Signatory

 

EXECUTED AS A DEED by [Acceding Lender]37

 

acting by [Name]           

________________________    

and

 

[Name]

________________________     acting under the authority of that company,     in
the presence of:       Witness’s signature:     ________________________    
Name: [●]     Address: [●]

 

The Accession Effective Date is confirmed by the Agent as [●].

 

[AGENT]

 

By: _________________________________

 

As Agent

 

and for and on behalf of each of the parties to the Agreement (other than the
Obligors and the Acceding Lender)

 

 



37Execution approach to be reviewed at the time of signing to ensure it is
appropriate for the relevant Acceding Lender.

 



342

 

 

Part 2
Form of Incremental Facility Increase Notice38

 

To:[●]
as Agent

 

From:[●] (the Company)

 

[●] (the Borrower)

 

[●] (the Lender)

 

Date:[●]

 

[Company] – [●] Senior Facilities Agreement
dated [●] (the “Facilities Agreement”)

 

[To include all relevant terms and confirmations required in accordance with
Clause [●] including confirmation that the conditions in paragraph (c) of
Clause 2.3 (Incremental Facility) are complied with].

 

 



38To be provided by the Company, Borrower(s) and Lenders(s) in respect of
Incremental Facility Commitments

 

343

 

 

Schedule 15
Form of Substitute Affiliate Lender Designation Notice

 

To:

[●] (as Agent) for itself and each of the other parties to the Agreement
referred to below

 

Cc:

The Company

 

From:

[Designating Lender] (the “Designating Lender”)

 

Dated: [●]

 

Dear Sirs

[Company] - [●] Senior Facilities Agreement
dated [●] (the “Facilities Agreement”)

 

1.We refer to the Facilities Agreement. Terms defined in the Facilities
Agreement have the same meaning in this Designation Notice.

 

2.We hereby designate our Affiliate details of which are given below as a
Substitute Affiliate Lender in respect of any Loans required to be advanced to
[specify name of borrower or refer to all borrowers in a particular jurisdiction
etc] (“Designated Loans”).

 

3.The details of the Substitute Affiliate Lender are as follows:

Name:

Facility Office:

Fax Number:

Attention:

Jurisdiction of Incorporation:

 

4.By countersigning this notice below the Substitute Affiliate Lender agrees to
become a Substitute Affiliate Lender in respect of Designated Loans as indicated
above and agrees to be bound by the terms of the Facilities Agreement
accordingly.

 

5.This Designation Notice and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

____________________________

For and on behalf of [Designating Lender]

 

344

 

 

We acknowledge and agree to the terms of the above

 

____________________________
For and on behalf of
[Substitute Affiliate Lender]

 

We acknowledge the terms of the above.

 

____________________________
For and on behalf of
[The Agent]

 

Dated ___________________

 

345

 

 

SENIOR FACILITIES AGREEMENT EXECUTION PAGE

 

Company and Obligors’ Agent

 

SIGNED on behalf of

 

INSPIRED ENTERTAINMENT INC.

 



By:

/s/ Stewart Baker         Address: 250 West 5th Street, Suite 2223 New York,
New York 10107 USA         Fax: +44 (0) 207 438 5803         Attention:  
Stewart Baker  

 

Original Borrowers and Original Guarantors

 

SIGNED on behalf of

 

GAMING ACQUISITIONS LIMITED

 



By:

/s/ Stewart Baker         Address:    Ground Floor, 3 The Maltings, Wetmore
Road, Burton-on-Trent, Staffordshire, UK, DE14 1SE         Fax: +44 (0) 207 438
5803         Attention: Carys Damon        

SIGNED on behalf of

 

INSPIRED GAMING (UK) LIMITED

 

By:

/s/ Stewart Baker         Address:    Ground Floor, 3 The Maltings, Wetmore
Road, Burton-on-Trent, Staffordshire, UK, DE14 1SE         Fax: +44 (0) 207 438
5803         Attention: Carys Damon  

 

[Project Chaucer – Signature Page to Senior Facilities Agreement]

 

 

 

 

Original Guarantors

 

SIGNED on behalf of

 

DMWSL 633 LIMITED

 

By: /s/ Stewart Baker         Address:     Ground Floor, 3 The Maltings, Wetmore
Road, Burton-on-Trent, Staffordshire, UK, DE14 1SE         Fax: +44 (0) 207 438
5803         Attention: Carys Damon  

 

SIGNED on behalf of

 

DMWSL 632 LIMITED

 

By: /s/ Stewart Baker         Address:     Ground Floor, 3 The Maltings, Wetmore
Road, Burton-on-Trent, Staffordshire, UK, DE14 1SE         Fax: +44 (0) 207 438
5803         Attention: Carys Damon  

 

SIGNED on behalf of

 

DMWSL 631 LIMITED

 

By: /s/ Stewart Baker         Address:     Ground Floor, 3 The Maltings, Wetmore
Road, Burton-on-Trent, Staffordshire, UK, DE14 1SE         Fax: +44 (0) 207 438
5803         Attention: Carys Damon  

 

[Project Chaucer – Signature Page to Senior Facilities Agreement]

 

 

 

 

SIGNED on behalf of

 

INSPIRED GAMING USA INC.

 

By: /s/ Stewart Baker         Address:     Ground Floor, 3 The Maltings, Wetmore
Road, Burton-on-Trent, Staffordshire, UK, DE14 1SE         Fax: +44 (0) 207 438
5803         Attention: Carys Damon  

 

SIGNED on behalf of

 

INSPIRED GAMING GROUP LIMITED

 

By: /s/ Stewart Baker         Address:     Ground Floor, 3 The Maltings, Wetmore
Road, Burton-on-Trent, Staffordshire, UK, DE14 1SE         Fax: +44 (0) 207 438
5803         Attention: Carys Damon  

 

SIGNED on behalf of

 

INSPIRED GAMING (HOLDINGS) LIMITED

 

By: /s/ Stewart Baker         Address:     Ground Floor, 3 The Maltings, Wetmore
Road, Burton-on-Trent, Staffordshire, UK, DE14 1SE         Fax: +44 (0) 207 438
5803         Attention: Carys Damon  

 

[Project Chaucer – Signature Page to Senior Facilities Agreement]

 

 

 

 

SIGNED on behalf of

 

INSPIRED GAMING (INTERNATIONAL) LIMITED

 

By: /s/ Stewart Baker         Address:     Ground Floor, 3 The Maltings, Wetmore
Road, Burton-on-Trent, Staffordshire, UK, DE14 1SE         Fax: +44 (0) 207 438
5803         Attention: Carys Damon  

 

SIGNED on behalf of

 

INSPIRED GAMING (GREECE) LIMITED

 

By: /s/ Stewart Baker         Address:     Ground Floor, 3 The Maltings, Wetmore
Road, Burton-on-Trent, Staffordshire, UK, DE14 1SE         Fax: +44 (0) 207 438
5803         Attention: Carys Damon  

 

[Project Chaucer – Signature Page to Senior Facilities Agreement]

 

 

 

 

The Arrangers

 

SIGNED on behalf of

 

NOMURA INTERNATIONAL PLC

 

By: /s/ Patrice Maffre, MD         Address:     1 Angel Lane, London, EC4R 3AB  
      Email: chris.connolly@nomura.com       loansagencyteam ap@nomura.com    
loanopslondon@uk.nomura.com     loanfinancelegal@nomura.com         Fax: +44 207
102 2280         Attention: Chris Connolly  

 

[Project Chaucer – Signature Page to Senior Facilities Agreement]

 

 

 

  

SIGNED on behalf of

 

MACQUARIE CORPORATE HOLDINGS PTY LIMITED (UK BRANCH)

 

By: /s/ Warrick Booth         By: /s/ Timothy Tan         Address:     Ropemaker
Place, 28 Ropemaker Street, London EC2Y 9HD         Email:
Warrick.Booth@macquarie.com     Timothy.Tan@macquarie.com    
MacCap.DCMadmin@macquarie.com         Fax: +44 (0) 20 3037 2557        
Attention: Warrick Booth / Loan Admin  

 

[Project Chaucer – Signature Page to Senior Facilities Agreement]

 

 

 

  

The Bookrunners

 

SIGNED on behalf of

 

NOMURA INTERNATIONAL PLC

 

By: /s/ Patrice Maffre, MD         Address:     1 Angel Lane, London, EC4R 3AB  
      Email: chris.connolly@nomura.com       loansagencyteam ap@nomura.com    
loanopslondon@uk.nomura.com     loanfinancelegal@nomura.com         Fax: +44 207
102 2280         Attention: Chris Connolly  

 

[Project Chaucer – Signature Page to Senior Facilities Agreement]

 

 

 

 

SIGNED on behalf of

 

MACQUARIE CORPORATE HOLDINGS PTY LIMITED (UK BRANCH)

 

By: /s/ Warrick Booth         By: /s/ Timothy Tan         Address:     Ropemaker
Place, 28 Ropemaker Street, London EC2Y 9HD         Email:
Warrick.Booth@macquarie.com     Timothy.Tan@macquarie.com    
MacCap.DCMadmin@macquarie.com         Fax: +44 (0) 20 3037 2557        
Attention: Warrick Booth / Loan Admin  

 

[Project Chaucer – Signature Page to Senior Facilities Agreement]

 

 

 

  

The Original Lenders

 

SIGNED on behalf of

 

NOMURA INTERNATIONAL PLC

 

By: /s/ Patrice Maffre, MD         Address:     1 Angel Lane, London, EC4R 3AB  
      Email: chris.connolly@nomura.com       loansagencyteam ap@nomura.com    
loanopslondon@uk.nomura.com     loanfinancelegal@nomura.com         Fax: +44 207
102 2280         Attention: Chris Connolly  

 

 

[Project Chaucer – Signature Page to Senior Facilities Agreement]

 

 

 

  

SIGNED on behalf of

 

MACQUARIE CORPORATE HOLDINGS PTY LIMITED (UK BRANCH)

 

By: /s/ Warrick Booth         By: /s/ Timothy Tan         Address:     Ropemaker
Place, 28 Ropemaker Street, London EC2Y 9HD         Email:
Warrick.Booth@macquarie.com     Timothy.Tan@macquarie.com    
MacCap.DCMadmin@macquarie.com         Fax: +44 (0) 20 3037 2557        
Attention: Warrick Booth / Loan Admin  

 

[Project Chaucer – Signature Page to Senior Facilities Agreement]

 

 

 

  

The Agent

 

SIGNED on behalf of

 

LUCID AGENCY SERVICES LIMITED

 

By: /s/ Christopher Eastlake Authorised Signatory       Address:     6th Floor,
No 1 Building
1-5 London Wall Buildings,
London Wall, London,
United Kingdom, EC2M 5PG         Fax: + 44 2030024691         Attention:
Transaction Management (deals@lucid-ats.com)  

 

The Security Agent

 

SIGNED on behalf of

 

LUCID TRUSTEE SERVICES LIMITED

 

By: /s/ Christopher Eastlake Authorised Signatory       Address:     6th Floor,
No 1 Building
1-5 London Wall Buildings,
London Wall, London,
United Kingdom, EC2M 5PG         Fax: + 44 2030024691         Attention:
Transaction Management (deals@lucid-ats.com)  

 

 

[Project Chaucer – Signature Page to Senior Facilities Agreement]

 

 

 



 

 